[ex101creditagreementsep2001.jpg]
Exhibit 10.1 CREDIT AGREEMENT dated as of September 27, 2019 among SIGNET
JEWELERS LIMITED, as Holdings, SIGNET GROUP LIMITED, as the Lead Administrative
Borrower, a Lead Borrower and a Borrower, SIGNET GROUP TREASURY SERVICES, INC.,
STERLING JEWELERS INC., SIGNET TRADING LIMITED and ZALE CANADA CO., each as a
Lead Borrower and a Borrower, STERLING INC. and ZALE DELAWARE, INC., each as a
Borrower, THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO, THE LENDERS AND
ISSUERS FROM TIME TO TIME PARTY HERETO, and BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent ____________________________________
FIFTH THIRD BANK, JPMORGAN CHASE BANK, N.A. and PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents, CITIZENS BANK, N.A. GOLDMAN SACHS BANK USA and REGIONS
BANK, as Co-Documentation Agents, BofA SECURITIES INC., FIFTH THIRD BANK,
JPMORGAN CHASE BANK, N.A. and PNC CAPITAL MARKETS LLC, as Joint Lead Arrangers
and Joint Bookrunners



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2002.jpg]
TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS, INTERPRETATION AND ACCOUNTING
TERMS ................... 1 SECTION 1.1 Defined Terms
................................................................................
1 SECTION 1.2 Other Interpretive Provisions
........................................................ 98 SECTION 1.3
Accounting Terms
......................................................................... 99
SECTION 1.4 Rounding
.......................................................................................
99 SECTION 1.5 Letter of Credit Amounts
............................................................ 100 SECTION 1.6
References to Agreements, Laws, Etc ........................................ 100
SECTION 1.7 Times of Day; Timing of Payments and Performance ................
100 SECTION 1.8 Pro Forma
Calculations............................................................... 100
SECTION 1.9 Limited Condition Transactions
................................................. 102 SECTION 1.10 Exchange
Rates; Currency Equivalents ...................................... 104 SECTION
1.11 Additional Alternative Currencies
.............................................. 105 SECTION 1.12 Change of
Currency ....................................................................
106 SECTION 1.13 Interest Rates
...............................................................................
107 SECTION 1.14 Classification Among Negative Covenant Exceptions
............... 107 ARTICLE II. THE FACILITIES
................................................................................................
108 SECTION 2.1 The Commitments
....................................................................... 108
SECTION 2.2 Borrowing Procedures; Funding by Lenders
.............................. 109 SECTION 2.3 Swing
Loans................................................................................
112 SECTION 2.4 Letters of Credit
.......................................................................... 116
SECTION 2.5 Reduction and Termination of the Revolving Credit Commitments
..............................................................................
126 SECTION 2.6 Repayment of Loans
................................................................... 126 SECTION
2.7 Evidence of Indebtedness
........................................................... 127 SECTION 2.8
Optional Prepayments
................................................................. 128 SECTION
2.9 Mandatory Prepayments
............................................................. 129 SECTION 2.10
Interest.........................................................................................
130 SECTION 2.11 Conversions and Continuations of Loans
................................... 131 SECTION 2.12 Fees
.............................................................................................
133 SECTION 2.13 Payments and Computations
....................................................... 134 SECTION 2.14 Joint
and Several Liability; Additional Borrowers ..................... 137 SECTION
2.15 Commitment
Increases................................................................ 140
SECTION 2.16 Defaulting
Lenders......................................................................
143 SECTION 2.17 Extensions of Loans
.................................................................... 145 SECTION
2.18 Designated Lenders
..................................................................... 150
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
...................................... 150 SECTION 3.1 Taxes
...........................................................................................
150 SECTION 3.2 United Kingdom Tax Matters
..................................................... 154 SECTION 3.3 Illegality
......................................................................................
162 SECTION 3.4 Inability to Determine Rates
....................................................... 163 - i -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2003.jpg]
SECTION 3.5 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans ....................................... 166 SECTION 3.6
Funding Losses
........................................................................... 167
SECTION 3.7 Matters Applicable to all Requests for Compensation ...............
168 SECTION 3.8 Replacement of Lenders under Certain Circumstances
.............. 169 SECTION 3.9 Survival
.......................................................................................
170 ARTICLE IV. CONDITIONS PRECEDENT
............................................................................ 170
SECTION 4.1 Conditions Precedent to Effectiveness and Initial Credit Extensions
...................................................................................
170 SECTION 4.2 Conditions Precedent to Credit Extension After the Closing
Date................................................................................
175 ARTICLE V. REPRESENTATIONS AND WARRANTIES
.................................................... 176 SECTION 5.1 Existence,
Qualification and Power; Compliance with Laws
............................................................................................
176 SECTION 5.2 Authorization; No Contravention
............................................... 176 SECTION 5.3 Governmental
Authorization ...................................................... 177 SECTION
5.4 Binding Effect
.............................................................................
177 SECTION 5.5 Financial Statements; No Material Adverse Effect
.................... 177 SECTION 5.6 Litigation
.....................................................................................
178 SECTION 5.7 Labor Matters
..............................................................................
178 SECTION 5.8 Ownership of Property; Liens
..................................................... 178 SECTION 5.9
Environmental
Matters................................................................ 178
SECTION 5.10 Taxes
...........................................................................................
178 SECTION 5.11 ERISA and Pension Compliance
................................................ 179 SECTION 5.12 Subsidiaries
.................................................................................
180 SECTION 5.13 Margin Regulations; Investment Company Act
......................... 180 SECTION 5.14 Disclosure
...................................................................................
180 SECTION 5.15 Intellectual Property; Licenses, Etc
............................................ 181 SECTION 5.16 Solvency
......................................................................................
181 SECTION 5.17 Anti-Corruption Laws and
Sanctions.......................................... 181 SECTION 5.18 Collateral
Documents.................................................................. 182
SECTION 5.19 Centre of Main
Interests.............................................................. 182
SECTION 5.20 Senior
Ranking............................................................................
182 SECTION 5.21 EEA Financial Institutions; Covered Entities
............................. 182 ARTICLE VI. FINANCIAL COVENANT
................................................................................
182 SECTION 6.1 Minimum Consolidated Fixed Charge Coverage Ratio ..............
182 ARTICLE VII. REPORTING AND MONITORING COVENANTS
....................................... 182 SECTION 7.1 Financial Statements,
Etc ............................................................ 183 SECTION 7.2
Certificates; Other Information
................................................... 184 SECTION 7.3 Notices
........................................................................................
187 SECTION 7.4 Borrowing Base Certificates
....................................................... 188 SECTION 7.5
Inventory Appraisals and Field Examinations ............................ 189 -
ii -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2004.jpg]
ARTICLE VIII. AFFIRMATIVE COVENANTS
...................................................................... 190
SECTION 8.1 Preservation of Existence, Etc
.................................................... 190 SECTION 8.2 Compliance
with Laws, Etc ........................................................ 191
SECTION 8.3 Designation of Subsidiaries
........................................................ 191 SECTION 8.4 Payment
of Taxes, Etc ................................................................
191 SECTION 8.5 Maintenance of Insurance
........................................................... 192 SECTION 8.6
Inspection Rights
........................................................................ 192
SECTION 8.7 Books and Records
..................................................................... 193
SECTION 8.8 Maintenance of Properties
.......................................................... 193 SECTION 8.9 Use
of
Proceeds...........................................................................
193 SECTION 8.10 Compliance with Environmental Laws
....................................... 193 SECTION 8.11 Covenant to Guarantee
Obligations and Give Security .............. 194 SECTION 8.12 Cash Receipts
..............................................................................
197 SECTION 8.13 Further
Assurances......................................................................
199 SECTION 8.14 People with Significant Control Regime
.................................... 200 SECTION 8.15 Anti-Corruption Laws and
Sanctions.......................................... 200 SECTION 8.16 Compliance
with Kimberley Process Certification Scheme
........................................................................................
200 SECTION 8.17 Post-Closing Obligations
............................................................ 200 ARTICLE IX.
NEGATIVE COVENANTS
...............................................................................
200 SECTION 9.1 Liens
............................................................................................
201 SECTION 9.2 Investments
.................................................................................
205 SECTION 9.3 Indebtedness
................................................................................
208 SECTION 9.4 Fundamental Changes
................................................................. 211 SECTION
9.5
Dispositions.................................................................................
214 SECTION 9.6 Restricted Payments
.................................................................... 218 SECTION
9.7 Change in Nature of Business
..................................................... 219 SECTION 9.8
Transactions with Affiliates
........................................................ 220 SECTION 9.9
Burdensome Agreements
............................................................ 221 SECTION 9.10
Changes in Fiscal Year
............................................................... 223 SECTION 9.11
Prepayment, Etc
.......................................................................... 223
SECTION 9.12 Modification of Junior Financing Agreements
........................... 224 ARTICLE X. EVENTS OF DEFAULT
.....................................................................................
224 SECTION 10.1 Events of Default
........................................................................ 224
SECTION 10.2 Remedies upon Event of Default
................................................ 227 SECTION 10.3 Application of
Proceeds .............................................................. 228
SECTION 10.4 Right to Cure
...............................................................................
230 SECTION 10.5 Actions in Respect of Letters of Credit; Cash Collateral
............ 231 ARTICLE XI. THE ADMINISTRATIVE AGENT
................................................................... 233 SECTION
11.1 Appointment and Authorization
................................................. 233 SECTION 11.2 Rights as a
Lender .......................................................................
234 SECTION 11.3 Exculpatory Provisions
............................................................... 234 SECTION 11.4
Reliance by the Administrative Agent ........................................
235 SECTION 11.5 Delegation of Duties
................................................................... 236 - iii -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2005.jpg]
SECTION 11.6 Resignation of Administrative Agent and Collateral Agent
...........................................................................................
236 SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders;
Disclosure of Information by Agents ........................... 237 SECTION 11.8
No Other Duties; Other Agents, Arrangers, Managers, Etc
...............................................................................................
238 SECTION 11.9 Acceptable Intercreditor Agreements
......................................... 238 SECTION 11.10 Administrative Agent
May File Proofs of Claim ........................ 239 SECTION 11.11 Collateral
and Guaranty Matters ................................................. 240
SECTION 11.12 Secured Cash Management Agreements and Secured Hedge Agreements
...................................................................... 242
SECTION 11.13 Indemnification of Agents
.......................................................... 243 SECTION 11.14
Certain ERISA Matters
............................................................... 243 SECTION
11.15 Security Trustee
.......................................................................... 244
SECTION 11.16 Reports and Financial Statements
............................................... 246 SECTION 11.17 Canadian
Anti-Money Laundering Legislation .......................... 246 ARTICLE XII.
MISCELLANEOUS
..........................................................................................
247 SECTION 12.1 Amendments, Etc
........................................................................ 247
SECTION 12.2 Successors and
Assigns............................................................... 250
SECTION 12.3 Costs and Expenses
..................................................................... 257
SECTION 12.4 Indemnities
..................................................................................
257 SECTION 12.5 Limitation of
Liability................................................................. 259
SECTION 12.6 Right of Set-off
........................................................................... 259
SECTION 12.7 Sharing of Payments
................................................................... 260 SECTION
12.8 Notices and Other Communications; Facsimile Copies ............. 261
SECTION 12.9 No Waiver; Cumulative Remedies
............................................. 263 SECTION 12.11 Binding Effect
.............................................................................
264 SECTION 12.12 Governing Law; Submission to Jurisdiction; Service of Process
........................................................................................
264 SECTION 12.13 Waiver of Jury Trial
.................................................................... 266 SECTION
12.14 Marshaling; Payments Set Aside
................................................ 266 SECTION 12.15 Execution in
Counterparts; Integration; Effectiveness ............... 266 SECTION 12.16
Electronic Execution of Assignments and Certain Other Documents
..................................................................................
267 SECTION 12.17 Confidentiality
............................................................................ 267
SECTION 12.18 Use of Name, Logo, etc
.............................................................. 268 SECTION 12.19
USA PATRIOT Act Notice; U.K ............................................... 269
SECTION 12.20 No Advisory or Fiduciary Responsibility
................................... 270 SECTION 12.21 Severability
.................................................................................
270 SECTION 12.22 Survival of Representations and Warranties
............................... 270 SECTION 12.23 Interest Rate Limitation
.............................................................. 271 SECTION 12.24
Time of the Essence
.................................................................... 272 SECTION
12.25 No Strict Construction
................................................................ 272 SECTION
12.26 Acceptable Intercreditor Agreements
......................................... 272 SECTION 12.27 Keepwell
.....................................................................................
272 - iv -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2006.jpg]
SECTION 12.28 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions ...................................................................
272 SECTION 12.29 Acknowledgement Regarding Any Supported QFCs .................
273 SECTION 12.30 Judgment Currency
..................................................................... 274 - v -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2007.jpg]
SCHEDULES Schedule I - Revolving Credit Commitments and FILO Initial Commitments
Schedule II - Subsidiary Guarantors Schedule 1.1A - Existing Letters of Credit
Schedule 1.1B - Credit Card Agreements Schedule 4.1(a) - Closing Date Collateral
Documents Schedule 4.1(g) - Local Counsel Opinions Schedule 5.11 - Pension Plan
Matters Schedule 5.12 - Subsidiaries and Other Equity Investments Schedule 8.12
- Deposit Accounts and Credit Card Processors Schedule 8.17 - Post-Closing
Obligations Schedule 9.1(b) - Existing Liens Schedule 9.2(f) - Existing
Investments Schedule 9.3(b) - Existing Indebtedness Schedule 9.8 - Transactions
with Affiliates Schedule 9.9 - Burdensome Agreements Schedule 12.8 -
Administrative Agent’s Office, Certain Addresses for Notices - vi -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2008.jpg]
EXHIBITS Exhibit A - Form of Assignment and Assumption Exhibit B-1 - Form of
Revolving Credit Note Exhibit B-2 - Form of FILO Note Exhibit C - Form of Notice
of Borrowing Exhibit D - Form of Swing Loan Request Exhibit E - Form of Joinder
Agreement Exhibit F - Form of Interest Election Request Exhibit G - Form of
Credit Card Notification Exhibit H - Form of Borrowing Base Certificate Exhibit
I - Form of Senior Notes Intercreditor Agreement Exhibit J - Form of
Intercompany Subordination Agreement Exhibit K-1 – K-4 - Form of U.S. Tax
Compliance Certificates Exhibit L - Form of Compliance Certificate Exhibit M -
Form of Solvency Certificate Exhibit N - Form of Information Certificate - vii -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2009.jpg]
This CREDIT AGREEMENT, dated as of September 27, 2019, is entered into among (a)
SIGNET JEWELERS LIMITED, an exempted company incorporated under the Laws of
Bermuda with registration number 42069 (“Holdings”), (b) SIGNET GROUP LIMITED, a
company incorporated in England and Wales with the company number 00477692 (the
“Lead Administrative Borrower”), as a Lead Borrower (as defined herein) and a
Borrower (as defined herein), (c) SIGNET GROUP TREASURY SERVICES, INC., a
Delaware corporation, STERLING JEWELERS INC., a Delaware corporation, SIGNET
TRADING LIMITED, a company incorporated in England and Wales with the company
number 03768979 and ZALE CANADA CO., an unlimited company organized under the
laws of the Province of Nova Scotia, each as a Lead Borrower and a Borrower, (d)
STERLING INC., an Ohio corporation, and ZALE DELAWARE, INC., a Delaware
corporation, each as a Borrower, (e) each other Restricted Subsidiary (as
defined herein) of Holdings party hereto as a Lead Borrower or a Borrower, (f)
each Lender (as defined herein) from time to time party hereto and (g) BANK OF
AMERICA, N.A., as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”) and as collateral agent and
security trustee (in such capacity, including any successor thereto, the
“Collateral Agent”) under the Loan Documents. PRELIMINARY STATEMENTS The
Borrowers have requested that the Lenders provide a revolving credit facility
and a first-in last-out term loan facility, and the Lenders have indicated their
willingness to lend and the Issuers (as defined below) have indicated their
willingness to issue letters of credit, in each case, on the terms and subject
to the conditions set forth herein. In consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:
ARTICLE I. DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS SECTION 1.1 Defined
Terms. As used in this Agreement, the following terms have the following
meanings: “75% Cash Consideration Basket” has the meaning assigned to such term
in Section 9.5(j). “ABL License” means the irrevocable license granted by the
Loan Parties to the Administrative Agent pursuant to Section 4.01 of the U.S.
Security Agreement or any other similar provision in any other Security
Agreement. “Acceptable Intercreditor Agreement” means, (a) with respect to the
Senior Notes Indebtedness or any Permitted Refinancing thereof (together with
any other Indebtedness that is secured on a pari passu basis with the Senior
Notes), the Senior Notes Intercreditor Agreement and (b) with respect to any
other Indebtedness secured by any Liens on Collateral, any other



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2010.jpg]
intercreditor agreement the terms of which are reasonably acceptable to the Lead
Administrative Borrower and the Administrative Agent. “Account” means (a)
“accounts” as defined in Article 9 of the UCC or the PPSA, as applicable, (b)
all amounts owing from Credit Card Issuers and Credit Card Processors and all
rights under contracts relating to the creation or collection of such amounts
and (c) all rights to payment of a monetary obligation, whether or not earned by
performance, (i) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (ii) for services rendered or to be
rendered, or (iii) arising out of the use of a credit or charge card or
information contained on or for use with the card. The term “Account” does not
include (1) rights to payment evidenced by chattel paper or an instrument, (2)
commercial tort claims, (3) deposit accounts, (4) investment property, or (5)
letter-of-credit rights or letters of credit. “Account Debtor” has the meaning
given to such term in Article 9 of the UCC, and includes any Person obligated on
an Account. “ACH” means automated clearing house transfers. “Additional English
Security” has the meaning specified in Section 8.12(g). “Additional FILO Lender”
has the meaning specified in Section 2.15(b). “Additional Revolving Lender” has
the meaning specified in Section 2.15(a). “Adjustment Date” means the first day
of each calendar quarter, commencing with the calendar quarter beginning on
January 1, 2020. “Administrative Agent” has the meaning specified in the
introductory paragraph to this Agreement, and shall include any branches or
Affiliates of Bank of America in its or their capacity as Administrative Agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 12.8 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Lead Administrative Borrower and the Lenders. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affiliate” means, with respect to any Person, another
Person that directly or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified. For
the avoidance of doubt, none of the Arrangers, the Agents or their respective
lending affiliates or any entity acting as an Issuer hereunder shall be deemed
to be an Affiliate of Holdings, the Borrowers or any of their respective
Subsidiaries. “Agent Parties” has the meaning specified in Section 12.8(d). - 2
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2011.jpg]
“Agent-Related Persons” means the Agents, together with their respective
Affiliates and branches and the officers, directors, employees, agents,
attorney-in-fact, partners, trustees and advisors of such Persons and of such
Persons’ Affiliates and branches. “Agents” means, collectively and without
duplication, (a) the Administrative Agent, (b) the Collateral Agent, (c) each
co-agent or sub-agent (if any) appointed by the Administrative Agent or the
Collateral Agent from time to time pursuant to Section 11.5, and (d) the
Arrangers. “Agreed Security Principles” has the meaning specified in the
definition of “Collateral and Guarantee Requirement”. “Aggregate Revolving
Credit Commitments” means the Revolving Credit Commitments of all the Revolving
Credit Lenders. As of the Closing Date, the Aggregate Revolving Credit
Commitments are $1,500,000,000. “Agreement” means this Credit Agreement, as
amended, restated, modified, replaced, extended, renewed or supplemented from
time to time in accordance with the terms hereof. “Agreement Currency” has the
meaning specified in Section 12.30. “Alternative Currency” means each of the
following currencies: Euro, Sterling and Canadian Dollars, together with each
other currency (other than Dollars) that is approved in accordance with Section
1.11; provided that for each Alternative Currency, such requested currency is an
Eligible Currency. “Alternative Currency Equivalent” means, at any time, with
respect to any amount denominated in Dollars, the equivalent amount thereof in
the applicable Alternative Currency as determined by the Administrative Agent or
the applicable Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars. “AML Legislation” has the
meaning specified in Section 11.17. “Annual Financial Statements” means the
audited consolidated balance sheets of Holdings and its Subsidiaries for the
Fiscal Year ended February 2, 2019, and the related consolidated statements of
operations, changes in stockholders’ equity and cash flows for Holdings and its
Restricted Subsidiaries for the Fiscal Year then ended, including the notes
thereto. “Anti-Corruption Laws” means the United States Foreign Corrupt
Practices Act of 1977, the Bribery Act of 2010 (U.K.), the Corruption of Foreign
Public Officials Act (Canada) and all other applicable Laws and regulations or
ordinances concerning or relating to bribery, money laundering or corruption in
any jurisdiction in which any Loan Party or any of its Subsidiaries or
Affiliates is located or is doing business. “Anti-Money Laundering Laws” means
the applicable Laws or regulations in any jurisdiction in which any Loan Party
or any of its Subsidiaries or Affiliates is located or is doing - 3 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2012.jpg]
business that relates to money laundering, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto. “Applicable Indebtedness” has the meaning specified in the definition
of “Weighted Average Life to Maturity”. “Applicable Margin” means: (a) with
respect to the Revolving Credit Facility, Revolving Loans, Swing Loans and
Letters of Credit: (i) from and after the Closing Date until the first
Adjustment Date, the applicable percentage set forth in the table below
corresponding to Level II, and (ii) thereafter, the applicable percentage set
forth in the table below based upon Average Historical Excess Availability as of
the most recent Adjustment Date: Level Average Eurocurrency Base Rate Letter of
Letter of Credit Historical Excess Rate Loans Loans, Credit Fees - Availability
Canadian Fees - Documentary Prime Rate Standby Letters of Loans, and Letters of
Credit Canadian Credit Base Rate Loans I Greater than or 1.250% 0.250% 1.250%
0.625% equal to 50% of the Aggregate Revolving Credit Commitments II Less than
50% of 1.500% 0.500% 1.500% 0.750% the Aggregate Revolving Credit Commitments
(b) with respect to FILO Loans: (i) from and after the Closing Date until the
first Adjustment Date, the applicable percentage set forth in the table below
corresponding to Level II, and (ii) thereafter, the applicable percentage set
forth in the table below based upon Average Historical Excess Availability as of
the most recent Adjustment Date: - 4 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2013.jpg]
Level Average Historical Excess Eurocurrency Rate Base Rate Loans Availability
Loans I Greater than or equal to 50% of the 2.000% 1.000% Aggregate Revolving
Credit Commitments II Less than 50% of the Aggregate 2.250% 1.250% Revolving
Credit Commitments (c) with respect to any Junior FILO Loans, Revolving Loans,
Letters of Credit and Swing Line Loans under Revolving Credit Commitments of any
Revolving Extension Series or FILO Loans under any FILO Extension Series, the
“Applicable Margin” set forth in the Incremental FILO Amendment, Revolving
Extension Amendment or the FILO Extension Amendment (as applicable) relating
thereto. The Applicable Margin shall be adjusted quarterly in accordance with
each table above on each Adjustment Date for the period beginning on such
Adjustment Date based upon the Average Historical Excess Availability as the
Administrative Agent shall determine in good faith within ten (10) Business Days
after such Adjustment Date. Any increase or decrease in the Applicable Margin
resulting from a change in the Average Historical Excess Availability shall
become effective as of the Adjustment Date. If any Borrowing Base Certificates
are at any time restated or otherwise revised or if the information set forth in
any Borrowing Base Certificates otherwise proves to be false or incorrect such
that the Applicable Margin would have been higher than was otherwise in effect
during any period, without constituting a waiver of any Default or Event of
Default arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Loan Party under any Debtor Relief Laws, automatically and without further
action by the Administrative Agent, any Lender or any Issuer). If at any time
the Aggregate Revolving Credit Commitments shall have been terminated pursuant
to Section 10.2, the Applicable Margin shall be the applicable percentages per
annum in effect on the date of the termination of the Aggregate Revolving Credit
Commitments pursuant to Section 10.2, with respect to any outstanding
Obligations. “Applicable Time” means, with respect to any Borrowings and
payments in any Alternative Currency, the local time in the place of settlement
for such Alternative Currency as may be determined by the Administrative Agent
or the applicable Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment. “Appropriate Lender” means, at any time, (a) with respect
to any of the FILO Facility or the Revolving Credit Facility, a Lender that has
a Commitment with respect to such Facility or holds a FILO Loan or a Revolving
Loan, respectively (or as applicable and as the context shall require, a Lender
that has a Class of Commitments under the applicable Facility or holds a
specified Class of Loans under the applicable Facility) at such time, (b) with
respect to the - 5 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2014.jpg]
Letter of Credit Sublimit, (i) each applicable Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.4, the Revolving Credit Lenders
and (c) with respect to the Swing Loan Sublimit, (i) the Swing Loan Lender and
(ii) if any Swing Loans are outstanding pursuant to Section 2.3, the Revolving
Credit Lenders. “Approved Account Bank” means an Approved U.S. Account Bank, an
Approved Bermuda Account Bank, an Approved Canadian Account Bank, Approved Irish
Account Bank or an Approved U.K. Account Bank, as the context may require.
“Approved Bermuda Account Bank” means a financial institution (or branch
thereof) located in Bermuda at which any Loan Party maintains an Approved
Bermuda Deposit Account. “Approved Bermuda Deposit Account” means each Deposit
Account located in Bermuda in respect of which any Loan Party and the Collateral
Agent shall have established an Approved Control Arrangement. “Approved Canadian
Account Bank” means a financial institution (or branch thereof) located in
Canada at which any Loan Party maintains an Approved Canadian Deposit Account.
“Approved Canadian Deposit Account” means each Deposit Account located in Canada
in respect of which any Loan Party and the Collateral Agent shall have
established an Approved Control Arrangement. “Approved Control Arrangements”
means (a) with respect to any Deposit Account at a depository bank located in
the United States, delivery of a Deposit Account Control Agreement, (b) with
respect to any Deposit Account at a depository bank located in Canada, either
(i) if acceptable to the relevant depository bank, delivery of a Deposit Account
Control Agreement or (ii) other arrangements satisfactory to the Administrative
Agent under applicable Law to create a perfected security interest in each
Deposit Account (and all funds therein), and (c) with respect to any Deposit
Account (including any English Collection Account) at a depository bank located
in any Covered U.K. Jurisdiction, the Republic of Ireland or Bermuda, either (i)
if acceptable to the relevant depository bank, delivery of a Deposit Account
Control Agreement, or (ii) delivery of a notice of charge from the Collateral
Agent or applicable Loan Party in customary form on the applicable depository
bank and receipt of a written acknowledgement from the applicable depository
bank confirming that it acknowledges the terms of the notice of charge and will
comply with the terms thereof (which shall, in any event, specify that upon the
occurrence of a Cash Dominion Period, the Administrative Agent shall be entitled
to serve a notice on the depository bank notifying it that instructions in
respect of such Deposit Account may only be given by the Administrative Agent).
“Approved Deposit Account” means an Approved U.S. Deposit Account, an Approved
Bermuda Deposit Account, an Approved Canadian Deposit Account, an Approved Irish
Deposit Account or an Approved U.K. Deposit Account, as the context may require.
- 6 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2015.jpg]
“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate or branch
of such Lender or (c) an entity or an Affiliate of an entity that administers,
advises or manages such Lender. “Approved Irish Account Bank” means a financial
institution (or branch thereof) located in the Republic of Ireland at which any
Loan Party maintains an Approved Irish Deposit Account. “Approved Irish Deposit
Account” means each Deposit Account located in the Republic of Ireland in
respect of which any Loan Party and the Collateral Agent shall have established
an Approved Control Arrangement. “Approved Securities Account” means each
Securities Account in respect of which any Loan Party shall have entered into a
Securities Account Control Agreement. “Approved Securities Intermediary” means a
securities intermediary at which any Loan Party maintains an Approved Securities
Account. “Approved U.K. Account Bank” means a financial institution (or branch
thereof) located in a Covered U.K. Jurisdiction at which any Loan Party
maintains an Approved U.K. Deposit Account. “Approved U.K. Deposit Account”
means each Deposit Account located in a Covered U.K. Jurisdiction in respect of
which any Loan Party and the Collateral Agent shall have established an Approved
Control Arrangement. “Approved U.S. Account Bank” means a financial institution
(or branch thereof) located in the United States at which any Loan Party
maintains an Approved U.S. Deposit Account. “Approved U.S. Deposit Account”
means each Deposit Account located in the United States in respect of which any
Loan Party and the Collateral Agent shall have established an Approved Control
Arrangement. “Arrangers” means BofA Securities Inc., Fifth Third Bank, JPMorgan
Chase Bank, N.A. and PNC Capital Markets LLC, each in its capacity as a joint
lead arranger and joint bookrunner under this Agreement. “Assets Acquisition
Date” means, with respect to any assets acquired in a Permitted Acquisition or
other Investment permitted by this Agreement, the date of the consummation of
the applicable Permitted Acquisition or other Investment. “Assets Diligence
Date” means, with respect to any assets acquired in a Permitted Acquisition or
other Investment permitted by this Agreement, the earlier of (a) the date that
is ninety (90) days after the consummation of the applicable Permitted
Acquisition or other Investment, and (b) the date Field Examinations and/or
Inventory Appraisals requested by the Administrative Agent in its Permitted
Discretion, as applicable, covering such assets is completed. - 7 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2016.jpg]
“Assignee Group” means two or more Eligible Assignees that are Affiliates or
branches of one another or two or more Approved Funds managed by the same
investment advisor. “Assignment and Assumption” means an assignment and
assumption entered into by a Lender and an Eligible Assignee, and accepted by
the Administrative Agent, in substantially the form of Exhibit A or any other
form (including electronic documentation generated by use of an electronic
platform) approved by the Administrative Agent. “Assignment Tax” has the meaning
specified in the definition of “Other Taxes”. “Attorney Costs” means all
reasonable and documented fees, expenses and disbursements of any law firm or
other external legal counsel. “Attributable Indebtedness” means, on any date, in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP. “Availability Reserves” means (a) the Specified Litigation
and Arbitration Reserve; and (b) without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (i) to reflect the impediments to the
Collateral Agent’s ability to realize upon the assets included in the Revolving
Borrowing Base or the FILO Borrowing Base, (ii) to reflect claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon the assets included in the Revolving
Borrowing Base or the FILO Borrowing Base, (iii) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Revolving Borrowing Base or the FILO Borrowing Base, the Collateral or the
validity or enforceability of this Agreement or the other Loan Documents or any
material remedies of the Secured Parties hereunder or thereunder, or (iv) to
reflect the impediments to the Collateral Agent’s ability to realize upon the
assets included in the Revolving Borrowing Base or the FILO Borrowing Base to
the extent that an Event of Default then exists. Without limiting the generality
of the foregoing clause (b), such Availability Reserves may include (but are not
limited to): (A) the Dilution Reserve; (B) the Canadian Priority Payables
Reserve; (C) the Canadian Wage Earner Protection Act Reserve; (D) the English
Priority Payables Reserve; (E) the Rent and Charges Reserve; (F) Customer Credit
Liability Reserve; (G) reserves in respect of outstanding Taxes and other
governmental charges, including, without limitation, ad valorem, real estate,
personal property, sales, and other Taxes which are pari passu to or would have
priority over the interests of the Collateral Agent in the Current Asset
Collateral; (H) reserves in respect of customs duties, and other costs to
release imported Inventory; (I) during the continuance of a Cash Dominion
Period, reserves in respect of salaries, wages and benefits due to employees of
the Loan Parties; (J) reserves based on Liens permitted under Section 9.1 which
are pari passu to or would have priority over the interests of the Collateral
Agent in the Current Asset Collateral; (K) reserves in respect of Cash
Management Obligations; provided that reserves of the type described in this
clause (K) in respect of such Cash Management Obligations shall not be
established unless either Excess Availability is less than $300,000,000 or an
Event of Default is continuing; (L) reserves in respect of Obligations in
respect of Secured Hedge Agreements; provided that reserves of the type
described in this clause (L) in respect of such Obligations shall not be
established unless either Excess Availability is less than - 8 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2017.jpg]
$300,000,000 or an Event of Default is continuing; (M) reserves in respect of
accrued and unpaid royalties payable in connection with Inventory of the
Borrowers subject to intellectual property licensing arrangements with third
parties; (N) reserves in respect of self-insured group health plan liabilities
of the Loan Parties and their Subsidiaries; and (O) reserves in respect of
accrued payables in respect of Inventory consigned to the Loan Parties and their
Subsidiaries or that is subject to any title retention agreements. Any
Availability Reserve established or modified by the Administrative Agent shall
have a reasonable relationship to the circumstances, conditions, events or
contingencies which are the basis for such Availability Reserve; provided that
no Availability Reserve may be taken after the Closing Date pursuant to clause
(b) above based on any circumstance, condition, event or contingency disclosed
in writing in the Field Examination or the Inventory Appraisal delivered to the
Administrative Agent prior to the Closing Date in connection with the
Transactions or otherwise known to the Administrative Agent prior to the Closing
Date (other than as described in clauses (A) through (O) in the second sentence
above), unless such circumstance, condition, event or contingency has changed in
any material adverse respect since the Closing Date. “Average Historical Excess
Availability” means, at any Adjustment Date, the average daily Excess
Availability for the Fiscal Quarter immediately preceding such Adjustment Date
through the date immediately preceding such Adjustment Date. “Bail-In Action”
means the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bank Levy” means any amount payable by any Tax Indemnitee or any of
its Affiliates on the basis of, or in relation to, its balance sheet or capital
base or any part of that person or its liabilities or minimum regulatory capital
or any combination thereof (including as required under Part 5 and Schedule 19
of the Finance Act 2011 (U.K.) (as amended) and any other levy or tax in any
jurisdiction levied on a similar basis or for a similar purpose), to the extent
applying to that Tax Indemnitee or its Affiliates as at the date that Tax
Indemnitee became a party to this Agreement as a Lender, Issuer or Agent (as the
case may be). “Bank of America” means Bank of America, N.A., a national banking
association, acting in its individual capacity, and its successors and assigns.
“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Documentary Letter of Credit which has been
accepted by the Issuer. “Base Rate” means, for any day, a fluctuating rate per
annum equal to the highest of (a) the Federal Funds Rate for such day, plus
0.50%, (b) the rate of interest in effect for such day as publicly announced
from time to time by Bank of America as its “prime rate”, and (c) the - 9 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2018.jpg]
Eurocurrency Rate, plus 1.00%; and if the Base Rate as so determined shall be
less than zero, then the Base Rate shall be deemed to be zero for purposes of
this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 3.4(a), then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above. “Base
Rate Loan” means a Loan to a U.S. Borrower that bears interest based on the Base
Rate. All Base Rate Loans shall be denominated in Dollars. “Beneficial Ownership
Certification” means a certification regarding beneficial ownership required by
the Beneficial Ownership Regulation. “Beneficial Ownership Regulation” means 31
C.F.R. § 1010.230. “Bermuda” shall mean the Islands of Bermuda. “Bermuda
Collateral” means the “Charged Property” (or equivalent term) as defined in any
Bermuda Collateral Document. “Bermuda Collateral Documents” means, collectively,
(a) the Bermuda Fixed and Floating Charge, and (b) each of the other debentures,
fixed and floating charges, share charges, agreements, instruments or documents
that creates or purports to create a Lien to secure the Obligations or a
Guarantee of the Obligations, in each case, in favor of the Administrative Agent
or the Collateral Agent for the benefit of the Secured Parties, and that are
governed by the Laws of Bermuda. “Bermuda Fixed and Floating Charge” means the
fixed and floating charge governed by the Laws of Bermuda, effective as of the
Closing Date, among the Loan Parties party thereto and the Collateral Agent, as
may be amended, amended and restated, restated, supplemented or otherwise
modified from time to time. “BHC Act Affiliate” has the meaning specified in
Section 12.29(b). “Board of Directors” means, for any Person, the board of
directors (or equivalent governing body) of such Person or, if such Person does
not have such a board of directors (or equivalent governing body) and is owned
or managed by another entity or entities, the board of directors (or equivalent
governing body) of such entity or entities. “BofA Securities” means BofA
Securities, Inc. “Borrower Materials” has the meaning specified in Section 7.2.
“Borrowers” means, collectively, (a) the Lead Administrative Borrower, (b) each
Lead Borrower, (c) each wholly-owned Restricted Subsidiary of Holdings organized
or - 10 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2019.jpg]
incorporated in a Covered Loan Party Jurisdiction (other than Bermuda) that is
identified as a Borrower on the signature pages hereto, and (d) each other
wholly-owned Restricted Subsidiary of Holdings that becomes a Borrower hereunder
in accordance with the terms of this Agreement. “Borrowing” means a borrowing
consisting of Loans of the same Class, Type and currency made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, having
the same Interest Period. “Borrowing Base Certificate” means a certificate of
the Lead Administrative Borrower substantially in the form of Exhibit H, duly
executed by a Responsible Officer of the Lead Administrative Borrower. “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office with respect
to Obligations denominated in Dollars or Canadian Dollars is located and: (a) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a London Banking Day;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day; (c) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in Canadian
Dollars, any fundings, disbursements, settlements and payments in Canadian
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Canadian Dollars to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Canadian Dollars are conducted by and between banks in the Toronto, Ontario
interbank market for Canadian Dollars; (d) if such day relates to any interest
rate settings as to a Eurocurrency Rate Loan denominated in a currency other
than Dollars, Canadian Dollars or Euro, means any such day on which dealings in
deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and (e)
if such day relates to any fundings, disbursements, settlements and payments in
a currency other than Dollars, Canadian Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars, Canadian
Dollars or Euro, or any other dealings in any currency other than Dollars,
Canadian Dollars or Euro to be carried out pursuant to this Agreement in respect
of any such Eurocurrency Rate Loan (other than any interest rate settings),
means any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency. - 11 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2020.jpg]
“Business Optimization Initiative” means any asset sale, acquisition, merger,
amalgamation, business combination, Investment, Disposition, operating
improvement, restructuring, cost saving initiative and/or other similar
initiative (including the entry into or renegotiation of, or in respect of which
binding commitments have been entered for, any contract and/or other
arrangement), any specified transaction and any plan. “Canadian Base Rate”
means, for any day, the per annum rate of interest equal to the highest of (a)
the Federal Funds Rate for such day, plus 0.50%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
(acting through its Canada branch) in Toronto, Ontario as its “base rate” for
commercial loans made by it in Dollars, such rate being a reference rate and not
necessarily representing the lowest or best rate being charged to any customer,
or (c) the Eurocurrency Rate (determined for a Credit Extension denominated in
Dollars), plus 1.00%; and if the Canadian Base Rate as so determined shall be
less than zero, then the Canadian Base Rate shall be deemed to be zero for
purposes of this Agreement. Any change in such rate announced by Bank of America
(acting through its Canada branch) shall take effect at the opening of business
on the day specified in the public announcement thereof. If the Canadian Base
Rate is being used as an alternate rate of interest pursuant to Section 3.4,
then the Canadian Base Rate shall be the greater of clauses (a) and (b) above
and shall be determined without reference to clause (c) above. “Canadian Base
Rate Loan” means a Loan to a Canadian Borrower that bears interest at a rate
based on the Canadian Base Rate. All Canadian Base Rate Loans shall be
denominated in Dollars. “Canadian Borrower” means any Borrower incorporated or
organized under the Laws of Canada or a province or territory thereof. “Canadian
Collateral” means the “Collateral” (or equivalent term) as defined in any
Canadian Collateral Document. “Canadian Collateral Documents” means,
collectively, (a) the Canadian Security Agreement, (b) the Canadian Security
Agreement Supplements, (c) the Canadian Intellectual Property Security
Agreements, (d) the Canadian Pledge Agreement and (e) each of the other
agreements, deeds of hypothec, pledge agreements, mortgages, instruments or
documents that creates or purports to create a Lien to secure the Obligations or
a Guarantee of the Obligations, in each case, in favor of the Administrative
Agent or the Collateral Agent for the benefit of the Secured Parties, and that
are governed by the Laws of Canada or any province or territory thereof.
“Canadian Defined Benefit Plan” means a Canadian Pension Plan that contains a
“defined benefit provision”, as such term is defined in Section 147.1(1) of the
ITA. “Canadian Dollar”, “CAD” and “CAD $” mean the lawful currency of Canada.
“Canadian Intellectual Property Security Agreements” has the meaning specified
in the Canadian Security Agreement. “Canadian Loan Party” means any Loan Party
incorporated or organized under the Laws of Canada or a province or territory
thereof. - 12 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2021.jpg]
“Canadian Pension Event” means (a) the whole or partial withdrawal of a Canadian
Loan Party from a Canadian Defined Benefit Plan during a plan year; (b) the
filing of a notice of intent to terminate in whole or in part a Canadian Defined
Benefit Plan; (c) the treatment by a Governmental Authority of a Canadian
Defined Benefit Plan amendment as a termination or partial termination; or (d)
the appointment of a trustee by a Governmental Authority to administer a
Canadian Defined Benefit Plan. “Canadian Pension Plan” means a pension plan that
is required to be registered under applicable Canadian federal or provincial
pension benefits standards legislation, and that is sponsored or maintained by
any Loan Party in respect of its Canadian employees or former employees, but,
for the avoidance of doubt, does not include any statutory plans such as the
Canada Pension Plan and the Quebec Pension Plan. “Canadian Pledge Agreement”
means the Canadian Pledge Agreement, dated as of the Closing Date, among the
Loan Parties party thereto and the Collateral Agent, as may be amended, amended
and restated, restated, supplemented or otherwise modified from time to time.
“Canadian Prime Rate” means, for any day, a per annum rate equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America (acting through its Canada branch) as its “prime
rate” for commercial loans made by it in Canada in Canadian Dollars, such rate
being a reference rate and not necessarily representing the lowest or best rate
being charged to any customer, or (b) CDOR plus 1.00%; and if the Canadian Prime
Rate as so determined shall be less than zero, then the Canadian Prime Rate
shall be deemed to be zero for purposes of this Agreement. Any change in such
rate announced by Bank of America (acting through its Canada branch) shall take
effect at the opening of business on the day specified in the public
announcement thereof. If the Canadian Prime Rate is being used as an alternate
rate of interest pursuant to Section 3.4, then the Canadian Prime Rate shall be
as set forth in clause (a) and shall be determined without reference to clause
(b) above. “Canadian Prime Rate Loan” means a Loan to a Canadian Borrower that
bears interest at a rate based on the Canadian Prime Rate. All Canadian Prime
Rate Loans shall be denominated in Canadian Dollars. “Canadian Priority Payables
Reserve” means, as of any date of determination, an Availability Reserve in such
amount as the Administrative Agent may determine in its Permitted Discretion to
reflect amounts secured by any Liens, choate or inchoate, which rank or are
capable of ranking in priority to the Liens of the Collateral Agent and/or for
amounts which may represent costs relating to the enforcement of the Liens of
the Collateral Agent, including any such amounts due and not paid for wages,
vacation pay, severance pay, amounts due and not paid under any legislation
relating to workers’ compensation or to employment insurance, all amounts
deducted or withheld and not paid and remitted when due under the ITA, sales
tax, goods and services tax, harmonized sales tax, excise tax, tax payable
pursuant to Part IX of the Excise Tax Act (Canada) or similar applicable
provincial legislation, government royalties, amounts currently or past due and
not paid for realty, municipal or similar taxes (to the extent impacting
personal or movable property), all amounts due and not contributed, remitted or
paid to any Canadian Pension Plans (including all unfunded wind up or solvency
deficiency amounts), as required by the PBA, or under the Canada Pension Plan,
and all amounts in respect of similar statutory or other claims, in each - 13 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2022.jpg]
case, that would have or would reasonably be expected to have priority over or
rank pari passu with any Liens of the Collateral Agent in Canada now or in the
future, other than amounts included in the Canadian Wage Earner Protection Act
Reserve. “Canadian Security Agreement” means the Canadian Security Agreement,
dated as of the Closing Date, among the Loan Parties party thereto and the
Collateral Agent, as may be amended, amended and restated, restated,
supplemented or otherwise modified from time to time. “Canadian Security
Agreement Supplement” has the meaning specified in the Canadian Security
Agreement. “Canadian Wage Earner Protection Act Reserve” means, as of any date
of determination, an Availability Reserve in such amount as the Administrative
Agent may determine in its Permitted Discretion to reflect the amounts that may
become due under the Wage Earner Protection Program Act (Canada) or secured by
Section 81.3 or Section 81.4 of the Bankruptcy and Insolvency Act (Canada) with
respect to the employees of any Loan Party employed in Canada which would give
rise to a Lien with priority under applicable Law over the Liens of the
Collateral Agent. “Capital Expenditures” means, for any period, the aggregate of
(a) all amounts that would be reflected as additions to property, plant or
equipment on a Consolidated statement of cash flows of Holdings and its
Restricted Subsidiaries in accordance with GAAP and (b) the value of all assets
under Capitalized Leases incurred by Holdings and its Restricted Subsidiaries
during such period; provided that the term “Capital Expenditures” shall not
include (i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
substituted, restored or repaired or (y) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced, (ii) the
purchase of plant, property or equipment or software to the extent financed with
the Net Cash Proceeds of Dispositions that are not required to be applied to
prepay the Loans, the Existing 2024 Notes, the Senior Notes or any Material
Indebtedness, (iii) expenditures that are accounted for as capital expenditures
by Holdings or any Restricted Subsidiary and that actually are paid for, or
reimbursed to Holdings or any Restricted Subsidiary in cash or Cash Equivalents,
by a Person other than Holdings or any Restricted Subsidiary and for which
neither Holdings nor any Restricted Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation (other
than rent) in respect of such expenditures to such Person or any other Person
(whether before, during or after such period), including, without limitation,
expenditures which are contractually required to be, and are, reimbursed to a
Loan Party in cash by its landlords as tenant allowances during such period,
(iv) expenditures to the extent constituting any portion of a Permitted
Acquisition, (v) the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (A) used or
surplus equipment traded in at the time of such purchase, and (B) the Net Cash
Proceeds of a concurrent sale of used or surplus equipment, in each case, in the
ordinary course of business, provided that such portion of the purchase price in
excess of the credit granted by the seller of such equipment for the equipment
being traded in at such time or such Net Cash Proceeds, as applicable, shall not
be excluded as “Capital Expenditures” hereunder, (vi) expenditures relating to
the construction, acquisition, replacement, reconstruction, development,
refurbishment, renovation or improvement - 14 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2023.jpg]
of any property which has been transferred to a Person other than a Loan Party
or any of its Restricted Subsidiaries during the same Fiscal Year in which such
expenditures were made pursuant to a sale-leaseback transaction, to the extent
of the Net Cash Proceeds received by a Loan Party or such Restricted Subsidiary
pursuant to such sale-leaseback transaction, provided that such portion of the
expenditures which exceed the Net Cash Proceeds received by a Loan Party or such
Restricted Subsidiary pursuant to such sale-leaseback transaction shall not be
excluded as “Capital Expenditures” hereunder, or (vii) expenditures financed
with the proceeds of an issuance of Equity Interests of Holdings or a capital
contribution to Holdings or Indebtedness permitted to be incurred hereunder, to
the extent such expenditures are made within 365 days after the receipt of such
proceeds. “Capitalized Lease Obligation” means, at the time any determination
thereof is to be made, the amount of the liability in respect of a Capitalized
Lease that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) prepared in
accordance with GAAP. “Capitalized Leases” means all leases that have been or
are required to be, in accordance with GAAP, recorded as capitalized leases;
provided that for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the Capitalized Lease Obligation with respect
thereto; provided further that notwithstanding the foregoing, only those leases
(assuming for purposes hereof that such leases were in existence prior to giving
effect to the adoption of ASU No. 2016-02 “Leases (Topic 842)” and ASU No.
2018-11 “Leases (Topic 842)”) that would have constituted Capitalized Leases or
financing leases in conformity with GAAP as in effect prior to giving effect to
the adoption of ASU No. 2016-02 “Leases (Topic 842)” and ASU No. 2018-11 “Leases
(Topic 842), shall be considered Capitalized Leases or financing leases
hereunder, and all calculations and deliverables under this Agreement or any
other Loan Document shall be made or delivered, as applicable, in accordance
therewith (other than the financial statements delivered pursuant to this
Agreement. “Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent, among a Loan Party, a
Permitted Carrier, and the Collateral Agent, in which such Permitted Carrier
acknowledges that it has control over and holds any Inventory and the documents
evidencing ownership of, or other shipping documents relating to, the subject
Inventory or other property for the benefit of the Collateral Agent and agrees,
upon notice from the Collateral Agent (which notice shall be delivered only upon
the occurrence and during the continuance of an Event of Default), to hold and
dispose of the subject Inventory and other property solely as directed by the
Collateral Agent and which, in respect of any such agreement governed by the
laws of any Covered U.K. Jurisdiction or the Republic of Ireland, includes a
pledge over such shipping documents and Inventory granted by the relevant Loan
Party. “Carval” means CarVal Investors. “Cash Collateral” shall have a meaning
correlative to “Cash Collateralize” and shall include the proceeds of such cash
collateral and other credit support. “Cash Collateralize” means to pledge and
deposit with or deliver to the Collateral Agent, for the benefit of the
Administrative Agent, the Collateral Agent, an Issuer or the Swing - 15 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2024.jpg]
Loan Lender (as applicable) and the Lenders, as collateral for Letter of Credit
Obligations, Obligations in respect of Swing Loans, or obligations of the
Revolving Credit Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the applicable
Issuer or Swing Loan Lender benefitting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to (a) the Administrative Agent, (b)
the Collateral Agent and (c) the applicable Issuer or the Swing Loan Lender (as
applicable). “Cash Dominion Period” means (a) each period beginning on the date
that Excess Availability shall have been less than the greater of (x) 10.0% of
the Modified Revolving Loan Cap and (y) $100,000,000, in either case, for five
(5) consecutive Business Days, and ending on the date Excess Availability shall
have been equal to or greater than the greater of (x) 10.0% of the Modified
Revolving Loan Cap and (y) $100,000,000, in each case, for twenty (20)
consecutive calendar days or (b) upon the occurrence of a Specified Event of
Default, the period that such Specified Event of Default shall be continuing;
provided that a Cash Dominion Period shall be deemed continuing (even if Excess
Availability exceeds the required amounts for twenty (20) consecutive calendar
days) if a Cash Dominion Period has occurred and been discontinued on five (5)
occasions in any twelve (12) month period. The termination of a Cash Dominion
Period as provided herein shall in no way limit, waive or delay the occurrence
of a subsequent Cash Dominion Period in the event that the conditions set forth
in this definition again arise. “Cash Equivalents” means any of the following
types of Investments, to the extent owned by Holdings or any Restricted
Subsidiary: (a) Dollars and each Alternative Currency; (b) in the case of any
Foreign Subsidiary that is a Restricted Subsidiary, such local currencies held
by it from time to time in the ordinary course of business and not for
speculation; (c) readily marketable direct obligations issued or directly and
fully and unconditionally guaranteed or insured by the (i) federal government of
United States or any agency or instrumentality thereof, (ii) federal government
of Canada or any agency or instrumentality thereof, or (iii) the government of
the U.K. or any agency or instrumentality thereof, in each case, the securities
of which are unconditionally guaranteed as a full faith and credit obligation of
such government and with maturities of one year or less from the date of
acquisition; (d) (i) certificates of deposit, guaranteed investment
certificates, time deposits and eurodollar time deposits with maturities of one
year or less from the date of acquisition, (ii) demand deposits and bankers’
acceptances with maturities of one year or less and (iii) overnight bank
deposits, in each case of (i) any Lender or (ii) any commercial bank organized
under the Laws of any Covered Jurisdiction and having capital and surplus of not
less than $500,000,000; (e) repurchase obligations for underlying securities of
the types described in clauses (c) and (d) above or clause (g) below entered
into with any financial institution meeting the qualifications specified in
clause (d) above; - 16 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2025.jpg]
(f) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
and in each case maturing within one year after the date of creation thereof;
(g) marketable short-term money market and similar highly liquid funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
(h) readily marketable direct obligations issued by any state or commonwealth of
the United States, any province of Canada or any other political subdivision or
taxing authority in any Covered Jurisdiction having an Investment Grade Rating
from either Moody’s or S&P (or, if at any time neither Moody’s nor S&P shall be
rating such obligations, an equivalent rating from another nationally recognized
statistical rating agency) with maturities of one year or less from the date of
acquisition; (i) Investments with average maturities of one year or less from
the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency); and (j) investment funds investing substantially all of their
assets in securities of the types described in clauses (a) through (i) above. In
the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States, Cash
Equivalents shall also include (i) investments of the type and maturity
described in clauses (a) through (j) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short- term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses (a)
through (j) and in this paragraph. Notwithstanding the foregoing, Cash
Equivalents shall include amounts denominated in currencies other than those set
forth in clause (a) above; provided that such amounts are converted into Dollars
or an Alternative Currency as promptly as practicable and in any event within
ten (10) Business Days following the receipt of such amounts. “Cash Management
Bank” means, as of any date of determination, any Person that is an Agent, a
Lender or an Affiliate or branch of a Lender on such date. “Cash Management
Compliance Date” has the meaning specified in Section 8.12(a). “Cash Management
Obligations” means obligations owed by Holdings or any Restricted Subsidiary in
respect of or in connection with any Cash Management Services (a) - 17 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2026.jpg]
provided by the Administrative Agent or any Affiliate or branch thereof or (b)
designated by any other Cash Management Bank and the Lead Administrative
Borrower in writing to the Administrative Agent as “Cash Management
Obligations”. “Cash Management Services” means any agreement or arrangement to
provide cash management services, including automated clearinghouse transfers,
controlled disbursement accounts, treasury, depository, overdraft, lease
financing or related services, supply chain financing, merchant services, credit
card processing or credit or debit card, purchase card, electronic funds
transfer and other cash management arrangements. “Cash Receipts” has the meaning
specified in Section 8.12(d). “Cash Taxes” means, with respect to any Test
Period, all Taxes paid or payable in cash by Holdings and its Restricted
Subsidiaries during such Test Period. “Castlelake” means Castlelake, L.P. “CDOR”
has the meaning specified in the definition of “Eurocurrency Rate.” “Change in
Law” means the occurrence, after Closing Date, of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty (excluding the
taking effect after the Closing Date of a law, rule, regulation or treaty
adopted prior to the Closing Date), (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III or CRD IV, shall in each case be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued. “Change of Control” means the earliest to occur of: (a) any Person or
Persons constituting a “group” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such Person and
its Subsidiaries, and any Person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act),
directly or indirectly, of Equity Interests representing more than forty percent
(40.0%) of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings; or (b) any “Change of Control” (or any
comparable term) in (i) any of the Senior Notes Documents (or pursuant other
Indebtedness secured on a pari passu basis with the Senior Notes Indebtedness)
or (ii) any document governing Indebtedness for borrowed money having an
individual outstanding principal amount in excess of Threshold Amount (including
the amounts owing to all creditors under any combined or syndicated credit
arrangement); or - 18 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2027.jpg]
(c) (i) the Lead Administrative Borrower (including, for the avoidance of doubt,
any Successor Borrower pursuant to Section 9.4(e)) ceases to be a direct
wholly-owned Subsidiary of Holdings or (ii) except as otherwise permitted by
this Agreement, any Borrower (other than the Lead Administrative Borrower)
ceases to be a direct wholly-owned Subsidiary of Holdings or another Loan Party.
“Charged Company” has the meaning specified in Section 4.1(o). “Class” (a) when
used with respect to any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment, an Extended Revolving Credit Commitment of a given
Revolving Extension Series, a FILO Initial Commitment, a FILO Incremental
Commitment or a FILO Incremental Commitment for Junior FILO Loans, (b) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Loans, Loans under Extended Revolving
Credit Commitments of a given Revolving Extension Series, FILO Loans, Junior
FILO Loans or Extended FILO Loans of a given FILO Extension Series, and (c) when
used with respect to Lenders, refers to whether such Lenders have a Loan or
Commitment with respect to a particular Class of Loans or Commitments. Junior
FILO Loans and Loans under a Revolving Extension Series or FILO Extension Series
that have different terms and conditions (together with the Commitments in
respect thereof) from the initial Loans and Commitments therefor, respectively,
or from other Junior FILO Loans or Loans and Commitments under any other
Revolving Extension Series or FILO Extension Series, as applicable, shall be
construed to be in separate and distinct Classes. “Closing Date” has the meaning
set forth in Section 4.1, which for purposes hereof is September 27, 2019.
“Co-Documentation Agents” means Citizens Bank, N.A., Goldman Sachs Bank USA and
Regions Bank, in their respective capacities as co-documentation agents under
this Agreement. “Co-Syndication Agents” means Fifth Third Bank, JPMorgan Chase
Bank, N.A. and PNC Bank, National Association, in their respective capacities as
co-syndication agents under this Agreement. “Code” means the Internal Revenue
Code of 1986, as amended from time to time, and the regulations thereunder.
“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document, and shall include the U.S. Collateral, the Bermuda
Collateral, the Canadian Collateral, the English Collateral and the Irish
Collateral. “Collateral Access Agreement” means an agreement reasonably
satisfactory in form and substance to the Collateral Agent executed by, as the
case may be, (a) a bailee or other Person in possession of Collateral, and (b)
any landlord of any premises leased by any Loan Party, pursuant to which, except
as the Collateral Agent otherwise may agree, such Person (i) acknowledges the
Collateral Agent’s Lien on the Collateral, (ii) releases or subordinates such
Person’s Liens on the Collateral held by such Person or located on such
premises, (iii) agrees to provide the Collateral Agent with access to the
Collateral held by such bailee or other Person or - 19 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2028.jpg]
located in or on such premises for the purpose of conducting field exams,
appraisals or a Liquidation, and (iv) makes such other agreements with the
Collateral Agent as the Collateral Agent may reasonably require. “Collateral
Agent” has the meaning specified in the introductory paragraph to this
Agreement, and shall include any branches or Affiliates of Bank of America in
its or their capacity as Collateral Agent. “Collateral and Guarantee
Requirement” means, at any time, the requirement that: (a) the Administrative
Agent shall have received each Collateral Document required to be delivered on
the Closing Date pursuant to Section 4.1(a)(iii) or pursuant to Section 8.11,
Section 8.12, Section 8.13 or Section 8.17 at such time, duly executed by each
Loan Party thereto; (b) all Obligations (including those pursuant to clauses (a)
and (b) of the definition of Guaranty) shall have been unconditionally
Guaranteed by (i) Holdings, (ii) each Borrower (other than with respect to its
own obligations), (iii) each Restricted Subsidiary of Holdings that is a
Wholly-Owned Subsidiary (other than (x) any Borrower or (y) any Excluded
Subsidiary), including those Subsidiaries that are listed on Schedule II and
(iv) any Restricted Subsidiary of Holdings (not included in clause (ii) or (iii)
above) that Guarantees the Senior Notes Indebtedness, the Untendered Existing
2024 Notes Indebtedness or any Material Indebtedness of any Loan Party (or, in
each case, any Permitted Refinancing thereof) (each such Subsidiary referred to
in clauses (iii) and (iv) above, a “Subsidiary Guarantor”); (c) the Obligations
and the Guaranty shall have been secured by a first-priority perfected security
interest in substantially all Current Asset Collateral of each Loan Party, in
each case, with the priority required by the Collateral Documents and Section
8.12 shall have been complied with; (d) the Obligations and the Guaranty shall
have been secured by a perfected security interest (subject in priority only (i)
to Liens permitted by Sections 9.1(p), (w), (ee) and (jj) and (ii) to any
non-consensual Liens permitted by Section 9.1) in the following: (i) all Equity
Interests of each Loan Party (other than the Equity Interests of Holdings and
TXDC, L.P., a Texas limited partnership, and any successor thereto), (ii) all
Equity Interests of each direct Subsidiary of any Loan Party (other than any
such Subsidiary that is (A) not a Loan Party and (B)(I) a FSHCO or (II) a
Foreign Subsidiary of a Domestic Subsidiary), (iii) 65% of the issued and
outstanding voting Equity Interests and 100% of the issued and outstanding
non-voting Equity Interests of each direct Subsidiary of any Loan Party that is
(A) a FSHCO or (B) a Foreign Subsidiary of a Domestic Subsidiary; and - 20 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2029.jpg]
(e) the Obligations and the Guaranty shall have been secured by a perfected
security interest (subject in priority only (i) to Liens permitted by Sections
9.1(p), (w), (ee) and (jj) and (ii) to any non-consensual Liens permitted by
Section 9.1) in substantially all other tangible and intangible personal
property of each Loan Party other than the Current Asset Collateral. Except as
specifically set forth in Section 8.17, the Administrative Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any Guarantee by any Subsidiary
(including in connection with assets acquired, or Restricted Subsidiaries formed
or acquired, after the Closing Date) where it reasonably determines to do so, in
consultation with the Lead Administrative Borrower. Notwithstanding the other
provisions of this definition or anything in this Agreement or any other Loan
Document to the contrary: (a) in no event shall the Collateral include any
Excluded Assets; it being understood that no assets (including any assets that
would otherwise constitute Excluded Assets) shall be excluded from any floating
charge granted by any English Loan Party or Holdings under any Bermuda
Collateral Document, any English Collateral Document or any Irish Collateral
Document, as applicable; (b) the other provisions of this definition shall not
require the creation or perfection of Liens in, or the obtaining of title
insurance, legal opinions or other deliverables with respect to, particular
assets of the Loan Parties, or the provision of Guarantees by any Restricted
Subsidiary, if, and for so long as the Administrative Agent and the Lead
Administrative Borrower reasonably agree in writing that the cost of creating or
perfecting Liens in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, or providing such
Guarantees, exceeds the practical benefits to be obtained by the Lenders
therefrom; it being understood that no assets shall be excluded from any
floating charge granted by any English Loan Party or Holdings under any Bermuda
Collateral Document, any English Collateral Document or any Irish Collateral
Document, as applicable, pursuant to this clause (b); (c) no Material Real
Property shall be required to be subject to a Mortgage under the Laws of any
Covered U.K. Jurisdiction or the Republic of Ireland; (d) the Liens required to
be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations otherwise set forth
in this Agreement and in the Collateral Documents; (e) Deposit Account Control
Agreements, Securities Account Control Agreements and perfection by “control”
(as defined in the UCC) or any equivalent concept in any Covered Jurisdiction
(other than in respect of certificated Equity Interests required to be pledged
hereunder) shall not be required with respect to any Collateral, except to the
extent required by Section 8.12, Section 3.03(b) of the U.S. Security Agreement
or Section 3.03(b) of the Canadian Security Agreement; (f) with respect to each
Loan Party, except with respect to assets included in the Revolving Borrowing
Base or FILO Borrowing Base in violation of the eligibility criteria - 21 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2030.jpg]
applicable thereto, (i) no actions in any jurisdiction outside any Covered
Jurisdiction or required by the Laws of any jurisdiction other than a Covered
Jurisdiction shall be required in order to create any Liens in assets located or
titled outside of any Covered Jurisdiction or to perfect such Liens, including
any Intellectual Property registered in any jurisdiction that is not a Covered
Jurisdiction and (ii) no security agreement, pledge agreement, mortgage, deed,
charge or other collateral document governed by the Laws of any jurisdiction
other than a Covered Jurisdiction shall be required; it being understood that no
Loan Party will be required to take any action to perfect a Lien in the
Collateral in any jurisdiction other than a Covered Jurisdiction, except for any
actions required by the Administrative Agent or the Collateral Agent after the
occurrence of a Cash Dominion Period to secure or perfect security over the
Accounts of a Borrower included in the Revolving Borrowing Base or the FILO
Borrowing Base owing by an Account Debtor located outside any Covered
Jurisdiction or subject to an underlying contract governed by a law other than
the law of any Covered Jurisdiction; (g) in no event shall any U.S. Loan Party
be required to take any action with respect to the perfection of Liens in (i)
assets subject to certificates of title or any aircraft or aircraft engine, (ii)
letter-of-credit rights (as defined in the UCC), except to the extent
constituting a Supporting Obligation (as defined in the UCC) for other
Collateral, or (iii) commercial tort claims (as defined in the UCC) in an amount
(taking the greater of the aggregate claimed damages thereunder or the
reasonably estimated value thereof) less than $10,000,000, in each case of this
clause (d), beyond the filing of UCC financing statements; (h) in no event shall
any Loan Party be required to obtain any Collateral Access Agreement; provided
that the foregoing shall not affect the right of the Administrative Agent to
implement the Rent and Charges Reserves in accordance with the terms of this
Agreement; and (i) notwithstanding anything to the contrary in any Collateral
Document, unless requested in writing by the Administrative Agent, in no event
shall any Loan Party be required to deliver certificates representing Pledged
Equity of any Non-Operating Subsidiary. In addition to the provisions outlined
above, the provisions the Loan Documents relating to the creation or perfection
of Liens, or the provision of Guarantees, by any Foreign Loan Party (other than
a Canadian Loan Party) will be subject to the following principles
(collectively, the “Agreed Security Principles”): (a) notification or other
assignations or assignments to debtors (i) of receivables security (other than
to the extent of a legend set forth in a promissory note evidencing one or more
intercompany obligations of Holdings and its Restricted Subsidiaries) of
security over goods held by third parties or (ii) of security over Intellectual
Property, in each case, will only be provided (after consultation with the Lead
Administrative Borrower) if an Event of Default or a Cash Dominion Period has
occurred and is continuing (other than (A) customary filings of UCC financing
statements, PPSA financing statements, MR01 filings with Companies House and (B)
filings with the U.S. Patent and Trademark Office, the U.S. Copyright Office or
the U.K. Intellectual Property Office, or in each case of clauses (A) and (B),
analogous filings, actions or procedures or delivery of customary notices and
acknowledgments under applicable Laws of a Covered Jurisdiction); - 22 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2031.jpg]
(b) if any such Foreign Loan Party (other than a Canadian Loan Party) or any of
its Subsidiaries grants security over its Intellectual Property, receivables or
other assets, it shall be free to deal with those assets (including the proceeds
thereof) in the ordinary course of its business (other than in respect of
receivables while any Cash Dominion Period exists) and no such grant of security
shall constitute an assignment in full of such Intellectual Property; and (c)
the applicable Collateral Documents executed and delivered by any such Foreign
Loan Party (other than a Canadian Loan Party) will only operate to create Liens
in the Collateral rather than to impose new commercial obligations and,
accordingly, will not contain any additional representations, covenants or other
terms unless the same are strictly required for the creation or perfection of
the Liens in the Collateral, and are no more onerous to any such applicable
Foreign Loan Party than the corresponding terms of the other Collateral
Documents. “Collateral Documents” means, collectively, (a) each Security
Agreement, (b) each Guaranty, (c) each Mortgage, (d) each of the security
agreements or other similar agreements delivered to the Administrative Agent or
the Collateral Agent and the Lenders pursuant to Section 4.1(a)(iii), Section
8.11, Section 8.12, Section 8.13 or Section 8.17, (e) each Credit Card
Notification, (f) each Lien Acknowledgment Agreement, (g) the Senior Notes
Intercreditor Agreement, (h) each other Acceptable Intercreditor Agreement, (i)
the Securities Account Control Agreements (if any), (j) the Deposit Account
Control Agreements and any other documentation evidencing Approved Control
Arrangements, and (k) each of the other agreements, instruments or documents
that creates or purports to create a Lien to secure the Obligations or a
Guarantee of the Obligations, in each case, in favor of the Administrative Agent
or the Collateral Agent for the benefit of the Secured Parties, and shall
include each U.S. Collateral Document, each Bermuda Collateral Document, each
Canadian Collateral Document, each English Collateral Document and each Irish
Collateral Document. “Combined Loan Cap” means, at any time, the sum of (a) the
Modified Revolving Loan Cap and (b) the lesser of (i) the FILO Borrowing Base at
such time and (ii) the Outstanding Amount of the FILO Term Loans at such time.
“Comenity” means Comenity Bank or any of its Affiliates. “Commitments” means the
Revolving Credit Commitments, the FILO Commitments, FILO Initial Commitment, a
FILO Incremental Commitment, or any combination thereof (as the context
requires). “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §
1 et seq.), as amended from time to time, and any successor statute. “Compliance
Certificate” means a certificate substantially in the form of Exhibit L and
which certificate shall in any event be a certificate of a Financial Officer (a)
certifying as to whether a Default has occurred and is continuing and, if
applicable, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (b) solely to the extent that a Monthly Borrowing
Base Reporting Period occurred at any time during the Fiscal Quarter most
recently ended prior to the delivery of such Compliance Certificate, setting
forth a reasonably detailed calculation of the Consolidated Fixed Charge
Coverage Ratio for the most recently - 23 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2032.jpg]
completed Test Period, and (c) setting forth reasonably detailed calculations,
in the case of financial statements delivered under Section 7.1 of the Net Cash
Proceeds received during the applicable period by or on behalf of, Holdings or
any of its Restricted Subsidiaries in respect of any Disposition subject to
prepayment pursuant to Section 2.9(b). “Concentration Account” has the meaning
specified in Section 8.12(d). “Consolidated” means, when used to modify a
financial term, test, statement, or report of a Person, the application or
preparation of such term, test, statement or report (as applicable) on a
consolidated basis in accordance with the applicable principles of consolidation
under GAAP. “Consolidated Depreciation and Amortization Expense” means, with
respect to Holdings and its Restricted Subsidiaries on a Consolidated basis for
any Test Period, the total amount of depreciation and amortization expense of
Holdings and its Restricted Subsidiaries, including the amortization of deferred
financing fees or costs for such Test Period and determined in accordance with
GAAP. “Consolidated EBITDA” means, with respect to Holdings and its Restricted
Subsidiaries on a Consolidated basis for any Test Period, the Consolidated Net
Income for such Test Period: (a) increased by (without duplication): (i)
provision for taxes based on income or profits or capital, plus state,
provincial, territorial, franchise, property or similar taxes and foreign
withholding taxes and foreign unreimbursed value added taxes, of such Person for
such Test Period (including, in each case, penalties and interest related to
such taxes or arising from tax examinations), to the extent the same were
deducted in computing Consolidated Net Income for such Test Period, plus (ii)
(A) total interest expense of such Person for such Test Period and (B) bank fees
and costs of surety bonds for such Test Period, in each case under this clause
(B), in connection with financing activities and, in each case under clauses (A)
and (B), to the extent the same were deducted in computing Consolidated Net
Income for such Test Period, plus (iii) Consolidated Depreciation and
Amortization Expense for such Test Period, to the extent the same was deducted
in computing Consolidated Net Income for such Test Period, plus (iv) any
expenses or charges related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or the incurrence or repayment of
Indebtedness permitted to be incurred hereunder including a refinancing thereof
(whether or not successful) and any amendment or modification to the terms of
any such transactions, including such fees, expenses or charges related to the
Transactions, incurred during such Test Period, in each case, to the extent the
same were deducted in computing Consolidated Net Income for such Test Period,
plus - 24 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2033.jpg]
(v) the amount of any restructuring charge or reserve deducted in such Test
Period in computing Consolidated Net Income, including any one-time costs
incurred in connection with (A) Permitted Acquisitions after the Closing Date or
(B) the closing of any Stores or distribution centers after the Closing Date;
plus (vi) the amount of costs relating to pre-opening and opening costs for
Stores, signing, retention and completion bonuses, costs incurred in connection
with any strategic initiatives, transition costs, consolidation and closing
costs for Stores and costs incurred in connection with non-recurring (without,
in any such case, limitation on the calculation hereof by Item 10(e) of
Regulation S-K promulgated by the SEC) product and Intellectual Property
development after the Closing Date, other business optimization expenses
(including costs and expenses relating to business optimization programs), and
new systems design and implementation costs and project start-up costs, plus
(vii) any other non-cash charges including any write offs or write downs
reducing such Consolidated Net Income for such Test Period (provided that, if
any such non-cash charges represent an accrual or reserve for potential cash
items in any future Test Period, (A) Holdings may determine not to add back such
non-cash charge in the current Test Period and (B) to the extent Holdings
decides to add back such non-cash charge, the cash payment in respect thereof in
such future Test Period shall be subtracted from Consolidated EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior Test Period), plus (viii) the amount of any minority interest expense
deducted in calculating Consolidated Net Income for such Test Period, plus (ix)
the amount of Expected Costs Savings that are reasonably identifiable and
factually supportable (in the good faith determination of the Lead
Administrative Borrower) related to (A) the Transactions, (B) any Business
Optimization Initiative consummated prior to or on the Closing Date and/or (C)
any Business Optimization Initiative consummated after the Closing Date (in each
case, net of the amount of actual amounts realized during such Test Period from
such actions); provided that (1) with respect to clause (C), the relevant action
resulting in (or substantial steps towards the relevant action that would result
in) such Expected Costs Savings must either be taken or reasonably expected to
be taken within eighteen (18) months after the determination to take such action
and (2) amounts added back pursuant to this clause (ix) with respect to any Test
Period shall not exceed 25% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to any adjustments pursuant to this clause
(ix)); plus (x) any (A) one-time fee, cost, charge or expense incurred during
such Test Period in connection with regulatory fines or processes and (B) cost
of, and payment of, actual or prospective litigations, legal settlements, fines,
judgments or orders during such Test Period; plus - 25 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2034.jpg]
(xi) any fee, cost, charge or expense incurred in connection with (A) lease
buy-outs or termination fees in connection with Store closures and (B) contract
terminations (including holdback amounts) during such Test Period; plus (xii)
cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any Test Period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to clause (b) below
for any previous Test Period and not added back, plus (xiii) any costs or
expenses incurred by Holdings or any Restricted Subsidiary during such Test
Period pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Loan Parties or net cash
proceeds of issuance of Equity Interests of the Loan Parties (other than
Disqualified Equity Interests); (b) decreased by (without duplication): (i) any
non-cash gains increasing Consolidated Net Income of such Person for such Test
Period, excluding any gains that represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges in any prior Test Period (other than
such cash charges that have been added back to Consolidated Net Income in
calculating Consolidated EBITDA in accordance with this definition), plus (ii)
any non-cash gains with respect to cash actually received in a prior Test Period
unless such cash did not increase Consolidated EBITDA in such prior Test Period.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any Test Period that
includes any of the Fiscal Quarters ended on or about October 31, 2018, January
30, 2019, April 30, 2019 and July 30, 2019, Consolidated EBITDA for such Fiscal
Quarters shall be $11,218,000, $285,745,000, $68,132,000 and $166,035,000,
respectively. For the avoidance of doubt, Consolidated EBITDA shall be
calculated (whether pursuant to the immediately preceding sentence or
otherwise), including pro forma adjustments, in accordance with Section 1.8
(provided that any such adjustments, when taken together with any such similar
adjustments made in accordance with clause (a)(ix) above, shall not exceed 25%
of Consolidated EBITDA for such Test Period (calculated prior to giving effect
to such addbacks). “Consolidated Fixed Charge Coverage Ratio” means, with
respect to Holdings and its Restricted Subsidiaries on a Consolidated basis for
any Test Period, the ratio of (a) (i) Consolidated EBITDA for such Test Period,
minus (ii) Capital Expenditures paid in cash during such Test Period and not
financed with the proceeds of Indebtedness (other than Loans), minus - 26 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2035.jpg]
(iii) Cash Taxes during such Test Period to (b) Debt Service Charges of or by
Holdings and its Restricted Subsidiaries for such Test Period. “Consolidated
Interest Charges” means, with respect to Holdings and its Restricted
Subsidiaries on a Consolidated basis for any Test Period, the sum of (a) all
cash interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (b) the cash portion of
rent expense with respect to such period under Capitalized Lease Obligations
that is treated as interest in accordance with GAAP, minus (c) cash interest
income during such period, in each case of or by Holdings and its Restricted
Subsidiaries on a Consolidated basis for such Test Period in accordance with
GAAP. For purposes of the foregoing, interest expense shall exclude, for the
avoidance of doubt, (i) one-time financing fees (including arrangement,
amendment and contract fees), debt issuance costs, commissions and expenses,
(ii) the amortization of deferred financing costs, debt issuance costs,
commissions, fees and expenses (including as a result of the effects of
acquisition method accounting or pushdown accounting), (iii) any interest
expense resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting, (iv) penalties and
interest relating to Taxes, and (v) non-cash interest expense attributable to
the movement of the mark-to-market valuation of obligations under hedging
agreements or other derivative instruments pursuant to FASB Accounting Standards
Codification No. 815-Derivatives and Hedging (other than any interest rate
hedging agreement or other derivative instrument), any expense resulting from
the discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting, all as calculated on a Consolidated
basis in accordance with GAAP. “Consolidated Net Debt” means, as of any date of
determination, (a) Consolidated Total Debt, minus (b) the amount of cash and
Cash Equivalents on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries that are not “Restricted” for purposes of GAAP on such balance
sheet; provided that Consolidated Net Debt shall not include the principal
amount of any Indebtedness with respect to which an irrevocable deposit of the
necessary funds for the payment, redemption or satisfaction of such Indebtedness
has been made (and, for the avoidance of any doubt, such deposits shall not be
included as cash and Cash Equivalents pursuant to clause (b) above).
“Consolidated Net Income” means, with respect to Holdings and its Restricted
Subsidiaries on a Consolidated basis for any Test Period, the aggregate of the
Net Income of Holdings and its Restricted Subsidiaries for such Test Period and
otherwise determined in accordance with GAAP; provided, however, that, without
duplication, (a) any net after-tax extraordinary, non-recurring or unusual gains
or losses (less all fees and expenses relating thereto) or expenses, and
Transaction Expenses, relocation costs, integration costs, facility
consolidation and closing costs, severance costs and expenses and non-recurring
compensation charges (without, in any such case, limitation on the calculation
hereof by Item 10(e) of Regulation S-K promulgated by the SEC), shall be
excluded, - 27 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2036.jpg]
(b) the Net Income for such Test Period shall not include the cumulative effect
of a change in accounting principles during such Test Period, whether effected
through a cumulative effect adjustment or a retroactive application in each case
in accordance with GAAP, (c) effects of adjustments (including the effects of
such adjustments pushed down to the Lead Administrative Borrower and its
Restricted Subsidiaries) in such Person’s Consolidated financial statements
pursuant to GAAP (including in the inventory, property and equipment, software,
goodwill, intangible assets, in-process research and development, deferred
revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Transactions or any consummated Permitted Acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded, (d) any net after-tax income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed or
discontinued operations shall be excluded, (e) any net after-tax gains or losses
(less all fees and expenses relating thereto) attributable to asset Dispositions
or the other Disposition of any Equity Interests of any Person other than in the
ordinary course of business, as determined in good faith by Holdings, shall be
excluded, (f) the Net Income for such Test Period of any Person that is not a
Restricted Subsidiary, or is an Unrestricted Subsidiary, or that is accounted
for by the equity method of accounting, shall be excluded; provided that
Consolidated Net Income of Holdings and its Restricted Subsidiaries shall
include the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to the referent
Person or a Restricted Subsidiary thereof in respect of such Test Period, (g)
(i) any net unrealized gain or loss (after any offset) resulting in such Test
Period from obligations in respect of Swap Contracts and the application of FASB
Accounting Standards Codification 815 (Derivatives and Hedging), (ii) any net
gain or loss resulting in such Test Period from currency translation gains or
losses related to currency remeasurements of Indebtedness (including the net
loss or gain (A) resulting from Swap Contracts for currency exchange risk and
(B) resulting from intercompany Indebtedness) and all other foreign currency
translation gains or losses to the extent such gain or losses are non-cash
items, and (iii) any net after-tax income (loss) for such Test Period
attributable to the early extinguishment or conversion of (A) Indebtedness, (B)
obligations under any Swap Contracts or (C) other derivative instruments, shall
be excluded, (h) any impairment charge or asset write-off, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case pursuant to GAAP, and the amortization
of intangibles arising pursuant to GAAP shall be excluded, (i) any expenses,
charges or losses that are covered by indemnification or other reimbursement
provisions in connection with any Investment, Permitted Acquisition or any sale,
- 28 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2037.jpg]
conveyance, transfer or other Disposition of assets permitted under this
Agreement, to the extent actually reimbursed, or, so long as Holdings has made a
determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future Test Period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days), shall be excluded, (j) to the
extent covered by insurance and actually reimbursed, or, so long as the Lead
Administrative Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed within 365 days of the date
of such determination (with a deduction in the applicable future Test Period for
any amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded, and (k) any non-cash (for such Test
Period and all other Test Periods) compensation charge or expense, including any
such charge or expense arising from the grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs shall be excluded, and any cash charges associated with the rollover,
acceleration or payout of Equity Interests by, or to, management of Holdings or
any of its Restricted Subsidiaries in connection with the Transactions, shall be
excluded. “Consolidated Total Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of Holdings and its Restricted
Subsidiaries outstanding on such date, determined on a Consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transactions, any Permitted Acquisition or any other Investment
permitted hereunder) consisting of (a) Indebtedness for borrowed money, (b)
unreimbursed obligations in respect of drawn letters of credit, (c) obligations
in respect of Capitalized Leases and (d) debt obligations evidenced by
promissory notes or similar instruments; provided that Consolidated Total Debt
shall not include Indebtedness in respect of (i) any letter of credit, except to
the extent of unreimbursed obligations in respect of drawn letters of credit
(provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Total Debt until three (3) Business Days after
such amount is drawn (it being understood that any borrowing, whether automatic
or otherwise, to fund such reimbursement shall be counted)) or (ii) obligations
under Swap Contracts. “Constituent Documents” means (a) with respect to any
corporation or company, the certificate or articles of incorporation, the
certificate or articles of amalgamation, the bylaws and memorandum of
association (or equivalent or comparable constitutive documents with respect to
any non-U.S. jurisdiction); (b) with respect to any limited liability company,
the certificate or articles of formation, incorporation or organization,
memorandum of association (if applicable) and operating or limited liability
company agreement (if applicable); and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity. - 29 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2038.jpg]
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004 (U.K.).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Cost” means
the cost of purchases of Inventory determined according to the accounting
policies used in the preparation of the Borrowers’ financial statements.
“Covenant Trigger Event” means that Excess Availability on any day is less than
the greater of (i) $100,000,000 and (ii) 10.0% of the Modified Revolving Loan
Cap. For purposes hereof, the occurrence of a Covenant Trigger Event shall be
deemed to be continuing until Excess Availability is equal to or greater than
the greater of (i) $100,000,000 and (ii) 10.0% of the Modified Revolving Loan
Cap, in each case, for thirty (30) consecutive calendar days, in which case a
Covenant Trigger Event shall no longer be deemed to be continuing for purposes
of this Agreement. The termination of a Covenant Trigger Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent
Covenant Trigger Event in the event that the conditions set forth in this
definition again arise. “Covered Entity” has the meaning specified in Section
12.29(b). “Covered Jurisdiction” means each of (a) the United States, any state
thereof or the District of Columbia, (b) Bermuda, (c) Canada or any province or
territory thereof, (d) each Covered U.K. Jurisdiction and (e) the Republic of
Ireland. “Covered Loan Party Jurisdiction” means each of (a) the United States,
any state thereof or the District of Columbia, (b) Bermuda, (c) Canada or any
province or territory thereof, and (d) England and Wales. “Covered Party” has
the meaning specified in Section 12.29(a). “Covered U.K. Jurisdiction” means
each of (a) England and Wales, (b) Scotland and (c) Northern Ireland. For the
avoidance of doubt, the Isle of Man, the Bailiwick of Jersey and the Bailiwick
of Guernsey are not a part of any Covered U.K. Jurisdiction for purposes of the
Loan Documents. “CRD IV” means (a) Regulation (EU) No 575/2013 of the European
Parliament and of the Council of 26 June 2013 on prudential requirements for
credit institutions and investment firms; and (b) Directive 2013/36/EU of the
European Parliament and of the Council of 26 June 2013 on access to the activity
of credit institutions and the prudential supervision of credit institutions and
investment firms. - 30 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2039.jpg]
“Credit Card Agreements” means all agreements or arrangements now or hereafter
entered into by any Loan Party, in each case with any Credit Card Issuer, Credit
Card Processor or Specified Non-Recourse Private Label Provider, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, including, but not limited to, the agreements or
arrangements set forth on Schedule 1.1B. “Credit Card Issuer” means any Person
(other than a Loan Party) who issues or whose members issue credit cards,
including, without limitation, MasterCard or VISA bank credit or debit cards or
other bank credit or debit cards issued through MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., and Novus Services, Inc. “Credit Card
Notification” means, collectively, the notices to Credit Card Issuers, Credit
Card Processors or Specified Non-Recourse Private Label Providers who are
parties to Credit Card Agreements, in substantially the form of Exhibit G, which
Credit Card Notifications shall require the ACH or wire transfer no less
frequently than each Business Day (and whether or not there are then any
outstanding Obligations) to an Approved Deposit Account of all payments due from
Credit Card Processors or Specified Non-Recourse Private Label Providers.
“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
the Loan Parties’ sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer, and shall include any Specified Non-Recourse Private Label
Provider. “Credit Card Receivables” means, collectively, (a) all present and
future rights of any Loan Party to payment from any Credit Card Issuer, Credit
Card Processor, Specified Non- Recourse Private Label Provider, or other third
party arising from sales of goods or rendition of services to customers who have
purchased such goods or services using a credit or debit card and (b) all
present and future rights of any Loan Party to payment from any Credit Card
Issuer, Credit Card Processor, Specified Non-Recourse Private Label Provider, or
other third party in connection with the sale or transfer of Accounts arising
pursuant to the sale of goods or rendition of services to customers who have
purchased such goods or services using a credit card or a debit card, including,
but not limited to, all amounts at any time due or to become due from any Credit
Card Issuer, Credit Card Processor or Specified Non-Recourse Private Label
Provider under the Credit Card Agreements or otherwise, in each case above
calculated net of prevailing interchange charges. “Credit Card Receivables
Advance Rate” means (a) with respect to the determination of the Revolving
Borrowing Base, 90.0%, and (b) with respect to the determination of the FILO
Borrowing Base, 5.0%. “Credit Extension” means each of the following: (a) a
Borrowing and (b) a L/C Credit Extension. - 31 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2040.jpg]
“Credit Extension Conditions” means, in relation to any determination thereof at
any time, the requirements that: (a) the Total Outstandings at such time shall
not exceed the Combined Loan Cap at such time (other than as a result of any
Protective Advance); (b) the Revolving Credit Outstandings at such time shall
not exceed the Revolving Loan Cap at such time (other than as a result of any
Protective Advance); (c) the Revolving Credit Exposure of any Revolving Credit
Lender (other than the Revolving Credit Lender acting as the Swing Loan Lender)
at such time shall not exceed the Revolving Credit Commitment of such Lender at
such time (or, as applicable, the Revolving Credit Commitments of any applicable
Class of such Revolving Credit Lender); (d) solely in connection with any
Borrowing by an English Borrower, the Total Outstandings at the time of such
Borrowing consisting of Credit Extensions made to the English Borrowers shall
not exceed $400,000,000; (e) solely in connection with the Issuance of any
Letter of Credit, the Letter of Credit Obligations at such time shall not exceed
the Letter of Credit Sublimit; and (f) solely in connection with the making of
any Swing Loans, the Swing Loan Obligations at such time shall not exceed the
Swing Loan Sublimit. “Cure Amount” has the meaning specified in Section 10.4(b).
“Cure Expiration Date” has the meaning set forth in Section 10.4(a). “Current
Asset Collateral” means all the “ABL Priority Collateral” as defined in the
Senior Notes Intercreditor Agreement, as attached hereto on the Closing Date.
“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of the
Loan Parties (or any Subsidiary that issues gift cards) entitling the holder
thereof to use all or a portion of the certificate or gift card to pay all or a
portion of the purchase price for any Inventory of the Loan Parties, (b)
“bounceback” obligations of the Loan Parties, to the extent the Loan Parties may
be liable for such obligations, (c) outstanding insurance card obligations of
the Loan Parties, to the extent the Loan Parties may be liable for such
obligations, and (d) outstanding merchandise credits and, to the extent not
fully processed, customer refund obligations of the Loan Parties with respect to
Inventory of the Loan Parties. “Customer Credit Liability Reserve” means a
reserve in respect of Customer Credit Liabilities, customer deposits and layaway
payments. “Debt Service Charges” means, with respect to Holdings and its
Restricted Subsidiaries on a Consolidated basis for any Test Period, the sum of
(a) Consolidated Interest Charges paid, or required to be paid, in cash for such
Test Period, plus (b) scheduled principal payments made or required to be made
on account of Indebtedness of the types set forth in clauses - 32 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2041.jpg]
(a), (b), (c) and (f) of the definition of “Indebtedness” (excluding the
Obligations but including, without limitation, Capitalized Lease Obligations) of
or by Holdings and its Restricted Subsidiaries for such Test Period, in each
case determined on a consolidated basis in accordance with GAAP. “Debtor Relief
Laws” means the Bankruptcy Code of the United States, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-up and Restructuring Act (Canada), the Insolvency Act 1986 (U.K.), the
Enterprise Act 2002 (U.K.), the Companies Act 1981 (Bermuda) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, arrangement, adjustment, administration, composition,
receivership, insolvency, reorganization, or similar debtor relief Laws of any
Covered Jurisdiction from time to time in effect and affecting the rights of
creditors generally. “Default” means any event or condition that constitutes an
Event of Default or that, with the giving of any notice, the passage of time, or
both, would constitute an Event of Default. “Default Rate” means (a) when used
with respect to Obligations under the FILO Facility an interest rate equal to
(i) the Base Rate plus (ii) the Applicable Margin applicable to FILO Loans that
are Base Rate Loans plus (iii) 2.0% per annum, or (b)(i) when used with respect
to Obligations under the Revolving Credit Facility (other than Letter of Credit
Fees), (A) the Base Rate plus (B) the Applicable Margin applicable to Revolving
Loans that are Base Rate Loans plus (C) 2.0% per annum; provided that, with
respect to the outstanding principal amount of any Revolving Loan (including any
Swing Loan), the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Margin) otherwise applicable to such Revolving
Loan (giving effect to Section 2.10) plus 2.0% per annum, and (ii) when used
with respect to Letter of Credit Fees, a rate equal to (A) the Applicable Margin
for Standby Letters of Credit or Documentary Letters of Credit, as applicable,
plus (B) 2.0% per annum, in each case of clause (a) and (b), to the fullest
extent permitted by applicable Laws. “Default Right” has the meaning specified
in Section 12.29(b). “Defaulting Lender” means, subject to Section 2.16(b), any
Lender that, (a) has failed to (i) fund all or any portion of its Loans within
two (2) Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Lead
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuer, the Swing Loan Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Loans) within two (2) Business
Days of the date when due, (b) has notified the Lead Administrative Borrower,
the Administrative Agent, an Issuer or the Swing Loan Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position - 33 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2042.jpg]
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Lead Administrative Borrower, to confirm in
writing to the Administrative Agent and the Lead Administrative Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Lead Administrative Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other Governmental Authority acting
in such a capacity (in each case of clause (i) or (ii), other than pursuant to
an Undisclosed Administration) or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or any other Covered
Jurisdiction or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Lead Administrative Borrower, each
Issuer, the Swing Loan Lender and each other Lender promptly following such
determination. “Defined Benefit Scheme” has the meaning specified in Section
5.11(e). “Deposit Account” means any checking or other demand deposit account
maintained by the Loan Parties, including any “deposit accounts” within the
meaning given to such term in Article 9 of the UCC. All funds in such Deposit
Accounts shall be conclusively presumed to be Collateral and proceeds of
Collateral and the Agents and the Lenders shall have no duty to inquire as to
the source of the amounts on deposit in the Deposit Accounts. “Deposit Account
Control Agreement” means a control agreement reasonably satisfactory to the
Collateral Agent, executed by an institution maintaining a Deposit Account for a
Loan Party, to perfect or evidence a Lien on, or control of, such account in
favor of the Collateral Agent as security for the Obligations. - 34 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2043.jpg]
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction. “Designated Lender”
has the meaning set forth in Section 2.18. “Designated Non-Cash Consideration”
means the fair market value of non-cash consideration received by any Loan Party
or a Restricted Subsidiary in connection with a Disposition pursuant to Section
9.5(j) that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Lead Administrative Borrower,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within one-hundred eighty (180) days following the consummation of the
applicable Disposition). “Dilution Factors” means, without duplication, with
respect to any period, the aggregate amount of all deductions, credit memos,
returns, adjustments, allowances, bad debt write-offs, charge-offs and other
non-cash credits and account adjustments which are recorded to reduce Credit
Card Receivables in a manner consistent with current and historical accounting
practices of the Borrowers. “Dilution Ratio” means, for any relevant period of
determination (as selected by the Administrative Agent in its Permitted
Discretion), the amount (expressed as a percentage) equal to (a) the aggregate
amount of the applicable Dilution Factors for such period with respect to Credit
Card Receivables divided by (b) the aggregate amount of sales comprising such
Credit Card Receivables for such period. “Dilution Reserve” means, at any time
of determination, an Availability Reserve in an amount sufficient to reduce the
advance rate against Eligible Credit Card Accounts Receivable by one (1)
percentage point for each percentage point by which the applicable Dilution
Ratio exceeds five percent (5%). “Direction” has the meaning specified in
Section 3.2. “Disposition” or “Dispose” means the sale, transfer, license, lease
or other disposition (including any sale and leaseback transaction, any sale or
issuance of Equity Interests in a Restricted Subsidiary or any sale, transfer,
license, lease or other disposition effected pursuant to any Investment) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. “Disqualified Equity Interests” means
any Equity Interest that, by its terms (or by the terms of any security or other
Equity Interests into which it is convertible or for which it is exchangeable),
or upon the happening of any event or condition (a) matures or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments and all outstanding Letters of
Credit (unless the Outstanding Amount of the Letter of Credit Obligations
related thereto has been Cash Collateralized or back- - 35 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2044.jpg]
stopped by a letter of credit in form and substance reasonably satisfactory to
the applicable Issuer)), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part, (c)
provides for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after Latest Maturity Date at the time of
issuance; provided that if such Equity Interests are issued pursuant to a plan
for the benefit of employees of Holdings, the Borrowers or the Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by Holdings, the Borrowers or the Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations. “Disqualified
Institution” means: (a) any Person that is a competitor of Holdings and its
Restricted Subsidiaries and identified by the Lead Administrative Borrower in
good faith in writing to the Administrative Agent from time to time after the
Closing Date; (b) those financial institutions, other institutional lenders and
investors and other entities that were identified by the Lead Administrative
Borrower as such in writing to the Administrative Agent on or prior to August
26, 2019; and (c) any Affiliates of Persons described in the foregoing clauses
(a) and (b) that are readily identifiable as such solely on the basis of their
names (other than any such Affiliate that is a bank, financial institution or
fund (other than a Person described in clause (b) above) that regularly invest
in commercial loans or similar extensions of credit in the ordinary course of
business and for which no personnel involved with the relevant competitor or
Person referred to in clause (b) above make investment decisions); provided that
in no event shall any update to the list of Disqualified Institutions (i) be
effective prior to two (2) Business Days after receipt thereof by the
Administrative Agent or (ii) apply retroactively to disqualify any Persons that
have previously acquired an assignment or participation interest under this
Agreement or that is party to a pending trade. Notwithstanding anything in the
Loan Documents to the contrary, the Administrative Agent shall not be
responsible (or have any liability) for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions thereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (i) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (ii) have any liability with respect to or arising
out of any assignment or participation of Loans, FILO Commitments, Revolving
Credit Exposure or Revolving Credit Commitments, or disclosure of confidential
information, to any Disqualified Institution. The list of Disqualified
Institutions may be made available by the Administrative Agent on the Platform
and to prospective assignees and Participants (including Public Lenders).
“Disqualifying Event” has the meaning set forth in the definition of “Eligible
Currency”. - 36 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2045.jpg]
“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons with the dividing Person
either continuing or terminating its existence as part of the division including
as contemplated under Section 18-217 of the Delaware Limited Liability Act for
limited liability companies formed under Delaware law or any analogous action
taken pursuant to any applicable Law with respect to any corporation, limited
liability company, partnership or other entity. The word “Divide”, when
capitalized shall have correlative meaning. “Document” has the meaning set forth
in Article 9 of the UCC and, if applicable, includes a “document of title” as
defined in the PPSA. “Documentary Letter of Credit” means any Letter of Credit
that is drawable upon presentation of documents evidencing the sale or shipment
of goods purchased by a Loan Party in the ordinary course of its business.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable Issuer, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such other
currency. “Dollars” and “$” mean lawful money of the United States. “Domestic
Subsidiary” means any Subsidiary that is organized under the Laws of the United
States, any state thereof or the District of Columbia (excluding, for the
avoidance of doubt, any Subsidiary organized under the Laws of Puerto Rico or
any other territory). “EEA Financial Institution” means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a Subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means the date indicated in a document
or agreement to be the date on which such document or agreement becomes
effective, or, if there is no such indication, the date of execution of such
document or agreement. “Eligible Assignee” (a) a Lender or any of its Affiliates
or branches; (b) a bank, insurance company, or company engaged in the business
of making commercial loans, which - 37 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2046.jpg]
Person, together with its Affiliates and branches, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Lender assigns its rights and obligations under this Agreement as part of an
assignment and transfer of such Lender’s rights in and to a material portion of
such Lender’s portfolio of asset based credit facilities, and (e) any other
Person that meets the requirements to be an assignee under Section 12.2(b)(iii)
and (v) (subject to such consents, if any, as may be required under Section
12.2(b)(iii)). For the avoidance of doubt, any Disqualified Institution is
subject to the last sentence of Section 12.2(b)(v). “Eligible Credit Card
Receivables” means, as of the date of determination thereof, Credit Card
Receivables due to the Borrowers on a non-recourse basis from a Specified Non-
Recourse Private Label Provider, Visa, Mastercard, American Express Co.,
Discover and other major Credit Card Processors reasonably acceptable to the
Administrative Agent as arise in the ordinary course of business, which have
been earned by performance and are deemed by the Administrative Agent in its
Permitted Discretion to be included in the determination of Eligible Credit Card
Receivables. In determining the amount to be so included in the calculation of
the value of an Eligible Credit Card Receivable, the face amount thereof shall
be reduced by, without duplication, to the extent not reflected in such face
amount, (x) the amount of all customary fees and expenses in connection with any
credit card or debit card arrangements and (y) the aggregate amount of all cash
received in respect thereof but not yet applied by the applicable Borrower to
reduce the amount of such Eligible Credit Card Receivable. Without limiting the
foregoing, unless otherwise approved in writing by the Administrative Agent,
none of the following shall be deemed to be Eligible Credit Card Receivables:
(a) any Credit Card Receivable that has been outstanding for more than five (5)
Business Days from the date of sale of the Inventory giving rise to such Credit
Card Receivable; (b) any Credit Card Receivable with respect to which a Borrower
does not have good, valid and marketable title thereto, free and clear of any
Lien (other than (i) Liens granted to the Collateral Agent, for the benefit of
the Secured Parties, pursuant to the Collateral Documents, (ii) Liens permitted
under Sections 9.1(p), (w), (ee) and (jj) and (iii) Liens permitted under
Section 9.1 that are pari passu with or that have priority by operation of
applicable Law over the Liens of the Collateral Agent (to the extent, in the
case of this clause (iii), an Availability Reserve is maintained against the
Revolving Borrowing Base or FILO Borrowing Base in respect thereof); (c) any
Credit Card Receivable that is not subject to a first-priority security interest
in favor of the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Collateral Documents (other than Liens permitted under Section
9.1 that are pari passu with or that have priority by operation of applicable
Law over the Liens of the Collateral Agent (to the extent, an Availability
Reserve is maintained against the Revolving Borrowing Base or FILO Borrowing
Base in respect thereof), it being the intent that chargebacks in the ordinary
course by a Credit Card Processor shall not be deemed violative of this clause;
(d) any Credit Card Receivable that is disputed, or is with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback); - 38 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2047.jpg]
(e) any Credit Card Receivable with respect to which, to the knowledge of any
Loan Party, the applicable Credit Card Issuer or Credit Card Processor is the
subject of a proceeding under any Debtor Relief Law or is a target of Sanctions;
(f) any Credit Card Receivable that is due from a Credit Card Processor (x) that
is not located in the Local Covered Jurisdiction of such Borrower that owns such
Credit Card Receivable or (y) is an Affiliate of any Loan Party; (g) any Credit
Card Receivable that arises from any private label credit card program or other
similar credit arrangement of a Borrower (other than any private label credit
card program administered by a Specified Non-Recourse Private Label Provider);
or (h) any Credit Card Receivable that is payable in any currency other than (i)
with respect to the U.S. Borrowers or the Canadian Borrowers, Dollars or
Canadian Dollars, or (ii) with respect to the English Borrowers, Dollars,
Sterling or Euro. Any Credit Card Receivables which are not Eligible Credit Card
Receivables shall nevertheless be part of the Collateral. “Eligible Currency”
means any lawful currency other than Dollars that is readily available, freely
transferable and convertible into Dollars in the international interbank market
available to the Lenders in such market and as to which a Dollar Equivalent may
be readily calculated. If, after the designation by the Lenders of any currency
as an Alternative Currency, any change in currency controls or exchange
regulations, or any change in the national or international financial, political
or economic conditions in the country in which such currency is issued, results
in, in the reasonable opinion of the Administrative Agent (in the case of any
Loans to be denominated in an Alternative Currency) or the applicable Issuer (in
the case of any Letter of Credit to be denominated in an Alternative Currency),
(a) such currency no longer being readily available, freely transferable and
convertible into Dollars, (b) a Dollar Equivalent no longer being readily
calculable with respect to such currency, (c) providing such currency being
impracticable for the Lenders or (d) such currency no longer being a currency in
which the Requisite Lenders are willing to make such Credit Extensions (each of
the foregoing clauses, a “Disqualifying Event”), then the Administrative Agent
shall promptly notify the Lenders and the Lead Administrative Borrower, and such
country’s currency shall no longer be an Alternative Currency until such time as
the Disqualifying Event(s) no longer exist. Within five (5) Business Days after
receipt of such notice from the Administrative Agent, the applicable Borrower or
Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loans into the Dollar Equivalent of Loans in
Dollars, subject to the other terms contained herein. “Eligible Inventory”
means, as of the date of determination thereof, items of Inventory of the
Borrowers that are finished goods, merchantable and readily saleable to the
public in the ordinary course and are deemed by the Administrative Agent in its
Permitted Discretion to be included in the determination of Eligible Inventory.
Without limiting the foregoing, unless otherwise approved in writing by the
Administrative Agent, none of the following shall be deemed to be Eligible
Inventory: - 39 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2048.jpg]
(a) Inventory that is not owned solely by a Borrower, or with respect to which a
Borrower does not have good and valid title thereto, free and clear of any Lien
(other than (i) Liens granted to the Collateral Agent, for its benefit and the
ratable benefit of the Secured Parties, pursuant to the Collateral Documents,
(ii) Liens permitted under Sections 9.1(p), (w), (ee) and (jj) and (iii) Liens
permitted under Section 9.1 that are pari passu with or that have priority by
operation of applicable Law over the Liens of the Collateral Agent (to the
extent, in the case of this clause (iii), an Availability Reserve is maintained
against the Revolving Borrowing Base or FILO Borrowing Base in respect thereof);
(b) Inventory which is on consignment to a Borrower or which is consigned by a
Borrower to a Person which is not a Borrower; (c) Inventory that is not located
at (i) a warehouse facility used by a Borrower in the ordinary course of
business or (ii) a property that is owned or leased by a Loan Party, which
warehouse or other property, as applicable, is located (x) in the case of
Inventory owned by a U.S. Borrower, in the United States (excluding, for the
avoidance of doubt, the territories and possessions thereof) or Canada, (y) in
the case of Inventory owned by a Canadian Borrower, in Canada or the United
States (excluding, for the avoidance of doubt, the territories and possessions
thereof) or (z) in the case of Inventory owned by an English Borrower, in a
Covered U.K. Jurisdiction or the Republic of Ireland; provided that the
following Inventory, which in each case, otherwise meets the criteria for
Eligible Inventory shall not be excluded solely by the application of this
clause (c): (x) Inventory of any U.S. Borrower which is in transit with a
Permitted Carrier for a period not exceeding ten (10) days, within the United
States or between the United States and Canada from a location of a U.S.
Borrower or a Canadian Borrower (or a warehouse facility used by any such Person
in the ordinary course of business) to a location of a U.S. Borrower or a
Canadian Borrower, (y) Inventory of a Canadian Borrower which is in transit with
a Permitted Carrier for a period not exceeding ten (10) days, within Canada or
between the United States and Canada from a location of a U.S. Borrower or a
Canadian Borrower (or a warehouse facility used by any such Person in the
ordinary course of business) to a location of a U.S. Borrower or a Canadian
Borrower and (z) Inventory of any English Borrower which is in transit with a
Permitted Carrier for a period not exceeding ten (10) days, (i) within the
Covered U.K. Jurisdictions or the Republic of Ireland or (ii) between a Covered
U.K. Jurisdiction and the Republic of Ireland, in each case from a location of
an English Borrower (or a warehouse facility used by an English Borrower in the
ordinary course of business) to a location of an English Borrower; (d) Inventory
that is comprised of goods which (i) are damaged, defective, “seconds” or
otherwise unmerchantable (including incomplete or mismatched sets), (ii) have
been returned or traded in by the buyer and are not in immediately saleable
condition or are to be returned to the vendor, (iii) are work-in-process or raw
materials (other than cut and finished diamonds and other gemstones and gold
components), (iv) are obsolete or custom items or that constitute spare, tooling
or replacement parts, (v) are promotional, marketing, packaging and shipping
materials or supplies used or consumed in a Loan Party’s business, (vi) are not
in compliance in all material respects with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, (vii) are bill and hold goods or (viii) are held not for sale to retail
customers and designated to be sent to a third-party provider for melting
process; - 40 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2049.jpg]
(e) Inventory that is not located (i) in the case of Inventory owned by a U.S.
Borrower, in the United States (excluding, for the avoidance of doubt, the
territories and possessions thereof) or Canada, (ii) in the case of Inventory
owned by a Canadian Borrower, in Canada or the United States (excluding, for the
avoidance of doubt, the territories and possessions thereof) or (iii) in the
case of Inventory owned by an English Borrower, in a Covered U.K. Jurisdiction
or the Republic of Ireland; (f) Inventory that is not subject to a perfected
first-priority security interest in favor of the Collateral Agent, for the
benefit of the Secured Parties, pursuant to the Collateral Documents, under the
Laws of the Covered Jurisdiction where such Inventory is located (subject only
to Liens permitted under Section 9.1 that are pari passu with or that have
priority by operation of applicable Law over the Liens of the Collateral Agent
(to the extent an Availability Reserve is maintained against the Revolving
Borrowing Base or FILO Borrowing Base in respect thereof); (g) Inventory which
consists of samples, labels, bags, packaging, and other similar non-merchandise
categories; (h) Inventory as to which insurance in compliance with the
provisions of Section 8.5 is not in effect; (i) Inventory which has been sold
but not yet delivered or as to which a Loan Party or any Subsidiary has accepted
a deposit; (j) Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third Person (i) which
would require any consent of any third Person for the sale or disposition of
that Inventory (which consent has not been obtained) or the payment of any
monies to any third Person upon such sale or other disposition (to the extent of
such monies) or (ii) from whom any Loan Party has received notice of a dispute
in respect of such agreement, to the extent that the Administrative Agent
determines, in its Permitted Discretion, that such dispute could be expected to
prevent or impair the sale of such Inventory; (k) Inventory which is being
Disposed of in a Store closing, “going-out-of- business” or similar sale; and
(l) except to the extent and for so long as such Inventory is permitted to be
included in the Revolving Borrowing Base pursuant to the definition of the
Revolving Borrowing Base, Inventory acquired in a Permitted Acquisition or
similar Investment, unless and until the Administrative Agent has completed or
received (i) an appraisal of such Inventory from appraisers satisfactory to the
Administrative Agent, and has established Inventory Reserves (if applicable)
therefor, and (ii) such other due diligence as the Administrative Agent may
require, all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent. Any Inventory which is not Eligible Inventory shall
nevertheless be part of the Collateral. “English Borrower” means any Borrower
incorporated in England and Wales. - 41 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2050.jpg]
“English Borrower DTTP Filing” means an HMRC Form DTTP2 duly completed and filed
by an English Borrower, which (a) where it relates to a U.K. Treaty Lender that
is a party to this Agreement as a Lender as at the Closing Date, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender’s name on Schedule I, and (i) if the English Borrower is a Borrower under
this Agreement as at the Closing Date, is filed with HMRC within thirty (30)
days of the Closing Date, or (ii) if the English Borrower becomes a Borrower
under Section 2.14, is filed with HMRC within thirty (30) days of the date on
which that English Borrower becomes a Borrower under this Agreement: or (b)
where it relates to a U.K. Treaty Lender that is not a party to this Agreement
as a Lender as at the Closing Date, contains the scheme reference number and
jurisdiction of tax residence stated in respect of that Lender in the
documentation which it executes on becoming a party to this Agreement as a
Lender, and (i) if the English Borrower is a party to this Agreement on the date
on which that Lender becomes a party to this Agreement as a Lender, is filed
with HMRC within thirty (30) days of the date on which that U.K. Treaty Lender
becomes a party to this Agreement as a Lender, or (ii) if the English Borrower
becomes a Borrower under Section 2.14 after the date on which that Lender
becomes a party to this Agreement as a Lender, is filed with HMRC within thirty
(30) days of the date on which that English Borrower becomes a Borrower under
this Agreement. “English Collateral” means the “Security Assets” (or equivalent
term) as defined in any English Collateral Document, and which shall include
assets located in Northern Ireland and Scotland, as contemplated in the English
Collateral Documents. “English Collateral Documents” means, collectively, (a)
the English Debenture, (b) the English Share Charge, and (c) each of the other
debentures, share charges, agreements, instruments or documents that creates or
purports to create a Lien to secure the Obligations or a Guarantee of the
Obligations, in each case, in favor of the Administrative Agent or the
Collateral Agent for the benefit of the Secured Parties, and that are governed
by the Laws of England and Wales. “English Collection Account” means any Deposit
Account of an English Loan Party into which collections of Accounts (including
Credit Card Receivables) are deposited, which Deposit Account may be located in
any Covered U.K. Jurisdiction or the Republic of Ireland. “English Debenture”
means the debenture governed by the Laws of England and Wales, effective as of
the Closing Date, among the Loan Parties party thereto and the Collateral Agent,
as may be amended, amended and restated, restated, supplemented or otherwise
modified from time to time. “English Loan Party” means any Loan Party
incorporated under the Laws of England and Wales. “English Priority Payables
Reserve” means, as of any date of determination, an Availability Reserve, in
such amount as the Administrative Agent may determine in its Permitted
Discretion to reflect the full amount of any liabilities or amounts which (by
virtue of any Liens or any statutory provision) rank or are capable of ranking
pari passu with or in priority to the Liens of the Collateral Agent in any
Covered U.K. Jurisdiction or the Republic of Ireland and/or for amounts which
may represent costs relating to the enforcement of the Liens of the Collateral
Agent - 42 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2051.jpg]
in any Covered U.K. Jurisdiction or the Republic of Ireland (but only to the
extent prescribed pursuant to English law and statute then in force in any
Covered U.K. Jurisdiction or the Republic of Ireland), including (a) amounts due
to employees in respect of unpaid wages and holiday pay, (b) the amount of all
scheduled but unpaid pension contributions, (c) the “prescribed part” of
floating charge realisations held for unsecured creditors, (d) the expenses and
liabilities incurred by any receiver, administrator (or other insolvency
officer) and any remuneration of such receiver, administrator (or other
insolvency officer) and (e) to the extent applicable in accordance with English
law and statute then in force in any Covered U.K. Jurisdiction or the Republic
of Ireland, VAT or any other relevant taxes. “English Share Charge” means the
share charge governed by the Laws of England and Wales, effective as of the
Closing Date, among the Loan Parties party thereto and the Collateral Agent, in
form and substance satisfactory to the Collateral Agent, as may be amended,
amended and restated, restated, supplemented or otherwise modified from time to
time. “Entitlement Holder” has the meaning given to such term in Article 8 of
the UCC. “Entitlement Order” has the meaning given to such term in Article 8 of
the UCC. “Environmental Claim” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by any Loan Party or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings with respect to
any Environmental Liability (hereinafter “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
Environmental Law and (ii) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief pursuant to any Environmental Law. “Environmental Laws” means
any and all Laws relating to the protection of the environment or, to the extent
relating to exposure to Hazardous Materials, human health. “Environmental
Liability” means any liability, contingent or otherwise (including any liability
for damages, costs of environmental remediation, fines, penalties or
indemnities) of any Loan Party or any of its Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Environmental
Permit” means any permit, approval, identification number, license or other
authorization required under any Environmental Law. “Equity Interests” means,
with respect to any Person, all of the shares, interests, rights, participations
or other equivalents (however designated) of capital stock of (or other
ownership or profit interests or units in) such Person and all of the warrants,
options or other rights - 43 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2052.jpg]
for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities). “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended from time to time. “ERISA
Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA. “ERISA Event” means (a) a
Reportable Event with respect to a Pension Plan; (b) a withdrawal by any Loan
Party or any of their respective ERISA Affiliates from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Loan Party or any of their respective ERISA Affiliates
from a Multiemployer Plan, written notification of any Loan Party or any of
their respective ERISA Affiliates concerning the imposition of Withdrawal
Liability or written notification that a Multiemployer Plan is insolvent within
the meaning of Title IV of ERISA; (d) the filing under Section 4041(c) of ERISA
of a notice of intent to terminate a Pension Plan, the treatment of a Pension
Plan or Multiemployer Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) the imposition of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan or
Multiemployer Plan, other than for the payment of plan contributions or PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any of their respective ERISA Affiliates; (f) the failure to satisfy the
minimum funding standard (within the meaning of Section 302 of ERISA or Section
412 of the Code) with respect to a Pension Plan, whether or not waived, (g) the
application for a minimum funding waiver under Section 302(c) of ERISA with
respect to a Pension Plan; (h) the imposition of a lien under Section 303(k) of
ERISA with respect to any Pension Plan; or (i) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 303 of ERISA). “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Euro” and “€” mean the single currency of the Participating
Member States. “Eurocurrency Rate” means: (a) for any Interest Period with
respect to any Credit Extension: (i) denominated in a LIBOR Quoted Currency
(other than Sterling), the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”), as administered by ICE Benchmark Administration Limited, with
respect to such LIBOR Quoted Currency or a comparable or successor rate approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be - 44 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2053.jpg]
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; (ii) denominated in Sterling, the rate per annum equal to LIBOR with
respect to Sterling or a comparable or successor rate approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, on the first day of such Interest Period (or such other day
as is generally treated as the rate fixing day by market practice in such London
interbank market, as determined by the Administrative Agent) (or if such day is
not a Business Day, then on the immediately preceding Business Day) with a term
equivalent to such Interest Period; (iii) denominated in Canadian dollars (other
than Canadian Prime Rate Loans), the rate per annum equal to the Canadian Dealer
Offered Rate (“CDOR”), or a comparable or successor rate approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00
a.m., Toronto, Ontario time, on the Rate Determination Date with a term
equivalent to such Interest Period; or (iv) denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders pursuant to Section 1.11(a); (b)
for any interest rate calculation with respect to a Base Rate Loan or a Canadian
Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m. (London time) determined two (2) Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for deposits in
Dollars with a term of one month commencing that day; (c) for any interest rate
calculation with respect to a Canadian Prime Rate Loan on any date, the rate per
annum equal to CDOR, at or about 10:00 a.m., Toronto, Ontario time determined on
such date for banker’s acceptances in Canadian Dollars with a term of one month
commencing on such date; provided that, (i) to the extent a comparable or
successor rate is approved by the Administrative Agent in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided further that, to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and (ii) if the - 45 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2054.jpg]
Eurocurrency Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. “Eurocurrency Rate Loan” means a Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate”.
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Loans denominated in an Alternative Currency (other than Canadian
Prime Rate Loans and Canadian Base Rate Loans) must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 10.1. “Excess
Availability” means, at any time, (a) the Revolving Loan Cap at such time minus
(b) the aggregate Revolving Credit Outstandings at such time. “Exchange Act”
means the Securities Exchange Act of 1934, as amended. “Excluded Assets” means:
(a) (i) any fee-owned real property that is not Material Real Property and (ii)
any leasehold interest in real property; (b) any governmental licenses or state
or local franchises, charters and authorizations, to the extent security
interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby (except to the extent such prohibition or
restriction is ineffective under the UCC, the PPSA or other applicable Law)
other than Proceeds thereof, the assignment of which is expressly deemed
effective under the UCC, the PPSA or other applicable Law notwithstanding such
prohibition; (c) any asset the granting of a security interest in which is
prohibited or restricted by applicable Law (including any requirement to obtain
the consent of any Governmental Authority (unless such consent has been
received)); (d) any Excluded Equity Interest; (e) pledges and security interests
in agreements, licenses or leases that are prohibited or restricted by such
agreement, licenses or (including any requirement to obtain the consent of any
Governmental Authority or of any other third party (other than Holdings or any
Affiliate of Holdings), unless such consent has been received), to the extent
prohibited or restricted thereby (except to the extent such prohibition or
restriction is ineffective under the UCC, the PPSA or other applicable Law)
other than Proceeds thereof, the assignment of which is expressly deemed
effective under the UCC, the PPSA or other applicable Law notwithstanding such
prohibition; (f) any “intent-to-use” (or similar) trademark application prior to
the filing and acceptance of a “Statement of Use”, “Amendment to Allege Use” or
similar filing with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use (or similar)
trademark application under applicable Law; - 46 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2055.jpg]
(g) any asset subject to a purchase money security interest, Capitalized Lease
Obligations or similar arrangement, in each case, permitted under this Agreement
and to the extent the grant of a security interest herein would violate or
invalidate such purchase money, Capitalized Lease Obligation or similar
arrangement or create a right of termination in favor of any other party thereto
(other than Holdings or any affiliate of Holdings), other than Proceeds and
Accounts arising therefrom; (h) any asset of a Restricted Subsidiary acquired by
Holdings or any Restricted Subsidiary pursuant to a Permitted Acquisition or
other similar Investment which has (at the time of such Permitted Acquisition or
similar investment) been financed with Indebtedness permitted to be incurred
pursuant to this Agreement as assumed Indebtedness (and not incurred in
contemplation of such Permitted Acquisition or such similar Investment) and any
Restricted Subsidiary thereof that Guarantees such Indebtedness, in each case to
the extent, and so long as, such Indebtedness prohibits such assets from being
pledged to secure the Obligations; (i) any asset the grant or perfection of a
security interest thereon would be reasonably likely to result in material and
adverse Tax consequences as reasonably determined by the Lead Administrative
Borrower in consultation with the Administrative Agent (including as a result of
the operation of Section 956 of the Code or any similar law or regulation); and
(j) any asset to the extent that the burden or cost of the grant or perfection
of a security interest thereon would be excessive in light of the practical
benefit afforded to the Lenders thereby (as reasonably determined by the Lead
Administrative Borrower and the Administrative Agent); provided that (x)
Excluded Assets shall not include any Proceeds of Excluded Assets unless such
Proceeds otherwise constitute Excluded Assets and (y) with respect to Covered
Jurisdictions (other than the United States, any state thereof or the District
of Columbia or Canada or any province or territory thereof), all other assets
specifically described in the Security Agreement governed by the laws of such
Covered Jurisdiction as being excluded from the grant of a Lien in favor of the
Collateral Agent. “Excluded Equity Interests” means: (a) other than with respect
to the Equity Interest of any Loan Party that would have constituted “Excluded
Equity Interest” pursuant to this clause (a) on the date such Person became a
Loan Party, more than 65% of the issued and outstanding Equity Interests
entitled to vote of (i) each Subsidiary that is a Foreign Subsidiary of a
Domestic Subsidiary and (ii) each subsidiary that is an FSHCO; (b) any Equity
Interest of any Person that (i) is not a Wholly-Owned Subsidiary or (ii) is an
Unrestricted Subsidiary; (c) any Equity Interest if, to the extent and for so
long as the pledge of such Equity Interest hereunder is prohibited by any
applicable Law, including any requirement to obtain the consent of any
Governmental Authority (other than to the extent that any such prohibition would
be rendered ineffective pursuant to the UCC, PPSA or any other applicable Law);
provided - 47 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2056.jpg]
that such Equity Interest shall cease to be an Excluded Equity Interest pursuant
to this clause (c) at such time as such prohibition ceases to be in effect; (d)
any Equity Interest the grant or perfection of a security interest in which
would be reasonably likely to result in material and adverse Tax consequences as
reasonably determined by the Lead Administrative Borrower in consultation with
the Administrative Agent (including as a result of the operation of Section 956
of the Code or any similar law or regulation); (e) any Margin Stock; and (f) any
Equity Interests to the extent that the burden or cost of the grant or
perfection of a security interest thereon would be excessive in light of the
practical benefit afforded to the Lenders thereby (as reasonably determined by
the Lead Administrative Borrower and the Administrative Agent). “Excluded
Subsidiary” means: (a) any Subsidiary that is not a Wholly-Owned Subsidiary that
is a Restricted Subsidiary of Holdings; (b) any Subsidiary that is organized or
incorporated under the Laws of a jurisdiction that is not a Covered Loan Party
Jurisdiction or that is incorporated under the Laws of Bermuda; (c) any Foreign
Subsidiary that is organized or incorporated under the Laws of a jurisdiction
that is a Covered Loan Party Jurisdiction (other than the United States, any
state of the United States of America or the District of Columbia) and that is a
direct or indirect Subsidiary of a Domestic Subsidiary; (d) any FSHCO; (e) any
Subsidiary that is not a Material Subsidiary; (f) any Subsidiary that is
prohibited or restricted from providing a Guaranty by (i) applicable Law or (ii)
any Contractual Obligation that, in the case of this clause (ii), exists on the
Closing Date or at the time such Subsidiary becomes a Subsidiary and was not
incurred in contemplation of such Subsidiary’s acquisition; (g) any Subsidiary
for which the provision of a Guaranty would require a governmental (including
regulatory) or third party consent (other than from any Loan Party or any
Affiliate thereof), approval, license or authorization that is required on the
Closing Date or at the time of the acquisition of such Subsidiary (unless such
consent, approval, license or authorization has been received); (h) any
Subsidiary where the provision of a Guaranty would result in material and
adverse Tax consequences to Holdings, the Lead Administrative Borrower and/or
any of its direct or indirect Restricted Subsidiaries (as reasonably determined
in good faith by the Lead Administrative Borrower in consultation with the
Administrative Agent); - 48 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2057.jpg]
(i) any Subsidiary that is special purpose securitization vehicle (or similar
entity); (j) any Subsidiary that is a not-for-profit organization; (k) any
Subsidiary that is subject to regulation as an insurance company; (l) any
subsidiary acquired by Holdings or any Restricted Subsidiary pursuant to a
Permitted Acquisition or other similar Investment which has (at the time of such
Permitted Acquisition or similar Investment) been financed with Indebtedness
permitted to be incurred pursuant to this Agreement as assumed indebtedness (and
not incurred in contemplation of such Permitted Acquisition or similar
Investment) and any Restricted Subsidiary thereof that Guarantees such
Indebtedness, in each case to the extent, and so long as, such Indebtedness
prohibits such Subsidiary from becoming a Subsidiary Guarantor; (m) any
Unrestricted Subsidiary; and (n) any Subsidiary to the extent that the burden or
cost of providing a Guaranty would be excessive in light of the practical
benefit afforded to the Lenders thereby (as reasonably determined by the Lead
Administrative Borrower and the Administrative Agent). “Excluded Swap
Obligation” means, with respect to any Loan Party, any Swap Obligation if, and
to the extent that, all or a portion of the guaranty of such Loan Party under
the Guaranty of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any guaranty thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 12.27 and any
and all guarantees of such Loan Party’s Swap Obligations by other Loan Parties)
at the time the guaranty of such Loan Party, or grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such guaranty or security
interest becomes illegal. “Excluded Taxes” means, with respect to any Agent, any
Lender, any Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) any tax on such recipient’s net income (however denominated),
gains or profits (or franchise tax or minimum tax imposed in lieu of such tax on
net income or profits) and capital taxes imposed by a jurisdiction as a result
of such recipient being organized or having its principal office or applicable
Lending Office located in such jurisdiction or any political subdivision thereof
(including, for the avoidance of doubt, any backup withholding in respect of
such a tax under section 3406 of the Code) or as a result of any other present
or former connection between such recipient and the jurisdiction (including as a
result of such recipient carrying on a trade or business, having a permanent
establishment or being a resident for tax purposes in such jurisdiction), other
than a connection arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction - 49 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2058.jpg]
specifically contemplated by, or enforced, any Loan Documents, (b) any branch
profits tax under Section 884(a) of the Code, or any similar tax, imposed by any
jurisdiction described in clause (a), (c) with respect to any Foreign Lender
(other than any Foreign Lender becoming a party hereto pursuant to the
Borrowers’ request under Section 3.8), any U.S. federal withholding tax that is
imposed on amounts payable to such Foreign Lender pursuant to a Law in effect at
the time such Foreign Lender becomes a party hereto (or where the Foreign Lender
is a partnership for U.S. federal income tax purposes, pursuant to a Law in
effect on the later of the date on which such Foreign Lender becomes a party
hereto or the date on which the affected partner becomes a partner of such
Foreign Lender) or designates a new Lending Office or experiences a change in
circumstances (other than a Change in Law), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new Lending Office (or assignment or change in
circumstances), to receive additional amounts from a Loan Party with respect to
such withholding tax pursuant to Section 3.1, (d) any withholding tax
attributable to such recipient’s failure to comply with Section 3.1(c), (e) any
U.S. federal withholding tax imposed as a result of such recipient’s failure to
establish a complete exemption under FATCA, (f) any Canadian withholding tax
that would not have been imposed but for the recipient (A) not dealing at arm’s
length (within the meaning of the ITA) with any Loan Party or (B) being a
specified shareholder (as defined in subsection 18(5) of the ITA) of any Loan
Party or not dealing at arm’s length with such a specified shareholder for
purposes of the ITA, and (g) any interest, additions to taxes and penalties with
respect to any taxes described in clauses (a) through (f) of this definition.
“Existing 2024 Notes” means, collectively, the 4.70% senior unsecured notes due
2024 issued by the Existing 2024 Notes Issuer, in an original aggregate
principal amount of $400,000,000, in favor of the holders thereof pursuant to
the Existing 2024 Notes Indenture. “Existing 2024 Notes Documents” means,
collectively, (a) the Existing 2024 Notes Indenture, (b) the Existing 2024 Notes
(including any Untendered Existing 2024 Notes), (c) the guarantees in respect of
the Untendered Existing 2024 Notes Indebtedness and (d) the other documents,
instruments or agreement entered into in connection with any of the foregoing,
in each case, as the same may be amended, modified, supplemented or replaced in
accordance therewith and with this Agreement. “Existing 2024 Notes Indenture”
means that certain Indenture, dated as of May 19, 2014, by and among the
Existing 2024 Notes Issuer, the guarantors party thereto and the Existing 2024
Notes Trustee, as amended, supplemented or otherwise modified and as the same
may be amended, modified, supplemented or replaced on or after the Closing Date
in accordance therewith and with this Agreement. “Existing 2024 Notes Issuer”
means Signet UK Finance PLC, a public limited company incorporated under the
Laws of England and Wales with the company number 09002729. “Existing 2024 Notes
Repurchase” means (a) the purchase by the Existing 2024 Notes Issuer of any
Existing 2024 Notes that are tendered pursuant to the Existing 2024 Notes Tender
Offer and/or (b) the repurchase, redemption, defeasance and/or discharge by the
Existing 2024 Notes Issuer of any Existing 2024 Notes, in each case, on or prior
to the Closing Date. - 50 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2059.jpg]
“Existing 2024 Notes Tender Offer” means the Existing 2024 Notes Issuer’s tender
offer with respect to the Existing 2024 Notes launched prior to the Closing
Date. “Existing 2024 Notes Trustee” means Deutsche Bank Trust Company Americas,
as Trustee under the Existing 2024 Notes Indenture, together with any of its
successors or assigns in such capacity. “Existing Credit Agreement” means that
certain Second Amended and Restated Credit Agreement, dated as of July 14, 2016,
by and among Holdings, the Subsidiaries of Holdings party thereto as borrowers
or guarantors, the lenders and other parties party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, as amended, supplemented or otherwise
modified prior to the Closing Date. “Existing Credit Agreement Refinancing”
means the refinancing and repayment of the Indebtedness outstanding under the
Existing Credit Agreement, the termination of all commitments under the Existing
Credit Agreement and termination and release of guarantees in connection
therewith. “Existing FILO Tranche” has the meaning specified in Section 2.17(f).
“Existing Letter of Credit” means any letter of credit previously issued for the
account of any Loan Party that is outstanding on the Closing Date and listed on
Schedule 1.1A. “Existing Revolver Tranche” has the meaning specified in Section
2.17(a). “Expected Cost Savings” means pro forma “run rate” expected cost
synergies, cost savings, operating expense reductions and operational
improvements. “Extended FILO Loans” has the meaning specified in Section
2.17(f). “Extended Revolving Credit Commitments” has the meaning specified in
Section 2.17(a). “Extending FILO Lender” has the meaning specified in Section
2.17(g). “Extending Revolving Credit Lender” has the meaning specified in
Section 2.17(b). “Facility” means the Revolving Credit Facility or the FILO
Facility, as the context may require. The term “Facilities” shall mean the
Revolving Credit Facility and the FILO Facility, collectively. “FATCA” means
Sections 1471 through 1474 of the Code as in effect on the date hereof
(including, for the avoidance of doubt, any agreements between governmental
authorities implementing such provisions, any law implementing such agreements
and any agreements entered into pursuant to Section 1471(b)(1) of the Code) and
any amended or successor provisions that are substantively comparable and not
materially more onerous to comply with (and, in each case, any regulations
promulgated thereunder or official interpretations thereof). - 51 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2060.jpg]
“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA. “FATCA Exempt Party” means a party to this Agreement
that is entitled to receive payments free from any FATCA Deduction. “Federal
Funds Rate” means, for any day, the rate per annum calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement. “Federal Reserve Board” means the Board
of Governors of the United States Federal Reserve System, or any successor
thereto. “Fee Letters” means, collectively, (a) the Amended and Restated BofA
Fee Letter, dated as of the Closing Date, by and among the Loan Parties party
thereto, BofA Securities, and Bank of America; (b) the JLA Fee Letter, dated as
of August 26, 2019, by and among the Loan Parties party thereto and the
Arrangers; and (c) each Arranger Fee Letter, dated as of August 26, 2019, by and
among the Loan Parties party thereto and the Arranger party thereto, in each
case, as amended, amended and restated, supplemented or replaced and in effect
from time to time. “Field Examination” has the meaning specified in Section
7.5(b). “FILO Borrowing Base” means, as of the date of determination thereof, an
amount equal to: (a) the face amount of Eligible Credit Card Receivables,
multiplied by the Credit Card Receivables Advance Rate; plus (b) the Net
Recovery Percentage of Eligible Inventory, multiplied by the Inventory Advance
Rate, multiplied by the Cost of Eligible Inventory, net of Inventory Reserves
attributable to Eligible Inventory; minus (c) the then amount of all
Availability Reserves (provided that such Availability Reserves shall not be
duplicative of Availability Reserves maintained against the Revolving Borrowing
Base). The FILO Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 7.4, as adjusted to give effect to Reserves following such
delivery. Notwithstanding the foregoing to contrary, in respect of any English
Borrower that has been an English Borrower for fewer than twelve (12) months, in
no event shall the aggregate amount of Eligible Credit Card Receivables and
Eligible Inventory of such English Borrower included in the FILO Borrowing Base
exceed the aggregate principal amount of all Loans that have been borrowed by
such English Borrower or are being borrowed by such English Borrower
concurrently with such determination in reliance on the - 52 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2061.jpg]
FILO Borrowing Base. The FILO Borrowing Base shall be reported in accordance
with Section 1.10(c). The establishment or increase of any Availability Reserve
will be limited to the exercise by the Administrative Agent of its Permitted
Discretion, upon (other than with respect to the Dilution Reserve, the Specified
Litigation and Arbitration Reserve or any Availability Reserve established on
the Closing Date) at least five (5) Business Days’ prior written notice (which
may be made by electronic mail) to the Lead Administrative Borrower (which
written notice will include a reasonably detailed description of the Reserve
being established or increased); provided that no such prior written notice
shall be required for changes to any Availability Reserves resulting solely by
virtue of mathematical calculations of the amount of the Availability Reserves
in accordance with the methodology of calculation previously utilized or if an
Event of Default is continuing; provided further that, during such five (5)
Business Day period, (i) the Borrowers agree not to borrow in excess of the
Revolving Borrowing Base after giving effect to such new or modified Reserves,
except to the extent of any Credit Extensions made in good faith to pay costs
and expenses in the ordinary course of business on a non-accelerated basis, and
(ii) the Administrative Agent shall, upon the Lead Administrative Borrower’s
request, discuss any such Availability Reserve or modification to an
Availability Reserve with the Lead Administrative Borrower, and the Borrowers
may take any action that may be required so that the event, condition or matter
that is the basis for such Availability Reserve or modification no longer exists
or exists in a manner that would result in the establishment of a lower
Availability Reserve or result in a lesser increase in any existing Availability
Reserve, in each case, in a manner and to the extent reasonably satisfactory to
the Administrative Agent. Notwithstanding anything to the contrary herein, (a)
the amount of any such Availability Reserve or change in an Availability Reserve
shall have a reasonable relationship to the event, condition or other matter
that is the basis for such Availability Reserve or change, and (b) no such
Availability Reserve or change shall be duplicative of any other Reserve or
change or items that are already accounted for through eligibility criteria or
collection or advance rates. “FILO Commitment” means, with respect to each FILO
Lender, such FILO Lender’s FILO Initial Commitment and FILO Incremental
Commitment, if any. “FILO Deficiency Reserve” means, at any time, a reserve
established (against the Revolving Borrowing Base) by the Administrative Agent
at such time in an amount equal to the sum of (a) the amount (if any) by which
the aggregate outstanding principal amount of the FILO Loans (other than Junior
FILO Loans) exceeds the FILO Borrowing Base and (b) the amount (if any) by which
the aggregate outstanding principal amount of the Junior FILO Loans exceeds the
borrowing base applicable thereto (as and to the extent set forth in the
Incremental FILO Amendment applicable thereto). “FILO Extension” means any
establishment of Extended FILO Loans pursuant to Section 2.17 and the applicable
FILO Extension Amendment. “FILO Extension Amendment” has the meaning specified
in Section 2.17(h). “FILO Extension Election” has the meaning specified in
Section 2.17(g). - 53 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2062.jpg]
“FILO Extension Request” has the meaning specified in Section 2.17(f). “FILO
Extension Series” has the meaning specified in Section 2.17(f). “FILO Facility”
means the FILO Initial Commitments, any FILO Incremental Commitments and the
provisions herein related to the FILO Loans and FILO Extended Loans. “FILO
Incremental Commitment” has the meaning specified in Section 2.15(b). “FILO
Incremental Facility” has the meaning set forth in Section 2.15(b). “FILO
Incremental Junior Commitment” has the meaning set forth in Section 2.15(b).
“FILO Incremental Loan” has the meaning specified in Section 2.15(b). “FILO
Initial Commitment” means, with respect to each FILO Lender, the commitment of
such FILO Lender to make FILO Loans to the Borrowers on the Closing Date
pursuant to Section 2.1(b). The initial amount of each FILO Lender’s FILO
Initial Commitment is set forth on Schedule I under the caption “FILO Initial
Commitment”. The aggregate amount of the FILO Initial Commitments as of the
Closing Date is $100,000,000. “FILO Initial Loan” has the meaning provided in
Section 2.1(b). “FILO Lender” means each Lender that has a FILO Commitment or
holds a FILO Loan. “FILO Loans” means, collectively, the FILO Initial Loans and
any FILO Incremental Loans including any Junior FILO Loans, and including any
such Loan under a FILO Extension Series. “FILO Maturity Date” means the earliest
of (a) the Scheduled Termination Date for FILO Loans for the applicable Class of
such Loans, (b) the Revolving Credit Termination Date, and (c) the date on which
the Obligations become due and payable pursuant to Section 10.2. “FILO Note”
means a promissory note made by the Borrowers, substantially in the form of
Exhibit B-2, in favor of a FILO Lender, evidencing the FILO Loans made by such
FILO Lender to the Borrowers. “FILO Outstandings” means, at any particular time,
the principal amount of the FILO Loans outstanding at such time. “Financial
Asset” has the meaning given to such term in Article 8 of the UCC. “Financial
Officer” means, with respect to any Loan Party, the chief financial officer,
treasurer or controller of such Loan Party. Any document delivered hereunder
that is signed by a Financial Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan - 54 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2063.jpg]
Party and such Financial Officer shall be conclusively presumed to have acted on
behalf of such Loan Party. “Financial Performance Projections” means (a) the
projected Consolidated balance sheets, statements of income and cash flows of
Holdings and its Restricted Subsidiaries, and (b) projected forecasts of Excess
Availability, in each case, prepared by management of Holdings, in form, and
with results and assumptions, reasonably satisfactory to the Arrangers (i) for
each Fiscal Quarter for each of the four Fiscal Quarters following the Closing
Date, and (ii) on an annual basis thereafter through the fifth anniversary of
the Closing Date, and in each case, giving effect to the Transactions.
“Financial Support Direction” means a financial support direction issued by the
Pension Regulator under section 43 of the Pensions Act 2004 (U.K.). “Fiscal
Month” means any fiscal month of any Fiscal Year, which month shall generally
consist of either four (4) or five (5) weeks in accordance with the fiscal
accounting calendar of Holdings and its Subsidiaries. “Fiscal Quarter” means any
fiscal quarter of any Fiscal Year, which quarters shall generally consist of
thirteen (13) weeks or fourteen (14) weeks in accordance with the fiscal
accounting calendar of Holdings and its Subsidiaries. “Fiscal Year” means any
period of twelve (12) consecutive months ending on the Saturday closest to
January 31 of each calendar year. “Foreign Lender” means any Lender that is not
a “United States person” within the meaning of Section 7701(a)(30) of the Code.
“Foreign Loan Party” means any Loan Party that is not a U.S. Loan Party,
including each English Loan Party, each Canadian Loan Party and Holdings.
“Foreign Plan” means any material employee benefit plan, program or agreement
maintained or contributed to by, or entered into with, Holdings or any
Subsidiary of Holdings with respect to employees employed outside the United
States or Canada, other than any Defined Benefit Scheme). “Foreign Subsidiary”
means any direct or indirect Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to an Issuer, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Obligations
to the extent that such Defaulting Lender’s Revolving Commitment Percentage of
such outstanding Letter of Credit Obligations has not been reallocated pursuant
to Section 2.16(a)(iv) or Cash Collateralized pursuant to Section 2.16(c), and
(b) with respect to the Swing Loan Lender, such Defaulting Lender’s Revolving
Commitment Percentage of Swing Loans to the extent that such Defaulting Lender’s
Revolving Commitment Percentage of Swing Loans has not been reallocated pursuant
to Section 2.16(a)(iv) or Cash Collateralized pursuant to Section 2.16(c). - 55
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2064.jpg]
“FSHCO” means any Domestic Subsidiary that (a) has no material assets other than
Equity Interests (or Equity Interests and Indebtedness) of one or more Foreign
Subsidiaries, or (b) has no material assets other than Equity Interests (or
Equity Interests and Indebtedness) of one or more other FSHCOs. “Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its activities. “GAAP” means generally accepted
accounting principles in the United States or the U.K. (as applicable), as in
effect from time to time; provided, however, that (a) accounting for leases
shall be determined in accordance with generally accepted accounting principles
in the United States as in effect on the Closing Date and (b) if the Lead
Administrative Borrower notifies the Administrative Agent that the Loan Parties
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof
(including through the adoption of IFRS) on the operation of such provision (or
if the Administrative Agent notifies the Lead Administrative Borrower that the
Requisite Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof (including through the adoption of
IFRS), then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. “General Asset Sale Basket” has the meaning assigned to
such term in Section 9.5(i). “General Restricted Debt Payment Basket” has the
meaning assigned to such term in Section 9.11(ii). “Genesis” means Genesis
Financial Solution. “Governmental Authority” means the government of the United
States, Canada, the U.K. or any other nation, or of any political subdivision
thereof, whether state, provincial, territorial, municipal or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 12.2(g). “Guarantee”
means, as to any Person, without duplication, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or - 56 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2065.jpg]
other monetary obligation, (iii) to maintain working capital, equity capital or
any other financial statement condition or liquidity or level of income or cash
flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other monetary obligation, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or monetary
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness for borrowed
money). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning. “Guaranty” means, collectively, (a) that
certain Guaranty, dated as of the Closing Date, among the Loan Parties, the
Administrative Agent and the Collateral Agent on behalf of the Secured Parties
and (b) each other guaranty and guaranty supplement delivered pursuant to
Section 8.11. “Hazardous Materials” means all explosive or radioactive
substances or wastes, all substances, wastes, contaminants or pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, and radon gas, regulated pursuant to any
Environmental Law. “Hedge Bank” means, as of any date of determination, (a) any
Person that is a Lender or an Affiliate or branch of a Lender on such date or
(b) any Person who (i) was a Lender or an Affiliate or branch of a Lender at the
time the applicable Swap Contract was entered into and who is no longer a Lender
or an Affiliate or branch of a Lender, (ii) is, and at all times remains, in
compliance with the provisions of Section 11.12, and (iii) agrees in writing
that the Agents and the other Secured Parties shall have no duty to such Person
(other than the payment of any amounts to which such Person may be entitled
under Section 10.3 and acknowledges that the Agents and the other Secured
Parties may deal with the Loan Parties and the Collateral as they deem
appropriate (including the release of any Loan Party or all or any portion of
the Collateral) without notice or consent from such Person, whether or not such
action impairs the ability of such Person to be repaid the Secured Obligations
under the Secured Hedge Agreements) and agrees to be bound by Sections 11.12, in
each case such Person being a party to a Secured Hedge Agreement. “HMRC” means
H.M. Revenue & Customs. “Holdings” has the meaning specified in the preamble to
this Agreement. “Impacted Loans” has the meaning specified in Section 3.4(a). -
57 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2066.jpg]
“Incremental Availability” means, at any time of determination, an amount equal
to the greater of (a) $500,000,000 minus the aggregate amount of the sum of (i)
all Revolving Commitment Increases, and (ii) all FILO Incremental Facilities, in
each case, made or established prior to such time pursuant to Section 2.15 or
2.16, as applicable, in reliance on this clause (a), and (b) the amount by which
the Revolving Borrowing Base at such time exceeds the Aggregate Revolving Loan
Commitments at such time. “Incremental FILO Amendment” has the meaning specified
in Section 2.15(b). “Incremental FILO Availability” has the meaning specified in
Section 2.15(b). “Incremental Revolving Amendment” has the meaning specified in
Section 2.15(a). “Incremental Revolving Availability” has the meaning specified
in Section 2.15(a). “Indebtedness” means, as to any Person at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the maximum
amount (after giving effect to any prior drawings or reductions that may have
been reimbursed) of all outstanding letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person; (c) net obligations of such Person under any Swap Contract; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable and accrued expenses payable in
the ordinary course of business, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable and (iii) accruals for
payroll and other liabilities accrued in the ordinary course of business); (e)
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, provided that if such Indebtedness has not been assumed by such
Person, the amount of Indebtedness under this clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value (as determined by such Person in good faith) of the
property encumbered thereby; (f) all Attributable Indebtedness; (g) all
obligations of such Person in respect of Disqualified Equity Interests; and - 58
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2067.jpg]
(h) all Guarantees of such Person in respect of any of the foregoing. For all
purposes hereof, (x) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt,
(y) the amount of any net obligation under any Swap Contract on any date shall
be deemed to be the Swap Termination Value thereof as of such date, and (z)
loans and advances made by Loan Parties to Restricted Subsidiaries that are not
Loan Parties which have a term not exceeding 364 days (inclusive of any roll
over or extensions of terms) and which are made in the ordinary course of
business shall not be deemed “Indebtedness” hereunder (except for purposes of
Sections 9.2(c) and 9.3(d)) solely to the extent that such intercompany loans
and advances are evidenced by one or more notes in form and substance reasonably
satisfactory to the Administrative Agent and pledged as Collateral. “Indemnified
Liabilities” has the meaning specified in Section 12.4. “Indemnitees” has the
meaning specified in Section 12.4. “Independent Financial Advisor” means an
accounting, appraisal, investment banking firm or consultant of nationally
recognized standing that is, in the good faith judgment of the Borrowers,
qualified to perform the task for which it has been engaged and that is
independent of the Borrowers and its Affiliates. “Information” has the meaning
specified in Section 12.17. “Information Certificate” means, collectively, (a)
that certain Information Certificate, dated as of the Closing Date, executed by-
each of the Loan Parties, and (b) each other information certificate (or update
to the which shall be delivered by any Loan Party pursuant to the terms hereof,
in each case, substantially in the form of Exhibit N or such other form as may
be approved by the Administrative Agent. “Insolvency Regulation” means the
Council Regulation (EU) No. 2015/848 of 20 May 2015 on insolvency proceedings
(recast). “Intellectual Property” means all present and future: trade secrets,
know-how and other proprietary information; trademarks, Internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing), indicia and other source and/or business identifiers, all of the
goodwill related thereto, and all registrations and applications for
registrations thereof; works of authorship and other copyrighted works
(including copyrights for computer programs), and all registrations and
applications for registrations thereof; inventions (whether or not patentable)
and all improvements thereto; patents and patent applications, together with all
continuances, continuations, divisions, revisions, extensions, reissuances, and
reexaminations thereof; industrial design applications and registered industrial
designs; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations - 59 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2068.jpg]
of any of the foregoing; all other intellectual property; all rights to sue and
recover at law or in equity for any past, present or future infringement,
dilution or misappropriation, or other violation thereof; and all common law and
other rights throughout the world in and to all of the foregoing. “Intellectual
Property Security Agreement” means a U.S. Intellectual Property Security
Agreement or a Canadian Intellectual Property Security Agreement, as the context
may require. “Intercompany Subordination Agreement” means an agreement executed
by Holdings and each of its relevant Restricted Subsidiaries, in substantially
the form of Exhibit J. “Interest Coverage Ratio” means, for any Test Period, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in each
case for such Test Period. “Interest Election Request” means a notice of (a) a
conversion of Loans from one Type to the other, or (b) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.11, which shall be substantially
in the form of Exhibit F or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of a Lead Borrower.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date that is seven
days thereafter or one, two, three or six months thereafter (in each case,
subject to availability for the interest rate applicable to the relevant
currency), or to the extent consented to by each applicable Lender (and subject
to availability for the interest rate applicable to the relevant currency), nine
or twelve months (or such period of less than one month as may be consented to
by each applicable Lender), as selected by the Borrowers in its Notice of
Borrowing or Interest Election Request; provided that: (a) any Interest Period
that would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month (or, in the case of a one-week Interest Period, in another
calendar week), in which case such Interest Period shall end on the immediately
preceding Business Day; (b) any Interest Period (other than an Interest Period
having a duration of less than one month) that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the applicable Scheduled Termination
Date of the Class of Loans of which the Eurocurrency Rate Loan is a part.
“Inventory” means, individually and collectively, (a) “Inventory” as defined in
Article 9 of the UCC, and (b) “Inventory” as defined in the PPSA. - 60 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2069.jpg]
“Inventory Advance Rate” means (a) with respect to the Revolving Borrowing Base,
(i) during any Seasonal Inventory Advance Period, 92.5% and (ii) at all other
times, 90.0%, and (b) with respect to the FILO Borrowing Base, 5.0%. “Inventory
Appraisal” has the meaning specified in Section 7.5(a). “Inventory Reserves”
means (a) such reserves as may be established from time to time by the
Administrative Agent, in its Permitted Discretion, with respect to changes in
the determination of the saleability, at retail, of the Eligible Inventory or
which reflect such other factors as negatively affect the market value of the
Eligible Inventory, (b) Shrink Reserves, and (c) contra Inventory load.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including without limitation by merger, amalgamation or otherwise)
of Equity Interests or debt or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person (excluding, in the case of Holdings and its Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business) or (c) the purchase or other acquisition (in
one transaction or a series of transactions, including without limitation by
merger, amalgamation or otherwise) of all or substantially all of the property
and assets or business of another Person or assets constituting a business unit,
line of business or division of such Person. For purposes of covenant
compliance, the amount of any Investment at any time shall be the amount
actually invested (measured at the time made (which, in the case of any
Investment constituting the contribution of an asset or property (other than
cash or Cash Equivalents), shall be based on the Lead Administrative Borrower’s
good faith estimate of the fair market value of such asset or property at the
time such Investment is made)), without adjustment for subsequent changes in the
value of such Investment, net of any return representing a return of capital
with respect to such Investment. “Investment Grade Rating” means a rating equal
to or higher than Baa3 (or the equivalent) by Moody’s and BBB- (or the
equivalent) by S&P, or an equivalent rating by any other nationally recognized
statistical rating agency selected by Holdings. “IP Rights” has the meaning
specified in Section 5.15. “Irish Collateral” means the “Security Assets” (or
equivalent term) as defined in any Irish Collateral Document. “Irish Collateral
Documents” means, collectively, (a) the Irish Debenture, and (b) each of the
other debentures, share charges, agreements, instruments or documents that
creates or purports to create a Lien to secure the Obligations or a Guarantee of
the Obligations, in each case, in favor of the Administrative Agent or the
Collateral Agent for the benefit of the Secured Parties, and that are governed
by the Laws of the Republic of Ireland. - 61 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2070.jpg]
“Irish Debenture” means the debenture governed by the Laws of the Republic of
Ireland, effective as of the Closing Date, among the Loan Parties party thereto
and the Collateral Agent, as may be amended, amended and restated, restated,
supplemented or otherwise modified from time to time. “IRS” means the Internal
Revenue Service of the United States. “ISP” means, with respect to any Letter of
Credit, the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance). “Issue” means, with respect to any Letter of
Credit, to issue, extend the expiry of, amend, renew or increase the maximum
face amount (including by deleting or reducing any scheduled decrease in such
maximum face amount) of, such Letter of Credit. The terms “Issued”, “Issuing”
and “Issuance” shall have a corresponding meaning. “Issuer” means each of Bank
of America, Fifth Third Bank, JPMorgan Chase Bank, N.A. and PNC Bank National
Association and each Revolving Credit Lender that (a) is listed on the signature
pages hereof as an “Issuer” or (b) hereafter becomes an Issuer with the approval
of the Administrative Agent and the Lead Administrative Borrower by agreeing
pursuant to an agreement with and in form and substance satisfactory to the
Administrative Agent and the Lead Administrative Borrower to be bound by the
terms hereof applicable to Issuers (and in the case of any resignation, subject
to and in accordance with Section 12.2(h)). Any Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates or branches
of such Issuer, in which case the term “Issuer” shall include any such Affiliate
or branch with respect to Letters of Credit issued by such Affiliate or branch
(it being agreed that such Issuer shall, or shall cause such Affiliate or branch
to comply with the requirements of Section 2.4 with respect to such Letters of
Credit). At any time there is more than one Issuer, any singular references to
Issuer shall mean any Issuer, each Issuer, the Issuer that has issued the
applicable Letter of Credit, or all Issuers, as the context may require. “Issuer
Documents” means, with respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by an
Issuer and the Loan Parties (or any of their Subsidiaries) or in favor of such
Issuer and relating to such Letter of Credit. “Issuer Sublimit” means, as of the
Closing Date, (i) $25,000,000, in the case of Bank of America, (ii) $25,000,000,
in the case of Fifth Third Bank, (iii) $25,000,000, in the case of JPMorgan
Chase Bank, N.A., (iv) $25,000,000, in the case of PNC Bank National
Association, and (v) such amount as shall be designated to the Administrative
Agent and the Lead Administrative Borrower in writing by any other Issuer;
provided that any Issuer shall be permitted at any time to increase (to an
amount not exceeding the Letter of Credit Sublimit) upon providing three (3)
Business Days’ prior written notice thereof to the Administrative Agent and the
Lead Administrative Borrower. “ITA” means the Income Tax Act (Canada). - 62 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2071.jpg]
“Joinder Agreement” shall mean a joinder agreement, substantially in the form of
Exhibit E. “Joint Venture” means (a) any Person which would constitute an
“equity method investee” of any Loan Party or any Restricted Subsidiary and (b)
any Person in whom any Loan Party or any Restricted Subsidiary beneficially owns
any Equity Interest that is not a Restricted Subsidiary (other than an
Unrestricted Subsidiary). “Joint Venture Investments” means Investments in any
Joint Venture or Unrestricted Subsidiary in an aggregate amount not to exceed
the greater of (a) $80,000,000 and (b) 15% of Consolidated EBITDA as of the most
recently ended Test Period, determined on a Pro Forma Basis. “Judgment Currency”
has the meaning specified in Section 12.30. “Junior FILO Loans” has the meaning
specified in Section 2.15(b). “Junior Financing” means any third party
Indebtedness for borrowed money that is subordinated in right of payment to the
Obligations expressly by its terms (other than (x) Indebtedness among Holdings,
the Borrowers and their Restricted Subsidiaries, (y) for the avoidance of doubt,
the Senior Notes and (z) to the extent constituting Indebtedness, obligations of
Holdings relating to the LGP Preference Shares). “Junior Financing
Documentation” means any documentation governing any Junior Financing.
“Kimberley Process Certification Scheme” means the joint government
certification system for the certification of rough diamonds pursuant to United
Nations General Assembly Resolution 55/56 and all related rules and regulations
promulgated by any Governmental Authority, including the United Nations.
“Landlord Lien Jurisdiction” means Washington, Virginia, Pennsylvania and any
state, province (including the province of Quebec to the extent a hypothec has
been granted by a Loan Party to a landlord), territory or other jurisdiction
(including any such jurisdiction in a Covered U.K. Jurisdiction or the Republic
of Ireland) in which, at any time, a landlord’s claim for rent has priority
(notwithstanding any contractual provision to the contrary) by operation of
applicable Law over the Lien of the Collateral Agent on any of the Collateral.
“Latest Maturity Date” means, at any date of determination, the latest Scheduled
Termination Date applicable to any Class of Loans or Commitments hereunder at
such time, including the latest termination date of any Extended Revolving
Credit Commitment or any Extended FILO Loans, as further extended in accordance
with this Agreement from time to time. “Laws” means, collectively, all
applicable international, foreign, federal, state, provincial, territorial,
municipal and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities and
executive orders, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, - 63 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2072.jpg]
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority. “L/C Credit Extension” means, with
respect to any Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the renewal or increase of the amount thereof. “LCT Election”
has the meaning specified in Section 1.9(a). “LCT Test Date” mean, with respect
to any Limited Condition Transaction, (a) that is an acquisition or other
similar Investment, the date the definitive agreement for such acquisition or
other similar Investment is entered into, (b) that is an acquisition as to which
the U.K. City Code on Takeovers and Mergers (or any equivalent thereof under the
Law of any other applicable jurisdiction) applies, the date on which a “Rule 2.7
announcement” of a firm intention to make an offer in respect of a target of
such acquisition is made (or the equivalent notice under such equivalent Laws in
such other applicable jurisdiction), (c) that is a Restricted Payment, the date
of the declaration of such Restricted Payment, or (d) that is a payment to be
made pursuant to Section 9.11, the date of delivery of irrevocable (which may be
conditional) notice with respect to such payment. “Lead Administrative Borrower”
has the meaning specified in the introductory paragraph to this Agreement. “Lead
Borrower” means (a) with respect to the U.S. Borrowers, Signet Treasury and
Sterling Jewelers, (b) with respect to the Canadian Borrowers, Zale Canada, and
(c) with respect to the English Borrowers, Signet Group and Signet Trading.
“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time. “Lender” means the Swing Loan Lender, each
Revolving Credit Lender and each FILO Lender. The term “Lender” shall include
any Designated Lender who has funded any Credit Extension. “Lending Office”
means, as to any Lender, the office or offices of such Lender described as such
in such Lender’s Administrative Questionnaire, or such other office or offices
as a Lender may from time to time notify the Lead Administrative Borrower and
the Administrative Agent which office may include any Affiliate of such Lender
or any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office. - 64 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2073.jpg]
“Letter of Credit” means any Banker’s Acceptance or any letter of credit Issued
(or deemed Issued) pursuant to Section 2.4 and any Existing Letter of Credit. A
Letter of Credit may be a Documentary Letter of Credit or a Standby Letter of
Credit. Letters of Credit may be issued in Dollars or in an Alternative
Currency. “Letter of Credit Application” means an application and agreement for
the Issuance of a Letter of Credit in the form from time to time in use by the
applicable Issuer. “Letter of Credit Borrowing” means an extension of credit
resulting from a drawing under any Letter of Credit that has not been reimbursed
on the applicable Reimbursement Date or refinanced as a Revolving Loan. All
Letter of Credit Borrowings shall be denominated in Dollars. “Letter of Credit
Expiration Date” means, as to any applicable Issuer, the date that is the
earlier to occur of (a) five (5) Business Days prior to the Scheduled
Termination Date for the applicable Class of Revolving Credit Commitments
maintained by such Issuer (in its capacity as a Revolving Credit Lender
hereunder) (or, if such day is not a Business Day, the next preceding Business
Day) and (b) the Revolving Credit Termination Date. “Letter of Credit Fee” has
the meaning specified in Section 2.12(b)(ii). “Letter of Credit Obligations”
means, at any time, the aggregate of all liabilities at such time of any Loan
Party to all Issuers with respect to Letters of Credit, whether or not any such
liability is contingent, including, without duplication, the sum of (a) the
Reimbursement Obligations at such time and (b) the Letter of Credit Undrawn
Amounts at such time. “Letter of Credit Sublimit” means $75,000,000, as such
amount may be increased or reduced in accordance with the provisions of this
Agreement. The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Commitments. “Letter of Credit Undrawn Amounts” means, at any
time, the aggregate undrawn Stated Amount of all Letters of Credit outstanding
at such time. “LGP Preference Shares” means the Series A Convertible Preference
Shares of Holdings, par value $0.01 per share, issued to Green Equity Investors
VI, L.P. Green Equity Investors Side VI, L.P., LGP Associates VI-A LLC and LGP
Associates VI-B LLC, each an affiliate of Leonard Green & Partners, L.P.,
pursuant to that certain investment agreement on August 24, 2016, for an
aggregate purchase price of $625,000,000, or $1,000 per share. “LIBOR” has the
meaning specified in the definition of “Eurocurrency Rate.” “LIBOR Quoted
Currency” means Dollars, Euro and Sterling, in each case as long as there is a
published LIBOR rate with respect thereto. “LIBOR Screen Rate” means the LIBOR
quote on the applicable screen page the Administrative Agent designates to
determine LIBOR (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time).
- 65 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2074.jpg]
“LIBOR Successor Rate” has the meaning specified in Section 3.4. “LIBOR
Successor Rate Conforming Changes” means, with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Canadian
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent reasonably
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement). “Lien” means any mortgage, pledge,
hypothecation, collateral assignment, deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided, that in no event shall an operating
lease in and of itself be deemed a Lien. “Lien Acknowledgment Agreement” means
each Collateral Access Agreement and Carrier Agreement. “Limited Condition
Transaction” means (a) any Restricted Payment, acquisition or other Investment
(including any Permitted Acquisition) permitted hereunder by Holdings or one or
more of its Restricted Subsidiaries whose consummation is not conditioned on the
availability of, or on obtaining, third party financing and (b) any repayment,
repurchase or refinancing of Indebtedness with respect to which a notice of
repayment (or similar notice) has been delivered, which may be conditional, and
in each case of clause (a) or (b), which is designated as a Limited Condition
Transaction by the Lead Administrative Borrower in writing to the Administrative
Agent on or before the LCT Test Date applicable thereto. “Liquidation” means the
exercise by the Collateral Agent or the Administrative Agent of those rights and
remedies accorded to the Collateral Agent or the Administrative Agent under the
Loan Documents and applicable Law as a creditor of the Loan Parties with respect
to the realization on the Collateral, including (after the occurrence and
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Collateral Agent or the Administrative Agent, of any public,
private or “going out of business” sale or other disposition of the Collateral
for the purpose of liquidating the Collateral. Derivations of the word
“Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement. “Loan” means any loan made by any Lender pursuant to this Agreement,
including, without limitation, Swing Loans, Revolving Loans and FILO Loans. - 66
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2075.jpg]
“Loan Documents” means, collectively, this Agreement, the Revolving Credit
Notes, the FILO Notes, any Incremental FILO Amendment, any Incremental Revolving
Amendment, any Revolving Extension Amendment, any FILO Extension Amendment, the
Guaranty, each Fee Letter, the Collateral Documents, the Issuer Documents, each
Information Certificate and each certificate, agreement or document executed by
a Loan Party and delivered to the Administrative Agent or any Lender in
connection with or pursuant to any of the foregoing. “Loan Parties” means,
collectively, (a) Holdings, (b) the Borrowers and (c) each Subsidiary Guarantor.
“Local Covered Jurisdiction” means with respect to (a) any U.S. Loan Party, the
United States, any state thereof or the District of Columbia, (b) Holdings,
Bermuda, (c) any Canadian Loan Party, Canada or any province or territory
thereof, and (d) any English Loan Party, England and Wales. “London Banking Day”
means any day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank Eurodollar market. “Margin Stock” has the meaning
set forth in Regulation U of the Board of Governors of the United States Federal
Reserve System, or any successor thereto. “Master Agreement” has the meaning
specified in the definition of “Swap Contract.” “Material Adverse Effect” means
any event, circumstance or condition that has had a materially adverse effect on
(a) the business, operations, assets, liabilities (actual or contingent) or
financial condition of Holdings and its Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties (taken as a whole) to perform their respective
material payment obligations under any Loan Document to which any of the Loan
Parties is a party or (c) the rights and remedies of the Lenders, the Collateral
Agent or the Administrative Agent (taken as a whole) under any Loan Document.
“Material Deposit Accounts” has the meaning specified in Section 8.12(a).
“Material Indebtedness” means Indebtedness for borrowed money having an
individual outstanding principal amount in excess of $25,000,000 (including the
amounts owing to all creditors under any combined or syndicated credit
arrangement). “Material Intellectual Property” means any Intellectual Property
owned or licensed by a Loan Party or a Restricted Subsidiary that is reasonably
necessary (as determined by the Administrative Agent in its Permitted
Discretion) in connection with the enforcement of any rights or remedies with
respect to the Collateral, including such Intellectual Property the sale,
assignment, pledge, transfer, contribution or other disposition of which could
reasonably be expected to adversely affect the ability of the Administrative
Agent to sell or otherwise liquidate the assets included in the Revolving
Borrowing Base or the FILO Borrowing Base or the amount the Administrative Agent
or the Collateral Agent is able to realize upon any such sale or Liquidation (it
being understood that such Intellectual Property shall not constitute “Material
Intellectual Property” if, after giving effect to the relevant sale, assignment,
pledge, transfer, contribution or other disposition, the Loan Parties no longer
own Inventory or other assets - 67 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2076.jpg]
previously included in the calculation of the Revolving Borrowing Base or the
FILO Borrowing Base relating to such Intellectual Property). “Material Junior
Financing” means, at any time of determination, Junior Financing with an
individual principal amount equal to the greater of (a) $25,000,000 (including
all amounts owing to creditors under any combined or syndicated credit
arrangement) and (b) 4.5% of Consolidated EBITDA as of the most recently ended
Test Period, determined on a Pro Forma Basis. “Material Real Property” means any
real property located in a Covered Jurisdiction (other than the United States)
owned by a Loan Party with a fair market value in excess of $7,500,000, as
reasonably determined by the Lead Administrative Borrower. “Material Real
Property Collateral Requirements” means, with respect to any Material Real
Property subject to a Mortgage, the following, in form and substance reasonably
satisfactory to the Administrative Agent and received by the Administrative
Agent: (a) a mortgagee title policy (or binder therefor) covering the Collateral
Agent’s interest under the Mortgage, in a form and amount and by an insurer
reasonably acceptable to the Administrative Agent, which must be fully paid on
such effective date of such policy, (b) a survey of such Material Real Property,
(c) a written opinion of local counsel relating to the Mortgage and with respect
to such other matters as the Administrative Agent may reasonably request and (d)
such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the Material Real Property described in the Mortgage has been taken.
“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of Holdings (a) whose total assets at the last day of the most recent
Test Period were equal to or greater than 2.5% of Total Assets at such date or
(b) whose gross revenues for such Test Period were equal to or greater than 2.5%
of the Consolidated gross revenues of Holdings and its Restricted Subsidiaries
for such period, in each case determined in accordance with GAAP; provided that
if, at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Loan Parties solely because they do not meet the
thresholds set forth in clauses (a) or (b) comprise in the aggregate more than
5.0% of Total Assets as of the end of the most recently ended Fiscal Quarter of
Holdings or more than 5.0% of the consolidated gross revenues of Holdings and
its Restricted Subsidiaries for the most recently ended Test Period, then the
Lead Administrative Borrower shall (i) deem one or more of such Restricted
Subsidiaries as “Material Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and (ii) by the date specified in Section
8.11, comply with (or cause to be complied with) the provisions of Sections
8.11, 8.12 and 8.13 applicable to any such Restricted Subsidiary. “Maximum Rate”
has the meaning specified in Section 12.23. “Modified Revolving Loan Cap” means,
at any time, the Revolving Loan Cap (calculated without giving effect to any
FILO Deficiency Reserve). “Monthly Borrowing Base Reporting Period” means each
period beginning on the date that Excess Availability shall have been less than
the greater of (x) 50.0% of the Modified - 68 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2077.jpg]
Revolving Loan Cap and (y) $600,000,000, in either case, for five (5)
consecutive Business Days, and ending on the date Excess Availability shall have
been equal to or greater than the greater of (x) 50.0% of the Modified Revolving
Loan Cap and (y) $600,000,000, in each case, for thirty (30) consecutive
calendar days. The termination of a Monthly Borrowing Base Reporting Period as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Monthly Borrowing Base Reporting Period in the event that the
conditions set forth in this definition again arise. “Monthly Financial
Reporting Period” means (a) each period beginning on the date that Excess
Availability shall have been less than the greater of (x) 10.0% of the Modified
Revolving Loan Cap and (y) $100,000,000, in either case, for five (5)
consecutive Business Days, and ending on the date Excess Availability shall have
been equal to or greater than the greater of (x) 10.0% of the Modified Revolving
Loan Cap and (y) $100,000,000, in each case, for thirty (30) consecutive
calendar days or (b) upon the occurrence of a Specified Event of Default, the
period that such Specified Event of Default shall be continuing. The termination
of a Monthly Financial Reporting Period as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Monthly Financial Reporting
Period in the event that the conditions set forth in this definition again
arise. “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto. “Mortgages” means, collectively, the deeds of trust, trust deeds, deeds
of hypothec and mortgages made by the Loan Parties in favor or for the benefit
of the Collateral Agent on behalf of the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent, including any such
Mortgages executed and delivered pursuant to Sections 8.11 or 8.13.
“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan Party or
any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years has made or been
obligated to make contributions. “Net Cash Proceeds” means: (a) with respect to
the Disposition of any asset by Holdings or any of its Restricted Subsidiaries,
the excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Disposition (including any cash and Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness that is secured by the asset subject to such Disposition and
that is required to be repaid in connection with such Disposition (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket fees and expenses
(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by Holdings or such
Restricted Subsidiary in connection with such Disposition, (C) in the case of
any Disposition by a non-wholly-owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (C)) attributable to minority interests and not available - 69 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2078.jpg]
for distribution to or for the account of Holdings or a wholly-owned Restricted
Subsidiary as a result thereof, (D) taxes paid or reasonably estimated to be
payable in connection therewith (including taxes imposed on the distribution or
repatriation of any such Net Cash Proceeds), provided that to the extent that
the actual taxes are less than such estimate, the excess shall constitute Net
Cash Proceeds, and (E) any funded reserve for adjustment in respect of (x) the
sale price of such asset or assets established in accordance with GAAP and (y)
any liabilities associated with such asset or assets and retained by Holdings or
any Restricted Subsidiary after such sale or other disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction, it being understood that “Net Cash Proceeds”
shall include the amount of any reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (E); provided that, so long as no Cash Dominion Period
has occurred and is continuing hereunder, no net cash proceeds calculated in
accordance with the foregoing realized in any Fiscal Year shall constitute Net
Cash Proceeds under this clause (a) in such Fiscal Year until the aggregate
amount of all such net cash proceeds in such Fiscal Year shall exceed
$10,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and (b) (i) with
respect to the incurrence or issuance of any Indebtedness by Holdings or any
Restricted Subsidiary or any Permitted Equity Issuance by Holdings or any
Restricted Subsidiary, the excess, if any, of (A) the sum of the cash and Cash
Equivalents received in connection with such incurrence or issuance over (B) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by Holdings or
such Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance, the amount of cash from such
Permitted Equity Issuance contributed to the capital of the Loan Parties. “Net
Income” means, with respect to any Person, the net income (loss) of such Person,
determined in accordance with GAAP and before any reduction in respect of
preferred stock dividends. “New Lender” has the meaning specified in Section
3.2(e). “Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Net Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period. “Net Recovery Percentage” means the
fraction, expressed as a percentage, (a) the numerator of which is the amount
equal to the recovery on the aggregate amount of the Inventory at such time on a
“going out of business sale” basis as set forth in the most recent Inventory
Appraisal received by the Administrative Agent in accordance with Section 7.5,
net of operating expenses, liquidation expenses and commissions, and (b) the
denominator of which is the applicable original cost of the aggregate amount of
the Inventory subject to such Inventory Appraisal. The Net Recovery Percentage
for any category of Inventory used in determining the Revolving Borrowing Base
and the FILO Borrowing Base shall be based on the applicable percentage in the
most recent Inventory Appraisal conducted as set forth in Section 7.5. - 70 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2079.jpg]
“New Revolving Commitment Lenders” has the meaning specified in Section 2.17(c).
“Non-Consenting Lender” has the meaning specified in Section 3.8. “Non-Excluded
Taxes” means all Taxes other than Excluded Taxes and Other Taxes. “Non-LIBOR
Quoted Currency” means any currency other than a LIBOR Quoted Currency.
“Non-Loan Party” means any Restricted Subsidiary of Holdings that is not a Loan
Party. “Non-Operating Subsidiary” means, at any date of determination, each
Restricted Subsidiary of Holdings that is not a Material Subsidiary. “Notice of
Borrowing” means a notice of Borrowing pursuant to Section 2.2, which shall be
substantially in the form of Exhibit C or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of a Lead
Borrower. “Notice of Intent to Cure” has the meaning specified in Section
7.2(a). “Obligations” means all (a) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees and expenses that accrue after the commencement by or
against any Loan Party of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest, fees and expenses are allowed claims in such proceeding, (b)
obligations of any Loan Party or any Restricted Subsidiary arising under any
Secured Hedge Agreement, and (c) Cash Management Obligations. Without limiting
the generality of the foregoing, the Obligations of the Loan Parties under the
Loan Documents (and any of their Subsidiaries to the extent they have
obligations under the Loan Documents) include the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document; provided
that Obligations of a Loan Party shall exclude any Excluded Swap Obligations
with respect to such Loan Party. “Obligations Payment Date” means the date on
which (a) the Obligations have been paid in full in cash and in the required
currency (other than (i) contingent indemnification obligations and other
obligations of the Loan Parties that expressly survive the termination of the
Loan Documents for which no claim has been asserted and (ii) Obligations in
respect of Secured Hedge Agreements and Cash Management Obligations, in each
case, not yet due and payable; unless the Administrative Agent has received
written notice, at least two (2) Business Days prior to the proposed Obligations
Payment Date, stating that arrangements reasonably satisfactory to the - 71 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2080.jpg]
applicable Hedge Bank or Cash Management Bank, as the case may be, in respect
thereof have not been made), (b) all Letters of Credit shall have expired or
terminated (or been Cash Collateralized or backstopped in a manner reasonably
satisfactory to the applicable Issuer), (c) all Letter of Credit Obligations
have been reduced to zero (or Cash Collateralized or backstopped in a manner
reasonably satisfactory to the applicable Issuer) and (d) all lending
commitments under this Agreement and the other Loan Documents have been
terminated. “OFAC” means the Office of Foreign Assets Control of the United
States Department of the Treasury. “OID” means original issue discount. “Other
Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes arising from any payment made under any Loan Document or from the
execution, delivery, performance, registration or enforcement of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document excluding, in each case, any such tax that result from an
Assignment and Assumption, grant of a participation, transfer or assignment to
or designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document (an “Assignment Tax”), but only if (1) such
Assignment Tax is imposed as a result of a present or former connection of the
assignor or assignee and the jurisdiction imposing such Assignment Tax (other
than a connection arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction specifically contemplated by, or enforced, any Loan Documents) and
(2) the assignment, participation, etc., giving rise to such Assignment Tax did
not take place at the request of the Borrowers. “Outstanding Amount” means (a)
with respect to the Revolving Loans, FILO Loans and Swing Loans on any date, the
Dollar Equivalent amount of the aggregate Outstanding Amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
(including any refinancing of Letter of Credit Obligations as a Revolving Loan),
FILO Loans and Swing Loans, as the case may be, occurring on such date; and (b)
with respect to any Letter of Credit Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such Letter of Credit
Obligations on such date after giving effect to any related extension of any
Letter of Credit occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Letter of
Credit Obligations (including any refinancing of outstanding Letter of Credit
Obligations under related Letters of Credit or related extensions of any Letters
of Credit as a Revolving Loan) or any reductions in the maximum amount available
for drawing under related Letters of Credit taking effect on such date.
“Overadvance” means a Credit Extension to the extent that, immediately after
giving effect thereto, Excess Availability is less than zero. “Overnight Rate”
means, for any day, (a) with respect to any amount denominated in Dollars, the
greater of (i) the Federal Funds Rate and (ii) an overnight rate determined by
the Administrative Agent, an Issuer, or the Swing Loan Lender, as applicable, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount - 72 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2081.jpg]
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market. “Participant” has the meaning specified in
Section 12.2(d). “Participant Register” has the meaning specified in Section
12.2(e). “Participating Member State” means any member state of the European
Union that adopts or has adopted the Euro as its lawful currency in accordance
with legislation of the European Union relating to Economic and Monetary Union.
“Payment Conditions” means, at any time of determination, with respect to any
Payment Conditions Transaction, the requirements that: (a) as of the date of any
such Payment Conditions Transaction, and after giving effect to such Payment
Conditions Transaction, no Specified Event of Default shall exist or have
occurred and be continuing or would result from such Payment Conditions
Transaction; (b) as of the date of any such Payment Conditions Transaction, on a
Pro Forma Basis, and after giving effect to such Payment Conditions Transaction,
either: (i) (x) Excess Availability, for the thirty (30) consecutive day period
ending immediately prior such Payment Condition Transaction, shall have been not
less than 17.5% of the Modified Revolving Loan Cap, and (y) Excess Availability,
on the date of such Payment Condition Transaction, shall not be less than 17.5%
of the Modified Revolving Loan Cap; or (ii) (x) Excess Availability, for the
thirty (30) consecutive day period ending immediately prior such Payment
Condition Transaction, shall have been not less than 12.5% of the Modified
Revolving Loan Cap, (y) Excess Availability, on the date of such Payment
Condition Transaction, shall not be less than 12.5% of the Modified Revolving
Loan Cap, and (z) the Consolidated Fixed Charge Coverage Ratio based on the most
recently ended Test Period, shall not be less than 1.00 to 1.00. In each case
with respect to any Payment Conditions Transaction, the Lead Administrative
Borrower shall have delivered to the Administrative Agent, in accordance with
Section 7.2(e), a certificate of a Responsible Officer of the Lead
Administrative Borrower as described in Section 7.2(e). “Payment Conditions
Transaction” means any Investment (including any Permitted Acquisition), any
incurrence of Indebtedness, any Restricted Payment, any payment made pursuant to
Section 9.11 or any other transaction that in each case is subject to the
satisfaction of the Payment Conditions. - 73 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2082.jpg]
“PBA” means the Pension Benefits Act (Ontario) or any other Canadian federal or
provincial pension benefits standards legislation applicable to a Canadian
Pension Plan. “PBGC” means the Pension Benefit Guaranty Corporation or any
successor thereto. “Pension Plan” means any “employee pension benefit plan” (as
such term is defined in Section 3(2) of ERISA), other than a Multiemployer Plan,
that is subject to Title IV of ERISA and is sponsored or maintained by any Loan
Party or any of their respective ERISA Affiliates or to which any Loan Party or
any of their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions in the preceding five plan
years. “Pensions Regulator” means the body corporate called the Pensions
Regulator established under Part I of the Pensions Act 2004 (U.K.). “Permitted
Acquisition” means the purchase or other acquisition by Holdings or any of its
Restricted Subsidiaries of property and assets or businesses of any Person or of
assets constituting a business unit, a line of business or division of such
Person, a Store or Equity Interests in a Person that, upon the consummation
thereof, will be a wholly-owned Restricted Subsidiary of the Borrowers
(including as a result of a merger, amalgamation or consolidation); provided
that, with respect to each such purchase or other acquisition: (a) both before
and after giving effect thereto, no Event of Default has occurred and is
continuing; (b) to the extent required by the Collateral and Guarantee
Requirement, the property, assets and businesses acquired in such purchase or
other acquisition shall constitute Collateral and each applicable Loan Party and
any newly created or acquired Subsidiary (and, to the extent required under the
Collateral and Guarantee Requirement, the Subsidiaries of such created or
acquired Subsidiary) shall be a Loan Party, and shall have complied with the
requirements of Section 8.11, 8.12 and 8.13, within the times specified therein
(for the avoidance of doubt, this clause (ii) shall not override any provisions
of the Collateral and Guarantee Requirement); (c) the Borrowers are in
compliance, on a Pro Forma Basis after giving effect to such transaction, with
the Payment Conditions; and (d) the Lead Administrative Borrower shall have
delivered to the Administrative Agent, in accordance with Section 7.2(e), a
certificate of a Responsible Officer of the Lead Administrative Borrower as
described in Section 7.2(e). “Permitted Carrier” means (a) from and after the
Closing Date until the date that is ninety (90) days after the Closing Date, a
carrier (including armored car carrier) or third party logistics provider
acceptable to the Administrative Agent in its Permitted Discretion, to the
extent the Loan Parties are using commercially reasonable efforts during such
time period to obtain a Carrier Agreement with respect to the Inventory to be
handled by such Person; (b) from and after the date that is ninety (90) days
after the Closing Date, (i) a carrier (including armored car carrier) or third
party logistics provider acceptable to the Administrative Agent in its Permitted
Discretion - 74 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2083.jpg]
that has executed and delivered a Carrier Agreement or (ii) a carrier (including
armored car carrier) or third party logistics provider that is approved by the
Administrative Agent in writing in its Permitted Discretion, to the extent that
the Loan Parties are unable to obtain a Carrier Agreement with such carrier or
third party logistics provider after their use of commercially reasonable
efforts to do so; provided that, with respect to this clause (ii), an
Availability Reserve is maintained against the Revolving Borrowing Base or FILO
Borrowing Base in respect of all charges and other obligations owing to any such
Person; and (c) a third party logistics provider that is approved by the
Administrative Agent in writing in its Permitted Discretion; provided that an
Availability Reserve is maintained against the Revolving Borrowing Base or FILO
Borrowing Base in respect of all charges and other obligations owing to any such
Person. “Permitted Discretion” means a determination made by the Administrative
Agent or the Collateral Agent (as applicable) in good faith in the exercise of
its reasonable (from the perspective of a secured asset-based lender) business
judgment. “Permitted Equity Issuance” means any sale or issuance of any
Qualified Equity Interests of Holdings, in each case to the extent permitted
hereunder. “Permitted Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
(including tender premiums) thereon plus fees and expenses (including upfront
fees and OID) reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Sections
9.3(b) and (e), such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Sections 9.3(e), at
the time thereof, no Event of Default shall have occurred and be continuing, (d)
if such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, (i) such
modification, refinancing, refunding, renewal, replacement or extension shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (excluding as to subordination, pricing, premiums and
optional prepayment or redemption provisions) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer of Holdings delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Holdings has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the - 75 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2084.jpg]
foregoing requirement unless the Administrative Agent notifies Holdings within
such five Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended and no additional obligors become liable for such
Indebtedness, and (e) in the case of any Permitted Refinancing in respect of the
Senior Notes Indebtedness and Indebtedness under the Existing 2024 Notes
Documents (to the extent the Existing 2024 Notes Documents are then secured),
such Permitted Refinancing is secured only by assets pursuant to one or more
security agreements permitted by and subject to an Acceptable Intercreditor
Agreement (or another intercreditor agreement containing terms that are at least
as favorable to the Secured Parties as those contained in such Acceptable
Intercreditor Agreement). “Person” means any natural person, corporation,
limited liability company, unlimited liability company, trust, joint venture,
association, company, partnership, Governmental Authority or other entity.
“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any of their respective ERISA Affiliates. “Platform” has the
meaning specified in Section 7.2. “Pledged Debt” means, collectively, (a) the
“Pledged Debt” (as defined in the U.S. Security Agreement) and (b) the “Pledged
Debt” (as defined in the Canadian Security Agreement). “Pledged Equity” means,
collectively, (a) the “Pledged Equity” (as defined in the U.S. Security
Agreement), (b) the “Pledged Equity” (as defined in the Canadian Security
Agreement), and (c) the “Shares” (as defined in the English Share Charge and the
English Debenture) or any equivalent term in any other English Collateral
Document. “PPSA” means the Personal Property Security Act (Ontario), including
the regulations thereto and related Minister’s Orders, provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
Lien created hereunder or under any other Loan Document on the Collateral is
governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in any
applicable jurisdiction in Canada, “PPSA” means the Personal Property Security
Act or such other applicable legislation (including, the Civil Code of Quebec)
in effect from time to time in such other jurisdiction in Canada for purposes of
the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority. “Pro Forma Basis” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant or calculation hereunder, or the
calculation of Consolidated EBITDA hereunder, the determination or calculation
of such test, covenant, ratio or Consolidated EBITDA (including in connection
with Specified Transactions) in accordance with Section 1.8. “Pro Forma
Financial Statements” means the unaudited pro forma Consolidated balance sheet
and the related pro forma Consolidated statement of income and cash flows of -
76 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2085.jpg]
Holdings and its Restricted Subsidiaries as of and for the twelve (12) month
period ending on the last day of the most recently completed four Fiscal Quarter
period ended at least forty-five (45) days prior to the Closing Date, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of the statement of income and cash flows). “Proceeds” has
the meaning given to such term in Article 9 of the UCC and, if applicable, in
the PPSA. “Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada), as amended from time to time and all
regulations thereunder. “Projections” has the meaning specified in Section
7.1(d). “Protective Advance” means any Credit Extension (including any such
Credit Extension resulting in an Overadvance) made or deemed to exist by the
Administrative Agent, in its discretion, which: (a) is made to maintain, protect
or preserve the Collateral and/or the Loan Parties’ rights under the Loan
Documents or which is otherwise for the benefit of the Loan Parties; or (b) is
made to enhance the likelihood of, or to maximize the amount of, repayment of
any Obligation; or (c) is made to pay any other amount chargeable to any Loan
Party hereunder; and (d) together with all other Protective Advances then
outstanding, shall not (i) exceed five percent (5%) of the Revolving Borrowing
Base at any time or (ii) unless a Liquidation is taking place, remain
outstanding for more than forty-five (45) consecutive Business Days, unless in
each case, the Requisite Lenders otherwise agree; provided, however, that the
foregoing shall not (i) modify or abrogate any of the provisions regarding the
Lenders’ obligations with respect to Letters of Credit or with respect to Swing
Loans, or (ii) result in any claim or liability against the Administrative Agent
(regardless of the amount of any Overadvance) for Unintentional Overadvances,
and such Unintentional Overadvances shall not reduce the amount of Protective
Advances allowed hereunder. “PTE” means a prohibited transaction class exemption
issued by the U.S. Department of Labor, as any such exemption may be amended
from time to time. “Public Lender” has the meaning specified in Section 7.2.
“QFC” has the meaning specified in Section 12.29(b). “QFC Credit Support” has
the meaning specified in Section 12.29. - 77 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2086.jpg]
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified Equity Interests”
means any Equity Interests that are not Disqualified Equity Interests.
“Quarterly Borrowing Base Reporting Period” means any period that is not a
Monthly Borrowing Base Reporting Period or Weekly Borrowing Base Reporting
Period. “Quarterly Financial Statements” means the unaudited Consolidated
balance sheets and related statements of income, and cash flows of Holdings and
its Restricted Subsidiaries for the most recent Fiscal Quarters after the date
of the Annual Financial Statements and ended at least forty-five (45) days
before the Closing Date. “Ratable Portion” and “Pro Rata Share” means (a) in
respect of the FILO Facility, with respect to any FILO Lender at any time, the
percentage (carried out to the ninth decimal place) of the FILO Facility
represented by (i) on or prior to the Closing Date, such FILO Lender’s FILO
Initial Commitment at such time and (ii) thereafter, as applicable and as the
context may require, (x) the principal amount of such FILO Lender’s FILO Loans,
(y) FILO Loans of any applicable Class, in each case, (after giving effect to
any FILO Incremental Loans made or to be made with respect to any FILO
Incremental Commitment of such FILO Lender) or (z) on or prior to the date of
any funding under a FILO Incremental Commitment, such FILO Lender’s FILO
Incremental Commitment of any Class at such time, and (b) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, its Revolving Commitment Percentage. If the Revolving Credit Termination
Date shall have occurred, or if the Revolving Credit Commitments have expired,
then the Ratable Portion and Pro Rata Share of each Revolving Credit Lender in
respect of any Class of the Revolving Credit Facility shall be determined based
on the Ratable Portion and Pro Rata Share of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect (including,
with respect to any such Class), giving effect to any subsequent assignments.
The initial Ratable Portion and Pro Rata Share of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule I or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable. The Ratable Portion and Pro Rata Share of each Lender shall be
determined by the Administrative Agent and shall be conclusive absent manifest
error. “Rate Determination Date” means two (2) Business Days prior to the
commencement of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent; provided that, to the extent such market
practice is not administratively feasible for the Administrative Agent, then
“Rate Determination Date” means such other day as otherwise reasonably
determined by the Administrative Agent). “Recipient” has the meaning specified
in Section 3.2. “Register” has the meaning specified in Section 12.2(c). - 78 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2087.jpg]
“Reimbursement Date” has the meaning specified in Section 2.4(f)(i).
“Reimbursement Obligations” means, as and when matured, the obligation of any
Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit, all amounts of each drafts and
other requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of any Borrower to any Issuer with
respect to amounts drawn under Letters of Credit. “Related Indemnified Person”
of an Indemnitee means (a) any controlling person or controlled affiliate of
such Indemnitee, (b) the respective directors, officers, or employees of such
Indemnitee or any of its controlling persons or controlled affiliates and (c)
the respective agents of such Indemnitee or any of its controlling persons or
controlled affiliates, in the case of this clause (c), acting at the
instructions of such Indemnitee, controlling person or such controlled
affiliate; provided that each reference to a controlled affiliate or controlling
person in this definition shall pertain to a controlled affiliate or controlling
person involved in the negotiation or syndication of the Facilities. “Related
Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates. “Relevant Governmental Body” means the
Federal Reserve Board and/or the Federal Reserve Bank of New York, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York for the purpose of recommending a benchmark
rate to replace LIBOR in loan agreements similar to this Agreement. “Relevant
Party” has the meaning specified in Section 3.2. “Rent and Charges Reserves”
means the aggregate of (a) all rent and other amounts (including common area
maintenance charges) owing by any Loan Party, that is not paid when due, to any
landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder or other Person who possesses or is in control of any Current Asset
Collateral or could assert a Lien on any Current Asset Collateral which is pari
passu with or would have priority over the Liens of the Collateral Agent in such
Current Asset Collateral, and (b) in the case of Inventory located at a leased
premise located (i) in Landlord Lien Jurisdictions or (ii) that are distribution
centers or warehouses, in each case, as long as no Event of Default is
continuing, a reserve equal to two (2) months’ rent and other charges payable to
any such Person, unless such Person has executed a Collateral Access Agreement.
“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.
“Reports” has the meaning specified in Section 11.16(b). “Requisite FILO
Lenders” means, collectively, FILO Lenders having more than 50.0% of the FILO
Outstandings; provided that the portion of the FILO Loans held by any - 79 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2088.jpg]
Defaulting Lender shall be excluded for purposes of making a determination of
Requisite FILO Lenders. “Requisite Lenders” means, collectively, Lenders having
more than 50.0% of the sum of (i) the Aggregate Revolving Credit Commitments
(or, after the Revolving Credit Termination Date, the Revolving Credit
Outstandings) plus (ii) the FILO Outstandings; provided that the unused
Revolving Credit Commitment of, and the portion of the Loans and outstanding
Letters of Credit held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Requisite Lenders. “Requisite
Revolving Lenders” means, collectively, Revolving Credit Lenders having more
than 50.0% of the Aggregate Revolving Credit Commitments (or, after the
Revolving Credit Termination Date, the Revolving Credit Outstandings); provided
that the unused Revolving Credit Commitment of, and the portion of the Loans and
outstanding Letters of Credit held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Requisite Revolving
Lenders, provided, further, that the amount of any participation in any Swing
Loan and Reimbursement Obligations that any Defaulting Lender has failed to fund
that have not been reallocated to and funded by another non-Defaulting Lender
shall be deemed to be held by the Lender that is the Swing Loan Lender or
Issuer, as the case may be, in making such determination. “Requisite
Supermajority Revolving Lenders” means, collectively, Revolving Credit Lenders
having more than 66.7% of the Aggregate Revolving Credit Commitments (or, after
the Revolving Credit Termination Date, the Revolving Credit Outstandings);
provided that the unused Revolving Credit Commitment of, and the portion of the
Loans and outstanding Letters of Credit held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Requisite
Supermajority Revolving Lenders, provided, further, that the amount of any
participation in any Swing Loan and Reimbursement Obligations that any
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another non-Defaulting Lender shall be deemed to be held by the Lender
that is the Swing Loan Lender or Issuer, as the case may be, in making such
determination. “Reserves” means, without duplication, all Availability Reserves
and all Inventory Reserves. “Responsible Officer” means the chief executive
officer or any Financial Officer of a Loan Party or any statutory director of an
English Loan Party and, solely for purposes of the execution and delivery of the
Loan Documents on the Closing Date, any authorized officer of a Loan Party
identified on incumbency certificates as such, and solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. - 80 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2089.jpg]
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest (including the
LGP Preference Shares) of Holdings or any of its Restricted Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to Holdings’ or such Restricted
Subsidiaries’ stockholders, partners or members (or the equivalent Persons
thereof) other than (i) the payment of compensation in the ordinary course of
business to holders of any such Equity Interests who are employees or service
providers of Holdings or any Restricted Subsidiary solely in their capacity as
employees or service providers and (ii) other than payments of intercompany
indebtedness permitted under this Agreement, unless such payments are made in
the form of dividends or other distributions that would otherwise be classified
as Restricted Payments hereunder. “Restricted Subsidiary” means any Subsidiary
of Holdings other than an Unrestricted Subsidiary. “Revaluation Date” means (a)
with respect to any Loan, each of the following: (i) each date of a Borrowing of
a Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date
of a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.11, and (iii) such additional dates as the
Administrative Agent shall determine or the Requisite Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of Issuance of a Letter of Credit denominated in an Alternative Currency, (ii)
each date of any payment by the applicable Issuer under any Letter of Credit
denominated in an Alternative Currency, (iii) in the case of all Existing
Letters of Credit denominated in Alternative Currencies, the Closing Date, and
(iv) such additional dates as the Administrative Agent or the applicable Issuer
shall determine or the Requisite Lenders shall require. “Revolving Borrowing
Base” means, as of the date of determination thereof, an amount equal to: (a)
the face amount of Eligible Credit Card Receivables, multiplied by the Credit
Card Receivables Advance Rate; plus (b) the Net Recovery Percentage of Eligible
Inventory, multiplied by the Inventory Advance Rate, multiplied by the Cost of
Eligible Inventory, net of Inventory Reserves attributable to Eligible
Inventory; minus (c) the FILO Deficiency Reserve; minus (d) the then amount of
all Availability Reserves. The Revolving Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 7.4, as adjusted to give effect
to Availability Reserves and to reflect the commencement or termination of a
Seasonal Inventory Advance Period, in each case, following such delivery.
Notwithstanding the foregoing to contrary, in respect of any English Borrower
that has been an English Borrower for fewer than twelve (12) months, in no event
shall the aggregate amount of - 81 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2090.jpg]
Eligible Credit Card Receivables and Eligible Inventory of such English Borrower
included in the Revolving Borrowing Base exceed the aggregate principal amount
of all Loans that have been borrowed by such English Borrower or are being
borrowed by such English Borrower concurrently with such determination in
reliance on the Revolving Borrowing Base. The Revolving Borrowing Base shall be
reported in accordance with Section 1.10(c). The establishment or increase of
any Availability Reserve will be limited to the exercise by the Administrative
Agent of its Permitted Discretion, upon (other than with respect to the Dilution
Reserve, the Specified Litigation and Arbitration Reserve or any Availability
Reserve established on the Closing Date) at least five (5) Business Days’ prior
written notice (which may be made by electronic mail) to the Lead Administrative
Borrower (which written notice will include a reasonably detailed description of
the Reserve being established or increased); provided that no such prior written
notice shall be required for changes to any Availability Reserves resulting
solely by virtue of mathematical calculations of the amount of the Availability
Reserves in accordance with the methodology of calculation previously utilized
or if an Event of Default is continuing; provided further that, during such five
(5) Business Day period, (i) the Borrowers agree not to borrow in excess of the
Revolving Borrowing Base after giving effect to such new or modified Reserves,
except to the extent of any Credit Extensions made in good faith to pay costs
and expenses in the ordinary course of business on a non-accelerated basis, and
(ii) the Administrative Agent shall, upon the Lead Administrative Borrower’s
request, discuss any such Availability Reserve or modification to an
Availability Reserve with the Lead Administrative Borrower, and the Borrowers
may take any action that may be required so that the event, condition or matter
that is the basis for such Availability Reserve or modification no longer exists
or exists in a manner that would result in the establishment of a lower
Availability Reserve or result in a lesser increase in any existing Availability
Reserve, in each case, in a manner and to the extent reasonably satisfactory to
the Administrative Agent. Notwithstanding anything to the contrary herein, (a)
the amount of any such Availability Reserve or change in an Availability Reserve
shall have a reasonable relationship to the event, condition or other matter
that is the basis for such Availability Reserve or change, and (b) no such
Availability Reserve or change shall be duplicative of any other Reserve or
change or items that are already accounted for through eligibility criteria or
collection or advance rates. Notwithstanding anything to the contrary in this
Agreement, until the Acquired Assets Diligence Date, the assets acquired in any
Permitted Acquisition or other Investment permitted by this Agreement may be
included in the Revolving Borrowing Base if a Field Examination and/or an
Inventory Appraisal, as applicable, covering such assets is not complete, up to
an aggregate amount (for all such acquired assets) not greater than 10.0% of the
Revolving Borrowing Base (as in effect prior to the applicable Acquired Assets
Acquisition Date and prior to giving effect to the inclusion of other acquired
assets in reliance on this sentence prior to the relevant Acquired Assets
Diligence Date). To the extent a Field Examination and/or an Inventory
Appraisal, as applicable, covering such assets is not complete as of the date
that is 91 days after the Acquired Assets Acquisition Date, the Revolving
Borrowing Base shall not include any assets acquired in the relevant acquisition
or similar investment until a Field Examination and/or an Inventory Appraisal,
as applicable, covering such assets has been completed (at which time the Lead
Administrative Borrower will be permitted to deliver an updated Borrowing Base
Certificate reflecting the inclusion of such assets in the Revolving Borrowing
Base). The Administrative Agent shall take such actions as are reasonably
required to obtain any such Field Examination - 82 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2091.jpg]
and/or an Inventory Appraisal, it being understood that any such Field
Examination and/or an Inventory Appraisal shall not be subject to (and shall not
be included in) the limitations set forth in Section 7.5 on the number of Field
Examinations and Inventory Appraisals that the Administrative Agent is permitted
to conduct or for which the Administrative Agent is entitled to be reimbursed in
any period. “Revolving Commitment Increase” has the meaning specified in Section
2.15(a). “Revolving Commitment Increase Lender” has the meaning specified in
Section 2.15(a). “Revolving Commitment Percentage” means, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment or, as the context may require,
Revolving Credit Commitment of any applicable Class at such time, subject (in
each case) to adjustment as provided in Section 2.16(a)(iv). If the Revolving
Credit Termination Date shall have occurred, or if the Revolving Credit
Commitments have expired, then the Revolving Commitment Percentage of each
Revolving Credit Lender in respect of any Class of the Revolving Credit Facility
shall be determined based on the Revolving Commitment Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect (including, with respect to any such Class), giving effect to
any subsequent assignments. “Revolving Credit Commitment” means, with respect to
each Revolving Credit Lender, the commitment of such Revolving Credit Lender to
make Revolving Loans and acquire interests in other Revolving Credit
Outstandings expressed as an amount representing the maximum principal amount of
the Revolving Loans to be made by such Revolving Credit Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
this Agreement, (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Revolving Credit Lender pursuant to an Assignment and
Assumption, or (ii) a Revolving Commitment Increase or (iii) extended from time
to time pursuant to a Revolving Extension Amendment. The initial amount of each
Revolving Credit Lender’s Revolving Credit Commitment is set forth on Schedule I
under the caption “Revolving Credit Commitment,” as amended to reflect each
Assignment and Assumption, Incremental Revolving Amendment or Revolving
Extension Amendment, in each case executed by such Revolving Credit Lender. The
aggregate amount of the Revolving Credit Commitments as of the Closing Date is
$1,500,000,000. “Revolving Credit Exposure” means, as to each Lender, the sum of
the Outstanding Amount of such Lender’s Revolving Loans, its Pro Rata Share of
Protective Overadvances, its Pro Rata Share of the Letter of Credit Obligations
and its Pro Rata Share of the Swing Loan Obligations at such time. “Revolving
Credit Facility” means the Revolving Credit Commitments and the provisions
herein related to the Revolving Loans, Swing Loans and Letters of Credit, and
Loans under Extended Revolving Credit Commitments. - 83 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2092.jpg]
“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit or Swing Loan. “Revolving Credit Note” means a promissory note made by
the Borrowers, substantially in the form of Exhibit B-1, in favor of a Revolving
Credit Lender, evidencing the Revolving Loans made by such Revolving Credit
Lender to the Borrowers. “Revolving Credit Outstandings” means, at any
particular time, the sum of (a) the principal amount of the Revolving Loans
outstanding at such time, (b) the Letter of Credit Obligations outstanding at
such time and (c) the principal amount of the Swing Loans outstanding at such
time. “Revolving Credit Termination Date” means the earliest of (a) with respect
to Revolving Credit Commitments of any Class, the Scheduled Termination Date for
Revolving Commitments of such Class, (b) the earliest maturity date under the
Senior Notes, (c) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 and (d) the date on which the Obligations
become due and payable pursuant to Section 10.2. “Revolving Extension” means any
establishment of Extended Revolving Credit Commitments pursuant to Section 2.17
and the applicable Revolving Extension Amendment. “Revolving Extension
Amendment” has the meaning specified in Section 2.17(d). “Revolving Extension
Election” has the meaning specified in Section 2.17(b). “Revolving Extension
Request” has the meaning specified in Section 2.17(a). “Revolving Extension
Series” has the meaning specified in Section 2.17(a). “Revolving Loan” has the
meaning specified in Section 2.1(a)(i) and shall include for the avoidance of
any doubt all Revolving Loans made under an Incremental Revolving Amendment and
any Revolving Extension Amendment. “Revolving Loan Cap” means, at any time, the
lesser of (a) the Revolving Borrowing Base at such time and (b) the Aggregate
Revolving Credit Commitments at such time. “S&P” means Standard & Poor’s Rating
Services and any successor thereto. “Same Day Funds” means (a) with respect to
disbursements and payments in Dollars, immediately available funds, and (b) with
respect to disbursements and payments in an Alternative Currency, same day or
other funds as may be determined by the Administrative Agent or the applicable
Issuer, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency. “Sanctions” means any sanction administered or enforced by
the United States Government (including without limitation, OFAC), the United
Nations Security Council, the - 84 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2093.jpg]
European Union, Her Majesty’s Treasury (“HMT”), the Government of Canada or
other relevant sanctions authority. “Scheduled Termination Date” means (a) for
FILO Loans, the date that is five (5) years after the Closing Date and, with
respect to any FILO Loans under any FILO Extension Series, the “Scheduled
Termination Date” set forth in the FILO Extension Amendment with respect
thereto, and (b) (a) with respect to Revolving Credit Commitments (except
Revolving Credit Commitments under a Revolving Extension Series), five (5) years
after the Closing Date and (b) with respect to any Class of Revolving Credit
Commitments under a Revolving Extension Series, the “Scheduled Termination Date”
set forth in the Revolving Extension Amendment with respect thereto; provided
that, in each case, if such day is not a Business Day, the Scheduled Termination
Date shall be the Business Day immediately preceding such day. “Scheduled
Unavailability Date” has the meaning specified in Section 3.4(c)(ii). “Seasonal
Inventory Advance Period” means the period from September 1 of any Fiscal Year
through and including November 30 of such Fiscal Year. “SEC” means the
Securities and Exchange Commission, or any Governmental Authority succeeding to,
or exercising any, of its principal functions. “Secured Cash Management
Agreement” means any Cash Management Agreement that is entered into by and
between any Loan Party and any Cash Management Bank. “Secured Hedge Agreement”
means any Swap Contract that is entered into by and between any Loan Party or
any Restricted Subsidiary and (a) the Administrative Agent or any Affiliate or
branch thereof, acting as the Hedge Bank or (b) any other Hedge Bank and
designated in writing by the Hedge Bank and the Lead Administrative Borrower to
the Administrative Agent as a “Secured Hedge Agreement” (it being understood
that one notice with respect to a specified ISDA Master Agreement may designate
all transactions thereunder as being “Secured Hedge Agreements”, without the
need for separate notices for each individual transaction thereunder). “Secured
Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Net Debt that secured by a Lien on the assets of Holdings or any of
its Restricted Subsidiaries as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period. “Secured Obligations” means, in the
case of the Borrowers, the Obligations and, in the case of any other Loan Party,
the Obligations, including the obligations of such Loan Party under the Guaranty
and the other Loan Documents to which it is a party. “Secured Parties” means,
collectively, the Lenders, the Issuers, the Administrative Agent, the Collateral
Agent, each Hedge Bank, each Cash Management Bank, each co-agent or sub-agent
(if any) appointed by the Administrative Agent from time to time pursuant to
Section 11.5, and the successors and, subject to any limitations contained in
this Agreement, assigns of each of the foregoing. - 85 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2094.jpg]
“Securities Account” means all securities accounts of any Loan Party, including
“securities accounts” within the meaning given to such term in Article 8 of the
UCC and in the PPSA. “Securities Account Control Agreement” means an effective
securities account control agreement with an Approved Securities Intermediary,
in each case in form and substance reasonably satisfactory to the Administrative
Agent. “Security” means any Equity Interest, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations. “Security
Agreements” means, collectively, (a) the U.S. Security Agreement, (b) the
Bermuda Fixed and Floating Charge, (c) the Canadian Security Agreement, (d) the
English Debenture and the English Share Charge and (e) the Irish Debenture, as
the context may require, and each other security agreement or Security Agreement
Supplement executed and delivered pursuant to the Collateral and Guarantee
Requirement to secure any of the Obligations. “Security Agreement Supplement”
means a U.S. Security Agreement Supplement or a Canadian Security Agreement
Supplement, as the context may require. “Senior Notes” means, collectively, any
senior notes or senior secured notes issued by the Senior Notes Issuer, in favor
of the holders thereof pursuant to the Senior Notes Indenture. For the avoidance
of doubt, the Senior Notes do not include the Untendered Existing 2024 Notes.
“Senior Notes Documents” means, collectively, (a) the Senior Notes Indenture,
(b) the Senior Notes, (c) any offering memorandum relating to the Senior Notes,
(d) the purchase agreement relating to the Senior Notes, (e) each Senior Notes
Security Document, (f) the Guarantees in respect of the Senior Notes
Indebtedness and (g) the other documents, instruments or agreement entered into
in connection with any of the foregoing, in each case, as the same may be
amended, modified, supplemented or replaced in accordance therewith and with
this Agreement. “Senior Notes Indebtedness” means the Indebtedness of Holdings
or any Restricted Subsidiary under the Senior Notes Documents, provided that (a)
the aggregate principal amount of such Indebtedness (when taken together with
the principal amount of the Untendered Existing 2024 Notes) shall not exceed
$500,000,000 and (b) such indebtedness (i) is not guaranteed by any Restricted
Subsidiary, other than a Person that is also a Loan Party, (ii) has a maturity
date that shall be no earlier than the then Latest Maturity Date in effect,
determined at the date of incurrence, (iii) is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change-of-control provisions), in each case prior to the then
Latest Maturity Date in effect, determined at the date of incurrence, (iv) has
mandatory prepayment, repurchase or redemption, covenant, default and remedy
provisions customary for senior notes or senior secured notes, as the case may
be, and (v) to the extent secured by any Collateral, the Senior Notes Trustee
shall have entered into the Senior Notes Intercreditor Agreement. - 86 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2095.jpg]
“Senior Notes Indenture” means any indenture by and among the Senior Notes
Issuer, the other Loan Parties party thereto as guarantors and the Senior Notes
Trustee, as the same may be amended, modified, supplemented or replaced in
accordance therewith and with this Agreement, pursuant to which the Senior Notes
shall be issued. “Senior Notes Intercreditor Agreement” means any intercreditor
agreement by and among the Administrative Agent, the Collateral Agent and the
Senior Notes Trustee, and acknowledged by the Loan Parties, substantially in the
form attached as Exhibit I (with (A) any immaterial changes (as determined in
the Administrative Agent’s sole discretion) thereto as the Lead Administrative
Borrower and the Administrative Agent may agree in their respective reasonable
discretion and/or (B) any material changes thereto as the Lead Administrative
Borrower and the Administrative Agent may agree in their respective reasonable
discretion, which material changes are posted for review by the Lenders and
shall be deemed acceptable if the Requisite Lenders have not objected in writing
thereto within three (3) Business Days following the date on which such changes
are posted for review), as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance therewith and this Agreement.
“Senior Notes Issuer” means, collectively, one or more Loan Parties, in its
capacity as the Issuer of Senior Notes. “Senior Notes Security Documents” means,
collectively, any security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, control agreements, guarantees, notes
and any other documents or instruments now existing or entered into after the
date hereof that create Liens on any assets or properties of any Loan Party to
secure any Senior Notes Indebtedness or under which rights or remedies with
respect to such Liens are governed, as the same may be amended, modified,
supplemented or replaced in accordance with the Senior Notes Intercreditor
Agreement. “Senior Notes Trustee” means the trustee, administrative agent,
collateral agent, security agent or similar agent under the Senior Notes
Indenture and the other Senior Notes Documents, together with any of their
respective successors or assigns in such capacities. “Shrink Reserve” means an
amount reasonably estimated by the Administrative Agent to be equal to that
amount which is required in order that the shrink reflected in current books and
records of the Holdings and its Restricted Subsidiaries would be reasonably
equivalent to the shrink calculated as part of the Holdings’ and its Restricted
Subsidiaries’ most recent physical Inventory (it being understood and agreed
that no Shrink Reserve established by the Administrative Agent shall be
duplicative of any shrink as so reflected in the current books and records of
Holdings and its Restricted Subsidiaries or estimated by Holdings for purposes
of computing the Revolving Borrowing Base and the FILO Borrowing Base). “Signet
Group” means Signet Group Limited, a company incorporated in England and Wales
with the company number 00477692. “Signet Trading” means Signet Trading Limited,
a company incorporated in England and Wales with the company number 03768979. -
87 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2096.jpg]
“Signet Treasury” means Signet Group Treasury Services Inc., a Delaware
corporation. “SOFR” with respect to any day means the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark (or a successor administrator) on the
Federal Reserve Bank of New York’s website (or any successor source) and, in
each case, that has been selected or recommended by the Relevant Governmental
Body. “SOFR-Based Rate” means SOFR or Term SOFR. “Solvent” and “Solvency” mean,
with respect to any Person on any date of determination, that on such date (a)
the fair value of the assets of such Person exceeds its debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of such Person is greater than the amount that will be required to
pay the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) such Person is able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured in the
ordinary course of business and (d) such Person is not engaged in, and is not
about to engage in, business for which it has unreasonably small capital. The
amount of any contingent liability at any time shall be computed as the amount
that would reasonably be expected to become an actual and matured liability.
“SPC” has the meaning specified in Section 12.2(g). “Special Notice Currency”
means, at any time, an Alternative Currency, other than the currency of a
country that is a member of the Organization for Economic Cooperation and
Development at such time located in North America or Europe. “Specified
Appealable Judgment or Order” means any appealable judgment or order of a court
for the payment of money entered in a Specified Litigation and Arbitration
Proceeding so long as (i) a Responsible Officer of Holdings or the Lead
Administrative Borrower shall promptly (and in any event, within two (2)
Business Days of the entry of such judgment or order) provide written notice to
the Administrative Agent confirming that such Person intends to appeal such
judgment or order, (ii) the Loan Parties and their Subsidiaries are diligently
pursuing an appeal in good faith, including by timely filing all motions
(including a notice of appeal with respect to such judgment or order (which
notice of appeal shall in any event be filed within thirty (30) days of the
entry of the applicable judgment or order) and (iii) at all times following the
filing of the applicable notice of appeal, such judgment or order is stayed or
bonded pending such appeal. “Specified Asset Disposition/Investment Provision”
means any of (i) clauses (c), (e) (solely as it relates to another provision
identified in this definition), (f), (l), (m), or (u) of Section 9.2, (ii)
Section 9.4, and (iii) clauses (c), (d), (e) (solely as it relates to another
provision identified in this definition), (i), (j), (l), (p) or (s) of Section
9.5. “Specified Event of Default” means any Event of Default of the type
described in (a) Section 10.1(a), (b) Section 10.1(b)(i)(A), (c) Section
10.1(b)(ii), (d) Section 10.1(b)(v), (e) Section 10.1(d) (with respect to any
Borrowing Base Certificate) or (f) Section 10.1(f). - 88 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2097.jpg]
“Specified Litigation and Arbitration Reserve” means, at any time of
determination, an Availability Reserve in an amount equal to the sum of the
aggregate amount of any outstanding and unpaid (a) monetary settlements and
arbitration awards (in each case, whether or not subject to the approval of a
court or arbitrator) and (b) monetary judgments or orders of a court (other
than, in the case of this clause (b), a Specified Appealable Judgment or Order),
in each case, in any Specified Litigation or Arbitration Proceeding; provided
that the amount of any such Availability Reserve shall be calculated net of
independent third-party insurance as to which the insurer has been notified of
such judgment, order, arbitration award, or settlement and has not denied or
failed to acknowledge coverage thereof. “Specified Litigation or Arbitration
Proceeding” means any of the existing litigation and arbitration proceedings
disclosed in Note 20 on the Form 10-Q of Holdings filed most recently prior to
the Closing Date, and any appeals therefrom, or any litigation or arbitration
proceedings arising from the same facts. “Specified Loan Party” means any Loan
Party that is not then an “eligible contract participant” under the Commodity
Exchange Act (determined prior to giving effect to Section 12.27). “Specified
Non-Recourse Private Label Provider” means (a) Carval, (b) Castlelake, (c)
Comenity or (d) Genesis and any successor or assign of those providers listed in
the foregoing clauses (a) through (d), or other Person in the business of
underwriting and servicing credit card receivables that is approved by the
Administrative Agent in writing in its Permitted Discretion. “Specified
Representations” means those representations and warranties made by the Loan
Parties in Sections 5.1(a) (with respect to organizational existence only),
5.1(b)(ii), 5.2(a), 5.2(b)(i), 5.2(b)(iii), 5.4, 5.13, 5.16, 5.17 and 5.18.
“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of Holdings, any Investment constituting an acquisition of assets constituting a
business unit, line of business or division of another Person or a Store or any
Disposition of a business unit, line of business or division or a Store of
Holdings or any Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise, incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), any issuance of Qualified Equity Interests, the implementation of any
Business Optimization Initiative and any Restricted Payment or incremental Loan
that by the terms of this Agreement requires such test to be calculated on a
“Pro Forma Basis” or after giving “Pro Forma Effect.” “Spot Rate” mean the
exchange rate, as reasonably determined by the Administrative Agent or any
Issuer, as applicable, that is applicable to conversion of one currency into
another currency, which is (a) the exchange rate reported by Bloomberg (or other
commercially available source reasonably designated by the Administrative Agent
or the applicable Issuer) as of the end of the preceding Business Day in the
financial market for the first currency; or (b) if such report is unavailable
for any reason, the spot rate for the purchase of the - 89 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2098.jpg]
first currency with the second currency as in effect during the preceding
Business Day in the Administrative Agent’s or such Issuer’s principal foreign
exchange trading office for the first currency; provided that any applicable
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency. “Standby Letter of Credit” means any Letter of Credit
that is not a Documentary Letter of Credit. “Stated Amount” means at any time
the maximum amount for which a Letter of Credit may be honored, determined in
accordance with Section 1.5. “Sterling” and “£” mean the lawful currency of the
U.K. “Sterling Jewelers” means Sterling Jewelers Inc., a Delaware corporation.
“Store” means any retail store (which includes any real property, fixtures,
equipment, Inventory and other property related thereto) operated, or to be
operated, by a Loan Party or any Restricted Subsidiary. “Store Accounts” means
Deposit Accounts established for the purpose of receiving receipts from a Store
location of a Loan Party. “Subsequent Transaction” has the meaning set forth in
Section 1.9(b). “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity (excluding, for the
avoidance of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantor” has the meaning specified in the definition of
“Collateral and Guarantee Requirement”, and excludes, for the avoidance of
doubt, Holdings and any Borrower. For avoidance of doubt, Holdings may cause any
Restricted Subsidiary (organized under the Laws of any Covered Loan Party
Jurisdiction) that is not a Subsidiary Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a Joinder Agreement, and any such
Restricted Subsidiary shall be a Subsidiary Guarantor hereunder for all
purposes. “Successor Borrower” has the meaning specified in Section 9.4(e).
“Supplier” has the meaning specified in Section 3.2. “Supported QFC” has the
meaning specified in Section 12.29. - 90 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2099.jpg]
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. “Swap
Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act. “Swap
Termination Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to- market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate or
branch of a Lender). “Swing Loan” has the meaning specified in Section 2.3(a).
“Swing Loan Lender” means Bank of America, through itself or through one of its
designated Affiliates or branches, in its capacity as the Swing Loan Lender
hereunder. “Swing Loan Obligations” means, as at any date of determination, the
aggregate Outstanding Amount of all Swing Loans. The Swing Loan Obligations of
any Revolving Credit Lender at any time shall be its Revolving Commitment
Percentage of the total Swing Loan Obligations at such time. “Swing Loan
Request” means a notice of Borrowing or Swing Loans pursuant to Section 2.3,
which shall be substantially in the form of Exhibit D or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower. “Swing Loan Sublimit” means the lesser of (a) $75,000,000
and (b) the aggregate principal amount of the Revolving Credit Commitments. The
Swing Loan Sublimit is part of, and not in addition to, the Revolving Credit
Commitments. - 91 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2100.jpg]
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007. “TARGET Day” means any day on which TARGET2 (or,
if such payment system ceases to be operative, such other payment system, if
any, determined by the Administrative Agent to be a suitable replacement) is
open for the settlement of payments in Euro. “Taxes” means any present or future
taxes, levy, impost, duty, assessment, charge, fee, deduction or withholding
(including backup withholding) of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto. “Tax Indemnitee” has the meaning specified in Section
3.1(e). “Termination Date” means the first date no Lender shall have any
Commitment hereunder nor any Loan or other Obligation hereunder (other than (i)
contingent indemnification obligations as to which no claim has been asserted
and (ii) Obligations under Secured Hedge Agreements and Cash Management
Obligations) shall remain unpaid or unsatisfied, nor any Letter of Credit shall
remain outstanding (unless the Outstanding Amount of the Letter of Credit
Obligations related thereto has been Cash Collateralized or back-stopped by a
letter of credit in form and substance reasonably satisfactory to the applicable
Issuer). “Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion. “Test Period” in effect at any time means the most recent period of
four consecutive Fiscal Quarters of Holdings ended on or prior to such time
(taken as one accounting period) in respect of which financial statements are
available after the use of commercially reasonable efforts by Holdings to
provide the same; provided, that solely for the purposes of testing compliance
(other than pro forma compliance) with Section 6.1, the financial statements in
respect of the Test Period described in such Section 6.1 shall be the financial
statements (including, the applicable Compliance Certificate in connection
therewith) for the most recent period of four consecutive Fiscal Quarters of
Holdings ended on or prior to such time (taken as one accounting period) which
have been (or were required to be) delivered pursuant to Section 7.1(a) or (b),
as applicable. A Test Period may be designated by reference to the last day
thereof (i.e., the “November 2, 2019 Test Period” refers to the period of four
consecutive Fiscal Quarters of Holdings ended on November 2, 2019), and a Test
Period shall be deemed to end on the last day thereof. “Threshold Amount” means
$100,000,000. “Total Assets” means the total assets of Holdings and its
Restricted Subsidiaries on a Consolidated basis, as shown on the most recent
balance sheet of Holdings delivered pursuant to Sections 7.1(a) or 7.1(b). - 92
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2101.jpg]
“Total Outstandings” means, at any particular time, the sum of the Revolving
Credit Outstandings and the FILO Outstandings at such time. “Transaction
Expenses” means the fees, premiums or expenses incurred or paid by Holdings or
any of its Subsidiaries in connection with the Transactions and the transactions
contemplated thereby. “Transactions” means, collectively, (a) the Existing 2024
Notes Tender Offer, (b) the consummation of the Existing 2024 Notes Repurchase,
(c) the execution and delivery by the Loan Parties of the Loan Documents to
which they are a party and the making of the Loans and the issuance of Letters
of Credit (if any), (d) the consummation of the Existing Credit Agreement
Refinancing and (e) the payment of the Transaction Expenses. “Type” means, with
respect to a Loan, its character as a Base Rate Loan, a Canadian Base Rate Loan,
a Canadian Prime Rate Loan or a Eurocurrency Rate Loan. “UCC” means the Uniform
Commercial Code as in effect from time to time in the state of New York;
provided, however, that if a term is defined in Article 9 of the Uniform
Commercial Code differently than in another Article thereof, the term shall have
the meaning set forth in Article 9; provided, further, that, if by reason of
mandatory provisions of law, priority perfection, or the effect of perfection or
non-perfection, of a security interest in any Collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect in
a jurisdiction other than the state of New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such priority, perfection or effect of perfection
or non-perfection or availability of such remedy, as the case may be. “U.K.”
means the United Kingdom of Great Britain and Northern Ireland. “U.K. CTA” means
the Corporation Tax Act 2009 (U.K.). “U.K. ITA” means the Income Tax Act 2007
(U.K.). “U.K. Non-Bank Lender” means a Lender which gives a U.K. Tax
Confirmation in the documentation which it executes on becoming a party to this
Agreement as a Lender. “U.K. Qualifying Lender” means: (a) a Lender which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document and is: (i) a Lender: (A) that is a bank (as
defined for the purpose of section 879 of the U.K. ITA) making an advance under
a Loan Document and is within the charge to U.K. corporation tax as respects any
payments of interest made in respect of that advance or would be within such
charge as respects such payments apart from section 18A of the U.K. CTA; or - 93
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2102.jpg]
(B) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the U.K. ITA) at the time
that such advance was made, and, is within the charge to U.K. corporation tax
with respect to any payments of interest made in respect of that advance; or
(ii) a Lender which is: (A) a company resident in the U.K. for U.K. tax
purposes; (B) a partnership, each member of which is: (1) a company so resident
in the U.K.; or (2) a company not so resident in the U.K. which carries on a
trade in the U.K. through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the U.K. CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the U.K. CTA; or (C) a company
not so resident in the U.K. which carries on a trade in the U.K. through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the U.K. CTA) of that company; or (iii) a U.K. Treaty Lender;
or (b) a building society (as defined for the purposes of section 880 of the
U.K. ITA) making an advance under a Loan Document. “U.K. Tax Confirmation” means
a confirmation by a Lender that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document is either:
(a) a company resident in the U.K. for U.K. tax purposes; or (b) a partnership
each member of which is: (i) a company so resident in the U.K.; or (ii) a
company not so resident in the U.K. which carries on a trade in the U.K. through
a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the U.K. CTA) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the U.K. CTA; or (c) a company not so resident in the U.K.
which carries on a trade in the U.K. through a permanent establishment and which
brings into account interest payable in respect - 94 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2103.jpg]
of that advance in computing the chargeable profits (within the meaning of
section 19 of the U.K. CTA) of that company. “U.K. Tax Credit” means a credit
against, relief or remission for, or repayment of, any Taxes. “U.K. Tax
Deduction” means a deduction or withholding from a payment under any Loan
Document for and on account of any Taxes other than a FATCA Deduction. “U.K. Tax
Payment” means either the increase in a payment made by an English Borrower to a
Lender under Section 3.2(b) or a payment under Section 3.2(c). “U.K. Treaty” has
the meaning specified in the definition of “U.K. Treaty State”. “U.K. Treaty
Lender” means a Lender which: (a) is treated as a resident of a U.K. Treaty
State for the purposes of the relevant U.K. Treaty; (b) does not carry on a
business in the U.K. through a permanent establishment with which that Lender’s
participation in any advance is effectively connected; and (c) fulfils any other
conditions which must be fulfilled under the relevant U.K. Treaty by residents
of that U.K. Treaty State (subject to the completion of any necessary procedural
or filing requirements) for such residents to obtain full exemption from U.K.
taxation on interest payable to that Lender in respect of an advance under a
Loan Document. “U.K. Treaty State” means a jurisdiction having a double taxation
agreement (a “U.K. Treaty”) with the U.K. which makes provision for full
exemption from tax imposed by the U.K. on interest. “Undisclosed Administration”
means in relation to any Person, the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator under or based on the
law in the country where such Person is subject to home jurisdiction supervision
if applicable law requires that such appointment is not to be publicly
disclosed. “Unintentional Overadvance” means an Overadvance which, to the
Administrative Agent’s knowledge, did not constitute an Overadvance when made
but which has become an Overadvance resulting from changed circumstances beyond
the control of the Administrative Agent, the Issuers and the Lenders, including,
without limitation, a reduction in the Net Recovery Percentage of property or
assets included in the Revolving Borrowing Base or the FILO Borrowing Base or
misrepresentation by the Loan Parties. “Unrestricted Subsidiary” means (a) any
Subsidiary of the Borrowers designated as an Unrestricted Subsidiary pursuant to
Section 8.3 after the Closing Date, in each case, until such Person ceases to be
an Unrestricted Subsidiary of Holdings in accordance with Section 8.3 or ceases
to be a Subsidiary of Holdings and (b) any direct or indirect Subsidiary of any
Person - 95 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2104.jpg]
referred to in clause (a); provided that no Unrestricted Subsidiary shall at any
time own the Equity Interest of any Loan Party. “Untendered Existing 2024 Notes”
means, collectively, the Existing 2024 Notes that are not repurchased, redeemed,
defeased and/or discharged by the Existing 2024 Notes Issuer pursuant to the
Existing 2024 Notes Repurchase. “Untendered Existing 2024 Notes Indebtedness”
means the Untendered Existing 2024 Notes and any other Indebtedness or other
obligations of Holdings or any Restricted Subsidiary pursuant to the Existing
2024 Notes Documents. “Unused Commitment Fee” has the meaning specified in
Section 2.12(a). “Unused Commitment Fee Rate” means, for any day, a percentage
per annum equal to 0.20% per annum. “USA PATRIOT Act” means The Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law
October 26, 2001)), as amended or modified from time to time. “U.S.” or “United
States” mean the United States of America. “U.S. Borrower” means any Borrower
that is organized under the Laws of the United States, any state thereof or the
District of Columbia. “U.S. Collateral Documents” means, collectively, (a) the
U.S. Security Agreement, (b) the U.S. Security Agreement Supplements, (c) the
U.S. Intellectual Property Security Agreements, (d) the U.S. Pledge Agreement
and (e) and each of the other agreements, instruments or documents that creates
or purports to create a Lien to secure the Obligations or a Guarantee of the
Obligations, in each case, in favor of the Administrative Agent or the
Collateral Agent for the benefit of the Secured Parties, and that are governed
by the Laws of the United States any state thereof or the District of Columbia.
“U.S. Intellectual Property Security Agreements” has the meaning specified in
the U.S. Security Agreement. “U.S. Loan Party” means any Loan Party that is
organized under the Laws of the United States, any state thereof or the District
of Columbia. “U.S. Lender” means any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code. “U.S. Pledge Agreement”
means the U.S. Pledge Agreement, dated as of the Closing Date, among the Loan
Parties party thereto and the Collateral Agent, as may be amended, amended and
restated, restated, supplemented or otherwise modified from time to time. - 96 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2105.jpg]
“U.S. Security Agreement” means the U.S. Security Agreement, dated as of the
Closing Date, among the Loan Parties party thereto and the Collateral Agent, as
may be amended, amended and restated, restated, supplemented or otherwise
modified from time to time. “U.S. Security Agreement Supplement” has the meaning
specified in the U.S. Security Agreement. “U.S. Special Resolution Regimes” has
the meaning specified in Section 12.29. “U.S. Tax Compliance Certificate” has
the meaning given to such term in Section 3.1(c). “VAT” means (a) any tax
imposed in compliance with the Council Directive of 28 November 2006 on the
common system of value added tax (EC Directive 2006/112); and (b) any other tax
of a similar nature, whether imposed in a member state of the European Union in
substitution for, or levied in addition to, such tax referred to in above, or
imposed elsewhere. “Weekly Borrowing Base Reporting Period” means (a) each
period beginning on the date that Excess Availability shall have been less than
the greater of (x) 10.0% of the Modified Revolving Loan Cap and (y)
$100,000,000, in either case, for five (5) consecutive Business Days, and ending
on the date Excess Availability shall have been equal to or greater than the
greater of (x) 10.0% of the Modified Revolving Loan Cap and (y) $100,000,000, in
each case, for thirty (30) consecutive calendar days or (b) upon the occurrence
of a Specified Event of Default, the period that such Specified Event of Default
shall be continuing. The termination of a Weekly Borrowing Base Reporting Period
as provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Weekly Borrowing Base Reporting Period in the event that the
conditions set forth in this definition again arise. “Weighted Average Life to
Maturity” means, when applied to any Indebtedness at any date, the number of
years obtained by dividing: (a) the sum of the products obtained by multiplying
(i) the amount of each then remaining scheduled installment, sinking fund,
serial maturity or other required scheduled payments of principal, including
payment at final scheduled maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment by (b) the then outstanding principal amount of
such Indebtedness; provided that, for purposes of determining the Weighted
Average Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended (the “Applicable Indebtedness”), the
effects of any prepayments or amortization made on such Applicable Indebtedness
prior to the date of the applicable modification, refinancing, refunding,
renewal, replacement or extension shall be disregarded. “Wholly-Owned
Subsidiary” of a Person means a Subsidiary of such Person, all of the
outstanding Equity Interests of which (other than (x) director’s qualifying
shares and (y) nominal shares issued to foreign nationals to the extent required
by applicable Law) are owned by such Person and/or by one or more Wholly-Owned
Subsidiaries of such Person. “Withdrawal Liability” means the liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such term is defined in Part I of Subtitle E of Title IV
of ERISA. - 97 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2106.jpg]
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. “Zale Canada” means Zale Canada Co., an unlimited company
organized under the laws of the Province of Nova Scotia. SECTION 1.2 Other
Interpretive Provisions. With reference to this Agreement and each other Loan
Document, unless otherwise specified herein or in such other Loan Document: (a)
The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms. (b) (i) The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof. (ii) References in this Agreement to an Exhibit, Schedule, Article,
Section, clause or sub-clause refer (A) to the appropriate Exhibit or Schedule
to, or Article, Section, clause or sub-clause in this Agreement or (B) to the
extent such references are not present in this Agreement, to the Loan Document
in which such reference appears. (iii) The term “including” is by way of example
and not limitation, except when used in the computation of time periods. (iv)
The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form. (v) Unless otherwise
expressly indicated herein, the words “above” and “below”, when following a
reference to a clause or a sub-clause of any Loan Document, refer to a clause or
sub-clause within, respectively, the same Section or clause. (c) The terms
“Lender,” “Swing Loan Lender”, “Issuer”, “Administrative Agent” and “Collateral
Agent” include, without limitation, their respective successors. (d) In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding” and the word “through” means “to and including.” (e) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document. - 98 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2107.jpg]
(f) Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
full in cash or immediately available funds and in the required currency (or, in
the case of contingent reimbursement obligations with respect to Letters of
Credit, providing Cash Collateralization) of all of the Obligations (including
the payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Swap Contracts) other than (i) unasserted contingent indemnification Obligations
and (ii) any Obligations relating to Swap Contracts that, at such time, are
allowed by the applicable Hedge Bank to remain outstanding without being
required to be repaid. (g) For all purposes under the Loan Documents, in
connection with any Division: (i) if as a result of such Division any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (ii) if
as a result of such Division any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time. (h) For purposes of any
Collateral located in the Province of Quebec or charged by any deed of hypothec
(or any other Loan Document) and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the Laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Quebec, (i) “personal property” shall be deemed to include “movable
property”, (ii) “real property” shall be deemed to include “immovable property”,
(iii) “tangible property” shall be deemed to include “corporeal property”, (iv)
“intangible property” shall be deemed to include “incorporeal property”, (v)
“security interest” and “mortgage” shall be deemed to include a “hypothec”, (vi)
all references to filing, registering or recording under the UCC or the PPSA
shall be deemed to include publication under the Civil Code of Quebec, (vii) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (viii) any
“right of offset”, “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (ix) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (x) an “agent” shall be deemed to include a
“mandatary” and (xi) “foreclosure” shall be deemed to include the “exercise of a
hypothecary right”. SECTION 1.3 Accounting Terms. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, except as otherwise specifically prescribed
herein. SECTION 1.4 Rounding. Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such -
99 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2108.jpg]
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number). SECTION 1.5 Letter of
Credit Amounts. Unless otherwise specified, all references herein to the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the Dollar Equivalent of the maximum Stated Amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
Stated Amount is in effect at such time. SECTION 1.6 References to Agreements,
Laws, Etc. Unless otherwise expressly provided herein, (a) references to
Constituent Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all appendices, exhibits and
schedules thereto and all subsequent amendments, restatements, extensions,
supplements and other modifications thereto (but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
permitted by any Loan Document); and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law. SECTION 1.7 Times of Day; Timing of
Payments and Performance. (a) Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). (b) Except as otherwise expressly set forth herein, when the
payment of any obligation (other than as specified in the definition of
“Interest Period”) or the performance of any covenant, duty or obligation is
stated to be due or performance required on a day which is not a Business Day,
the date of such payment or performance shall extend to the immediately
succeeding Business Day. SECTION 1.8 Pro Forma Calculations. (a) Notwithstanding
anything to the contrary herein, Consolidated EBITDA and any financial ratio or
test, including the Consolidated Fixed Charge Coverage Ratio, the Interest
Coverage Ratio, the Net Leverage Ratio, the Secured Leverage Ratio (whether in
connection with testing the satisfaction of the Payment Conditions or
otherwise), shall be calculated in the manner prescribed by this Section 1.8;
provided that, notwithstanding anything to the contrary in this Section 1.8,
when calculating the Consolidated Fixed Charge Coverage Ratio for purposes of
determining actual compliance (and not compliance on a Pro Forma Basis) with
Section 6.1, the events described in this Section 1.8 that occurred subsequent
to the end of the applicable Test Period shall not be given Pro Forma Effect. -
100 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2109.jpg]
(b) For purposes of calculating Consolidated EBITDA and any financial ratio or
test, including the Consolidated Fixed Charge Coverage Ratio, the Interest
Coverage Ratio, the Net Leverage Ratio and the Secured Leverage Ratio, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith, subject to clause (c) of this Section 1.8) that have been made (i)
during the applicable Test Period or (ii) subject to the proviso set forth in
clause (a) of this Section 1.8, subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio or
test is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period (or, in
the case of Total Assets, on the last day of the applicable Test Period). If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into a Loan Party or any Restricted Subsidiary since the beginning of such
Test Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.8, then the Consolidated Fixed Charge
Coverage Ratio, the Interest Coverage Ratio, the Net Leverage Ratio and the
Secured Leverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 1.8. (c) In the event that any Loan Party or any
Restricted Subsidiary incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the Consolidated Fixed Charge
Coverage Ratio, the Interest Coverage Ratio, the Net Leverage Ratio and the
Secured Leverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then the Consolidated Fixed Charge Coverage Ratio,
the Interest Coverage Ratio, the Net Leverage Ratio and the Secured Leverage
Ratio, as applicable, shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on the last day of the applicable Test Period. (d) Whenever Pro
Forma Effect is to be given to a Specified Transaction, the pro forma
calculations shall be made in good faith by a Financial Officer of the Lead
Administrative Borrower (it being understood that pro forma adjustments need not
be prepared in compliance with Regulation S-X) and may include, for the
avoidance of doubt, the amount of Expected Cost Savings projected by the Lead
Administrative Borrower in good faith to be realized as a result of action that
is taken, committed to be taken or reasonably expected to be taken (calculated
on a pro forma basis as though such Expected Cost Savings had been realized on
the first day of such Test Period and as if such Expected Cost Savings were
realized during the entirety of such Test Period) in connection with any
Business Optimization Initiative relating to such Specified Transaction, net of
the amount of actual amounts realized during such Test Period from such actions;
provided that (i) such Expected Cost Savings are reasonably identifiable and
factually supportable (in the good faith determination of the Lead
Administrative Borrower), (ii) the relevant action resulting in (or substantial
steps towards the relevant action that would result in) such Expected Costs
Savings must either be taken or reasonably expected to be taken within eighteen
(18) months after the date of such Specified Transaction, (iii) no amounts shall
be added pursuant to this clause (d) to the extent duplicative of any amounts
that are otherwise added back in - 101 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2110.jpg]
computing Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, with respect to such Test Period, and (iv) amounts added back
pursuant to this clause (d), when taken together with any such similar
adjustments made in accordance with clause (a)(ix) of the definition of
Consolidated EBITDA, shall not exceed 25% of Consolidated EBITDA for such Test
Period (calculated prior to giving effect to such addbacks). (e) If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation of the Consolidated
Fixed Charge Coverage Ratio, the Interest Coverage Ratio, the Net Leverage Ratio
and the Secured Leverage Ratio is made had been the applicable rate for the
entire period (taking into account any hedging obligations applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer of the
Lead Administrative Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a Eurocurrency interbank offered rate, or other rate,
shall be determined to have been based upon the rate actually chosen, or if
none, then based upon such optional rate chosen as the Lead Administrative
Borrower may designate. SECTION 1.9 Limited Condition Transactions. (a)
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, in connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of: (i) any determination of compliance with
the Consolidated Fixed Charge Coverage Ratio, the Interest Coverage Ratio, the
Net Leverage Ratio, the Secured Leverage Ratio or any other financial ratio or
test, including the financial covenant set forth in Section 6.1 (but not for
purposes of determining compliance with any applicable test set forth in clause
(b) of the definition of Payment Conditions); (ii) any determination of
compliance with any provision of this Agreement or any Loan Document which
requires that no Default, Event of Default or Specified Event of Default has
occurred, is continuing or would result from any such Limited Condition
Transaction, as applicable; (iii) any determination of the accuracy of
representations or warranties (other than Specified Representations in the case
of a Limited Condition Transaction under clause (a) of such definition); (iv)
any determination of compliance with availability under any basket (including
any basket measured as a percentage of Consolidated EBITDA or Total Assets); or
(v) any other determination as to whether any such Limited Condition Transaction
or any other transaction undertaken or proposed to be undertaken in connection
with such Limited Condition Transaction (including the incurrence of - 102 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2111.jpg]
Indebtedness, the creation of Liens, the making of Dispositions, the making of
an Investment or Restricted Payment, the designation of a “Subsidiary” as a
Restricted Subsidiary or an Unrestricted Subsidiary or the repayment or
prepayment of Indebtedness) complies with the covenants or agreements contained
in this Agreement or any other Loan Document, in each case, at the option of the
Lead Administrative Borrower (the Lead Administrative Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date for determination set forth in clause (i) through (v)
above shall be the LCT Test Date for such Limited Condition Transaction. If on a
Pro Forma Basis after giving effect to such Limited Condition Transaction and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) any such ratios,
tests or other provisions are calculated as if such Limited Condition
Transaction or other transactions had occurred at the beginning of the most
recent Test Period ending prior to the LCT Test Date, Holdings or any of its
Restricted Subsidiaries could have consummated such Limited Condition
Transaction on the relevant LCT Test Date in compliance with the applicable
ratios, tests or other provisions, such ratios, tests or other provisions shall
be deemed to have been complied with. (b) For the avoidance of doubt, (i) if any
of such ratios, tests, baskets or other provisions are exceeded or breached as a
result of fluctuations in any such ratio, test or basket (including due to
fluctuations in Consolidated EBITDA or Total Assets, a change in facts and
circumstances or other provisions at or prior to the consummation of the
relevant Limited Condition Transaction), such ratios, tests, baskets and other
provisions will not be deemed to have been exceeded, breached, or otherwise
failed as a result of such fluctuations or changed circumstances solely for
purposes of determining whether the Limited Condition Transaction and any
related transactions is permitted under this Agreement and the other Loan
Documents and (ii) such ratios, tests, baskets and compliance with such other
provisions shall not be tested at the time of consummation of such Limited
Condition Transaction or related Specified Transactions. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, if the
Lead Administrative Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any event or transaction occurring after
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or date for disposition, redemption, repurchase, defeasance,
satisfaction and discharge or repayment specified in an irrevocable notice for
such Limited Condition Transaction is terminated, expires or passes, as
applicable, without consummation of such Limited Condition Transaction (a
“Subsequent Transaction”) requiring calculation of a ratio, test or basket
availability on a Pro Forma Basis or giving Pro Forma Effect to such Subsequent
Transaction, for purposes of determining whether such ratio, test or basket
availability has been complied with under this Agreement, any such ratio, test
or basket availability shall be required to be satisfied on a Pro Forma Basis
(i) assuming such Limited Condition Transaction and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated and (ii) solely with respect to
Restricted Payments and Restricted Debt Payments only, also assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
not been consummated. - 103 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2112.jpg]
(c) Notwithstanding the foregoing, the Limited Condition Transaction provisions
set forth above shall not apply in respect of the incurrence of any Revolving
Credit Loans (or other Credit Extensions under the Revolving Credit Facility)
the proceeds of which will be used to finance such Limited Condition
Transaction. SECTION 1.10 Exchange Rates; Currency Equivalents. (a) The
Administrative Agent or any Issuer, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of the Revolving Borrowing Base, the FILO Borrowing Base, Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder and except as set for in clause
(d) and (e) below, the applicable amount of any currency (other than Dollars)
for purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or any Issuer, as applicable. (b) Except
as expressly set forth herein with respect to any Borrowing, conversion,
continuation or prepayment of a Loan or any issuance, amendment or extension of
a Letter of Credit in Canadian Dollars, Euro or Sterling, wherever in this
Agreement in connection with a Borrowing, conversion, continuation or prepayment
of a Loan or the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing, Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable Issuer, as the case may be. (c) For purposes of
determining the Revolving Borrowing Base and the FILO Borrowing Base (and each
component thereof), the Borrowers shall report (i) asset values with respect to
any asset included in the Revolving Borrowing Base and FILO Borrowing Base in
the currency shown in the Borrowers’ financial records or invoiced by the
Borrowers, as applicable, for such asset (and otherwise as reasonably requested
by the Administrative Agent, the relevant currency in its Local Covered
Jurisdiction), (ii) any Inventory Reserves with respect to any item of Inventory
in the currency in which the asset value for such item of Inventory is reported
pursuant to clause (i) above (and otherwise as reasonably requested by the
Administrative Agent, the relevant currency in its Local Covered Jurisdiction)
and (iii) any Availability Reserve in the currency of the underlying claims,
liabilities or obligations giving rise to such Availability Reserve (and
otherwise as reasonably requested by the Administrative Agent, the relevant
currency in its Local Covered Jurisdiction). (d) For purposes of determining
compliance with any Dollar-denominated restriction on the incurrence of
Indebtedness, the Dollar Equivalent principal amount of Indebtedness denominated
in a foreign currency shall be calculated based on the Spot Rate in effect on
the date such Indebtedness was incurred, in the case of term debt, or first
committed, in the case of revolving credit debt (or, in the case of an LCT
Election, on the date of the applicable LCT Test - 104 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2113.jpg]
Date); provided that, if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the Spot Rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Indebtedness so refinanced does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased. Notwithstanding the foregoing, the principal
amount of any Indebtedness incurred to extend, replace, refund, refinance, renew
or defease other Indebtedness, if incurred in a different currency from the
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased, shall be calculated based on the Spot Rate that is in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance. (e) For purposes of determining the Consolidated Fixed Charge
Coverage Ratio, the Interest Coverage Ratio, the Net Leverage Ratio, the Secured
Leverage Ratio, including Consolidated EBITDA when calculating such ratios, all
amounts denominated in a currency other than Dollars will be converted to
Dollars for any purpose (including testing the any financial covenant) at the
effective rate of exchange in respect thereof reflected in the consolidated
financial statements of Holdings for the applicable Test Period for which such
measurement is being made, and will reflect the currency translation effects,
determined in accordance with GAAP, of Swap Contracts permitted hereunder for
currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar equivalent of such Indebtedness. SECTION
1.11 Additional Alternative Currencies. (a) The Borrowers may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is an Eligible
Currency. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and each Lender with a commitment under which such currency
is requested to be made available; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the applicable Issuer. (b) Any such
request shall be made to the Administrative Agent not later than 11:00 a.m.,
twenty (20) Business Days prior to the date of the desired Credit Extension (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the Issuers, in its or
their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the Issuers thereof. Each
Lender (in the case of any such request pertaining to Eurocurrency Rate Loans)
or the Issuers (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., ten (10) Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans or the issuance of Letters of Credit,
as the case may be, in such requested currency. - 105 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2114.jpg]
(c) Any failure by a Lender or any Issuer, as the case may be, to respond to
such request within the time period specified in the preceding clause (b) shall
be deemed to be a refusal by such Lender or such Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that an appropriate
interest rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Borrowers and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Rate Loans. If the
Administrative Agent and the Issuers consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrowers and (i) the Administrative Agent and the Issuers may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (ii) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency, for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.11, the Administrative Agent shall
promptly so notify the Borrowers. SECTION 1.12 Change of Currency. (a) Each
obligation of the Borrowers to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption. If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that, if any Borrowing in the currency of such member state
is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Borrowing, at the end of the then current Interest
Period. (b) To facilitate the administration of this Agreement, each provision
of this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent (in consultation with the Lead Administrative Borrower)
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro. (c) To facilitate the
administration of this Agreement, each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
(in consultation with the Lead Administrative Borrower) may from time to time
specify to be - 106 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2115.jpg]
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.
SECTION 1.13 Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rate thereto. SECTION 1.14 Classification Among Negative
Covenant Exceptions. For purposes of determining compliance at any time with
Sections 9.1, 9.2, 9.3, 9.6 and/or 9.11 in the event that any Lien, Investment,
Indebtedness, Restricted Payment, and/or prepayments of Material Junior
Financing or the FILO Loans, as applicable, meets the criteria of more than one
of the categories of transactions or items permitted pursuant to any clause of
Sections 9.1, 9.2, 9.3, 9.6 and/or 9.11, the Lead Administrative Borrower, in
its sole discretion, may, from time to time, classify or reclassify such
transaction or item (or portion thereof) under one or more clauses of each such
Section. It is understood and agreed that any Lien, Investment, Indebtedness,
Restricted Payment and/or prepayments of Material Junior Financing or the FILO
Loans need not be permitted solely by reference to one category of permitted
Lien, Investment, Indebtedness, Restricted Payment and/or prepayments of
Material Junior Financing or the FILO Loans under Sections 9.1, 9.2, 9.3, 9.6
and/or 9.11, respectively, and may instead be permitted in part under any
combination thereof, but the Lead Administrative Borrower will only be required
to include the amount and type of such transaction (or portion thereof) in one
such category (or combination thereof). Notwithstanding the foregoing to the
contrary, (a) all Indebtedness under the Loan Documents, the Untendered Existing
2024 Notes Indebtedness and the Senior Notes Indebtedness shall be deemed to
have been incurred in reliance on the provisions of Section 9.3(a), Section
9.3(q) and Section 9.3(w), respectively, and may not be reclassified or divided
as set forth above and (b) all Liens securing the obligations under the Loan
Documents and the Senior Notes Indebtedness shall be deemed to have been
incurred in reliance on the provisions of Section 9.1(a) and Section 9.1(ee),
respectively, and may not be reclassified or divided as set forth above. - 107 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2116.jpg]
ARTICLE II. THE FACILITIES SECTION 2.1 The Commitments. (a) The Revolving Credit
Commitments. (i) On the terms and subject to the conditions contained in this
Agreement, each Revolving Credit Lender severally agrees to make loans in
Dollars or in one or more Alternative Currencies (each, a “Revolving Loan”) to
the Borrowers from time to time on any Business Day during the period from the
Closing Date until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding not to exceed such Revolving Credit
Lender’s Revolving Credit Commitment; provided that each of the applicable
Credit Extension Conditions shall be satisfied after giving effect to any such
Revolving Loans. Within the foregoing limits and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Revolving Loans. (ii) Subject to
the limitations set forth below (and notwithstanding anything to the contrary in
Section 4.2), the Administrative Agent is authorized by the Borrowers and the
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation), to make Revolving Loans (which may be a
Swing Loan) to the Borrowers, on behalf of all Lenders at any time that any
condition precedent set forth in Section 4.2 has not been satisfied or waived,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable for the purposes specified in the definition of “Protective Advances”.
Any Protective Advance may be made in a principal amount that would cause the
aggregate Revolving Credit Exposure to exceed the Revolving Borrowing Base;
provided that the (x) aggregate amount of outstanding Protective Advances plus
the aggregate of all other Revolving Credit Exposure shall not exceed the
Aggregate Revolving Credit Commitments and (y) the Revolving Credit Exposure of
any Revolving Credit Lenders shall not exceed its Revolving Credit Commitments;
provided further that the foregoing shall not result in any claim or liability
against the Administrative Agent (regardless of the amount of any Overadvance)
for Unintentional Overadvances, and such Unintentional Overadvances shall not
reduce the amount of Protective Advances allowed hereunder. Protective Advances
may be made even if the conditions precedent set forth in Section 4.2 have not
been satisfied or waived. Each Protective Advance shall be secured by the Liens
in favor of the Collateral Agent in and to the Collateral and shall constitute
Obligations hereunder. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Requisite Lenders. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof. The making of a Protective Advance
on any one occasion shall not obligate the Administrative Agent to make any
Protective Advance on any other occasion. At any time that the conditions
precedent set forth in Section 4.2 have been satisfied - 108 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2117.jpg]
or waived, the Administrative Agent may request that the Revolving Credit
Lenders make a Revolving Loans to repay a Protective Advance. At any other time,
the Administrative Agent may require the Revolving Credit Lenders to fund their
risk participations described in Section 2.1(a)(iii). (iii) Upon the making of a
Protective Advance by the Administrative Agent (whether before or after the
occurrence of a Default), each Revolving Credit Lender shall be deemed, without
further action by any party hereto, unconditionally and irrevocably to have
purchased from the Administrative Agent without recourse or warranty, an
undivided interest and participation in such Protective Advance in proportion to
its Revolving Commitment Percentage. From and after the date, if any, on which
any Revolving Credit Lender is required to fund its participation in any
Protective Advance purchased hereunder, the Administrative Agent shall promptly
distribute to such Revolving Credit Lender, such Revolving Credit Lender’s
Revolving Commitment Percentage of all payments of principal and interest and
all proceeds of Collateral received by the Administrative Agent in respect of
such Protective Advance. (b) The FILO Commitments. On the terms and subject to
the conditions contained in this Agreement, (i) each FILO Lender with a FILO
Initial Commitment severally agrees to make a loan in Dollars (each, a “FILO
Initial Loan”) to Signet Treasury on the Closing Date in a principal amount not
to exceed such FILO Lender’s FILO Initial Commitment, and (ii) each FILO Lender
with a FILO Incremental Commitment severally agrees to make a FILO Incremental
Loan to the Borrowers on the date set forth in the applicable Incremental FILO
Amendment in a principal amount not to exceed such FILO Lender’s FILO
Incremental Commitment, provided that, in each case of clause (i) and (ii),
after giving effect to any such FILO Loans, (A) each of the applicable Credit
Extension Conditions shall be satisfied and (B) the FILO Outstandings shall not
exceed the FILO Borrowing Base, except to the extent a FILO Deficiency Reserve
has been established in the amount of such excess. FILO Loans that are repaid or
prepaid may not be reborrowed. SECTION 2.2 Borrowing Procedures; Funding by
Lenders. (a) Borrowing Procedures. Each Borrowing (other than a Borrowing of
Swing Loans) shall be made upon the applicable Lead Borrower’s irrevocable
notice to the Administrative Agent, which may be given by (A) telephone or (B) a
Notice of Borrowing (including by e-mail or facsimile); provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Notice of Borrowing not later than (i) 1:00 p.m. on the same Business
Day, in the case of a Borrowing of Base Rate Loans, (ii) 11:00 a.m. one (1)
Business Day prior to the date of the proposed Borrowing, in the case of a
Borrowing of Canadian Base Rate Loans or Canadian Prime Rate Loans, and (iii)
11:00 a.m. three (3) Business Days (or four (4) Business Days in the case of a
Special Notice Currency) prior to the date of the proposed Borrowing, in the
case of a Borrowing of Eurocurrency Rate Loans denominated in Dollars or an
Alternative Currency; provided, however, that if the applicable Borrower wishes
to request Eurocurrency Rate Loans having an Interest Period other than seven
days, one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable Notice of Borrowing must be received by the
Administrative Agent not later than 11:00 a.m. four (4) - 109 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2118.jpg]
Business Days (or five (5) Business Days in the case of a Special Notice
Currency) prior to the date of the proposed Borrowing of Eurocurrency Rate Loans
denominated in Dollars or an Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 a.m., three (3) Business Days (or four (4)
Business Days in the case of a Special Notice Currency) prior to the requested
date of such Borrowing of Eurocurrency Rate Loans denominated in Dollars or an
Alternative Currencies, the Administrative Agent shall notify the applicable
Lead Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Appropriate Lenders. Each
Notice of Borrowing by a Lead Borrower shall specify (A) the Borrower on account
of when such Borrowing is being requested, (B) whether such Borrowing is a
Borrowing of Revolving Loans or a Borrowing of FILO Loans, (C) the date of such
proposed Borrowing, which shall be a Business Day, (D) the aggregate amount of
such proposed Borrowing, (E) the Type of the proposed Borrowing, (F) the initial
Interest Period or Interest Periods for any such Eurocurrency Rate Loans, (G)
with respect to any Borrowing of Revolving Loans, the currency of the proposed
Borrowing and (H) with respect to any Borrowing the proceeds of which will be
used to fund a Restricted Payment subject to the satisfaction of the Payment
Conditions, an additional solvency representation and warranty of the Holdings
and its Restricted Subsidiaries (taken as a whole) after giving effect to such
Borrowing and the use of proceeds thereof. If the applicable Borrower fails to
specify a currency in a Notice of Borrowing, then the Loans so requested shall
be made in Dollars. The Loans shall be made as Canadian Base Rate Loans (if
denominated in Dollars to a Canadian Borrower) or Canadian Prime Rate Loans (if
denominated in Canadian Dollars to a Canadian Borrower), as applicable, unless,
subject to Section 3.4, the Notice of Borrowing specifies that all or a portion
of such Loans shall be Eurocurrency Rate Loans. If the applicable Borrower
requests a Borrowing of Eurocurrency Rate Loans but fails to specify an Interest
Period, such Borrower shall be deemed to have specified an Interest Period of
one month’s duration. Each Borrowing of Loans shall be subject to the following
applicable minimums and multiples: (i) each Borrowing of Base Rate Loans,
Canadian Base Rate Loans or Eurocurrency Rate Loans denominated in Dollars
shall, in each case, be in an aggregate amount of not less than $500,000 or an
integral multiple of $100,000 in excess thereof; (ii) each Borrowing of Canadian
Prime Rate Loans or Eurocurrency Rate Loans denominated in Canadian Dollars
shall, in each case, be in an aggregate amount of not less than CAD $500,000 or
an integral multiple of CAD $100,000 in excess thereof; (iii) each Borrowing of
Eurocurrency Rate Loans denominated in Euro shall, in each case, be in an
aggregate amount of not less than €1,000,000 or an integral multiple of €500,000
in excess thereof; (iv) each Borrowing of Eurocurrency Rate Loans denominated in
Sterling shall, in each case, be in an aggregate amount of not less than
£1,000,000 or an integral multiple of £500,000 in excess thereof; and - 110 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2119.jpg]
(v) each Borrowing of Eurocurrency Rate Loans denominated in any Alternative
Currency (other than Canadian Dollars, Euro or Sterling) shall, in each case, be
in an aggregate amount of not less than the U.S. Dollar Equivalent of $1,000,000
or an integral multiple of $500,000 in excess thereof. (b) Funding by Lenders.
The Administrative Agent shall give to each Appropriate Lender prompt notice of
(i) the Administrative Agent’s receipt of a Notice of Borrowing, (ii) amount
(and currency) of its Ratable Portion of the applicable Loans and (iii) if
Eurocurrency Rate Loans are properly requested in such Notice of Borrowing, the
applicable interest rate determined pursuant to Section 2.10(a) (subject to
Section 3.4). Each Appropriate Lender shall, before (w) 3:00 p.m. on the date of
the proposed Borrowing, in the case of a Borrowing of Base Rate Loans to be
provided on same-day notice (other than any such Borrowing to be made on the
Closing Date), (A) 1:00 p.m. on the date of the proposed Borrowing, in the case
of a Borrowing of Canadian Base Rate Loans and Canadian Prime Rate Loans (other
than any such Borrowing to be made on the Closing Date), (B) 1:00 p.m. on the
date of the proposed Borrowing, in the case of a Borrowing of Eurocurrency Rate
Loans denominated in Dollars (other than any such Borrowing to be made on the
Closing Date), (C) the Applicable Time specified by the Administrative Agent on
the date of the proposed Borrowing, in the case of a Borrowing of Loans (other
than Canadian Base Rate Loans or Canadian Prime Rate Loans) denominated in an
Alternative Currency, and (D) 10:00 a.m. on the Closing Date with respect to any
Borrowing to be made on the Closing Date, make available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office for the applicable
currency, such Lender’s Ratable Portion of such proposed Borrowing (it being
understood that, notwithstanding anything to the contrary in this Agreement, the
Ratable Portion of each such Revolving Loan to be funded by each Revolving
Credit Lender shall be determined without regard to any separate Class or
Classes of Revolving Credit Commitments of such Revolving Credit Lender). Upon
fulfillment (or due waiver in accordance with Section 12.1) (i) on the Closing
Date, of the applicable conditions set forth in Section 4.1 and (ii) at any time
after the Closing Date, of the applicable conditions set forth in Section 4.2,
and, subject to clause (c) below, after the Administrative Agent’s receipt of
such funds, the Administrative Agent shall make such funds available to the
applicable Borrower as promptly as reasonably practicable either by (A)
crediting the account of such Borrower on the books of Bank of America with the
amount of such funds or (B) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by such Borrower. (c) Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the date of any proposed Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s Ratable Portion of such Borrowing (or
any portion thereof), the Administrative Agent may assume that such Lender has
made such Ratable Portion available to the Administrative Agent on the date of
such Borrowing in accordance with this Section 2.2 and the Administrative Agent
may, in reliance upon such assumption, make available to the applicable Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such Ratable Portion available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from the date such amount is made
available to the applicable Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the - 111 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2120.jpg]
Borrowers, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the applicable Overnight Rate,
plus, in case of this clause (ii), any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing. If any of Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the applicable Borrowers the amount of such
interest paid by such Borrowers for such period. If such Lender shall repay to
the Administrative Agent such corresponding amount, such corresponding amount so
repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement. If the Borrowers shall repay to the Administrative
Agent such corresponding amount, such payment shall not relieve such Lender of
any obligation it may have hereunder to the Borrowers. (d) Obligations of
Lenders Several. The obligations of the Lenders hereunder to make Loans, to fund
participations in Protective Advances, Letters of Credit and Swing Loans or to
make any other payments required by the Lenders hereunder are several and not
joint. The failure of any Lender to make on the date specified any Loan or any
payment required by it, including any payment in respect of its participation in
Swing Loans and Letter of Credit Obligations, shall not relieve any other Lender
of its obligations to make such Loan or payment on such date but, except to the
extent otherwise provided herein, no such other Lender shall be responsible for
the failure of any Lender to make a Loan or payment required under this
Agreement. (e) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to such Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with Section 12.1, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. (f) Number of Interest Periods.
After giving effect to all Borrowings, all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than ten (10) Interest Periods in effect unless otherwise agreed between
the Lead Administrative Borrower and the Administrative Agent; provided,
however, that not more than five (5) such Interest Periods having a duration of
seven (7) days may be in effect at any time. (g) Cashless Settlement.
Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Lead Administrative Borrower, the Administrative
Agent, and such Lender. SECTION 2.3 Swing Loans. (a) Subject to the terms and
conditions set forth herein, the Swing Loan Lender, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.3, may in
its sole discretion make loans in Dollars under the Revolving Credit Facility
(each, a “Swing - 112 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2121.jpg]
Loan”) to the Borrowers from time to time on any Business Day during the period
from the Closing Date until the Revolving Credit Termination Date in an
aggregate principal amount at any time outstanding (together with the aggregate
outstanding principal amount of any other Swing Loan made by the Swing Loan
Lender hereunder in its capacity as the Swing Loan Lender) not to exceed the
Swing Loan Sublimit; provided, however, that (x) at no time shall the Swing Loan
Lender make any Swing Loan to the extent that, after giving effect to such Swing
Loan, any of the applicable Credit Extension Conditions shall not be satisfied
(for the Class of Revolving Credit Commitments with the Latest Maturity Date
held by the Swing Loan Lender); provided further that in the event that the
Swing Loan Lender and the Administrative Agent are not the same Person, then the
Swing Loan Lender shall only make a Swing Loan after having given prior notice
thereof to the Administrative Agent; provided further that the Swing Loan Lender
shall not be required to make any Swing Loan to the extent that such Swing Loan
Lender reasonably believes that any Lender is a Defaulting Lender unless, after
giving effect to the requested Swing Loan, there would exist no Fronting
Exposure (in the good faith determination of the Swing Loan Lender and the
Administrative Agent). Immediately upon the making of a Swing Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Loan Lender a risk
participation in such Swing Loan in an amount equal to the product of such
Revolving Credit Lender’s Revolving Commitment Percentage (determined without
regard to any separate Class or Classes of Revolving Credit Commitments of any
Lender) times the amount of such Swing Loan. Each Swing Loan shall be a Base
Rate Loan (or a Canadian Base Rate Loan if made to a Canadian Borrower)
denominated in Dollars and must be repaid in full upon any Borrowing hereunder
and shall in any event mature no later than the Revolving Credit Termination
Date (for the Class of Revolving Credit Commitments with the Latest Maturity
Date held by the Swing Loan Lender). Within the limits set forth in the first
sentence of this clause (a), amounts of Swing Loans repaid may be reborrowed
under this clause (a). (b) Each Borrowing of Swing Loans shall be made upon a
Lead Borrower’s irrevocable notice to the Swing Loan Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Loan
Request (including by e-mail or facsimile); provided that any telephonic notice
must be confirmed promptly by delivery to the Swing Loan Lender and the
Administrative Agent of a Swing Loan Request not later than 1:00 p.m. on the
requested borrowing date and shall specify (i) the amount to be borrowed, (ii)
the Borrower, on account of whom, such Borrowing is being requested and (iii)
the date of such proposed Borrowing, which shall be a Business Day. Promptly
after receipt by the Swing Loan Lender of any Swing Loan Request, the Swing Loan
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Loan Request and, if
not, the Swing Loan Lender will notify the Administrative Agent (by telephone or
in writing) of the contents thereof. Unless the Swing Loan Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 3:00 p.m. on the date of
the proposed Borrowing of Swing Loans (A) directing the Swing Loan Lender not to
make such Swing Loan as a result of the failure of the applicable Credit
Extension Conditions to be satisfied, or (B) that one or more of the applicable
conditions specified in Section 4.2 is not then satisfied, in each case, other
than as a result of a Protective Advance, then, subject to the terms and
conditions this Agreement, the Swing Loan Lender may, on the date of such
proposed Borrowing specified in such Swing Loan Request, make the amount of its
Swing Loan available to the applicable Borrower as promptly as reasonably
practicable either by (A) crediting the account of such Borrower on the books of
the Swing Loan Lender with the amount of such funds - 113 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2122.jpg]
or (B) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Swing Loan Lender by a Lead
Borrower. (c) The Swing Loan Lender may demand at any time (and shall demand,
not less frequently than weekly unless such Swing Loan is repaid in accordance
with Section 2.3(a) hereof), that each Revolving Credit Lender pay to the
Administrative Agent, for the account of the Swing Loan Lender, in the manner
provided in clause (d) below, such Revolving Credit Lender’s Ratable Portion
(determined without regard to any separate Class or Classes of Revolving Credit
Commitment of any Lender) of all or a portion of the outstanding Swing Loans,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of Swing Loans demanded to be
paid. (d) The Administrative Agent shall forward each demand referred to in
clause (c) above to each Revolving Credit Lender on the day such notice or such
demand is received by the Administrative Agent (except that any such notice or
demand received by the Administrative Agent after 2:00 p.m. on any Business Day
or any such notice or demand received on a day that is not a Business Day shall
not be required to be forwarded to the Revolving Credit Lenders by the
Administrative Agent until the next succeeding Business Day), together with a
statement prepared by the Administrative Agent specifying the amount of each
Revolving Credit Lender’s Revolving Commitment Percentage of the aggregate
principal amount of the Swing Loans stated to be outstanding in such notice or
demanded to be paid pursuant to such demand. Any such request shall be deemed to
be a request, on behalf of the Borrowers (each of whom hereby irrevocably
authorize the Swing Loan Lender to so request on its behalf), that each
Revolving Credit Lender make Revolving Loan that is a Base Rate Loan in an
amount equal to such Revolving Credit Lender’s Revolving Credit Percentage
(determined without regard to any separate Class or Classes of Revolving Credit
Commitments of any Lender) of the amount of Swing Loans then outstanding for the
account of such Borrower. Such request shall be made in writing (which written
request shall be deemed to be a Notice of Borrowing for purposes hereof) and in
accordance with the requirements of Section 2.1(a), without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.2 (other than delivery of a Notice of
Borrowing). Each Revolving Credit Lender shall, before 11:00 a.m. on the
Business Day next succeeding the date of such Revolving Credit Lender’s receipt
of such notice or demand, make available to the Administrative Agent, in Same
Day Funds in Dollars, for the account of the Swing Loan Lender, the amount
specified in such statement. Upon such payment by a Revolving Credit Lender,
such Revolving Credit Lender shall, except as provided in clause (e) below, be
deemed to have made a Revolving Loan to the Borrowers in the amount of such
payment. The Administrative Agent shall use such funds to repay the Swing Loans
to the Swing Loan Lender. (e) If for any reason any Swing Loan cannot be
refinanced by such a Borrowing in accordance with Section 2.3(d) above, the
request for Base Rate Loans (or Canadian Base Rate Loans if made to a Canadian
Borrower) submitted by the Swing Loan Lender as set forth herein shall be deemed
to be a request by the Swing Loan Lender that each of the Revolving Credit
Lenders fund its risk participation in the relevant Swing Loan and each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the Swing Loan Lender pursuant to Section 2.3(d) shall be deemed payment in
respect of such participation. If all or part of such - 114 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2123.jpg]
amount is not in fact made available by such Revolving Credit Lender to the
Swing Loan Lender on such date, the Swing Loan Lender shall be entitled to
recover any such unpaid amount on demand from such Revolving Credit Lender
together with interest accrued thereon for the period from the date such payment
is required to the date on which such payment is immediately available to the
Swing Loan Lender a rate per annum equal to the applicable Overnight Rate from
time to time, plus any administrative, processing or similar fees customarily
charged by the Swing Loan Lender in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Borrowing or funded participation in the relevant Swing Loan, as the
case may be. A certificate of the Swing Loan Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (e) shall be conclusive absent manifest error. (f) Each
Revolving Credit Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Loans pursuant to this Section 2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Loan Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, (C) the Class of any such Loans or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to Section 2.4(d)
is subject to the conditions set forth in Section 4.2 (other than delivery of a
Notice of Borrowing). No such funding of risk participations shall relieve or
otherwise impair the obligation of any Borrower to repay Swing Loans made for
such Borrower’s account, together with interest as provided herein. (g) (i) At
any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Loan, if the Swing Loan Lender receives any payment on
account of such Swing Loan, the Swing Loan Lender will distribute to such
Revolving Credit Lender its Revolving Credit Percentage (determined without
regard to any separate Class or Classes of Revolving Credit Commitments of any
Lender) thereof in the same funds as those received by the Swing Loan Lender.
(h) If any payment received by the Swing Loan Lender in respect of principal or
interest on any Swing Loan is required to be returned by the Swing Loan Lender
under any of the circumstances described in Section 12.14 (including pursuant to
any settlement entered into by the Swing Loan Lender in its discretion), each
Revolving Credit Lender shall pay to the Swing Loan Lender its Revolving Credit
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Loan Lender. The obligations of the
Revolving Credit Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement. (i) The Swing Loan Lender
shall be responsible for invoicing the applicable Borrower for interest on the
Swing Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.3 to refinance such Revolving Credit -
115 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2124.jpg]
Lender’s Revolving Credit Percentage of any Swing Loan, interest in respect of
such Revolving Credit Percentage of such Lender shall be solely for the account
of the Swing Loan Lender. (j) The applicable Borrower shall make all payments
with respect to Swing Loans directly to the Administrative Agent for the benefit
of the Swing Loan Lender. SECTION 2.4 Letters of Credit. (a) Subject to the
terms and subject to the conditions contained in this Agreement, and in reliance
upon the agreements of the Revolving Credit Lenders set forth in this Section
2.4, each Issuer agrees to Issue at the request of a Lead Borrower, for the
account of a Borrower, Holdings or a Restricted Subsidiary (provided that any
Letter of Credit issued for the benefit of Holdings or any Restricted Subsidiary
that is not a Borrower shall be issued naming a Lead Borrower as the account
party on any such Letter of Credit but such Letter of Credit may contain a
statement that it is being issued for the benefit of Holdings or such Restricted
Subsidiary), one or more Letters of Credit denominated in Dollars or in one or
more Alternative Currencies from time to time on any Business Day during the
period commencing on the Closing Date and ending on the Letter of Credit
Expiration Date; provided that after giving effect to any Issuance with respect
to any Letter of Credit, (x) each of the applicable Credit Extension Conditions
shall be satisfied, and (y) the outstanding amount of all Letter of Credit
Obligations shall not exceed the Letter of Credit Sublimit. Each request by a
Lead Borrower for the Issuance of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the Issuance so requested complies with the
conditions set forth in the proviso to the preceding sentence. Notwithstanding
the foregoing or anything to the contrary contained herein, no Issuer shall be
obligated to Issue any Letter of Credit if, immediately after giving effect
thereto, the outstanding Letter of Credit Obligations in respect of all Letters
of Credit Issued by such Issuer would exceed such Person’s Issuer Sublimit.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ Holdings, and their Restricted Subsidiaries’ ability to obtain
Letters of Credit (as provided herein) shall be fully revolving, and accordingly
Holdings, the Borrowers and their Restricted Subsidiaries may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed in accordance with the
terms hereof. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof. (i) No Issuer shall be under any
obligation to issue any Letter of Credit if: (A) any order, judgment or decree
of any Governmental Authority or arbitrator having binding powers shall purport
by its terms to enjoin or restrain such Issuer from Issuing such Letter of
Credit or any Law applicable to such Issuer or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuer shall prohibit, or request that such Issuer
refrain from, the Issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuer with respect to such
Letter of Credit any restriction or reserve or capital requirement (for which
such Issuer is not otherwise compensated) not in effect on the Closing Date or
result - 116 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2125.jpg]
in any unreimbursed loss, cost or expense that was not applicable, in effect or
known to such Issuer as of the Closing Date and that such Issuer in good faith
deems material to it (for which such Issuer is not otherwise compensated); (B)
the issuance of such Letter of Credit would violate one or more policies of the
Issuer applicable to letters of credit generally; (C) except as otherwise agreed
by the Administrative Agent and the applicable Issuer, the Letter of Credit is
(x) a Documentary Letter of Credit or (y) in an initial Stated Amount of less
than the U.S. Dollar Equivalent of $5,000, in the case of a Documentary Letter
of Credit, or the U.S. Dollar Equivalent of $5,000, in the case of a Standby
Letter of Credit; (D) (1) such Letter of Credit is requested to be denominated
in any currency other than Dollars or an Alternative Currency, except as may be
approved by the Administrative Agent and such Issuer, each in its sole
reasonable discretion, (2) such Issuer does not as of the requested Issuance
date issue letters of credit in the requested currency, or (3) the beneficiary
of such Letter of Credit is domiciled in Ireland; (E) the Letter of Credit
contains any provisions for automatic reinstatement of the stated amount after
any drawing thereunder; (F) any Revolving Credit Lender is at that time a
Defaulting Lender, unless (i) after giving effect to the requested Issuance,
there would exist no Fronting Exposure (in the good faith determination of the
applicable Issuer) or (ii) the applicable Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the applicable Issuer
(in its reasonable discretion) with the Borrowers or such Lender to eliminate
such Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or any other Letter of Credit
Obligations as to which such Issuer has actual or potential Fronting Exposure,
as it may elect in its sole discretion. (ii) No Issuer shall issue any Letter of
Credit if (A) the expiration date of (1) any Documentary Letter of Credit is
more than 210 days after the date of issuance thereof, or (2) any Standby Letter
of Credit is more than one (1) year after the date of issuance thereof,
provided, however, that any Standby Letter of Credit with a term less than or
equal to one (1) year may provide for the renewal thereof for additional periods
less than or equal to one (1) year, as long as, on or before the expiration of
each such term and each such period, the Borrowers and the Issuer of such
Standby Letter of Credit shall have the option to prevent such renewal or (B)
the expiration date of any Letter of Credit is later than the Letter of Credit
Expiration Date, unless the applicable Issuer and the Administrative Agent have
approved such expiry date, provided further that, for any Letter of Credit
having an expiration date after the Letter of Credit Expiration Date, the
Borrowers agree to deliver to the Administrative Agent on or prior to such
Letter of Credit Expiration - 117 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2126.jpg]
Date a letter of credit or letters of credit in form and substance reasonably
acceptable to the Issuer and the Administrative Agent issued by a bank
acceptable to the Issuer and the Administrative Agent, in each case in their
sole discretion, and/or cash collateral in an amount equal to 103% of the
maximum drawable amount of any such Letter of Credit. (iii) The Issuer shall be
under no obligation to amend any Letter of Credit if (A) the L/C Issuer would
have no obligation at such time to Issue such Letter of Credit in its amended
form under the terms hereof, or (B) the beneficiary of such Letter of Credit
does not accept the proposed amendment to the Letter of Credit. (iv) The Issuer
shall act on behalf of the Revolving Credit Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and the Issuer
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article XI with respect to any acts taken or omissions suffered by the
Issuer in connection with Letters of Credit Issued by it or proposed to be
Issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article XI included the Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to the Issuer. (b) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of a Lead Borrower delivered to
the applicable Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of such Lead Borrower. Such Letter of Credit Application may
be sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable Issuer, by personal
delivery or by any other means acceptable to the applicable Issuer. Such Letter
of Credit Application must be received by such Issuer and the Administrative
Agent not later than 12:00 noon at least two Business Days (or such later date
and time as the Administrative Agent and such Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
Issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such Issuer may reasonably request. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day); (3)
the nature of the proposed amendment; and (4) such other matters as such Issuer
may reasonably request. Additionally, the Borrowers shall furnish to the
applicable Issuer and the Administrative Agent such other documents and
information pertaining to such requested Issuance of a Letter of Credit,
including any Issuer Documents, as such Issuer or the Administrative Agent may
reasonably require. - 118 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2127.jpg]
(c) Promptly after receipt of any Letter of Credit Application, the applicable
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the applicable Lead Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable
Issuer has received written notice from the Requisite Revolving Lenders, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more of the conditions precedent contained in Section 4.2 or clause (a)
above are not on such date satisfied, then, subject to the terms and conditions
hereof, such Issuer shall, on the requested date, Issue a Letter of Credit for
the account of the applicable Lead Borrower (or Holdings or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuer’s usual and customary business
practices. No Issuer shall otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Section 4.2 have been
satisfied in connection with the Issuance of any Letter of Credit. (d) Promptly
after its delivery of any Letter of Credit or any amendment to a Letter of
Credit to an advising bank with respect thereto or to the beneficiary thereof,
the applicable Issuer will also deliver to the applicable Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. (e) Immediately upon the issuance by an Issuer of a Letter of Credit
in accordance with the terms and conditions of this Agreement, such Issuer shall
be deemed to have sold and transferred to each Revolving Credit Lender, and each
Revolving Credit Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Credit
Lender’s Revolving Credit Percentage (determined without regard to any separate
Class or Classes of Revolving Credit Commitments of any Lender), in such Letter
of Credit and the obligations of the Borrowers with respect thereto (including
all Letter of Credit Obligations with respect thereto) and any security therefor
and guaranty pertaining thereto. (f) (i) Upon receipt from the beneficiary of
any Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable Issuer shall notify the Borrowers and the Administrative Agent
thereof; provided that any failure to give or delay in giving such notice shall
not relieve the Borrowers of their obligation to reimburse such Issuer and the
Lenders with respect to any drawing under any Letter of Credit. In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrowers shall
reimburse the applicable Issuer in such Alternative Currency, unless (A) such
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrowers shall have notified the applicable
Issuer promptly following receipt of the notice of drawing that the Borrowers
will reimburse the applicable Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable Issuer shall notify the Borrowers of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. If the Borrowers shall have received such notice from the
applicable Issuer on or prior to 12:00 p.m. on any Business Day, the immediately
following Business Day, or, if the Borrowers shall have received such notice
later than 12:00 p.m. on any Business Day, the second Business Day following
such request (each such Business Day, as the case may be, an “Reimbursement
Date”), the Borrowers shall reimburse - 119 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2128.jpg]
such Issuer through the Administrative Agent in an amount equal to the amount of
such drawing and in the applicable currency. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.4(f)(i) and (B) the Dollar amount paid
by the Borrowers, whether on or after the Reimbursement Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the Borrowers agree, as a separate and independent obligation, to
indemnify the applicable Issuer for the loss resulting from its inability on
that date to purchase the Alternative Currency in the full amount of the
drawing. If the Borrowers fail to so reimburse such Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Reimbursement Date, the amount of the Reimbursement Obligations with respect to
such Letter of Credit (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency), and the amount of such Revolving Credit Lender’s
Revolving Credit Percentage thereof. In such event, the applicable Lead Borrower
shall be deemed to have requested a Borrowing of Revolving Loans consisting of
Base Rate Loans to be disbursed on the Reimbursement Date in an amount equal to
the Reimbursement Obligation, without regard to the minimum and multiples
specified in Section 2.2 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.2 (other than the delivery
of a Notice of Borrowing). Any notice given by any Issuer or the Administrative
Agent pursuant to this Section 2.4(f)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. (ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.4(f)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Revolving Commitment Percentage (determined
without regard to any separate Class or Classes of Revolving Credit Commitments
of any Lender) of the applicable Reimbursement Obligations not later than 1:00
p.m. on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.4(f)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the applicable Lead Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable Issuer in Dollars.
(iii) With respect to any applicable Reimbursement Obligations that is not fully
refinanced by a Borrowing of Revolving Loans because the conditions set forth in
Section 4.2 cannot be satisfied or for any other reason, the applicable Lead
Borrower shall be deemed to have incurred from the applicable Issuer a Letter of
Credit Borrowing in the amount of the applicable Reimbursement Obligations that
is not so refinanced, which Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the applicable Issuer pursuant to Section 2.4(f)(ii)
shall be deemed payment in respect of its participation in such Letter of Credit
Borrowing and shall - 120 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2129.jpg]
constitute a payment from such Lender in satisfaction of its participation
obligation under this Section 2.4. (iv) Until each Revolving Credit Lender funds
its Revolving Loan or payment in respect of its participation interest pursuant
to this Section 2.4(f) to reimburse the applicable Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Revolving
Commitment Percentage of such amount shall be solely for the account of such
Issuer. (v) Each Revolving Credit Lender’s obligation to make Revolving Loans or
payment in respect of its participation interest to reimburse each Issuer for
amounts drawn under Letters of Credit of such Issuer, as contemplated by this
Section 2.4(f), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable Issuer, any Loan
Party or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, (C) any existing Class of Revolving Credit Commitments
or (D) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Loans pursuant to this Section 2.4(f) is subject to
the conditions set forth in Section 4.2 (other than delivery by the applicable
Lead Borrower of a Notice of Borrowing). No such payment in respect of its
participation interest shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the applicable Issuer for the amount of any payment made
by such Issuer under any Letter of Credit, together with interest as provided
herein. (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.4(f)
by the time specified in Section 2.4(f)(ii), then, without limiting the other
provisions of this Agreement, the applicable Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such Issuer in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Borrowing or payment in respect of its participation interest in
respect of the relevant Letter of Credit Borrowing, as the case may be. A
certificate of any Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.4(f)(vi) shall be conclusive absent manifest error. (g) (i) At any time after
any Issuer has made a payment under any Letter of Credit and has received from
any Revolving Credit Lender such Lender’s participation interest in respect of
such payment in accordance with Section 2.4(f), if the Administrative Agent
receives - 121 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2130.jpg]
for the account of the applicable Issuer any payment in respect of the related
Reimbursement Obligation or interest thereon (whether directly from any Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Commitment Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent. (ii) If any payment received by the
Administrative Agent for the account of the applicable Issuer pursuant to
Section 2.4(f)(i) is required to be returned under any of the circumstances
described in Section 12.14 (including pursuant to any settlement entered into by
such Issuer in its discretion), each Revolving Credit Lender shall pay to the
Administrative Agent for the account of such Issuer its Revolving Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement. (h) The Borrowers’ obligations to pay each Reimbursement Obligation
and the obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following: (i) any lack of validity or
enforceability of any Letter of Credit or any Loan Document, or any term or
provision therein; (ii) any amendment or waiver of or any consent to departure
from all or any of the provisions of any Letter of Credit or any Loan Document;
(iii) the existence of any claim, set-off, defense or other right that the
Borrowers, any other party guaranteeing, or otherwise obligated with, the
Borrowers, Holdings, any Restricted Subsidiary or other Affiliate thereof or any
other Person may at any time have against the beneficiary under any Letter of
Credit or any transferee of such Letter of Credit (or any Person for whom any
such beneficiary or any such transferee may be acting), any Issuer, the
Administrative Agent or any Lender or any other Person, whether in connection
with this Agreement, any other Loan Document or any other related or unrelated
agreement or transaction; (iv) any draft, demand, certificate or other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit; - 122
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2131.jpg]
(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not strictly comply, but that does
substantially comply, with the terms of such Letter of Credit; or any payment
made by an Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (vi) any other act
or omission to act or delay of any kind of any Issuer, the Lenders, the
Administrative Agent or any other Person or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.4, constitute a legal or equitable discharge of
the Borrowers’ obligations hereunder; (vii) the fact that any Default or Event
of Default shall have occurred and be continuing; (viii) waiver by the
applicable Issuer of any requirement that exists for such Issuer’s protection
and not the protection of the Borrowers or any waiver by the applicable Issuer
which does not in fact materially prejudice the Borrowers; (ix) honor of a
demand for payment presented electronically even if such Letter of Credit
requires that demand be in the form of a draft; (x) any payment made by the
applicable Issuer in respect of an otherwise complying item presented after the
date specified as the expiration date of, or the date by which documents must be
received under such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable; or (xi) any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Borrowers Holdings or any Restricted Subsidiary or
in the relevant currency markets generally. The applicable Lead Borrower shall
promptly examine a copy of each Letter of Credit and each amendment thereto that
is delivered to it and, in the event of any claim of noncompliance with any of
the applicable Lead Borrower’s instructions or other irregularity, the
applicable Lead Borrower will promptly notify the applicable Issuer. The
Borrowers shall be conclusively deemed to have waived any such claim against the
applicable Issuer and its correspondents unless such notice is given as
aforesaid. (i) Each Lender and each Borrower agree that, in paying any drawing
under a Letter of Credit, no Issuer shall have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Issuers, the Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of any Issuer shall be - 123 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2132.jpg]
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Credit Lenders, the
Requisite Lenders or the Requisite Revolving Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuer shall be
liable or responsible for any of the matters described in Section 2.4(h);
provided, however, that anything in such clauses to the contrary
notwithstanding, the applicable Borrower may have a claim against the applicable
Issuer, and such Issuer may be liable to the applicable Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential, special,
indirect, punitive or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by such Issuer’s willful misconduct or gross
negligence or such Issuer’s willful failure to pay under any letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit, in each case, by obtaining a final and nonappealable judgment in such
Borrowers’ favor by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Any Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary. (j) Unless otherwise expressly agreed by the relevant Issuer
and the Borrowers when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each Standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
Documentary Letter of Credit. Notwithstanding the foregoing, no Issuer shall be
responsible to the applicable Borrower for, and each Issuer’s rights and
remedies against the applicable Borrower shall not be impaired by, any action or
inaction of such Issuer required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where such Issuer or
the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice. (k) In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control. - 124 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2133.jpg]
(l) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, Holdings or a
Restricted Subsidiary, the Borrowers shall be obligated to reimburse each Issuer
hereunder for any and all drawings under each Letter of Credit issued by such
Issuer. The Borrowers hereby acknowledges that the issuance of Letters of Credit
for the account of Holdings or a Restricted Subsidiary inures to the benefit of
the Borrowers, and that the Borrowers’ business derives substantial benefits
from the businesses of Holdings and such Restricted Subsidiaries. (m) At the end
of each week (or at such other intervals as the Administrative Agent and the
applicable Issuer shall agree), each Issuer shall provide to the Administrative
Agent a schedule of the Letters of Credit issued by it, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of
issuance of each Letter of Credit, the account party, the original face amount
and currency, the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, showing the aggregate amount
(if any) payable by the Borrowers to such Issuer and such other information as
the Administrative Agent shall reasonably request as to the Letters of Credit
issued by such Issuer. (n) Any Issuer may resign as an Issuer upon sixty (60)
days’ prior written notice to the Administrative Agent, the Lenders and the
Borrowers, provided that no such resignation shall become effective unless as of
the date of such resignation, the remaining Issuers have aggregate Issuer
Sublimits at least equal to the Letter of Credit Sublimit. Any Issuer may be
replaced at any time by written agreement among the Borrowers, the
Administrative Agent, the Issuer being replaced (provided that no consent will
be required if the Issuer being replaced has no Letters of Credit or
Reimbursement Obligations with respect thereto outstanding) and the successor
Issuer. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuer. At the time any such replacement or resignation shall
become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuer. From and after the effective date of any such
replacement or resignation, (i) any successor Issuer shall have all the rights
and obligations of an Issuer under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuer”
shall be deemed to refer to such successor or to any previous Issuer, or to such
successor and all previous Issuers, as the context shall require. After the
replacement or resignation of an Issuer hereunder, the replaced or resigning
Issuer shall remain a party hereto to the extent that Letters of Credit Issued
by it remain outstanding and shall continue to have all the rights and
obligations of an Issuer under this Agreement with respect to Letters of Credit
issued by it prior to such replacement or resignation, but shall not be required
to issue additional Letters of Credit. (o) One or more Revolving Credit Lenders
(other than a Defaulting Lender) selected by the Lead Administrative Borrower
(and reasonably acceptable to the Administrative Agent) may agree to act as an
additional Issuer hereunder pursuant to a written agreement in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and such Revolving Credit Lender and upon
execution of such written agreement such Revolving Credit Lender shall be an
“Issuer” for all purposes of the Loan Documents. The Administrative Agent shall
notify the Revolving Credit Lenders of any such additional Issuer. - 125 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2134.jpg]
SECTION 2.5 Reduction and Termination of the Revolving Credit Commitments. (a)
The Lead Administrative Borrower may, upon at least three (3) Business Days’
prior notice to the Administrative Agent, terminate in whole or reduce in part
ratably (across each Class of Revolving Credit Commitments) the unused portions
of the Revolving Credit Commitments of the Lenders without premium or penalty
other than any amount required to be paid by the Borrowers pursuant to Section
3.6; provided, however, that each partial reduction shall be in an aggregate
amount of not less than $1,000,000 or an integral multiple of $500,000 in excess
thereof. Except as set forth in the following sentence, each such notice of
reduction or termination shall be irrevocable when given. Notwithstanding the
foregoing, the Lead Administrative Borrower may rescind or postpone any notice
of termination of the Revolving Credit Commitments if such termination would
have resulted from a refinancing of all of the Facilities, which refinancing
shall not be consummated or otherwise shall be delayed. (b) (i) The aggregate
FILO Initial Commitments shall be automatically and permanently reduced to zero
upon the funding of each FILO Lender’s FILO Loans on the Closing Date. (ii) If
after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.5, the Letter of Credit Sublimit or the Swing
Loan Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Loan Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess. (c) The Administrative Agent
will promptly notify the Appropriate Lenders of any termination or reduction of
the Letter of Credit Sublimit, Swing Loan Sublimit, or the Revolving Credit
Commitment under this Section 2.5. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced on a pro rata basis across all Classes of Revolving Credit
Commitments by such Lender’s Revolving Credit Percentage of such reduction
amount. All fees in respect of the Revolving Credit Facility accrued until the
effective date of any termination of the Revolving Credit Facility shall be paid
on the effective date of such termination. SECTION 2.6 Repayment of Loans. (a)
Revolving Credit Facility. The Borrowers promise to repay to the Administrative
Agent for the ratable account of each Appropriate Lender under the Revolving
Credit Facility the aggregate unpaid principal amount of all Revolving Loans and
Letter of Credit Borrowings on the Revolving Credit Termination Date applicable
to the related Class of Revolving Credit Commitments, or earlier (it being
understood and agreed that, subject to the other terms and conditions hereof,
the Borrowers may make Borrowings of Revolving Loans under any remaining
Revolving Credit Commitments of any other Class to effect such repayment), if
otherwise required by the terms hereof. (b) Swing Loans. The Borrowers shall
repay all Swing Loans on the earlier to occur of (i) the date seven Business
Days after such Loan is made and (ii) the Latest Maturity Date - 126 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2135.jpg]
for any Class of Revolving Credit Commitments maintained by the Swing Loan
Lender (in its capacity as a Revolving Credit Lender). (c) FILO Facility. The
Borrowers promise to repay to the Administrative Agent, for the ratable account
of each Appropriate Lender under the FILO Facility, the aggregate unpaid
principal amount of the FILO Loans of such Lenders on the FILO Maturity Date
applicable to the related Class of FILO Loans, or earlier, if otherwise required
by the terms hereof. (d) Reallocation of Ratable Portion and Pro Rata Share
after Maturity. Upon the occurrence of a Scheduled Termination Date for any
applicable Class of FILO Loans or the Revolving Credit Termination Date for any
applicable Class of Revolving Credit Loans, the relevant Ratable Portions and
Pro Rata Shares with respect to each remaining Classes of FILO Loans and
Revolving Credit Commitments shall be readjusted without any further action or
consent of any other party (calculated without regard to the Class of FILO Loans
and/or Revolving Credit Commitments as to which the Scheduled Termination Date
or the Revolving Credit Termination Date, as applicable has occurred), to
reflect the expiration of the Class of Loans and/or Revolving Credit Commitments
as to which the Scheduled Termination Date or the Revolving Credit Termination
Date, as applicable has occurred. SECTION 2.7 Evidence of Indebtedness. (a) The
Loans made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and maintained by the Administrative Agent, in each
case in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Loans made by the Lenders to the Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. (b) The entries made in the Register and in
the accounts therein maintained pursuant to clause (a) above and Section 12.2
shall, to the extent permitted by applicable Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrowers to repay the Loans or perform any of its obligations hereunder or
under any other Loan Documents in accordance with their terms. In addition, the
Loan Parties, the Administrative Agent, the Lenders and the Issuers shall treat
each Person whose name is recorded in the Register as a Lender or as an Issuer,
as applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or Issuer shall be available for inspection
by the Borrowers, the Administrative Agent, such Lender or such Issuer at any
reasonable time and from time to time upon reasonable prior notice. (c)
Notwithstanding any other provision of the Agreement, in the event that any
Lender requests that the Borrowers execute and deliver a promissory note or
notes payable to such - 127 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2136.jpg]
Lender in order to evidence the Indebtedness owing to such Lender by the
Borrowers hereunder, the Borrowers shall promptly execute and deliver one or
more Revolving Credit Notes or FILO Notes, as applicable, to such Lender
evidencing the Loans of such Lender, substantially in the form of Exhibit B-1 or
Exhibit B-2, as applicable. Each Lender may attach schedules to its Revolving
Credit Notes and FILO Notes and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its applicable Loans and payments with respect
thereto; provided that the failure to do so shall in no way affect the
obligations of the Borrowers or any other Loan Party under any Loan Document.
SECTION 2.8 Optional Prepayments. (a) Subject to Section 2.8(b), the Borrowers
may, upon notice from any applicable Lead Borrower to the Administrative Agent,
prepay the outstanding principal amount of the Loans and Swing Loans in whole or
in part at any time (without a reduction in the Revolving Credit Commitments, in
the case of any such prepayment of Revolving Loans); provided, however, that if
any prepayment of any Eurocurrency Rate Loan is made by the Borrowers other than
on the last day of an Interest Period for such Loan, the Borrowers shall also
pay any amount owing pursuant to Section 3.6. Each such notice of prepayment
must be received by (i) 1:00 p.m. on the date of such prepayment, in the case of
a prepayment of Base Rate Loans (including Swing Loans), (ii) 11:00 a.m. one (1)
Business Day prior to the date of such prepayment, in the case of a prepayment
of Canadian Base Rate Loans or Canadian Prime Rate Loans, and (iii) 11:00 a.m.
three (3) Business Days (or four (4) Business Days in the case of a Special
Notice Currency) prior to the date of such prepayment, in the case of a
prepayment of Eurocurrency Rate Loans denominated in Dollars or an Alternative
Currency. Each such optional prepayment of Loans shall be subject to the
following applicable minimums and multiples (or, in each case, if less, the
entire principal amount thereof outstanding): (i) each optional prepayment of
Base Rate Loans, Canadian Base Rate Loans or Eurocurrency Rate Loans denominated
in Dollars shall, in each case, be in an aggregate amount of not less than
$500,000 or an integral multiple of $100,000 in excess thereof; (ii) each
optional prepayment of Canadian Prime Rate Loans or Eurocurrency Rate Loans
denominated in Canadian Dollars shall, in each case, be in an aggregate amount
of not less than CAD $500,000 or an integral multiple of CAD $100,000 in excess
thereof; (iii) each optional prepayment of Eurocurrency Rate Loans denominated
in Euro shall, in each case, be in an aggregate amount of not less than
€1,000,000 or an integral multiple of €500,000 in excess thereof; (iv) each
optional prepayment of Eurocurrency Rate Loans denominated in Sterling shall, in
each case, be in an aggregate amount of not less than £1,000,000 or an integral
multiple of £500,000 in excess thereof; and (v) each optional prepayment of
Eurocurrency Rate Loans denominated in any Alternative Currency (other than
Canadian Dollars, Euro or Sterling) shall, - 128 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2137.jpg]
in each case, be in an aggregate amount of not less than the U.S. Dollar
Equivalent of $1,000,000 or an integral multiple of $500,000 in excess thereof.
(b) Each prepayment of the Revolving Credit Facility or the FILO Facility shall
be applied to outstanding amount of Loans under such Facility, ratably across
each Class of Loans (or, with respect to Junior FILO Loans, (x) less than
ratably if so required by the terms thereof or (y) greater than ratably if such
optional prepayment is permitted by clause (d) below). Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Ratable Portion of such prepayment. If such notice is given by a
Borrower, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. (c) Except as provided in Section 2.9, no optional prepayment shall be
made in respect of the principal of the FILO Loans unless (i) at such time or
concurrently therewith (1) Revolving Credit Outstandings (other than in respect
of Letter of Credit Undrawn Amounts) equal zero ($0) and all Letters of Credit
have been Cash Collateralized in the manner set forth in Section 10.5 in an
amount equal to 103% of the aggregate Stated Amount of such Letters of Credit
and (2) all Revolving Credit Commitments shall have been terminated, or (ii) the
Payment Conditions are satisfied. (d) No optional prepayment shall be made in
respect of the principal of any Junior FILO Loan on a greater than pro rata
basis with respect to any Class of FILO Loans senior thereto, unless, as of the
date of such prepayment, the Revolving Credit Outstandings (other than in
respect of Letter of Credit Undrawn Amounts) equal zero ($0). SECTION 2.9
Mandatory Prepayments. (a) In the event and on each date the Dollar Equivalent
of the aggregate principal amount of Revolving Credit Outstandings exceeds the
aggregate Revolving Loan Cap (other than as a result of a Protective Advance
permitted pursuant to Section 2.1(a)(ii)), the Borrowers shall on each such date
prepay an amount equal to such excess which shall be applied as follows: first,
to prepay the Swing Loans until paid in full, second, to prepay the Revolving
Loans until paid in full (without a reduction in the Revolving Credit
Commitments), third, to the extent of any remaining excess, to Cash
Collateralize the Letter of Credit Obligations in the manner set forth in
Section 10.5 in an amount equal to 103% of such excess and fourth, to the extent
after giving effect to any such prepayments and provision of Cash Collateral,
the FILO Outstandings exceed the FILO Borrowing Base, to prepay FILO
Outstandings in an amount equal to such excess; provided that, in the event any
such prepayment requirement arises as a result of fluctuations in currency
exchange rates, such prepayment shall be made by the Borrowers within one (1)
Business Day after the Administrative Agent notifies the Borrowers thereof. (b)
If (x) at any time during a Cash Dominion Period or (y) in respect of any
Disposition that would result in the occurrence of a Cash Dominion Period, any
Loan Party or any of its Restricted Subsidiaries receives any Net Cash Proceeds
arising from any Disposition in respect of any Current Asset Collateral outside
of the ordinary course of business, the Borrowers - 129 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2138.jpg]
shall immediately prepay the Loans and Cash Collateralize Letters of Credit (in
an amount equal to up to 103% of the aggregate Stated Amount of such Letters of
Credit) in accordance with Section 2.9(d), (i) in the case of clause (x) above,
in amount equal to 100% of such Net Cash Proceeds arising from any such
Disposition, and (ii) in the case of clause (y) above, in an amount equal to the
amount required to prevent a Cash Dominion Period from occurring. (c) Subject to
Section 3.6, all such payments in respect of the Loans pursuant to this Section
2.9 shall be without premium or penalty. All interest accrued on the principal
amount of the Loans paid pursuant to this Section 2.9 shall be paid, or may be
charged by the Administrative Agent to any loan account(s) of the Borrowers, at
the Administrative Agent’s option, on the date of such payment. Interest shall
accrue and be due, until the next Business Day, if the amount so paid by the
Borrowers to the bank account designated by the Administrative Agent for such
purpose is received in such bank account after 3:00 p.m. (d) All amounts
received pursuant to Section 2.9(b) and, at all times after the occurrence and
during the continuance of a Cash Dominion Period and notification thereof by the
Administrative Agent to the Borrowers (subject to the provisions of Section
10.3), on each Business Day, at or before 3:00 p.m., all Same Day Funds credited
to any Concentration Account shall, in each case, be applied by the
Administrative Agent in the following order: first, to prepay the Swing Loans
until paid in full, second, to prepay the Revolving Loans until paid in full
(without a reduction in the Revolving Credit Commitments), third, to Cash
Collateralize the Letter of Credit Obligations in the manner set forth in
Section 10.5 in an amount equal to 103% and fourth, to prepay FILO Outstandings.
SECTION 2.10 Interest. (a) Rate of Interest. All Loans and the outstanding
amount of all other Obligations owing under the Loan Documents shall bear
interest, in the case of any Class of Loans, on the unpaid principal amount
thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows: (i) if a Base Rate Loan that is a FILO Loan or such other Obligation in
respect of the FILO Facility (other than a Eurocurrency Rate Loan), at a rate
per annum equal to the sum of (A) the Base Rate as in effect from time to time
and (B) the Applicable Margin for Base Rate Loans that are FILO Loans; (ii) if a
Base Rate Loan that is a Revolving Loan or such other Obligation in respect of
the Revolving Credit Facility (other than a Eurocurrency Rate Loan, a Canadian
Base Rate Loan or a Canadian Prime Rate Loan), at a rate per annum equal to the
sum of (A) the Base Rate as in effect from time to time and (B) the Applicable
Margin for Base Rate Loans that are Revolving Loans; (iii) if a Eurocurrency
Rate Loan that is a FILO Loan, at a rate per annum equal to the sum of (A) the
Eurocurrency Rate determined for the applicable Interest Period and (B) the
Applicable Margin for Eurocurrency Rate Loans that are FILO Loans in effect from
time to time during such Interest Period; - 130 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2139.jpg]
(iv) if a Eurocurrency Rate Loan that is a Revolving Loan, at a rate per annum
equal to the sum of (A) the Eurocurrency Rate determined for the applicable
Interest Period and (B) the Applicable Margin for Eurocurrency Rate Loans that
are Revolving Loans in effect from time to time during such Interest Period; (v)
if a Canadian Base Rate Loan, at a rate per annum equal to the sum of (A) the
Canadian Base Rate as in effect from time to time and (B) the Applicable Margin
for Canadian Base Rate Loans; and (vi) if a Canadian Prime Rate Loan, at a rate
per annum equal to the sum of (A) the Canadian Prime Rate as in effect from time
to time and (B) the Applicable Margin for Canadian Prime Rate Loans. (b)
Interest Payments. (i) Interest accrued on each Base Rate Loan (including Swing
Loans), each Canadian Base Rate Loan and each Canadian Prime Rate Loan shall be
payable in arrears (A) on the first day of each calendar quarter, commencing on
the first such day following the making of such Base Rate Loan, Canadian Base
Rate Loan or Canadian Prime Rate Loan and (B) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Base Rate Loan, Canadian
Base Rate Loan or Canadian Prime Rate Loan, (ii) interest accrued on each
Eurocurrency Rate Loan shall be payable in arrears (A) on the last day of each
Interest Period applicable to such Loan and, if such Interest Period has a
duration of more than three (3) months, on each date during such Interest Period
occurring every three (3) months from the first day of such Interest Period, (B)
upon the payment or prepayment thereof in full or in part and (C) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Eurocurrency Rate Loan and (iii) interest accrued on the amount of all
other Obligations shall be payable on demand from and after the time such
Obligation becomes due and payable (whether by acceleration or otherwise). (c)
Default Interest. The Borrowers shall pay interest on past due amounts hereunder
(whether arising by acceleration or otherwise) at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand. SECTION
2.11 Conversions and Continuations of Loans. (a) The Lead Borrowers may elect
(i) at any time on any Business Day, (A) to convert Base Rate Loans or Canadian
Base Rate Loans (other than Swing Loans) or any portion thereof to Eurocurrency
Rate Loans denominated in Dollars, or (B) to convert Canadian Prime Rate Loans
or any portion thereof to Eurocurrency Rate Loans denominated in Canadian
Dollars and (ii) at the end of any applicable Interest Period, (A) to convert
Eurocurrency Rate Loans denominated in Dollars or any portion thereof to Base
Rate Loans or Canadian Base Rate Loans, or (B) to convert Eurocurrency Rate
Loans denominated in Canadian Dollars or any portion thereof to Canadian Prime
Rate Loans, or (iii) or to continue Eurocurrency Rate Loans or any portion
thereof for an additional Interest Period. Each conversion to or continuation of
Eurocurrency Rate Loans shall be subject to the following applicable minimums
and multiples: (1) each conversion to or continuation of Eurocurrency Rate Loans
denominated in Euro shall, in each case, be in an - 131 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2140.jpg]
aggregate amount of not less than €1,000,000 or an integral multiple of €500,000
in excess thereof, (2) each conversion to or continuation of Eurocurrency Rate
Loans denominated in Sterling shall, in each case, be in an aggregate amount of
not less than £1,000,000 or an integral multiple of £500,000 in excess thereof
and (3) each conversion to or continuation of Eurocurrency Rate Loans
denominated in any Alternative Currency (other than Canadian Dollars, Euro or
Sterling) shall, in each case, be in an aggregate amount of not less than the
U.S. Dollar Equivalent of $1,000,000 or an integral multiple of $500,000 in
excess thereof. Each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the applicable Lead
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) an Interest Election Request; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of an
Interest Election Request. Each such Interest Election Request must be received
by the Administrative Agent not later than 11:00 a.m. three (3) Business Days
(or four (4) Business Days in the case of a Special Notice Currency) prior to
the date of the proposed conversion or continuation, in the case of (i) a
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or an Alternative Currency, (ii) a conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans or Canadian Base Rate Loans, or (iii)
a conversion of Eurocurrency Rate Loans denominated in Canadian Dollars to
Canadian Prime Rate Loans; provided, however, that if the applicable Borrower
wishes to request a conversion to or continuation of Eurocurrency Rate Loans
having an Interest Period other than seven days, one, two, three or six months
in duration as provided in the definition of “Interest Period,” the applicable
Interest Election Request must be received by the Administrative Agent not later
than 11:00 a.m. four (4) Business Days (or five (5) Business Days in the case of
a Special Notice Currency) prior to the date of the proposed conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or an Alternative
Currency, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 11:00 a.m., three (3)
Business Days (or four (4) Business Days in the case of a Special Notice
Currency) prior to the requested date of conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or an Alternative Currencies, the
Administrative Agent shall notify the applicable Lead Borrower (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Appropriate Lenders. Each Interest Election Request shall specify
(A) the applicable Borrower for whose account such continuation or conversion is
being made, (B) whether the applicable Lead Borrower is requesting a conversion
of Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (C) the date of such proposed continuation or conversion, which shall be
a Business Day, (D) the aggregate amount of Loans to be continued or converted,
(E) in the case of a conversion to or a continuation of Eurocurrency Rate Loans,
the duration of the requested Interest Period. The Administrative Agent shall
promptly notify each Appropriate Lender of its receipt of an Interest Election
Request and of the options selected therein. Each conversion or continuation
shall be allocated ratably among (x) the Revolving Loans (without regard to any
separate Class or Classes of Loans or Commitments of any Lender) of each
applicable Lender or (y) the specified Class of FILO Loans of each applicable
Lender. If, within the time period required under the terms of this Section
2.11, the Administrative Agent does not receive an Interest Election Request
from the applicable Borrower containing a permitted election to continue any
Eurocurrency Rate Loans for an additional Interest Period or to convert any such
Loans, then, upon the expiration of the applicable Interest Period, such Loans
(i) if denominated in Dollars, shall be automatically converted to Base - 132 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2141.jpg]
Rate Loans (or to Canadian Base Rate Loans in the case of Loans made to any
Canadian Borrower), (ii) if denominated in Canadian Dollars to a Canadian
Borrower, shall be automatically converted to Canadian Prime Rate Loans, and
(ii) if denominated in any other Alternative Currency, shall be automatically
continued as Eurocurrency Loans in their original currency with an Interest
Period of one (1) month. (b) Except as otherwise provided herein, a Eurocurrency
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurocurrency Rate Loan. Notwithstanding the foregoing, (A) at
any time at which an Event of Default shall have occurred and be continuing, the
Administrative Agent or the Requisite Lenders may require, by notice to the Lead
Administrative Borrower, that no conversion in whole or in part of Base Rate
Loans, Canadian Base Rate Loans or Canadian Prime Rate Loans to Eurocurrency
Rate Loans shall be permitted, and for any Eurocurrency Rate Loans denominated
in an Alternative Currency, that such Loans be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one (1) month, or
(B) at any time at which the conditions described in Section 3.4(a) exist, the
Administrative Agent or the Requisite Revolving Lenders may require, by notice
to the Lead Administrative Borrower, that any Eurocurrency Rate Loans
denominated in Alternative Currencies shall be prepaid, or redenominated into
Dollars in the amount of the Dollar Equivalent thereof on the last day of the
then current Interest Period with respect thereto. (c) Except as provided in
Section 2.11(b) or 2.13(a), no Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Loan and reborrowed in the other currency. SECTION 2.12 Fees.
(a) Unused Commitment Fee. The Borrowers agree to pay in Same Day Funds in
Dollars to the Administrative Agent for the account of each Revolving Credit
Lender a commitment fee (the “Unused Commitment Fee”) on the average daily
amount by which the Revolving Credit Commitment of such Revolving Credit Lender
exceeds such Revolving Credit Lender’s Revolving Commitment Percentage of the
sum of (i) the aggregate outstanding principal amount of Revolving Loans, and
(ii) the outstanding amount of the aggregate Letter of Credit Undrawn Amounts,
from the Closing Date through the Revolving Credit Termination Date, at the
Unused Commitment Fee Rate, payable in arrears (x) on the first day of each
calendar quarter, commencing with the first full calendar quarter following the
Closing Date and (y) on the Revolving Credit Termination Date applicable to a
Class of Revolving Credit Commitments, subject to adjustment as provided in
Section 2.16(iv). For the avoidance of doubt, for purposes of calculating the
Unused Commitment Fee, any Swing Loans outstanding shall not be counted towards
or considered usage of the Revolving Credit Commitments of any Lender. (b)
Fronting Fees and Letter of Credit Fees. The Borrowers agree to pay the
following amounts with respect to Letters of Credit issued by any Issuer: (i) to
each Issuer, with respect to each Letter of Credit issued by such Issuer, an
issuance fee accruing in Dollars equal to 0.125% per annum of the Dollar
Equivalent of the average daily maximum undrawn face amount of such Letter of
Credit for the immediately preceding calendar quarter (or portion thereof),
payable - 133 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2142.jpg]
in arrears (A) on the first day of each calendar quarter, commencing on the
first such day following the issuance of such Letter of Credit and (B) on the
Revolving Credit Termination Date; (ii) to the Administrative Agent for the
ratable benefit of the Revolving Credit Lenders, with respect to each Letter of
Credit, a fee accruing in Dollars at a rate per annum equal to (x) in the case
of each Standby Letter of Credit, the Applicable Margin for Standby Letters of
Credit and (y) in the case of each Documentary Letter of Credit, the Applicable
Margin for Documentary Letters of Credit (each such fee, a “Letter of Credit
Fee”), in each case multiplied by the Dollar Equivalent of the daily Stated
Amount of such Letter of Credit for the immediately preceding calendar quarter
(or portion thereof), payable in arrears (A) on the first day of each calendar
quarter, commencing on the first such day following the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date; provided, however,
that any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the applicable Issuer pursuant
to Section 2.4 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Revolving Commitment Percentages allocable to such Letter of Credit
pursuant to Section 2.16(a)(iv), with the balance of such fee, if any, payable
to the applicable Issuer for its own account; and (iii) to the Issuer of any
Letter of Credit, with respect to the issuance, amendment or transfer of each
Letter of Credit and each drawing made thereunder, customary documentary and
processing charges in accordance with such Issuer’s standard schedule for such
charges in effect at the time of issuance, amendment, transfer or drawing, as
the case may be. (c) Fee Letters. The Borrowers shall pay to the Arrangers and
the Administrative Agent, for their own respective accounts, the fees set forth
in the Fee Letters in the amounts and at the times specified in the Fee Letters.
SECTION 2.13 Payments and Computations. (a) All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except with respect to principal of and interest
on Loans denominated in an Alternative Currency, the Borrowers shall make each
payment and prepayment hereunder (including fees and expenses) not later than
2:00 p.m. on the day when due, in Dollars to the Administrative Agent, for the
account of the Appropriate Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office for payment and in Same Day Funds. The
Borrowers shall make each payment and prepayment with respect to principal of
and interest on Loans denominated in an Alternative Currency not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein, in such Alternative Currency to the Administrative Agent, for the
account of the Appropriate Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office for payment and in Same Day Funds.
Without limiting the generality of the foregoing, the Administrative Agent may -
134 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2143.jpg]
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrowers are prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrowers shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent, in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. (b) All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurocurrency Rate) shall be made on the basis of a year of 365 days or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year (other than
Canadian Base Rate Loans, Canadian Prime Rate Loans and Eurocurrency Loans
denominated in Canadian Dollars or Sterling which shall be computed on the basis
of a 365-day year) and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year) or, in the case of interest in respect of Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error. For the purpose of complying with the Interest Act (Canada), it is
expressly stated that where interest is calculated pursuant hereto at a rate
based upon a 360-day period or any other period of time that is less than a
calendar year (the “first rate”), the yearly rate or percentage of interest to
which the first rate is equivalent is the first rate multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360, or such other number of days, as the case may be, and the
parties hereto acknowledge that there is a material distinction between the
nominal and effective rates of interest and that they are capable of making the
calculations necessary to compare such rates and that the calculations herein
are to be made using the nominal rate method and not on any basis that gives
effect to the principle of deemed reinvestment of interest. The Borrowers
(including the Canadian Borrowers and the other Canadian Loan Parties) confirm
that they fully understand and are able to calculate the rate of interest
applicable to loans, advances, liabilities and obligations under this Agreement
based on the methodology for calculating per annum rates provided for in this
Agreement. The Borrowers (including the Canadian Borrowers and the other
Canadian Loan Parties) hereby irrevocably agree not to plead or assert, whether
by way of defense or otherwise, in any proceeding relating to this Agreement or
any Loan Documents, that the interest payable under this Agreement and the
calculation thereof has not been adequately disclosed to the Borrowers
(including the Canadian Borrowers and the other Canadian Loan Parties) as
required pursuant to Section 4 of the Interest Act (Canada). (c) Except as
expressly provided herein, each payment by the Borrowers of any Reimbursement
Obligation (including interest and fees in respect thereof) and each
reimbursement - 135 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2144.jpg]
of costs, expenses and other Obligations owing under any Loan Document shall be
made in Dollars. (d) Whenever any payment hereunder shall be stated to be due on
a day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or fees, as the case
may be; provided, however, that if such extension would cause payment of
interest on or principal of any Eurocurrency Rate Loan to be made in the next
calendar month, such payment shall be made on the immediately preceding Business
Day. All repayments of any Loans of a particular Class shall be applied as
follows: first, to repay any such Loans outstanding as Base Rate Loans or
Canadian Prime Rate Loans and then, to repay any such Loans outstanding as
Eurocurrency Rate Loans, with those Eurocurrency Rate Loans having earlier
expiring Interest Periods being repaid prior to those having later expiring
Interest Periods. (e) Unless the Administrative Agent shall have received notice
from the Borrowers to the Lenders prior to the date on which any payment is due
hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full to the Administrative Agent on such date and the Administrative Agent may
(but shall not be so required to), in reliance upon such assumption, cause to be
distributed to each Appropriate Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrowers shall not
have made such payment to the Administrative Agent in Same Day Funds, each
applicable Lender shall repay to the Administrative Agent forthwith on demand
the portion of such assumed amount that was made available to such Lender in
Same Day Funds, together with interest thereon (at the Overnight Rate) for each
day from and including the date such amount is was made available to such Lender
until the date such amount is repaid to the Administrative Agent in Same Day
Funds. (f) The following shall apply to deposits and payments under and pursuant
to this Agreement: (i) funds shall be deemed to have been deposited to the
Concentration Account on the Business Day on which deposited; provided that such
deposit is available to the Administrative Agent by 3:00 p.m. on that Business
Day (except that if the Obligations are being paid in full, by 1:00 p.m., on
that Business Day); (ii) funds paid to the Administrative Agent, other than by
deposit to the Concentration Account, shall be deemed to have been received on
the Business Day when they are good and collected funds; provided that such
payment is available to the Administrative Agent by 3:00 p.m. on that Business
Day (except that if the Obligations are being paid in full, by 1:00 p.m., on
that Business Day); and (iii) if a deposit to the Concentration Account or
payment is not available to the Administrative Agent until after 3:00 p.m. on a
Business Day, such deposit or payment shall be deemed to have been made at 9:00
a.m. on the then next Business Day. - 136 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2145.jpg]
(g) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of Section 10.2(b) (or required to
be applied in accordance with Section 2.9) or as otherwise expressly provided
for herein, all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrowers shall be applied as follows:
first, to pay principal of, and interest on, any portion of the Loans the
Administrative Agent may have advanced pursuant to the express provisions of
this Agreement on behalf of any Lender, for which the Administrative Agent has
not then been reimbursed by such Lender or the Borrowers, second, to pay all
other Obligations then due and payable and third, as the Borrowers so
designates. Payments in respect of Swing Loans received by the Administrative
Agent shall be distributed to the Swing Loan Lender; payments in respect of
Loans received by the Administrative Agent shall be distributed to each
Appropriate Lender in accordance with such Lender’s Ratable Portion; and all
payments of fees and all other payments in respect of any other Obligation shall
be allocated among such of the Lenders and Issuers as are entitled thereto and,
for such payments allocated to the Lenders, in proportion to their respective
Ratable Portions (including in accordance with any Class of Loans and/or
Commitments held by such Lender). (h) At the option of the Administrative Agent,
principal on the Swing Loans, Reimbursement Obligations, interest, fees,
expenses and other sums due and payable in respect of the Loans and Protective
Advances may be paid from the proceeds of Swing Loans (provided that Swing Loans
may not be paid with proceeds of Swing Loans) or the Revolving Loans unless the
Borrowers make such payments on the next succeeding Business Day after the
Borrowers receive written notice from the Administrative Agent requesting such
payments. The Borrowers hereby authorize the Swing Loan Lender to make such
Swing Loans pursuant to Section 2.3(a) and the Lenders to make such Loans
pursuant to Section 2.2(a) from time to time in the amounts of any and all
principal payable with respect to the Swing Loans (provided that Swing Loans may
not be paid with proceeds of Swing Loans), Reimbursement Obligations, interest,
fees, expenses and other sums payable in respect of the Loans and Protective
Advances, and further authorizes the Administrative Agent to give the Lenders
notice of any Borrowing with respect to such Swing Loans and the Revolving Loans
and to distribute the proceeds of such Swing Loans and the Revolving Loans to
pay such amounts. The Borrowers agree that all such Swing Loans and the
Revolving Loans so made shall be deemed to have been requested by it
(irrespective of the satisfaction of the conditions in Section 4.2, which
conditions the Lenders irrevocably waive) and directs that all proceeds thereof
shall be used to pay such amounts. SECTION 2.14 Joint and Several Liability;
Additional Borrowers. (a) Each Loan Party hereby irrevocably designates Signet
Group, as the Lead Administrative Borrower, to be its attorney and agent on its
behalf for the purposes of (i) issuing any Notice of Borrowing, Interest
Election Request, Swing Loan Request or Letter of Credit Application or
otherwise issuing any request for a Credit Extension, (ii) delivering
certificates, including Borrowing Base Certificates and Compliance Certificates,
(iii) giving instructions with respect to the disbursement of proceeds of any
Credit Extension, (iv) selecting interest rate options, and (v) taking all other
actions on behalf of any Loan Party under the Loan Documents. Signet Group
hereby accepts such appointment. The Agents, the Issuers, and the Lenders shall
be entitled to rely upon, and shall be fully protected in relying upon, any
notice or communication (including any Notice of Borrowing, Interest Election
Request, Swing Loan Request or Letter of Credit Application or other request for
a Credit Extension) delivered by the Lead Administrative - 137 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2146.jpg]
Borrower on behalf of any Loan Party. The Agents, Issuers, and the Lenders may
give any notice to, or communication with, a Loan Party hereunder to the Lead
Administrative Borrower on behalf of such Loan Party. Each of the Agents, the
Issuers, and the Lenders shall have the right, in its discretion, to deal
exclusively with the Lead Administrative Borrower for any or all purposes under
the Loan Documents. Each Loan Party agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
the Lead Administrative Borrower shall be binding upon and enforceable against
it. (b) Each (i) U.S. Borrower hereby irrevocably designates Signet Treasury,
Sterling Jewelers, as a Lead Borrower, (ii) each Canadian Borrower hereby
designates Zale Canada, as a Lead Borrower, and (iii) each English Borrower
hereby designates Signet Group and Signet Trading, as a Lead Borrower, in each
case, to be its attorney and agent on its behalf for the purposes of (i) issuing
any Notice of Borrowing, Interest Election Request, Swing Loan Request or Letter
of Credit Application or otherwise issuing any request for a Credit Extension,
(ii) giving instructions with respect to the disbursement of proceeds of any
Credit Extension, and (iii) selecting interest rate options. Each Lead Borrower
hereby accepts such appointment. The Agents, the Issuers, and the Lenders shall
be entitled to rely upon, and shall be fully protected in relying upon, any
notice or communication (including any Notice of Borrowing, Interest Election
Request, Swing Loan Request or Letter of Credit Application or other request for
a Credit Extension) delivered by a Lead Borrower on behalf of the applicable
Borrower for which it is has been appointed as a Lead Borrower. The Agents,
Issuers, and the Lenders may give any notice to, or communication with, any
applicable Borrower hereunder to the applicable Lead Borrower on behalf of such
Borrower. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by its Lead Borrower
shall be binding upon and enforceable against it. (c) The Borrowers shall have
joint and several liability in respect of all Obligations hereunder and under
any other Loan Document to which any Borrower is a party, without regard to any
defense (other than the defense of payment), setoff or counterclaim which may at
any time be available to or be asserted by any other Loan Party against the
Secured Parties, or by any other circumstance whatsoever (with or without notice
to or knowledge of the Borrowers) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrowers’ liability
hereunder, in bankruptcy or in any other instance, and such Obligations of the
Borrowers shall not be conditioned or contingent upon the pursuit by the Lenders
or any other Person at any time of any right or remedy against the Borrowers or
against any other Person which may be or become liable in respect of all or any
part of the Obligations or against any Collateral or Guaranty therefor or right
of offset with respect thereto. The Borrowers hereby acknowledge that this
Agreement is the independent and several obligation of each Borrower (regardless
of which Borrower shall have delivered a Notice of Borrowing, Swing Loan
Request, or Letter of Credit Application) and may be enforced against each
Borrower separately, whether or not enforcement of any right or remedy hereunder
has been sought against any other Borrower. Each Borrower hereby expressly
waives, with respect to any of the Credit Extensions made to any other Borrower
hereunder and any of the amounts owing hereunder by such other Loan Parties in
respect of such Credit Extensions, diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, the Collateral Agent, and Issuer or any Lender exhaust any right, power
or remedy or proceed against such other Loan Parties - 138 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2147.jpg]
under this Agreement or any other agreement or instrument referred to herein or
against any other Person under any other guarantee of, or security for, any of
such amounts owing hereunder. (d) Each Borrower has requested that the
Administrative Agent and the Lenders make this credit facility available to the
Borrowers on a combined basis, in order to finance the Borrowers’ business most
efficiently and economically. The Borrowers’ business is a mutual and collective
enterprise, and the Borrowers believe that consolidation of their credit
facility will enhance the borrowing power of each Borrower and ease the
administration of their relationship with the Lenders, all to the mutual
advantage of the Borrowers. The Borrowers acknowledge and agree that
Administrative Agent’s and the Lenders’ willingness to extend credit to the
Borrowers and to administer the Collateral on a combined basis, as set forth
herein, is done solely as an accommodation to the Borrowers and at the
Borrowers’ request. (e) After the Closing Date, the Lead Administrative Borrower
may, at any time and from time to time, designate any Restricted Subsidiary of
Holdings organized or incorporated in a Covered Loan Party Jurisdiction (other
than Bermuda) as an additional Borrower hereunder by delivery to the
Administrative Agent of a Joinder Agreement executed by the Administrative
Agent, such Subsidiary and the Lead Administrative Borrower and the satisfaction
of the other conditions precedent set forth in this Section 2.14(e), and upon
such delivery and satisfaction of such conditions precedent, such Subsidiary
shall for all purposes of this Agreement and the other Loan Documents be a
Borrower under and, if applicable, a party to, this Agreement. As soon as
practicable upon receipt of a Joinder Agreement, the Administrative Agent shall
furnish a copy thereof to each Lender. The designation of a new Borrower
pursuant to this Section 2.14(e) is subject to the conditions precedent that the
Lead Administrative Borrower or such proposed Borrower shall have furnished or
caused to be furnished to the Administrative Agent (or its counsel): (i) such
certificates of good standing from the applicable secretary of state or other
applicable Governmental Authority of the jurisdiction of organization of such
Subsidiary (if customary in the relevant Covered Loan Party Jurisdiction),
copies of such Subsidiary’s Constituent Documents, certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of such Subsidiary as the Administrative Agent may
reasonably require evidencing the authority of each Loan Party to become a
Borrower hereunder and the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Subsidiary is a party
or is to be a party on the date it becomes a Borrower; (ii) an executed legal
opinion with respect to such Subsidiary, in customary form and, unless otherwise
agreed by the Administrative Agent, consistent with the applicable legal opinion
delivered pursuant to Section 4.1 (conformed as appropriate) other than changes
to such legal opinion resulting from a change in law, change in fact or changes
to counsel’s form of opinion reasonably satisfactory to the Administrative
Agent; - 139 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2148.jpg]
(iii) if such Subsidiary is not already a Loan Party, the applicable
documentation required by Section 8.11; and (iv) if such Subsidiary is not
already a Loan Party, all documentation and other information reasonably
requested in writing by the Administrative Agent or any Lender to allow the
Administrative Agent and the Lenders to comply with applicable “know your
customer” and anti-money laundering rules and regulations, all as contemplated
by Section 12.19. SECTION 2.15 Commitment Increases. (a) Revolving Commitment
Increases. The Lead Administrative Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Revolving
Credit Lenders), request one or more increases in the amount Revolving Credit
Commitments (consisting of the Class of Revolving Credit Commitments with the
Latest Maturity Date) (each such increase, a “Revolving Commitment Increase”);
provided that, at the time of any such Revolving Commitment Increase (and after
giving effect thereto), no Default or Event of Default shall exist. Each
Revolving Commitment Increase shall be in an aggregate principal amount that is
not less than $25,000,000 (provided that such amount may be less than
$25,000,000 if such amount represents all remaining Incremental Revolving
Availability at such time). Notwithstanding anything to the contrary herein, the
amount of any requested Revolving Commitment Increase shall not exceed (i) the
Incremental Availability at such time, minus (ii) the aggregate amount of FILO
Incremental Commitments to be established, or FILO Incremental Loans to be made,
at such time pursuant to Section 2.15(b) (the “Incremental Revolving
Availability”). Each notice from the Lead Administrative Borrower pursuant to
this Section 2.15(a) shall set forth the requested amount and proposed terms of
the relevant Revolving Commitment Increase. Revolving Commitment Increases may
be provided by any existing Revolving Credit Lender (it being understood that no
existing Revolving Credit Lender will have an obligation to provide a portion of
any Revolving Commitment Increase), in each case on terms permitted in this
Section 2.15(a) and otherwise on terms reasonably acceptable to the
Administrative Agent) or by any other Person constituting an Eligible Assignee
(any such other Person being called an “Additional Revolving Lender”); provided
that the Administrative Agent, the Issuers and the Swing Loan Lender shall have
consented (such consent not to be unreasonably withheld or delayed) to such
Revolving Credit Lender’s or Additional Revolving Lender’s providing such
Revolving Commitment Increases if such consent would be required under Section
12.2(b) for an assignment of Revolving Loans or Revolving Credit Commitments to
such Revolving Credit Lender or Additional Revolving Lender. Revolving Credit
Commitments in respect of Revolving Commitment Increases shall become Revolving
Credit Commitments (or in the case of a Revolving Commitment Increase to be
provided by an existing Revolving Credit Lender, an increase in such Revolving
Credit Lender’s applicable Class of Revolving Credit Commitment) under this
Agreement pursuant to an amendment (an “Incremental Revolving Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by each
Holdings, each Borrower, each Revolving Credit Lender agreeing to provide such
Revolving Credit Commitment, if any, each Additional Revolving Lender, if any,
and the Administrative Agent. The Borrowers shall use Revolving Commitment
Increases only as permitted pursuant to Section 8.9. Upon each increase in the
Revolving Credit Commitments pursuant to this - 140 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2149.jpg]
Section 2.15(a), (x) each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Revolving Credit Lender providing a portion of the Revolving Commitment
Increase (each a “Revolving Commitment Increase Lender”) in respect of such
increase, and each such Revolving Commitment Increase Lender will automatically
and without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit and Swing Loans such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit, (ii) participations hereunder in Swing Loans
held by each Revolving Credit Lender and (iii) participations in Protective
Advances held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Lenders represented by such Lender’s Revolving Credit
Commitment (without regard to any separate Class or Classes of) Revolving Credit
Commitments of any Revolving Credit Lenders) and (y) if, on the date of such
increase, there are any Revolving Loans outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Revolving Commitment Increase be
prepaid from the proceeds of additional Revolving Loans made hereunder
(reflecting such increase in Revolving Credit Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Loans being prepaid
and any costs incurred by any Revolving Credit Lender in accordance with Section
3.6. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence. (b) FILO Commitment Increases.
The Lead Administrative Borrower may at any time or from time to time after the
Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the FILO Lenders),
request one or more commitments to make (i) additional FILO Loans (each such
commitment, a “FILO Incremental Commitment”, and such additional FILO Loans made
thereunder, “FILO Incremental Loans”) or (ii) a tranche of first-in, last-out
term loans advanced against a “borrowing base” and ranking junior to the FILO
Facility (i.e., ranking after the FILO Facility in the waterfall provisions of
the Credit Agreement) (each such commitment, a “FILO Incremental Junior
Commitment”, and such loans made thereunder, the “Junior FILO Loans”, and
together with any FILO Incremental Commitment, a “FILO Incremental Facility”);
provided that, subject to the Limited Condition Transaction provisions to the
extent agreed to by the applicable FILO Lenders participating in such FILO
Incremental Facility, at the time of any such FILO Incremental Facility is
established (and after giving effect thereto), no Default or Event of Default
shall exist. Each request for a FILO Incremental Facility shall be in an
aggregate principal amount that is not less than $10,000,000 (provided that such
amount may be less than $10,000,000 if such amount represents all remaining
Incremental FILO Availability at such time). Notwithstanding anything to the
contrary herein, the aggregate amount of any requested FILO Incremental Facility
shall not exceed (i) the Incremental Availability at such time, minus (ii) the
aggregate amount of Revolving Commitment Increase to be established at such time
pursuant to Section 2.15(a) (the “Incremental FILO Availability”). Each notice
from the Lead Administrative Borrower pursuant to this Section 2.15(b) shall set
forth the requested amount and proposed terms of the requested FILO Incremental
Facility. A FILO Incremental Facility may be provided by any existing FILO
Lender (it being understood that no existing FILO Lender will have an obligation
to provide a portion of any FILO Incremental Facility), in each case on terms
permitted in this Section 2.15(b) and otherwise on - 141 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2150.jpg]
terms reasonably acceptable to the Administrative Agent) or by any other Person
constituting an Eligible Assignee (any such other Person being called an
“Additional FILO Lender”), provided that the Administrative Agent shall have
consented (such consent not to be unreasonably withheld or delayed) to such FILO
Lender’s or Additional FILO Lender’s providing a portion of such FILO
Incremental Facility if such consent would be required under Section 12.2(b) for
an assignment of FILO Loans to such FILO Lender or Additional FILO Lender. Each
FILO Incremental Facility shall be effectuated under this Agreement pursuant to
an amendment (an “Incremental FILO Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Holdings, the Borrowers, each
FILO Lender agreeing to provide such FILO Incremental Facility, if any, each
Additional FILO Lender, if any, and the Administrative Agent. The Borrowers
shall use FILO Incremental Facility only as permitted pursuant to Section 8.9.
(c) Conditions to Effectiveness of Commitment Increases. The effectiveness of
any Incremental Revolving Amendment or Incremental FILO Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.2 (it being understood that all references to “the date of
such Loan or Issuance” or similar language in such Section 4.2 shall be deemed
to refer to the effective date of such Incremental Revolving Amendment or
Incremental FILO Amendment, as applicable) and such other conditions as the
parties thereto shall agree. (d) Terms of Commitment Increases. (i) Any
Revolving Commitment Increase shall be documented as an increase to the existing
Revolving Credit Commitments and shall be on terms identical to those applicable
to the existing Revolving Credit Commitments, except with respect to any
commitment, arrangement, upfront or similar fees that may be agreed to among the
Borrowers and the Revolving Credit Lenders or Additional Revolving Lenders
agreeing to participate in such Revolving Commitment Increase. (ii) Any FILO
Incremental Facility shall be on terms identical to those applicable to the
existing FILO Loans, except with respect to any arrangement, upfront or similar
fees that may be agreed to among the Borrowers and the FILO Lenders or
Additional FILO Lenders agreeing to provide such FILO Incremental Facility;
provided, however, that any Junior FILO Loans may have different interest terms
and, so long as after giving effect to all such Junior FILO Loans, the all-in
advance rates for the Facilities (including any Junior FILO Loans) shall not
exceed, in the case of Eligible Inventory, 100% of the Net Recovery Percentage
thereof and, in the case of Eligible Credit Card Receivables, 100% of the face
amount thereof, different advance rates for Eligible Inventory and Eligible
Credit Card Receivables included in the “borrowing base” governing such Junior
FILO Loans as may be agreed to among the Borrowers and the FILO Lenders or
Additional FILO Lenders agreeing to provide such Junior FILO Loans. (e) Each
Incremental Revolving Amendment and Incremental FILO Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable - 142
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2151.jpg]
opinion of the Administrative Agent and the Lead Administrative Borrower, to
effect the provisions of this Section 2.15. (f) This Section 2.15 shall
supersede any provisions in Section 12.1 or Section 12.7 to the contrary.
SECTION 2.16 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law: (i) Waivers and Amendments. That
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 12.1. (ii) Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 12.6), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any Issuer or the
Swing Loan Lender hereunder; third, if so determined by the Administrative Agent
or requested by any Issuer or the Swing Loan Lender, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Loan or Letter of Credit; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
Issuer or the Swing Loan Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuer or the Swing Loan
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or Letter of Credit
Borrowings - 143 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2152.jpg]
were made at a time when the conditions set forth in Section 4.2 were satisfied
or waived, such payment shall be applied solely to pay the applicable Loans of,
and Letter of Credit Borrowings owed to, all applicable non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
Letter of Credit Borrowings owed to, that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto. (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender for such period) and (y) shall be limited in
its right to receive Letter of Credit Fees as provided in Section 2.12(b). (iv)
Reallocation of Revolving Commitment Percentages to Reduce Fronting Exposure.
During any period in which there is Revolving Credit Lender that is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Swing
Loans or Letters of Credit pursuant to Sections 2.3 and 2.4, the “Revolving
Commitment Percentage” of each Revolving Credit Lender that is a non-Defaulting
Lender shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Revolving Credit
Lender becomes a Defaulting Lender, no Default or Event of Default exists; (ii)
the aggregate obligation of each Revolving Credit Lender that is a
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Loans shall not exceed the positive difference, if any, of (1)
the Revolving Credit Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans (including its Pro Rata
share of Protective Advances) of that Lender and (iii) no non-Defaulting Lender
is allocated any Class of Revolving Credit Commitments which it does not
maintain. Subject to Section 12.27, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Revolving Credit Lender having become a Defaulting
Lender, including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation. (b)
Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing Loan
Lender and the Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be - 144 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2153.jpg]
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Loans to be held on a pro rata basis by the Lenders in
accordance with their Ratable Portions (without giving effect to Section
2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers for the period that
such Lender was a Defaulting Lender; and provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. (c) Cash Collateral. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, the applicable
Issuer or the Swing Loan Lender, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). SECTION 2.17 Extensions of Loans.
(a) Extension of Revolving Credit Commitments. The Borrowers may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Scheduled Termination Date with respect to all or a portion of any
principal amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.17; provided that
there shall be no more than two (2) Classes of Revolving Loans and Revolving
Credit Commitments outstanding at any time. In order to establish any Extended
Revolving Credit Commitments, the Borrowers shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolver Tranche) (each, a “Revolving
Extension Request”) setting forth the proposed terms (which shall be determined
in consultation with the Administrative Agent) of the Extended Revolving Credit
Commitments to be established, which shall (x) be identical as offered to each
Lender under such Existing Revolver Tranche (including as to the proposed
interest rates and fees payable) and offered pro rata to each Lender under such
Existing Revolver Tranche and (y) be identical to the Revolving Credit
Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Scheduled
Termination Date of the Extended Revolving Credit Commitments shall be later
than the Scheduled Termination Date of the Revolving Credit Commitments of such
Existing Revolver Tranche, (ii) the Revolving Extension Amendment may provide
for other covenants and terms that (I) apply solely to any period after the
Latest Maturity Date that is in effect on the effective date of the Revolving
Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments) or (II) are reasonably satisfactory to the
Administrative Agent and the Borrowers to incorporate such more restrictive
provisions for the benefit of the Lenders (which amendment shall,
notwithstanding any provision herein to the contrary, not require the consent of
any Lender); and (iii) all borrowings under the Revolving Credit Commitments and
repayments thereunder shall be made on a pro rata basis (except for (I) payments
of interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required upon the Revolving
Credit Termination Date of the non-extending Revolving Credit Commitments);
provided, further, that (A) the conditions precedent set forth in - 145 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2154.jpg]
Section 4.2 shall be satisfied as of the date of such Revolving Extension
Amendment and at the time when any Revolving Loans are made in respect of any
Extended Revolving Credit Commitment, (B) in no event shall the final maturity
date of any Extended Revolving Credit Commitments of a given Revolving Extension
Series at the time of establishment thereof be earlier than the then Latest
Maturity Date of any other Revolving Credit Commitments hereunder, (C) any such
Extended Revolving Credit Commitments (and the Liens securing the same) shall be
permitted by the terms of each Acceptable Intercreditor Agreement then in effect
and (D) all documentation in respect of the such Revolving Extension Amendment
shall be consistent with the foregoing. Any Extended Revolving Credit
Commitments effected pursuant to any Revolving Extension Request shall be
designated a series (each, a “Revolving Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Revolving Extension Amendment, be
designated as an increase in any previously established Revolving Extension
Series with respect to such Existing Revolver Tranche. Each Revolving Extension
Series of Extended Revolving Credit Commitments incurred under this Section 2.17
shall be in an aggregate principal amount equal to not less than 50% of the
aggregate Revolving Credit Commitments outstanding at the time such Extended
Revolving Credit Commitments become effective. (b) Revolving Extension Request.
The Borrowers shall provide the applicable Revolving Extension Request at least
ten (10) Business Days (or such shorter period as may be agreed by the
Administrative Agent) prior to the date on which Lenders under the Existing
Revolver Tranche are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably, to accomplish the purposes of this Section 2.17. No
Lender shall have any obligation to agree to provide any Extended Revolving
Credit Commitment pursuant to any Revolving Extension Request. Any Revolving
Credit Lender (each, an “Extending Revolving Credit Lender”) wishing to have all
(but not less than all) of its Revolving Credit Commitments under the Existing
Revolver Tranche subject to such Revolving Extension Request amended into
Extended Revolving Credit Commitments shall notify the Administrative Agent
(each, a “Revolving Extension Election”) on or prior to the date specified in
such Revolving Extension Request of the Revolving Credit Commitments under the
Existing Revolver Tranche which it has elected to request be amended into
Extended Revolving Credit Commitments (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Revolving Credit Commitments under the Existing
Revolver Tranche in respect of which applicable Revolving Credit Lenders shall
have accepted the relevant Revolving Extension Request exceeds the amount of
Extended Revolving Credit Commitments requested to be extended pursuant to the
Revolving Extension Request, Revolving Credit Commitments subject to Revolving
Extension Elections shall be amended to reflect allocations of the Extended
Revolving Credit Commitments, which Extended Revolving Credit Commitments shall
be allocated as agreed by Administrative Agent and the Borrowers. (c) New
Revolving Commitment Lenders. Following any Revolving Extension Request made by
the Borrowers in accordance with this Section 2.17, if the Lenders shall have
declined to agree during the period specified in Section 2.17(b) above to
provide Extended Revolving Credit Commitments in an aggregate principal amount
equal to the amount requested by the Borrowers in such Revolving Extension
Request, the Borrowers may request that banks, - 146 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2155.jpg]
financial institutions or other institutional lenders or investors other than
the Lenders or Extending Revolving Credit Lenders (the “New Revolving Commitment
Lenders”), which New Revolving Commitment Lenders may elect to provide an
Extended Revolving Credit Commitment hereunder; provided that such Extended
Revolving Credit Commitments of such New Revolving Commitment Lenders (i) shall
be in an aggregate principal amount for all such New Revolving Commitment
Lenders not to exceed the aggregate principal amount of Extended Revolving
Credit Commitments so declined to be provided by the existing Lenders and (ii)
shall be on identical terms to the terms applicable to the terms specified in
the applicable Revolving Extension Request (and any Extended Revolving Credit
Commitments provided by existing Lenders in respect thereof); provided further
that, as a condition to the effectiveness of any Extended Revolving Credit
Commitment of any New Revolving Commitment Lender, the Administrative Agent,
each Issuer and the Swing Loan Lender shall have consented (such consent not to
be unreasonably withheld or delayed) to each New Revolving Commitment Lender if
such consent would be required under Section 12.2(b)(iii) for an assignment of
Revolving Credit Commitments to such Person and such Person shall otherwise
constitute an Eligible Assignee. Notwithstanding anything herein to the
contrary, any Extended Revolving Credit Commitment provided by New Revolving
Commitment Lenders shall be pro rata to each New Revolving Commitment Lender.
Upon effectiveness of the Revolving Extension Amendment to which each such New
Revolving Commitment Lender is a party, (a) the Revolving Credit Commitments of
all existing Revolving Credit Lenders of each Class specified in the Revolving
Extension Amendment in accordance with this Section 2.17 will be permanently
reduced pro rata by an aggregate amount equal to the aggregate principal amount
of the Extended Revolving Credit Commitments of such New Revolving Commitment
Lenders and (b) the Revolving Credit Commitment of each such New Revolving
Commitment Lender will become effective. The Extended Revolving Credit
Commitments of New Revolving Commitment Lenders will be incorporated as
Revolving Credit Commitments hereunder in the same manner in which Extended
Revolving Credit Commitments of existing Lenders are incorporated hereunder
pursuant to this Section 2.17, and for the avoidance of doubt, all Borrowings
and repayments of Revolving Loans from and after the effectiveness of such
Revolving Extension Amendment shall be made pro rata across all Classes of
Revolving Credit Commitments including such New Revolving Commitment Lenders
(based on the outstanding principal amounts of the respective Classes of
Revolving Credit Commitments) except for (x) payments of interest and fees at
different rates for each Class of Revolving Credit Commitments (and related
Outstanding Amounts) and (y) repayments required on the Revolving Credit
Termination Date for any particular Class of Revolving Credit Commitments. Upon
the effectiveness of each Extended Revolving Credit Commitment pursuant to this
Section 2.17(c), (a) each Revolving Credit Lender of all applicable existing
Classes of Revolving Credit Commitments immediately prior to such effectiveness
will automatically and without further act be deemed to have assigned to each
New Revolving Commitment Lender, and each such New Revolving Commitment Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Credit Lender’s participations hereunder in outstanding
Letters of Credit and Swing Loans such that, after giving effect to each such
deemed assignment and assumption of participations, subject to Section 2.16, the
percentage of the outstanding (i) participations hereunder in Letters of Credit
and (ii) participations hereunder in Swing Loans held by each Revolving Credit
Lender of each Class of Revolving Credit Commitments (including each such New
Revolving Commitment Lender) will equal the percentage of the aggregate
Revolving Credit Commitments of all Classes of Revolving Credit Lenders
represented by such Revolving - 147 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2156.jpg]
Credit Lender’s Revolving Credit Commitment and (b) if, on the date of such
effectiveness, there are any Revolving Loans outstanding, such Revolving Loans
shall on or prior to the effectiveness of such Extended Revolving Credit
Commitment be prepaid from the proceeds of Revolving Loans made hereunder under
the Extended Revolving Credit Commitments, which prepayment shall be accompanied
by accrued interest on the Revolving Loans being prepaid and any costs incurred
by any Lender in accordance with Section 3.6. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence. (d)
Revolving Extension Amendment. Extended Revolving Credit Commitments shall be
established pursuant to an amendment (each, a “Revolving Extension Amendment”)
to this Agreement among the Borrowers, the Administrative Agent and each
Extending Revolving Credit Lender and each New Revolving Commitment Lender, if
any, providing an Extended Revolving Credit Commitment thereunder, which shall
be consistent with the provisions set forth in Sections 2.17(a), (b) and (c)
above (but which shall not require the consent of any other Lender). The
effectiveness of any Revolving Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Sections
4.2(a) and (b) and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a Change in
Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Collateral Agent in order to ensure that the Extended Revolving
Credit Commitments are provided with the benefit of the applicable Loan
Documents. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Revolving Extension Amendment. Each of the parties hereto
hereby agrees that this Agreement and the other Loan Documents may be amended
pursuant to a Revolving Extension Amendment, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Revolving Credit Commitments incurred
pursuant thereto, (ii) make such other changes to this Agreement and the other
Loan Documents (without the consent of the Requisite Lenders) and (iii) effect
such other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrowers, to effect the provisions of this Section, and the Requisite
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Revolving Extension Amendment. (e) No conversion of Revolving Loans
pursuant to any Revolving Extension in accordance with this Section 2.17 shall
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement. (f) Extension of FILO Loans. The Borrowers may at any time and from
time to time request that all or a portion of the FILO Loans of a given Class
(each, an “Existing FILO Tranche”) be amended to extend the Scheduled
Termination Date with respect to all or a portion of any principal amount of
such FILO Loans (any such FILO Loans which have been so amended, “Extended FILO
Loans”) and to provide for other terms consistent with this Section 2.17;
provided that there shall be no more than two (2) Classes of FILO Loans (that
are not Junior FILO Loans) - 148 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2157.jpg]
and no more than two (2) Classes of Junior FILO Loans outstanding at any time.
In order to establish any Extended FILO Loans, the Borrowers shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing FILO Tranche) (each, a “FILO
Extension Request”) setting forth the proposed terms (which shall be determined
in consultation with the Administrative Agent) of the Extended FILO Loans, which
shall (x) be identical as offered to each Lender under such Existing FILO
Tranche (including as to the proposed interest rates and fees payable) and
offered pro rata to each Lender under such Existing FILO Tranche and (y) be
identical to the FILO Loans under the Existing FILO Tranche from which such
Extended FILO Loans are to be amended, except that: (i) the Scheduled
Termination Date of the Extended FILO Loans shall be later than the Scheduled
Termination Date of the FILO Loans of such Existing FILO Tranche, (ii) the FILO
Extension Amendment may provide for other covenants and terms that (I) apply
solely to any period after the Latest Maturity Date that is in effect on the
effective date of the FILO Extension Amendment (immediately prior to the
establishment of such Extended FILO Loans) or (II) are reasonably satisfactory
to the Administrative Agent and the Borrowers to incorporate such more
restrictive provisions for the benefit of the Lenders (which amendment shall,
notwithstanding any provision herein to the contrary, not require the consent of
any Lender); and (iii) all repayments of FILO Loans shall be made on a pro rata
basis (except for (I) payments of interest and fees at different rates on
Extended FILO Loans and (II) repayments required upon the FILO Maturity Date of
the non-extending FILO Loans); provided, further, that (A) the conditions
precedent set forth in Section 4.2 shall be satisfied as of the date of such
FILO Extension Amendment, (B) in no event shall the final maturity date of any
Extended FILO Loans of a given FILO Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any other
FILO Loans hereunder, (C) any such Extended FILO Loans (and the Liens securing
the same) shall be permitted by the terms of each Acceptable Intercreditor
Agreement then in effect and (D) all documentation in respect of the such FILO
Extension Amendment shall be consistent with the foregoing. Any Extended FILO
Loans amended pursuant to any FILO Extension Request shall be designated a
series (each, a “FILO Extension Series”) of Extended FILO Loans for all purposes
of this Agreement. Each FILO Extension Series of Extended FILO Loans incurred
under this Section 2.17 shall be in an aggregate principal amount equal to not
less than 50% of the aggregate FILO Loans outstanding at the time such Extended
FILO Loans become effective. (g) FILO Extension Request. The Borrowers shall
provide the applicable FILO Extension Request at least ten (10) Business Days
(or such shorter period as may be agreed by the Administrative Agent) prior to
the date on which Lenders under the Existing FILO Tranche are requested to
respond, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably, to
accomplish the purposes of this Section 2.17. No Lender shall have any
obligation to agree to extend any FILO Loan pursuant to any FILO Extension
Request. Any FILO Lender (each, an “Extending FILO Lender”) wishing to have all
(but not less than all) of its FILO Loans under the Existing FILO Tranche
subject to such FILO Extension Request amended into Extended FILO Loans shall
notify the Administrative Agent (each, a “FILO Extension Election”) on or prior
to the date specified in such FILO Extension Request of the FILO Loans under the
Existing FILO Tranche which it has elected to request be amended into Extended
FILO Loans (subject to any minimum denomination requirements imposed by the
Administrative Agent). In the event that the aggregate principal amount of FILO
Loans under the Existing FILO Tranche in respect of which applicable FILO
Lenders shall have accepted the relevant FILO Extension Request exceeds the
amount of Extended - 149 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2158.jpg]
FILO Loans requested to be extended pursuant to the FILO Extension Request, FILO
Loans subject to FILO Extension Elections shall be amended to reflect
allocations of the Extended FILO Loans, which Extended FILO Loans shall be
allocated as agreed by Administrative Agent and the Borrowers. (h) FILO
Extension Amendment. Extended FILO Loans shall be established pursuant to an
amendment (each, a “FILO Extension Amendment”) to this Agreement among the
Borrowers, the Administrative Agent and each Extending FILO Lender, which shall
be consistent with the provisions set forth in Sections 2.17(f) and (g) above
(but which shall not require the consent of any other Lender). The effectiveness
of any FILO Extension Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Sections 4.2(a) and (b) and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting from a Change in Law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Collateral Agent
in order to ensure that the Extended FILO Loans are provided with the benefit of
the applicable Loan Documents. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each FILO Extension Amendment. Each of
the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to a FILO Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Extended FILO Loans effected
pursuant thereto, (ii) make such other changes to this Agreement and the other
Loan Documents (without the consent of the Requisite Lenders) and (iii) effect
such other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrowers, to effect the provisions of this Section, and the Requisite
Lenders hereby expressly authorize the Administrative Agent to enter into any
such FILO Extension Amendment. SECTION 2.18 Designated Lenders. Each of the
Administrative Agent, each Issuer, the Swing Loan Lender and each Lender at its
option may make any Credit Extension or otherwise perform its obligations
hereunder through any Lending Office (each, a “Designated Lender”); provided
that any exercise of such option shall not affect the obligation of such
Borrowers to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided that
designation of a Designated Lender is for administrative convenience only and
does not expand the scope of liabilities or obligations of any Lender or
Designated Lender beyond those of the Lender designating such Person as a
Designated Lender as provided in this Agreement. ARTICLE III. TAXES, YIELD
PROTECTION AND ILLEGALITY SECTION 3.1 Taxes. Except for the definition of “Tax
Indemnitee” in Section 3.1(e), and the provisions of Section 3.1(h) below, the
provisions of this Section 3.1 shall not apply in respect of any English
Borrower, to which the provisions of Section 3.2 shall apply. - 150 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2159.jpg]
(a) All sums payable by any Loan Party hereunder or under any other Loan
Document to any Agent, Issuer or any Lender shall (except to the extent required
by Law) be paid free and clear of, and without any deduction or withholding on
account of, any Taxes. (b) If any Loan Party or any Agent, Issuer or Lender is
required by Law to make any deduction or withholding on account of any
Non-Excluded Tax from any sum paid or payable by any Loan Party to any Lender,
Issuer or Agent under any of the Loan Documents: (i) the applicable Loan Party
(if it is required to make the deduction or withholding) shall notify the
applicable Agent of any such requirement or any change in any such requirement
as soon as such Loan Party becomes aware of it; (ii) the applicable Loan Party
or Agent, as required by applicable Law, shall make such deduction or
withholding and pay to the relevant Governmental Authority, in accordance with
applicable Law, any such Non-Excluded Tax before the date on which penalties
attach thereto; (iii) the sum payable by the applicable Loan Party shall be
increased to the extent necessary to ensure that, after the making of any
required deduction or withholding (including any deductions or withholdings
attributable to any payments required to be made under this Section 3.1), the
Lender, Issuer or the Agent (as applicable), receives a net sum equal to what it
would have received had no such deduction or withholding been required or made;
and (iv) as soon as practicable after paying any sum from which it is required
by Law to make any deduction or withholding, and as soon as practicable after
the due date of payment of any Tax which it is required by clause (ii) above to
pay, the Loan Party making such payments (if it is required to make the
deduction or withholding) shall deliver to the Administrative Agent evidence
reasonably satisfactory to the other affected parties of such deduction or
withholding and of the remittance thereof to the relevant Governmental
Authority. (c) Each Lender shall, at such times as are reasonably requested by
the Borrowers or the Administrative Agent, provide the Borrowers and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrowers or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation
required below in this Section 3.1(c)) obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrowers and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrowers or the Administrative Agent) or promptly
notify the Borrowers and the Administrative Agent of its inability to do so.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.1(c)(1), (2) and (3)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the foregoing: (1) Each U.S. Lender shall deliver to the Borrowers and
the Administrative Agent on or before the date on which it becomes a party to
this Agreement two properly completed and duly signed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding. -
151 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2160.jpg]
(2) Each Foreign Lender shall deliver to the Borrowers and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent) whichever of the following is applicable: (B) two properly
completed and duly signed copies of IRS Form W-8BEN or W-8BEN-E, as applicable
(or any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party, and such other documentation as
required under the Code, (C) two properly completed and duly signed copies of
IRS Form W-8ECI (or any successor forms), (D) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under Section
871(h) or Section 881(c) of the Code, (A) two properly completed and duly signed
certificates substantially in the form of Exhibit K (any such certificate, a
“U.S. Tax Compliance Certificate”) and (B) two properly completed and duly
signed copies of IRS Form W-8BEN or W-8BEN- E, as applicable (or any successor
forms), (E) to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
two properly completed duly signed copies of IRS Form W-8IMY (or any successor
forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN or W- 8BEN-E,
a U.S. Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 3.1(c) if such beneficial owner were a Lender, as
applicable (provided that, if one or more beneficial owners are claiming the
portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Foreign Lender on behalf of such beneficial owner), or (F) two
properly completed and duly signed copies of any other form prescribed by
applicable U.S. federal income tax Laws (including the Treasury Regulations) as
a basis for claiming a complete exemption from, or a reduction in, United States
federal withholding tax on any payments to such Lender under the Loan Documents.
(3) If a payment made to a Lender under any Loan Document may be subject to U.S.
federal withholding tax imposed by Sections 1471 through 1474 of the Code
(including any successor provisions), such Lender shall deliver to Borrowers and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by Borrowers or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under Sections 1471 through 1474 of the Code and to determine whether such
Lender has or - 152 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2161.jpg]
has not complied with such Lender’s obligations under such Sections and, if
necessary, to determine the amount to deduct and withhold from such payment.
Notwithstanding any other provision of this Section 3.1(c), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver. (d) In addition to the payments by a Loan Party required by Section
3.1(b), the Borrowers shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent, timely reimburse it for the payment of any Other Taxes.
(e) The Borrowers shall indemnify each Lender, each Issuer and each Agent (each
a “Tax Indemnitee”), within twenty (20) days after written demand therefor, for
the full amount of any Non-Excluded Taxes paid or payable by such Tax Indemnitee
that is imposed on or in respect of any payment under or with respect to any
Loan Document and any Other Taxes paid or payable by such Tax Indemnitee
(including Non-Excluded Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 3.1), whether or not such Taxes were
correctly or legally imposed or asserted by the Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered by the Tax Indemnitee (with a copy to the Administrative Agent, as
applicable) or by the Administrative Agent on its own behalf or on behalf of
another Tax Indemnitee, shall be conclusive absent manifest error. (f) If and to
the extent that a Tax Indemnitee, in its sole discretion (exercised in good
faith), determines that it has received a refund of any Non-Excluded Taxes in
respect of which it has received additional payments under this Section 3.1 or
indemnity payments pursuant to Section 3.1(e), then such Tax Indemnitee shall
pay to the relevant Loan Party the amount of such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by a Loan Party under
this Section 3.1 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses of the Tax Indemnitee (including any Taxes imposed
with respect to such refund), and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Tax Indemnitee, agrees to repay the
amount paid over by the Tax Indemnitee (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Tax Indemnitee if
the Tax Indemnitee is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require a Tax Indemnitee to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to any Loan Party or any other Person. (g) In the
event that a Loan Party makes an indemnification payment to a Tax Indemnitee
with respect to Non-Excluded Taxes pursuant to Section 3.1(e) or a Loan Party is
required to repay to a Tax Indemnitee an amount in respect of a refund of any
Non-Excluded Taxes previously paid over to such Loan Party pursuant to Section
3.1(f), such Tax Indemnitee shall reasonably cooperate with all reasonable
requests of such Loan Party, at the sole expense of such Loan Party, if (i) in
the reasonable judgment of the Tax Indemnitee such cooperation shall not subject
such Tax Indemnitee, as the case may be, to any unreimbursed third party cost or
expense or otherwise be materially disadvantageous to such Tax Indemnitee and
(ii) there is a reasonable basis for such Loan Party to contest with the
applicable Governmental Authority the imposition of such Non-Excluded Taxes or
Other Taxes or the repayment of such refund. Any resulting refund - 153 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2162.jpg]
shall be governed by Section 3.1(f). This subsection shall not be construed to
require a Tax Indemnitee to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to any Loan Party
or any other Person. (h) Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Non-Excluded Tax or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Non-Excluded Tax or Other Taxes and without limiting the obligation of
the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.2(e) relating to the maintenance of
a Participant Register, (iii) any Excluded Taxes attributable to such Lender and
(iv) any Taxes giving rise to a U.K. Tax Payment by any English Borrower under
Section 3.2(c) that are attributable to such Lender (but only to the extent that
such English Borrower has not already indemnified the Administrative Agent for
such Taxes and without limiting the obligation of an English Borrower to do so),
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.1(h). (i) Each party’s
obligations under this Section 3.1 shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender or an Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations. SECTION 3.2 United Kingdom
Tax Matters. (a) Application. The provisions of this Section 3.2 shall only
apply in respect of an English Borrower, and in respect of an English Borrower
the provisions of Section 3.1 shall not apply to the extent set out therein. (b)
Tax Gross-Up. (i) Each English Borrower shall make all payments to be made by it
under any Loan Document without any U.K. Tax Deduction unless a U.K. Tax
Deduction is required by law. (ii) Each English Borrower shall, promptly upon
becoming aware that it must make a U.K. Tax Deduction (or that there is any
change in the rate or the basis of a U.K. Tax Deduction) notify the
Administrative Agent accordingly. Similarly, a Lender shall notify the
Administrative Agent on becoming so aware in respect of a payment payable to
that Lender. If the Administrative Agent receives such notification from a
Lender it shall notify the relevant English Borrower. - 154 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2163.jpg]
(iii) If a U.K. Tax Deduction is required by law to be made by an English
Borrower, the amount of the payment due from that English Borrower shall be
increased to an amount which (after making any U.K. Tax Deduction) leaves an
amount equal to the payment which would have been due if no U.K. Tax Deduction
had been required. (iv) A payment by an English Borrower shall not be increased
under clause (iii) above by reason of a U.K. Tax Deduction on account of Taxes
imposed on interest by the U.K. if, on the date on which the payment falls due:
(A) the payment could have been made to the relevant Lender without a U.K. Tax
Deduction if the Lender had been a U.K. Qualifying Lender, but on that date that
Lender is not or has ceased to be a U.K. Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law,
regulation or U.K. Treaty or any published practice or published concession of
any relevant taxing authority; or (B) the relevant Lender is a U.K. Qualifying
Lender solely by virtue of paragraph (a)(ii) of the definition of U.K.
Qualifying Lender, and: (1) an officer of HMRC has given (and not revoked) a
direction (a “Direction”) under section 931 of the U.K. ITA which relates to the
payment and that Lender has received from the English Borrower making the
payment a certified copy of that Direction; and (2) the payment could have been
made to the Lender without any U.K. Tax Deduction if that Direction had not been
made; or (C) the relevant Lender is a U.K. Qualifying Lender solely by virtue of
paragraph (a)(ii) of the definition of U.K. Qualifying Lender and: (1) the
relevant Lender has not given a U.K. Tax Confirmation to the English Borrower;
and (2) the payment could have been made to the Lender without any U.K. Tax
Deduction if the Lender had given a U.K. Tax Confirmation to the English
Borrower, on the basis that the U.K. Tax Confirmation would have enabled the
English Borrower to have formed a reasonable belief that the payment was an
“excepted payment” for the purpose of section 930 of the U.K. ITA; or (D) the
relevant Lender is a U.K. Treaty Lender and the English Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the U.K. Tax Deduction had that Lender complied with its
obligations under Section 3.2(b)(vii) or Section 3.2(b)(viii) (as applicable).
(v) If an English Borrower is required to make a U.K. Tax Deduction, that
English Borrower shall make that U.K. Tax Deduction and any payment - 155 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2164.jpg]
required in connection with that U.K. Tax Deduction within the time allowed and
in the minimum amount required by law. (vi) Within thirty (30) days of making
either a U.K. Tax Deduction or any payment required in connection with that U.K.
Tax Deduction, the English Borrower making that U.K. Tax Deduction shall deliver
to the Administrative Agent for the Lender entitled to the payment a statement
under section 975 of the U.K. ITA or other evidence reasonably satisfactory to
that Lender that the U.K. Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority. (vii) (A) Subject to
Section 3.2(b)(vii)(B), a U.K. Treaty Lender and an English Borrower which makes
a payment to which that U.K. Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that English Borrower to
obtain authorization to make that payment without a U.K. Tax Deduction. (B) (1)
A U.K. Treaty Lender which becomes a party to this Agreement on the Closing Date
that holds a passport under the HMRC DT Treaty Passport scheme, and which wishes
that scheme to apply to this Agreement, shall include an indication to that
effect (for the benefit of the Administrative Agent and without liability to any
English Borrower) by confirming its scheme reference number and its jurisdiction
of tax residence opposite its name at Schedule I; and (2) a U.K. Treaty Lender
which becomes a party to this Agreement after the Closing Date that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall include an indication to that effect (for the
benefit of the Administrative Agent and without liability to any English
Borrower) by confirming its scheme reference number and jurisdiction of tax
residence in the documentation which it executes on becoming a party to this
Agreement as a Lender, and having done so, that Lender shall be under no
obligation pursuant to Section 3.2(b)(vii)(A). (viii) If a Lender has confirmed
its scheme reference number and jurisdiction of tax residence in accordance with
Section 3.2(b)(vii)(B) and: (A) an English Borrower making a payment to that
Lender has not made an English Borrower DTTP Filing in respect of that Lender,
or (B) an English Borrower making a payment to that Lender has made an English
Borrower DTTP Filing in respect of that Lender but: (1) that English Borrower
DTTP Filing has been rejected by HMRC; or (2) HMRC has not given that English
Borrower authority to make payments to that Lender without a U.K. Tax Deduction
within 60 days of the date of the English Borrower DTTP Filing, - 156 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2165.jpg]
and in each case, the English Borrower has notified that Lender in writing, that
Lender and the English Borrower shall co-operate in completing any additional
procedural formalities necessary for the English Borrower to obtain
authorization to make that payment without a U.K. Tax Deduction. (ix) If a
Lender has not included an indication to the effect that it wishes the HMRC DT
Treaty Passport scheme to apply to this Agreement in accordance with Section
3.2(b)(vii)(B), an English Borrower shall not make an English Borrower DTTP
Filing or file any other form relating to the HMRC DT Treaty Passport scheme in
respect of that Lender’s advance or its participation in any advance unless the
Lender otherwise agrees. (x) An English Borrower shall, promptly on making an
English Borrower DTTP Filing, deliver a copy of that English Borrower DTTP
Filing to the Administrative Agent for delivery to the relevant Lender. (xi) A
U.K. Non-Bank Lender shall promptly notify the relevant English Borrower and the
Administrative Agent if there is any change in the position from that set out in
the U.K. Tax Confirmation. (c) Tax Indemnity. (i) Holdings shall (within three
(3) Business Days of demand by the Administrative Agent) pay to a Tax Indemnitee
an amount equal to the loss, liability or cost which that Tax Indemnitee
determines (acting in good faith) will be or has been (directly or indirectly)
suffered for or on account of Taxes by that Tax Indemnitee in respect of a Loan
Document. (ii) Section 3.2(c)(i) shall not apply: (A) with respect to any Taxes
assessed on a Tax Indemnitee: (1) under the law of the jurisdiction in which
that Tax Indemnitee is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Tax Indemnitee is treated as resident for tax
purposes; or (2) under the law of the jurisdiction in which such Tax
Indemnitee’s Lending Office is located in respect of amounts received or
receivable in such jurisdiction, if such Taxes are imposed on or calculated by
reference to the net income received or receivable (but not any sum deemed to be
received or receivable) by such Tax Indemnitee; or (B) to the extent a loss,
liability or cost: (1) is compensated for by an increased payment under Section
3.2(b)(iii) or a payment under Section 3.2(f) or a payment under Section 3.2(g);
or - 157 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2166.jpg]
(2) would have been compensated for by an increased payment under Section 3.2(b)
but was not so compensated solely because one of the exclusions in Section
3.2(b) applied; (3) would have been compensated for by a payment under Section
3.2(f) but was not so compensated solely because one of the exclusions in
Section 3.2(f) applied; (4) relates to a FATCA Deduction required to be made by
a party to this Agreement; or (5) is suffered or incurred in respect of any Bank
Levy (or any payment attributable to, or liability arising as a consequence of,
a Bank Levy). (iii) A Tax Indemnitee making, or intending to make a claim under
Section 3.2 (c)(i) shall promptly notify the Administrative Agent of the event
which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the Lead Administrative Borrower. (iv) A Tax
Indemnitee shall, on receiving a payment from an English Borrower under this
Section 3.2(c), notify the Administrative Agent. (d) Tax Credit. If an English
Borrower makes a U.K. Tax Payment and the relevant Lender determines (acting in
good faith) that: (i) a U.K. Tax Credit is attributable either to an increased
payment of which that U.K. Tax Payment forms part, or to that U.K. Tax Payment
or to a U.K. Tax Deduction in consequence of which that U.K. Tax Payment was
required; and (ii) such Lender has obtained and utilized that U.K. Tax Credit,
such Lender shall pay an amount to that English Borrower which such Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the U.K. Tax Payment not been required to be made by
that English Borrower. (e) Lender Status Confirmation. Each Lender which becomes
a party to this Agreement after the Closing Date (“New Lender”) shall indicate,
in the documentation which it executes on becoming a party to this Agreement,
and for the benefit of the Administrative Agent and without liability to any
English Borrower, which of the following categories it falls within: (i) not a
U.K. Qualifying Lender; (ii) a U.K. Qualifying Lender (other than a U.K. Treaty
Lender); or (iii) a U.K. Treaty Lender. If a New Lender fails to indicate its
status in accordance with this Section 3.2(e), then that New Lender shall be
treated for the purposes of this - 158 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2167.jpg]
Agreement (including by any English Borrower) as if it is not a U.K. Qualifying
Lender until such time as it notifies the Administrative Agent which category of
U.K. Qualifying Lender applies (and the Administrative Agent, upon receipt of
such notification, shall inform the relevant English Borrower). For the
avoidance of doubt, the Assignment and Assumption which a Lender executes on
becoming a party to this Agreement shall not be invalidated by any failure of a
New Lender to comply with this Section 3.2(e). (f) Stamp Taxes. Holdings shall
pay and, within three (3) Business Days of demand, indemnify each Lender against
any cost, loss or liability that Lender incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of any Loan Document;
provided that this Section 3.2(f) shall not apply (i) in respect of any stamp
duty, registration and other similar Taxes payable in respect of an assignment,
novation, subparticipation or transfer by a Lender of any of its rights or
obligations under a Loan Document, or (ii) pursuant to or to the extent that
such stamp duty, registration or other similar Taxes become payable upon a
voluntary registration made by any Lender if such registration is not required
by any applicable law or necessary to evidence, prove, maintain, enforce, compel
or otherwise assert the rights of such Lender or obligations of any party under
a Loan Document save in circumstances where such assignment, novation,
subparticipation or transfer, or voluntary registration (i) takes place at a
time when an Event of Default is continuing or (ii) is made at the request or
with the consent of any English Borrower. (g) VAT. (i) All amounts expressed to
be payable under a Loan Document by any party to any Lender which (in whole or
in part) constitute the consideration for a supply for VAT purposes shall be
deemed to be exclusive of any VAT which is chargeable on such supply, and
accordingly, subject to Section 3.2(g)(ii), if VAT is or becomes chargeable on
any supply made by any Lender to any party under a Loan Document, that party
shall pay to the Lender (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Lender shall promptly provide an appropriate VAT invoice to such party).
(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for such supply
to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration): (A) (where the Supplier is the person required
to account to the relevant tax authority for the VAT) the Relevant Party shall
also pay to the Supplier (at the same time as paying such amount) an additional
amount equal to the amount of such VAT. The Recipient must (where this Section
3.2(g)(ii)(A) applies) promptly pay to the Relevant Party an amount equal to any
credit or repayment the - 159 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2168.jpg]
Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply; and (B)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party shall promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT. (iii) Where a Loan Document requires any party to reimburse
or indemnify a Lender for any cost or expense, that party shall reimburse or
indemnify (as the case may be) such Lender for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Lender reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority. (iv) Any reference in this
Section 3.2(g) to any party shall, at any time when such party is treated as a
member of a group or unity (or fiscal unity) for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated at that time as making the supply, or (as appropriate) receiving
the supply, under the applicable grouping rules provided for in Article 11 of
Council Directive 2006/112/EC (as implemented by the relevant member state of
the European Union) or any similar provision in any jurisdiction which is not a
member state of the European Union. (v) In relation to any supply made by a
Lender to any party under a Loan Document, if reasonably requested by such
Lender, that party must promptly provide such Lender with details of that
party’s VAT registration and such other information as is reasonably requested
in connection with such Lender’s VAT reporting requirements in relation to such
supply. (h) FATCA Information. (i) Subject to Section 3.2(h)(iii), any Lender
and any English Borrower shall, within ten (10) Business Days of a reasonable
request by such a party: (A) confirm to the party making that request whether it
is a FATCA Exempt Party or not a FATCA Exempt Party; (B) supply to that party
such forms, documentation and other information relating to its status under
FATCA as that other party reasonably requests for the purposes of that other
party’s compliance with FATCA; and (C) supply to that party such forms,
documentation and other information relating to its status as that other party
reasonably requests for the purposes of that other party’s compliance with any
other law, regulation, or exchange of information regime. - 160 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2169.jpg]
(ii) If a party confirms to another party pursuant to Section 3.2(h)(i)(A) that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not or
has ceased to be a FATCA Exempt Party, that party shall notify that other party
reasonably promptly. (iii) Section 3.2(h)(i) shall not oblige any Lender to do
anything, and Section 3.2(h)(i)(C) shall not oblige any other party to do
anything, which would or might in its reasonable opinion constitute a breach of
any: (A) law or regulation; (B) fiduciary duty; or (C) duty of confidentiality.
(iv) If a party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
Section 3.2(h)(i)(A) or (B) (including, for the avoidance of doubt, where
Section 3.2(h)(iii) applies), then such party shall be treated for the purposes
of the Loan Documents (and payments under them) as if it is not a FATCA Exempt
Party until such time as the party in question provides the requested
confirmation, forms, documentation or other information. (i) FATCA Deduction.
(i) Each Lender and English Borrower may make any FATCA Deduction it is required
to make by FATCA, and any payment required in connection with that FATCA
Deduction, and no such party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction. (ii) Each Lender and English
Borrower shall promptly, upon becoming aware that it must make a FATCA Deduction
(or that there is any change in the rate or the basis of such FATCA Deduction),
notify the party to whom it is making the payment and, in addition, shall notify
the Administrative Agent, and the Administrative Agent shall notify the other
Lenders. (j) Determination. Except as otherwise expressly provided in this
Section 3.2, a reference to “determines” or “determined” contained in this
Section 3.2 means a determination made in the absolute discretion of the person
making the determination. (k) Assignments and transfers by the Lenders. (i) If:
(A) a Lender assigns or transfers any of its rights or obligations under the
Loan Documents or changes its Lending Office; and - 161 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2170.jpg]
(B) as a result of circumstances existing at the date the assignment, transfer
or change occurs, an English Loan Party would be obliged to make a payment to
the new Lender or Lender acting through its new Lending Office under this
Section 3.2, then the new Lender or Lender acting through its new Lending Office
is only entitled to receive payment under this Section 3.2 to the same extent as
the existing Lender or Lender acting through its previous Lending Office would
have been if the assignment, transfer or change had not occurred. (ii) Section
3.2(k)(i) shall not apply: (A) in respect of an assignment or transfer made in
the ordinary course of primary syndication of any Loan; or (B) in relation to
Section 3.2(b), to a U.K. Treaty Lender that has included a confirmation of its
scheme reference number and its jurisdiction of tax residence in accordance with
Section 3.2(b)(vii)(B) if the English Borrower making the payment has not made
an English Borrower DTTP Filing in respect of that U.K. Treaty Lender within the
applicable timeframe specified in the definition of English Borrower DTTP
Filing. SECTION 3.3 Illegality. If any Lender reasonably determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market (or as regards Eurocurrency Loans denominated in Canadian Dollars, to
transact in bankers’ acceptances in the Canadian interbank market), then, on
notice thereof by such Lender to the Lead Administrative Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans denominated in Dollars, to convert Base Rate Loans or
Canadian Base Rate Loans to Eurocurrency Rate Loans, or, in the case of
Eurocurrency Rate Loans denominated in Canadian Dollars, to convert Canadian
Prime Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans, Canadian Base Rate Loans or Canadian Prime Rate Loans, in each such
case the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the Canadian Base Rate or the Canadian Prime
Rate, the interest rate on which Base Rate Loans, Canadian Base Rate Loans or
Canadian Prime Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, the Canadian Base Rate or the
Canadian Prime Rate, as the case may be, in each case until such Lender notifies
the Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
applicable Borrowers may revoke any pending request for a Borrowing of, - 162 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2171.jpg]
conversion to or continuation of Eurocurrency Rate Loans and shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars or Canadian Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans, Canadian
Base Rate Loans or Canadian Prime Rate Loans, as applicable (the interest rate
on which Base Rate Loans, Canadian Base Rate Loans or Canadian Prime Rate Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurocurrency Rate component of
the Base Rate, the Canadian Base Rate or the Canadian Prime Rate, as the case
may be), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate
component of the Base Rate or Canadian Base Rate with respect to any Base Rate
Loans or Canadian Base Rate Loans, respectively, or upon the Eurocurrency Rate
component of the Canadian Prime Rate with respect to any Canadian Prime Rate
Loans, the Administrative Agent shall during the period of such suspension
compute the Base Rate, the Canadian Base Rate or the Canadian Prime Rate, as the
case may be, applicable to such Lender without reference to the Eurocurrency
Rate component thereof until the Administrative Agent is advised in writing by
such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted. SECTION 3.4 Inability to Determine Rates. (a) If in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof, (i) the Administrative Agent determines (A) that deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, or (B) (x) adequate
and reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan, Canadian Base Rate Loan or Canadian
Prime Rate Loan (as applicable) and (y) the circumstances described in Section
3.3(c)(i) do not apply (in each case with respect to this clause (i), “Impacted
Loans”) or (ii) the Administrative Agent or the Requisite Lenders determine that
for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Lead Administrative Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) and the Borrowers shall, upon demand from the Administrative Agent (or
from the Requisite Lenders with a copy to the Administrative Agent), prepay or,
if applicable and such Loans are denominated in Dollars or Canadian Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans, Canadian
Base Rate Loans or Canadian Prime Rate Loans, as applicable, and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the Canadian Base Rate or the
Canadian Prime Rate, as applicable, the utilization of the Eurocurrency Rate
component in determining the Base Rate, the Canadian Base Rate or the Canadian
Prime Rate, as applicable, shall be suspended, in each case until the - 163 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2172.jpg]
Administrative Agent (or, in the case of a determination by the Requisite
Lenders described in clause (ii) of this Section 3.4(a), until the
Administrative Agent upon the instruction of the Requisite Lenders) revokes such
notice. Upon receipt of such notice, the Lead Administrative Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, in
connection with a Borrowing of Loan denominated in Dollars or Canadian Dollars
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans, Canadian Base Rate Loans or Canadian Prime Rate Loans, as
applicable (subject to the foregoing clause (y)) in the amount specified
therein. (b) Notwithstanding the foregoing, if the Requisite Lenders have made
the determination described in clause (i) of Section 3.4(a), the Administrative
Agent, in consultation with the Lead Administrative Borrower, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of Section 3.4(a), (ii) the Administrative
Agent or the Requisite Lenders notify the Administrative Agent and the Lead
Administrative Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans or
(iii) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Lead Administrative
Borrower written notice thereof. (c) Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Lead Administrative Borrower or Requisite Lenders notify the Administrative
Agent (with, in the case of the Requisite Lenders, a copy to the Lead
Administrative Borrower) that the Lead Administrative Borrower or Requisite
Lenders, as applicable, have determined, that: (i) adequate and reasonable means
do not exist for ascertaining LIBOR for any requested Interest Period,
including, without limitation, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; (ii) the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or - 164 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2173.jpg]
(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.4, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR, then, reasonably promptly after such determination by the Administrative
Agent or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Lead Administrative Borrower may amend this
Agreement to replace LIBOR with (x) one or more SOFR-Based Rates or (y) another
alternate benchmark rate, in each case, for Dollar-denominated Loans, giving due
consideration to any evolving or then existing convention for similar multi-
currency syndicated credit facilities for such alternative benchmarks and, in
each case, including any mathematical or other adjustments to such benchmark
giving due consideration to any evolving or then existing convention for similar
multi-currency syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment”; and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Lead
Administrative Borrower unless, prior to such time, Lenders comprising the
Requisite Lenders have delivered to the Administrative Agent written notice that
such Requisite Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Requisite Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. If no LIBOR Successor Rate has been
determined and the circumstances under clause (i) of this Section 3.4(c) exist
or the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify the Lead Administrative Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in Dollars shall be suspended (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate or Canadian Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate and
the Canadian Base Rate shall be suspended. Upon receipt of such notice, the Lead
Administrative Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans or Canadian Base Rate Loans, as applicable (subject to the foregoing
clause (y)), in the amount specified therein. In connection with the
implementation of a LIBOR Successor Rate, the Administrative Agent will have the
right to make LIBOR Successor Rate Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such LIBOR Successor Rate Conforming Changes will
become - 165 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2174.jpg]
effective without any further action or consent of any other party to this
Agreement (provided that the Administrative Agent shall post any amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders (which
may be posted to the Platform) reasonably promptly after the effectiveness
thereof). Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement. SECTION 3.5 Increased Cost and
Reduced Return; Capital Adequacy; Reserves on Eurocurrency Rate Loans. (a)
Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender) or any Issuer; (ii)
subject any Lender or any Issuer to any Tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any participation in a Letter of Credit
or any Eurocurrency Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuer in respect thereof (except for (i) any
Excluded Taxes or any Non-Excluded Taxes or Other Taxes indemnified or otherwise
paid under Section 3.1, or (ii) any amount that is compensated for under Section
3.2 or would have been compensated for under Section 3.2 but was not so
compensated solely because any of the relevant exclusions applied, or (iii) any
Bank Levy); or impose on any Lender or any Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein,
in each case that is not otherwise accounted for in this clause (a); and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Loan the interest on which is determined by reference
to the Eurocurrency Rate (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or such Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuer hereunder
(whether of principal, interest or any other amount) then, from time to time
within fifteen (15) days after demand by such Lender or Issuer setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent), the Borrowers will pay to such Lender or Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuer, as the case may be, for such additional costs incurred or reduction
suffered. (b) Capital Requirements. If any Lender or any Issuer reasonably
determines that any Change in Law affecting such Lender or such Issuer or any
Lending Office of such Lender or such Lender’s or such Issuer’s holding company,
if any, regarding capital or liquidity - 166 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2175.jpg]
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuer’s capital or on the capital of such Lender’s or such
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuer, to
a level below that which such Lender or such Issuer or such Lender’s or such
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuer’s policies and the policies of
such Lender’s or such Issuer’s holding company with respect to capital
adequacy), then from time to time upon demand of such Lender or such Issuer
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent),
the Borrowers will pay to such Lender or such Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuer or
such Lender’s or such Issuer’s holding company for any such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender or an Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section 3.5 and delivered to the Lead Administrative Borrower
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or such Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof. (d) Delay in Requests.
Failure or delay on the part of any Lender or any Issuer to demand compensation
pursuant to the foregoing provisions of this Section 3.5 shall not constitute a
waiver of such Lender’s or such Issuer’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender or an
Issuer pursuant to the foregoing provisions of this Section 3.5 for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender or such Issuer, as the case may be, notifies the Lead
Administrative Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).
SECTION 3.6 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of: (a) any continuation, conversion,
payment or prepayment of any Loan other than a Base Rate Loan, Canadian Base
Rate Loan or Canadian Prime Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); (b) any failure by the Borrowers (for a
reason other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan, Canadian Base Rate
Loan or Canadian Prime Rate Loan on the date or in the amount notified by the
Borrowers; - 167 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2176.jpg]
(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 3.8; including any loss or expense (excluding loss of
anticipated profits or margin) actually incurred by reason of the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained; or (d) any
failure by the Borrowers to make payment of any Loan or drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; including
any foreign exchange losses and any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain such Loan or from fees
payable to terminate the deposits from which such funds were obtained or from
the performance of any foreign exchange contract. SECTION 3.7 Matters Applicable
to all Requests for Compensation. (a) Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.5, or the Borrowers are
required to pay any additional amount to any Lender, any Issuer, or any
Governmental Authority for the account of any Lender or any Issuer pursuant to
Sections 3.1 or 3.2, or if any Lender gives a notice pursuant to Section 3.3,
then such Lender or such Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or such Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.1, 3.2 or 3.5, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.3, as applicable, and (ii) in each
case, would not subject such Lender or such Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous in any
material respect to such Lender or such Issuer, as the case may be in any
material economic, legal or regulatory respect. (b) Suspension of Lender
Obligations. If any Lender requests compensation by the Borrowers under Section
3.5, the Lead Administrative Borrower may, by notice to such Lender (with a copy
to the Administrative Agent), suspend the obligation of such Lender to make or
continue Eurocurrency Rate Loans, Canadian Base Rate Loan from one Interest
Period to another Interest Period, or to convert Base Rate Loans or Canadian
Prime Rate Loans into Eurocurrency Rate Loans, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.7(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested. (c)
Conversion of Eurocurrency Rate Loans. If any Lender gives notice to the Lead
Administrative Borrower (with a copy to the Administrative Agent) that the
circumstances specified in Sections 3.3, 3.4 or 3.5 hereof that gave rise to the
conversion of such Lender’s Eurocurrency Rate Loans no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans, Canadian Base Rate Loan and Canadian Prime Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest - 168 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2177.jpg]
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans of a given Class held by the
Lenders of such Class holding Eurocurrency Rate Loans and by such Lender are
held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Pro Rata Shares. SECTION 3.8
Replacement of Lenders under Certain Circumstances. If (i) any Lender requests
compensation under Section 3.5 or ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.3 or Section 3.5, (ii) the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Sections 3.1 or
3.2, (iii) any Lender is a Non- Consenting Lender or a Defaulting Lender or (iv)
any other circumstance exists hereunder that gives the Borrowers the right to
replace a Lender as a party hereto, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
12.2), all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Eligible Assignees that shall assume such
obligations (any of which assignee may be another Lender, if a Lender accepts
such assignment), provided that: (a) the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 12.2(b)(iv); (b)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.6) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts); (c) such Lender being replaced pursuant to this
Section 3.8 shall (i) execute and deliver an Assignment and Assumption with
respect to such Lender’s Revolving Credit Commitment and outstanding Loans, and
(ii) deliver any Revolving Credit Notes or FILO Notes evidencing such Loans to
the Borrowers or Administrative Agent (or a lost or destroyed note indemnity in
lieu thereof); provided that the failure of any such Lender to execute an
Assignment and Assumption or deliver such Revolving Credit Notes or FILO Notes
shall not render such sale and purchase (and the corresponding assignment)
invalid and such assignment shall be recorded in the Register and such Revolving
Credit Notes or FILO Notes shall be deemed to be canceled upon such failure; (d)
pursuant to such Assignment and Assumption, (i) the Eligible Assignee shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Revolving Credit Commitment and outstanding Loans, (ii) the Eligible Assignee
shall purchase, at par, all Loans, accrued interest, accrued fees and other
amounts owing to the assigning Lender as of the date of replacement and (iii)
upon such payment (regardless of whether such replaced Lender has executed an
Assignment and Assumption or delivered its Revolving Credit Notes or FILO Notes
to the Borrowers or the Administrative Agent), the Eligible Assignee shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned - 169 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2178.jpg]
Loans, Revolving Credit Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender; (e) in the case of any such assignment resulting from a claim
for compensation under Section 3.5 or payments required to be made pursuant to
Sections 3.1 or 3.2, such assignment will result in a reduction in such
compensation or payments thereafter; (f) such assignment does not conflict with
applicable Laws; and (g) in the case of an assignment resulting from a Lender
becoming a Non- Consenting Lender, (i) the applicable assignee shall have
consented to the applicable consent, waiver or amendment, and (ii) the
applicable consent, waiver or amendment for which the Non- Consenting Lender has
not provided its consent can be effected as a result of the assignment of such
Non-Consenting Lender’s interests, rights and obligations under this Agreement
and the related Loan Documents (together with all other such assignments
required by the Borrowers to be made pursuant to this Section). In the event
that (i) the Borrowers or the Administrative Agent has requested that the
Lenders consent to a departure or waiver of any provisions of the Loan Documents
or agree to any amendment thereto, (ii) the consent, waiver or amendment in
question requires the agreement of each Lender, all affected Lenders or all the
Lenders or all affected Lenders with respect to a certain Class or Classes of
the Loans (or under a Facility), (iii) the Requisite Lenders or the requisite
Lenders of the applicable Class or Classes of the Loans (or under a Facility),
have agreed to such consent, waiver or amendment, then any Lender who does not
agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender.” A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. SECTION 3.9 Survival. All of the Borrowers’
obligations under this Article III shall survive termination of the Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent, the Collateral Agent, the Swing Loan Lender or any Issuer.
ARTICLE IV. CONDITIONS PRECEDENT SECTION 4.1 Conditions Precedent to
Effectiveness and Initial Credit Extensions. The effectiveness of this
Agreement, and the obligation of each Lender to make any Loan and of each Issuer
on any date to Issue any Letter of Credit hereunder on the date hereof, shall be
subject to the satisfaction or due waiver in accordance with Section 12.1 of
each of the following conditions precedent, except as otherwise agreed between
the Lead Administrative Borrower and the Arrangers and except to the extent such
conditions precedent are subject to Section 8.17 (the date on which such
conditions are satisfied or waived in accordance with Section 12.1 shall be
referred to herein as the “Closing Date”): - 170 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2179.jpg]
(a) Loan Documents. The Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles or other electronic image scan
transmission (e.g., “pdf” or “tif “ via e-mail) (in each case followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel: (i)
executed counterparts of this Agreement; (ii) a Revolving Credit Note and a FILO
Note, as applicable, executed by the Borrowers in favor of each Lender that has
requested a Revolving Credit Note and/or a FILO Note, as applicable at least two
(2) Business Days in advance of the Closing Date; (iii) each Collateral Document
listed on Schedule 4.1(a), together with: (A) delivery to the Collateral Agent
(or its counsel) of (x) certificates, if any, representing the Pledged Equity of
the Loan Parties and (y) instruments, if any, representing the Pledged Debt of
the Loan Parties and share transfer powers or other instruments of transfer, as
applicable, duly endorsed by an effective endorsement, in each case, to the
Collateral Agent or in blank; (B) evidence of the completion of all other
actions, recordings and filings of or with respect to any Collateral Document
that the Administrative Agent may deem necessary to satisfy the Collateral and
Guarantee Requirement; and (iv) copies of Credit Card Notifications which have
been executed on behalf of such Loan Party to be delivered to such Loan Party’s
Credit Card Processors listed on Schedule 8.12. (b) Liens Searches. The
Administrative Agent shall have received the results of customary lien searches
made with respect to the Loan Parties in the Covered Jurisdiction in which such
Loan Party is organized or incorporated and with respect to such other locations
and names of such Loan Party listed on the Information Certificate, together
with copies of the Liens filings disclosed by such searches, in each case, to
the extent such searches were requested in writing by the Administrative Agent
(or its counsel) at least twenty (20) days prior to the Closing Date and to the
extent such searches are available in the relevant Covered Jurisdiction. (c)
Solvency Certificate. The Administrative Agent shall have received a solvency
certificate, substantially in the form set forth as Exhibit M, executed by a
Financial Officer of Holdings attesting to the Solvency of Holdings and its
Restricted Subsidiaries, on Consolidated basis, after giving effect to the
consummation of the Transactions occurring on the Closing Date. (d) Borrowing
Base Certificate; Excess Availability. (i) The Administrative Agent shall have
received a Borrowing Base Certificate, dated on or about the Closing Date,
executed by a Financial Officer of - 171 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2180.jpg]
the Lead Administrative Borrower, and calculating the Revolving Borrowing Base
and the FILO Borrowing Base, in each case, as of the last day of the Fiscal
Month most recently ended at least fifteen (15) Business Days prior to the
Closing Date. (ii) Excess Availability as of the Closing Date, after giving
effect to the Transactions occurring on the Closing Date, including all Credit
Extensions made on the Closing Date, shall be not less than the greater of (i)
25.0% of the Modified Revolving Loan Cap and (ii) $400,000,000. (e) Officer’s
Closing Certificate. The Administrative Agent shall have received a certificate
of a Responsible Officer of the Lead Administrative Borrower (i) certifying that
the conditions specified in Sections 4.1(k) and (l) have been satisfied, and
(ii) attaching true, correct and complete copies of (A) to the extent any
Untendered Existing 2024 Notes will exist as of the Closing Date, the Existing
2024 Notes Indenture and each other material Existing 2024 Notes Document, and
(B) to the extent the Senior Notes are to be issued on the Closing Date, the
Senior Notes Indenture and each other material Senior Notes Document, in each
case of this clause (ii), as shall be reasonably requested by the Administrative
Agent. (f) Corporate Authority. The Administrative Agent shall have received (i)
a copy of the Constituent Document of each Loan Party filed with any
Governmental Authority in connection with such Loan Party’s organization,
incorporation or formation, including all amendments thereto, certified, if
applicable, as of a recent date by the Secretary of State (or similar
Governmental Authority) in the jurisdiction of organization, formation or
incorporation of such Loan Party or, in the case of an English Loan Party,
certified by a director of such Loan Party, and a certificate as to the good
standing (or local equivalent) of each Loan Party (to the extent available in
the relevant jurisdiction) as of a recent date, from such Secretary of State (or
similar Governmental Authority) in the jurisdiction of organization,
incorporation or formation of such Loan Party; (ii) a certificate of the
Secretary or Assistant Secretary (or equivalent Responsible Officer) of each
Loan Party or, in the case of an English Loan Party, certified by a director of
such Loan Party, dated the Closing Date and certifying (A) that attached thereto
is a true and complete copy of all Constituent Documents of such Loan Party as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party, the Transactions and, in the case of
any Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (C) as to
the incumbency and specimen signature of each Responsible Officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; and (iii) for each Loan Party (other an English Loan Party),
a certificate of another Responsible Officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary (or equivalent Responsible
Officer) executing the certificate pursuant to clause (ii) above. (g) Opinions
of Counsel. The Administrative Agent shall have received a customary written
opinion (addressed to the Administrative Agent, the Collateral Agent and the
Lenders and dated as of the Closing Date) of (i) Weil, Gotshal & Manges LLP,
counsel for the Loan Parties, (ii) each other local counsel to the Loan Parties
set forth on Schedule 4.1(g), (iii) - 172 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2181.jpg]
Norton Rose Fulbright LLP, English counsel to the Administrative Agent, (iv)
McCann Fitzgerald, Irish counsel to the Administrative Agent, (v) Shepherd and
Wedderburn LLP, Scottish counsel to the Administrative Agent, covering such
matters relating to the Loan Parties, the Loan Documents or the transactions
contemplated thereby as the Administrative Agent shall reasonably request. The
Loan Parties hereby requests such counsel to deliver such opinions. (h)
Financial Information. The Arrangers shall have received (i) the Pro Forma
Financial Statements, and (ii) the Financial Performance Projections. (i)
Refinancing. The Existing Credit Agreement Refinancing shall have been
consummated, or shall be consummated substantially concurrently with the funding
of the initial Credit Extensions on the Closing Date and the Administrative
Agent shall have received evidence thereof. (j) Insurance. The Administrative
Agent shall have received evidence that all insurance required to be maintained
pursuant to the Loan Documents as of the Closing Date, has been obtained and is
in effect and that the Collateral Agent has been named as lender’s loss payee
and/or additional insured (or the equivalent, if any, in any applicable Covered
Jurisdiction), as applicable, under each insurance policy with respect to such
insurance as to which the Collateral Agent shall have requested to be so named.
(k) Representations and Warranties; No Defaults. The following statements shall
be true on the Closing Date, both immediately before and immediately after
giving effect to any Credit Extensions made on the Closing Date, and the
application of the proceeds thereof: (i) The representations and warranties of
each Loan Party contained in Article V or any other Loan Document are true and
correct in all material respects on and as of the Closing Date; provided that,
to the extent that any such representation or warranty specifically refers to an
earlier date, such representation or warranty shall be true and correct in all
material respects as of such earlier date; provided, further that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;
and (ii) No Default or Event of Default shall exist. (l) No Material Adverse
Effect. Since February 2, 2019, there shall not have occurred any event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect. (m) Fees, Costs and
Expenses. The Administrative Agent, the Arrangers and the Lenders shall have
received payment of all fees, costs and expenses contemplated by this Agreement
or any other Loan Document (including the Fee Letters) due and payable on the
Closing Date in respect of the Transactions, provided that invoices for any
costs and expenses to be reimbursed on the Closing Date must be received at
least three (3) Business Days prior to the Closing Date (except as otherwise
reasonably agreed by the Lead Administrative Borrower) or otherwise such costs
and expenses shall be paid no later than ten (10) days after the Closing Date. -
173 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2182.jpg]
(n) KYC; Other AML Diligence. The Lenders shall have received, at least three
(3) Business Days prior to the Closing Date, (i) all documentation and other
information about the Loan Parties required under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act and the Proceeds of Crime Act, and (ii) to the extent that any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification with respect to such Borrower,
in each case, that shall have been requested in writing at least ten (10)
Business Days prior to the Closing Date. (o) People with Significant Control. In
respect of each company incorporated in the U.K. whose shares are the subject of
a Lien in favor of the Collateral Agent (a “Charged Company”), either (i) a
certificate of an authorized signatory of the Lead Administrative Borrower
certifying that (A) each Loan Party has complied within the relevant timeframe
with any notice it has received pursuant to Part 21A of the Companies Act 2006
from a Loan Party; and (B) no “warning notice” or “restrictions notice” (in each
case as defined in Schedule 1B of the Companies Act 2006) has been issued in
respect of those shares, together with a copy of the “PSC register” (within the
meaning of section 790C(10) of the Companies Act 2006) of any English Loan
Party, which, is certified by an authorized signatory of that Loan Party to be
correct, complete and not amended or superseded as at a date no earlier than the
date of this Agreement; or (ii) a certificate of an authorized signatory of the
Lead Administrative Borrower certifying that such Loan Party is not required to
comply with Part 21A of the Companies Act 2006. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, it is understood and
agreed that to the extent any Lien on any Collateral (other than with respect to
the Collateral owned by Holdings) cannot be created (other than with respect to
Current Asset Collateral) or perfected (other than to the extent that a Lien on
such Collateral may be perfected (a) by the filing of (i)(A) a financing
statement under the UCC or (B) a financing statement under the PPSA, or (b)
Intellectual Property Security Agreements or other Collateral Documents securing
Intellectual Property in the appropriate filing offices in the Covered
Jurisdictions, or (y) by the delivery of certificates representing Pledged
Equity of the Loan Parties) on the Closing Date after Loan Parties’ use of
commercially reasonable efforts to do so, the creation (other than with respect
to Current Asset Collateral) or perfection of a Lien on such Collateral shall
not constitute a condition precedent to the availability of the Facilities on
the Closing Date, but shall be required to be created (other than with respect
to Current Asset Collateral) or perfected within ninety (90) days (or such
longer period as may be acceptable to the Administrative Agent in its sole
discretion) after the Closing Date; provided that, to the extent a Lien on such
Collateral may be perfected by the filing of a form MR01 with Companies House,
such form MR01 shall be filed within twenty- one (21) days of the date of
creation of the relevant Lien. Without limiting the generality of the provisions
of the last paragraph of Section 9.3, for purposes of determining compliance
with the conditions specified in this Section 4.1, each Lender shall be deemed
to have consented to, approved, accepted or be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the Borrowing on the Closing Date,
borrowing of Swing Loans or Issuance or deemed Issuance hereunder specifying its
objection thereto and such Lender shall not have made available to the
Administrative Agent such Lender’s Ratable Portion of such Borrowing or Swing
Loans. - 174 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2183.jpg]
SECTION 4.2 Conditions Precedent to Credit Extension After the Closing Date. The
obligation of each Lender on any date to make any Loan and of each Issuer on any
date to Issue any Letter of Credit is subject to the satisfaction of each of the
following conditions precedent: (a) Request for Borrowing or Issuance of Letter
of Credit. With respect to any Loan, the Administrative Agent shall have
received a duly executed Notice of Borrowing (or, in the case of Swing Loans, a
duly executed Swing Loan Request), and, with respect to any Letter of Credit,
the Administrative Agent and the applicable Issuer shall have received a duly
executed Letter of Credit Application. (b) Representations and Warranties; No
Defaults. The following statements shall be true on the date of such Loan or
Issuance, both immediately before and immediately after giving effect thereto
and, in the case of any Loan, giving effect to the application of the proceeds
thereof: (i) The representations and warranties of each Loan Party contained in
Article V or any other Loan Document (or, in the case of any FILO Incremental
Commitment or FILO Incremental Junior Commitment incurred in connection with a
Limited Condition Transaction to the extent the Lenders providing such FILO
Incremental Commitment or FILO Incremental Junior Commitment so agree, the
Specified Representations) shall be true and correct in all material respects on
and as of the date of such Credit Extension; provided that, to the extent that
such representation or warranty specifically refer to an earlier date, such
representation or warranty shall be true and correct in all material respects as
of such earlier date; provided, further that any representation or warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates; and (ii) no Default or Event of Default
shall exist, or would result from such proposed Credit Extension or from the
application of the proceeds therefrom. (c) Credit Extension Conditions. After
giving effect to the Loans or Letters of Credit requested to be made or Issued
on any such date and the use of proceeds thereof, the Credit Extension
Conditions shall be satisfied. (d) Eligible Currency. In the case of a Credit
Extension to be denominated in an Alternative Currency, such currency remains an
Eligible Currency. Each submission by any Borrower to the Administrative Agent
of a Notice of Borrowing or a Swing Loan Request and the acceptance by any
Borrower of the proceeds of each Loan requested therein, and each submission by
any Borrower to an Issuer of a Letter of Credit Application, and the Issuance of
each Letter of Credit requested therein, shall be deemed to constitute a
representation and warranty by the Borrowers that the conditions specified in
clause (b) above have been satisfied on and as of the date of the making of such
Loan or the Issuance of such Letter of Credit. - 175 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2184.jpg]
The conditions set forth in this Section 4.2 are for the sole benefit of the
Lenders and the Issuers but until the Requisite Revolving Lenders (in the case
of any Credit Extension under the Revolving Credit Facility) or the Requisite
FILO Lenders (in the case of any Credit Extension under the FILO Facility)
otherwise direct the Administrative Agent to cease making Loans, the Revolving
Credit Lenders will fund their Revolving Commitment Percentage of all Revolving
Loans and Letter of Credit Borrowings and participate in all Swing Loans and
Letters of Credit whenever made or issued and the FILO Lenders will fund their
FILO Commitment Percentage of FILO Loans, in each case, which are requested by
the Borrowers and which, notwithstanding the failure of the Loan Parties to
comply with the provisions of this Section 4.2, are agreed to by the
Administrative Agent, provided, however, the making of any such Loans or the
issuance of any Letters of Credit shall not be deemed a modification or waiver
by any Lender or any Issuer of the provisions of this Section 4.2 on any future
occasion or a waiver of any rights or the Lenders or the Issuers against the
Loan Parties as a result of any such failure to comply. ARTICLE V.
REPRESENTATIONS AND WARRANTIES To induce the Lenders, the Issuers and the
Administrative Agent to enter into this Agreement, Holdings and each Borrower
represents and warrants each of the following to the Lenders, the Issuers and
the Administrative Agent, on and as of the Closing Date and after giving effect
to the making of the Loans and the other financial accommodations on the Closing
Date and on and as of each date as required by Section 4.2(b)(i): SECTION 5.1
Existence, Qualification and Power; Compliance with Laws. Each Loan Party and
each of its Restricted Subsidiaries that is a Material Subsidiary (a) (i) is a
Person duly organized or formed, validly existing and (ii) in good standing
under the Laws of the jurisdiction of its incorporation or organization (to the
extent such concept exists in such jurisdiction), (b) has all corporate or other
organizational power and authority to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent such concept exists) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (a)(ii), (c), (d)
or (e), to the extent that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. SECTION 5.2
Authorization; No Contravention. (a) The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party have been
duly authorized by all necessary corporate or other organizational action, and
(b) neither the execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is a party nor the consummation of the
Transactions will (i) contravene the terms of any of such Person’s Constituent
Documents, (ii) result in any breach or contravention of, or the creation of any
Lien upon any of the property or assets of such Person or any of the Restricted
Subsidiaries (other than as permitted under Section 9.1) under (A) any
Contractual Obligation to - 176 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2185.jpg]
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (B) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any applicable Law; except with respect to
any breach, contravention or violation (but not creation of Liens) referred to
in clauses (ii) and (iii), to the extent that such breach, contravention or
violation would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. SECTION 5.3 Governmental Authorization. No
material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties, (b) the approvals, consents,
exemptions, authorizations, actions, notices and filings that have been duly
obtained, taken, given or made and are in full force and effect and (c) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. SECTION
5.4 Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party thereto. This Agreement
and each other Loan Document constitutes a legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity and principles of good
faith and fair dealing. SECTION 5.5 Financial Statements; No Material Adverse
Effect. (a) The Annual Financial Statements and the Quarterly Financial
Statements delivered to the Arrangers prior to the Closing Date, and the
financial statements hereafter delivered pursuant to Section 7.1(a), 7.1(b) or
7.1(c), fairly present in all material respects the financial condition of
Holdings and its Subsidiaries, on a Consolidated basis, as of the dates thereof
and their results of operations for the periods covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, (i)
except as otherwise expressly noted therein and (ii) subject, in the case of the
Quarterly Financial Statements and the financial statements hereafter delivered
pursuant to Section 7.1(b) or (c), to changes resulting from, normal year-end
adjustments and the absence of footnotes. (b) Since February 2, 2019, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect. (c) The
Financial Performance Projections of Holdings and its Subsidiaries, copies of
which have been furnished to the Administrative Agent and the Arrangers prior to
the Closing Date, and all Projections delivered pursuant to Section 7.1(d) have
been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time made, it being
understood that such Financial Performance Projections and any such Projections
delivered pursuant to Section 7.1(d) are subject to significant uncertainties -
177 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2186.jpg]
and contingencies, that no assurance can be given that any particular financial
projections will be realized, and that actual results may differ and that such
differences may be material. SECTION 5.6 Litigation. There are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the Loan
Parties, overtly threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of their
Restricted Subsidiaries, that would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. SECTION 5.7 Labor Matters.
Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (a) there are no strikes or other labor
disputes against any of the Loan Parties or their Subsidiaries pending or, to
the knowledge of the Loan Parties, threatened and (b) since February 2, 2019,
hours worked by and payment made based on hours worked to employees of each of
the Loan Parties and their Subsidiaries have not been in material violation of
applicable federal, state, provincial, territorial and local labor and
employment Laws dealing with wage and hour matters (including the Fair Labor
Standards Act). SECTION 5.8 Ownership of Property; Liens. Each Loan Party and
each of its Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary or used in the ordinary conduct of its
business, free and clear of all Liens except for Liens permitted by Section 9.1
and except where the failure to have such title or other interest would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. SECTION 5.9 Environmental Matters. (a) Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) each Loan Party and each of its Subsidiaries and their
respective operations is in compliance with all applicable Environmental Laws
(including having obtained all Environmental Permits) and (ii) none of the Loan
Parties or any of their respective Subsidiaries has become subject to any
pending, or to the knowledge of any Loan Party, threatened Environmental Claim
or any other Environmental Liability. (b) None of the Loan Parties or any of
their respective Subsidiaries has released, treated, stored, transported,
arranged for transport or disposed of Hazardous Materials at or from any
currently or formerly owned or operated real estate or facility in a manner that
would reasonably be expected to have a Material Adverse Effect. SECTION 5.10
Taxes. Except as would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each of the Loan Parties and
their Restricted Subsidiaries (a) has timely filed all federal, state,
provincial, territorial and other Tax returns and reports required to be filed,
and (b) has timely paid all federal, state, provincial, territorial and other
Taxes, assessments, fees and other governmental charges (including satisfying
its withholding tax obligations) levied or imposed on their properties, income
or assets or otherwise due and payable, except those which are being contested
in good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP. - 178 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2187.jpg]
SECTION 5.11 ERISA and Pension Compliance. (a) Except as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code and other federal or state Laws. (b) (i) No ERISA Event has
occurred or is reasonably expected to occur; (ii) no Pension Plan has failed to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Pension Plan; (iii) none of the
Loan Parties or any of their respective ERISA Affiliates has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 et seq. or 4243 of ERISA with respect to a
Multiemployer Plan; (iv) none of the Loan Parties or any of their respective
ERISA Affiliates has engaged in a transaction that is subject to Sections 4069
or 4212(c) of ERISA; and (v) neither any Loan Party nor any ERISA Affiliate has
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) and no such Multiemployer Plan
is expected to be insolvent or endangered or critical status, except, with
respect to each of the foregoing clauses of this Section 5.11(b), as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. (c) The Loan Parties represent and warrant as of the
Closing Date that the Loan Parties are not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA, or otherwise) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments. (d) Except as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Canadian Loan Party is in compliance with the requirements
of the PBA and other federal or provincial Laws with respect to each Canadian
Pension Plan. Except as set forth on Schedule 5.11, none of the Canadian Loan
Parties nor any of their Subsidiaries maintains or contributes to any Canadian
Defined Benefit Plan. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (i) no
Canadian Loan Party has any withdrawal liability in connection with a multi-
employer Canadian Pension Plan, (ii) no Canadian Pension Event has occurred and
(iii) no Lien has arisen, choate or inchoate, in respect of the Canadian Loan
Parties or their property in connection with any Canadian Pension Plan (save for
contribution amounts not yet due). (e) Except for any existing defined benefit
pension schemes of any English Loan Party or those of any employer with which
any English Loan Party is or has been “connected” or “associated” as set forth
on Schedule 5.11 (a “Defined Benefit Scheme”), no English Loan Party is or has
at any time been: (i) an employer (for the purposes of Sections 38 to 51 of the
Pensions Act 2004 (U.K.)) of an occupational pension scheme which is not a money
purchase scheme (as those terms are defined in the Pensions Schemes Act 1993
(U.K.)); or - 179 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2188.jpg]
(ii) “connected” with or an “associate” of such an employer (as those terms are
used in sections 38 and 43 of the Pensions Act 2004 (U.K.). (f) All pension
schemes operated by or maintained by any English Loan Party for its benefit
and/or any of its employees are fully funded based on the statutory funding
objective under sections 221 and 222 of the Pensions Act 2004 (U.K.) and no
action or omission has been taken by any English Loan Party in relation to such
a pension scheme which, in each case, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect (including the
termination or commencement of winding-up proceedings of any such pension scheme
or a Loan Party ceasing to employ any member of such a pension scheme). (g) No
investigation has been commenced or, to its knowledge, is proposed by the
Pensions Regulator which may lead to the issue of a Financial Support Direction
or a Contribution Notice to any English Loan Party that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. SECTION 5.12 Subsidiaries. As of the Closing Date, neither Holdings nor
any other Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 5.12, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued and are fully paid and (if applicable)
nonassessable, and all Equity Interests owned by Holdings or any other Loan
Party are owned free and clear of all security interests of any Person except
(a) Liens created under the Collateral Documents and (b) to any non-consensual
Liens permitted by Section 9.1 that arise as a matter of Law. As of the Closing
Date, Schedule 5.12 (i) sets forth the name and jurisdiction of each Subsidiary,
(ii) sets forth the ownership interest of Holdings, the Borrowers and any other
Subsidiary in each Subsidiary, including the percentage of such ownership and
(iii) identifies each Subsidiary for which the Equity Interests are required to
be pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement. SECTION 5.13 Margin Regulations; Investment Company Act. (a) As of
the Closing Date, none of the Collateral is comprised of any Margin Stock. No
Loan Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Federal Reserve Board), or extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Loans or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U. (b) No Loan Party is an “investment company” under
the Investment Company Act of 1940. SECTION 5.14 Disclosure. As of Closing Date,
none of the information and data on or prior to the Closing Date in writing by
or on behalf of any Loan Party to any Agent, any Arranger or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make such information and data, taken as a whole, in light
of the circumstances under which such information - 180 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2189.jpg]
and data was delivered, not materially misleading; it being understood that, for
purposes of this Section 5.14, such information and data shall not include the
Financial Performance Projections and pro forma financial information or
information of a general economic or general industry nature. SECTION 5.15
Intellectual Property; Licenses, Etc. The Loan Parties and their Restricted
Subsidiaries have good and marketable title to, or a valid license or right to
use, all rights in Intellectual Property (collectively, “IP Rights”) that are
necessary for the operation of their respective businesses as currently
conducted, except where the failure to have any such rights, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Loan Parties, the operation of the respective
businesses of the Loan Parties or any of their Restricted Subsidiaries as
currently conducted does not infringe upon, misuse, misappropriate or violate
any IP Rights held by any Person except for such infringements, misuses,
misappropriations or violations individually or in the aggregate, that would not
reasonably be expected to have a Material Adverse Effect. No written claim or
litigation regarding any IP Rights is pending or, to the knowledge of the Loan
Parties, threatened against any Loan Party or Subsidiary, that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. SECTION 5.16 Solvency. As of the Closing Date, after
giving effect to the Transactions, Holdings and its Restricted Subsidiaries, on
a Consolidated basis, are Solvent. SECTION 5.17 Anti-Corruption Laws and
Sanctions. (a) Neither the Loan Parties, nor any of their Subsidiaries, nor, to
the knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, Affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction. (b) To the extent applicable, each of Holdings and
its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the USA PATRIOT Act and the Proceeds of Crime Act. (c) The Loan
Parties and their Subsidiaries have conducted their businesses in compliance in
all material respects with all applicable Anti-Corruption Laws. (d)
Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall require any Loan Party or any Subsidiary of any Loan Party or
any director, officer, employee, agent or Affiliate of any Loan Party that is
registered or incorporated under the laws of Canada or of a province or
territory to commit an act or omission that contravenes the Foreign
Extraterritorial Measures (United States) Order, 1992. - 181 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2190.jpg]
SECTION 5.18 Collateral Documents. The provisions of the Collateral Documents,
together with such filings and other actions required to be, and when, taken
hereby or by the applicable Collateral Documents (including the delivery to
Collateral Agent of any Pledged Debt and any Pledged Equity required to be
delivered pursuant to the applicable Collateral Documents), are, and will be,
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable Lien (subject in priority only
(i) to Liens permitted by Section 9.1(p), (w), (ee), and (jj) and (ii) to any
non-consensual Liens permitted by Section 9.1) on all right, title and interest
of the respective Loan Parties in the Collateral described therein. SECTION 5.19
Centre of Main Interests. Each Loan Party that is organized or incorporated in a
jurisdiction in which the Insolvency Regulation applies has its “center of main
interest” (as that term is used in Article 3(1) of the Insolvency Regulation) in
its jurisdiction of organization or incorporation, and does not have any
“establishment” (as that term is used in Article 2(10) of the Insolvency
Regulation) in any other jurisdiction. SECTION 5.20 Senior Ranking. The
Obligations are designated as “Senior Debt,” “Senior Indebtedness,” “Designated
Senior Indebtedness” or “Senior Secured Financing” (or any comparable term)
under, and as defined in, any Junior Financing constituting Material
Indebtedness. SECTION 5.21 EEA Financial Institutions; Covered Entities. No Loan
Party is (a) an EEA Financial Institution or (b) a Covered Entity. ARTICLE VI.
FINANCIAL COVENANT Until the Termination Date, Holdings and each of the
Borrowers agrees with the Lenders, the Issuers and the Administrative Agent to
the following: SECTION 6.1 Minimum Consolidated Fixed Charge Coverage Ratio. At
any time that a Covenant Trigger Event shall be in effect, the Consolidated
Fixed Charge Coverage Ratio of Holdings and its Restricted Subsidiaries (a) of
as the last day of the most recently ended Test Period prior to the occurrence
of such Covenant Trigger Event, and (b) as of the last day of each Test Period
ended thereafter during the continuance of such Covenant Trigger Event, shall be
not less than 1.00 to 1.00, and the Lead Administrative Borrower shall
immediately deliver to the Administrative Agent a certificate of a Financial
Officer setting forth reasonably detailed calculations of the Consolidated Fixed
Charge Coverage Ratio. ARTICLE VII. REPORTING AND MONITORING COVENANTS Until the
Termination Date, Holdings and each Borrower shall, and shall cause each of its
Restricted Subsidiaries to: - 182 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2191.jpg]
SECTION 7.1 Financial Statements, Etc. Deliver to the Administrative Agent for
prompt further distribution to each Lender each of the following and shall take
the following actions: (a) within one hundred and twenty (120) days (or such
longer period as the Administrative Agent may agree) after the end of each
Fiscal Year of Holdings, a Consolidated balance sheet of Holdings as at the end
of such Fiscal Year, and the related Consolidated statements of income or
operations, stockholders’ equity and cash flows for such Fiscal Year, together
with related notes thereto, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, with such Consolidated financial statements to be audited
and accompanied by a report and opinion of KPMG LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to (i) any “going concern”
qualification (but excluding a “going concern” explanatory paragraph or like
statement), other than a “going concern” qualification or exception that is due
to (x) the impending maturity of any Indebtedness within the twelve (12) month
period following the date of the delivery of such report and opinion or (y) the
breach or anticipated breach of any financial covenant, or (ii) any
qualification or exception as to the scope of such audit; (b) within forty-five
(45) days (or such longer period as the Administrative Agent may agree) after
the end of each of the first three (3) Fiscal Quarters of each Fiscal Year of
Holdings, a Consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such Fiscal Quarter, and the related (i) Consolidated statements of
income or operations for such Fiscal Quarter and for the portion of the Fiscal
Year then ended and (ii) Consolidated statements of cash flows for the portion
of the Fiscal Year then ended, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year, all in reasonable detail
and certified by a Financial Officer of Holdings as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of Holdings and its Subsidiaries in accordance with GAAP, subject to normal
year- end adjustments and the absence of footnotes; (c) for any month in which a
Monthly Financial Reporting Period exists, within thirty (30) days (or such
longer period as the Administrative Agent may agree) after the end of each of
the first two months of each Fiscal Quarter of Holdings, a Consolidated balance
sheet of Holdings and its Subsidiaries as of the end of such Fiscal Month, and
the related (i) Consolidated statements of income or operations for such Fiscal
Month and for the portion of the Fiscal Year then ended and (ii) Consolidated
statements of cash flows for the portion of the Fiscal Year then ended, setting
forth in each case in comparative form the figures for the corresponding Fiscal
Month of the previous Fiscal Year and the corresponding portion of the previous
Fiscal Year, all in reasonable detail and certified by a Financial Officer of
Holdings as fairly presenting in all material respects the financial condition,
results of operations and cash flows of Holdings and its Subsidiaries in
accordance with GAAP, subject to normal year-end adjustments and the absence of
footnotes; (d) within ninety (90) days (or such longer period as the
Administrative Agent may agree) after the end of each Fiscal Year, a reasonably
detailed Consolidated budget for the - 183 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2192.jpg]
following Fiscal Year as customarily prepared by management of Holdings for its
internal use (which shall in any event include a projected Consolidated balance
sheet of Holdings as of the end of the following Fiscal Year, the related
Consolidated statements of projected operations, projected cash flow, projected
income and the projected Revolving Borrowing Base, FILO Borrowing Base and
Excess Availability as of the end of each Fiscal Quarter, and in each case
setting forth the material underlying assumptions applicable thereto) in each
case on a Fiscal Month by Fiscal Month basis (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer of Holdings stating that such Projections have been prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time of preparation of such Projections,
it being understood that actual results may vary from such Projections and that
such variations may be material; and (e) simultaneously with the delivery of
each set of Consolidated financial statements referred to in Sections 7.1(a) and
7.1(b), the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such Consolidated financial statements. As to any information
contained in materials furnished pursuant to Section 7.2(b), Holdings shall not
be separately required to furnish such information under Section 7.1(a), (b) or
(c) above, but the foregoing shall not limit the obligation of Holdings to
furnish the information and materials described in Section 7.1(a), (b) or (c)
above at the times specified therein. No financial statement required to be
delivered pursuant to Section 7.1(b) or (c) shall be required to include
acquisition accounting adjustments relating to any Permitted Acquisition or
other Investment to the extent it is not practicable to include any such
adjustments in such financial statement. SECTION 7.2 Certificates; Other
Information. Deliver to the Administrative Agent for prompt further distribution
to each Lender: (a) concurrently with the delivery of the financial statements
referred to in Section 7.1(a) and Section 7.1(b) (but in any event within the
time periods referred to in Section 7.1(a) and Section 7.1(b) for delivery of
such financial statements (as such time periods may be extended by the
Administrative Agent)), a duly completed Compliance Certificate signed by a
Financial Officer of Holdings; provided that, if such Compliance Certificate
demonstrates an Event of Default of any financial covenant pursuant to Section
6.1, Holdings may deliver, prior to or together with such Compliance
Certificate, a notice of its intent to cure (a “Notice of Intent to Cure”)
pursuant to Section 10.4 to the extent permitted thereunder, which Notice of
Intent to Cure shall include a certification, made in good faith, that there
exists (i) a bona fide commitment in favor of Holdings to provide such Cure
Amount (ii) or another bona transaction to provide such Cure Amount, in each
case prior to the Cure Expiration Date; (b) promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and proxy
statements which Holdings files with the SEC or with any Governmental Authority
that may be substituted therefor or with any national securities exchange, as
the case may be, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 7.2; - 184 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2193.jpg]
(c) on the date on which the delivery of each Compliance Certificate is required
pursuant to Section 7.2(a), (i) a description of each event, condition or
circumstance during the last Fiscal Quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.9, (ii) a list of
each Subsidiary of Holdings that identifies each Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date and the date of the last such
list and (iii) a calculation, as of a date that is not more than five (5)
Business Days prior to the date of such Compliance Certificate, of all accrued
and unpaid settlements, judgments and arbitration awards, if any, in any of the
Specified Litigation or Arbitration Proceedings; (d) on the date on which the
delivery of financial statements is required pursuant to Section 7.1(a), (i) to
the extent requested in writing by the Administrative Agent at least thirty (30)
days prior to such date, an updated Information Certificate (or confirmation
that there has been no change in the information reported on the Information
Certificate delivered on the Closing Date or otherwise most recently delivered
to the Administrative Agent) and (ii) a description, in detail reasonably
satisfactory to the Administrative Agent, of all material insurance coverage
maintained by the Loan Parties, together with evidence thereof; (e) prior to the
consummation of any Payment Conditions Transaction (including any Permitted
Acquisition), a certificate of a Responsible Officer of the Lead Administrative
Borrower certifying that the applicable conditions specified in clauses (a) and
(b) of the definition of “Payment Conditions” have been satisfied (and providing
a reasonably detailed calculation of the minimum Consolidated Fixed Charge
Coverage Ratio and the minimum Excess Availability required pursuant to clauses
(b)(i) or (b)(ii), as applicable, of the definition of “Payment Conditions”),
and in the case of a Permitted Acquisition, that the requirements of the
definition of “Permitted Acquisition” have been satisfied; (f) (i) prior written
notice of any change (A) in any Loan Party’s corporate name, (B) in any Loan
Party’s identity or corporate structure or jurisdiction of formation or
incorporation or (C) in the location of any Loan Party’s chief executive office,
registered office or principal place of business, in each case, to the extent
notice of any such change is necessary to perfect or maintain the perfection of
any Lien securing the Obligations (whether at the time of such change or any
time thereafter) and (ii) to the extent notice of any such change is necessary
to perfect or maintain the perfection of any Lien securing the Obligations
(whether at the time of such change or any time thereafter), prompt (and in any
event within five (5) days) written notice of any change in the location of any
office in which any Canadian Loan Party maintains book or records relating to
Collateral owned by such Canadian Loan Party or any office or facility at which
Collateral owned by such Canadian Loan Party is located (including the
establishment of any new such office or facility), it being understood that
Holdings and the Borrowers agree not to effect or permit any change referred to
in this clause (f) unless all filings, publications and registrations, have been
made (or will be made in a timely fashion) under the UCC, the PPSA or other
applicable Law that are required in order to satisfy the Collateral and
Guarantee Requirement; (g) concurrently with the delivery of the financial
statements referred to in Section 7.1(a), Section 7.1(b) and Section 7.1(c),
notice of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof since the date - 185 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2194.jpg]
of the most recent financial statements delivered to the Administrative Agent
(other than changes made in accordance with GAAP); (h) concurrently with the
delivery of each Borrowing Base Certificate pursuant to Section 7.4(a), notice
of any material change in accounting policies or financial reporting practices
by any Loan Party or any Restricted Subsidiary thereof since the date of the
most recent Borrowing Base Certificate delivered to the Administrative Agent but
only to the extent that such changes materially affect the calculation of the
Revolving Borrowing Base or the FILO Borrowing Base (other than changes made in
accordance with GAAP); (i) promptly following any request therefor, information
and documentation reasonably requested by the Administrative Agent or any Lender
(through the Administrative Agent) for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation the PATRIOT Act, the Beneficial Ownership Regulation and the
Proceeds of Crime Act; and (j) promptly, such additional information regarding
the business, legal, financial or corporate affairs of any Loan Party or any
Restricted Subsidiary, or compliance with the terms of the Loan Documents, as
the Administrative Agent may from time to time on its own behalf or on behalf of
any Lender reasonably request in writing; provided, none of the Loan Parties nor
any of the Restricted Subsidiaries will be required to disclose information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure is prohibited by Law
or any confidentiality obligation binding on such Loan Party, such Restricted
Subsidiary or any of their respective Affiliates, or (c) is subject to attorney-
client or similar privilege or constitutes attorney work product; provided that,
in the event that any such Person not provide any document or information in
reliance on clause (b) or (c), such Person shall provide notice to the
Administrative Agent that such documents or information is being withheld and
such Person shall use commercially reasonable efforts to communicate the
applicable documents or information in a way that would not violate the
applicable obligation or risk waiver of such privilege. Documents required to be
delivered pursuant to Section 7.1(a), (b) or (c) or Section 7.2(b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Holdings posts such documents, or provides a
link thereto on the Holdings’ website on the Internet at the website address
listed on Schedule 12.8; or (ii) on which such documents are posted on Holdings’
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, further that: (i) upon
written request by the Administrative Agent, Holdings shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Holdings shall notify (which notice may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. - 186 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2195.jpg]
Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuers materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Holdings and its Subsidiaries, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Loan Party hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent, the Arrangers, the Issuers
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Loan Parties or their securities for
purposes of United States Federal securities Laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 12.17); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” SECTION 7.3 Notices. Promptly after a Responsible
Officer of Holdings obtains actual knowledge thereof, Lead Administrative
Borrower shall notify the Administrative Agent who shall promptly thereafter
notify each Lender: (a) of the occurrence of any Default or Event of Default;
(b) of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any arbitrator or Governmental Authority, (ii) the filing or
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including in any Specified
Litigation or Arbitration Proceeding or pursuant to any applicable Environmental
Laws or in respect of IP Rights, (iii) the occurrence of any noncompliance by
any Loan Party or any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, (iv) the occurrence of any ERISA
Event or Canadian Pension Event, (v) any material change in the rate of
contributions to any Defined Benefit Scheme paid or recommended to be paid
(whether by the scheme actuary or otherwise) or required (by law or otherwise),
(vi) any investigation or proposed investigation by the Pensions Regulator which
may lead to the issue of a Financial Support Direction or a Contribution Notice,
(vii) if it received a Financial Support Direction or a Contribution Notice from
the Pension Regulator, in each case referred to in this clause and the preceding
clauses (i) through (vi), to the extent such event has resulted or would
reasonably be expected to result in a Material Adverse Effect, or (viii) the
occurrence of any other event that has resulted or would reasonably be expected
to result in a Material Adverse Effect; - 187 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2196.jpg]
(c) of any settlement, judgment or arbitration award in any Specified Litigation
or Arbitration Proceeding in an individual amount exceeding $1,000,000, in each
case, except to the extent such settlement, judgment or arbitration award is
disclosed in any filing delivered pursuant to Section 7.2(b) (including in the
manner contemplated by the penultimate paragraph of Section 7.2); and (d) any
termination, withdrawal or resignation of Holdings’ or any Borrowers’ Registered
Public Accounting Firm. Each notice pursuant to this Section 7.3 shall be
accompanied by a written statement of a Responsible Officer of the Lead
Administrative Borrower (x) that such notice is being delivered pursuant to
Section 7.3(a), (b), (c) or (d) (as applicable) and (y) setting forth details of
the occurrence referred to therein and stating what action Holdings and the
Borrowers have taken and propose to take with respect thereto. SECTION 7.4
Borrowing Base Certificates. (a) Provide the Administrative Agent with the
following documents in form and substance reasonably satisfactory to the
Administrative Agent for prompt further distribution to each Lender: (i) within
fifteen (15) Business Days after the end of such Fiscal Quarter, a Borrowing
Base Certificate setting forth the calculation of the Revolving Borrowing Base
and the FILO Borrowing Base and of Excess Availability as of the last day of the
immediately preceding Fiscal Quarter; provided that (A) (1) at any time after
the occurrence and during the continuance of a Monthly Borrowing Base Reporting
Period and (2) after the end of the Fiscal Months ending or about October 31,
November 30 and December 31 of each Fiscal Year, a Borrowing Base Certificate
setting forth the calculation of the Revolving Borrowing Base and the FILO
Borrowing Base and of Excess Availability as of the last day of the immediately
preceding Fiscal Month shall be delivered within fifteen (15) Business Days
after the end of such Fiscal Month and, in the event that the Borrowers are
required to deliver a Borrowing Base Certificate as a result of the occurrence
of a Monthly Borrowing Base Reporting Period, the Lead Administrative Borrower
shall be required to deliver a Borrowing Base Certificate pursuant to this
clause (A)(1) for at least two (2) consecutive Fiscal Months, whether or not the
relevant Monthly Borrowing Base Reporting Period has terminated; provided,
further that, at any time after the occurrence and during the continuance of a
Weekly Borrowing Base Reporting Period, a Borrowing Base Certificate setting
forth the calculation of the Revolving Borrowing Base and the FILO Borrowing
Base and of Excess Availability as of the close of business on Saturday of the
immediately preceding calendar week shall be delivered on Wednesday of each week
(or, if Wednesday is not a Business Day, on the next succeeding Business Day);
and (ii) at any time when Borrowing Base Certificates are required to be
delivered pursuant to Section 7.4(a)(i) above on a quarterly or monthly basis,
the Lead Administrative Borrower may elect, at its option, to deliver more
frequent - 188 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2197.jpg]
Borrowing Base Certificates, in which case such Borrowing Base Certificates may,
at the election of the Lead Administrative Borrower, be computed in accordance
with the requirements for Borrowing Base Certificates required to be delivered
during the continuance of a Monthly Borrowing Base Reporting Period (when
delivery is otherwise required to be made pursuant to Section 7.4(a)(i) on a
quarterly basis) or a Weekly Borrowing Base Reporting Period (when delivery is
otherwise required to be made pursuant to the first proviso in Section 7.4(a)(i)
on a monthly basis), provided that, in each such case, the Lead Administrative
Borrower shall continue to deliver Borrowing Base Certificates on a monthly or
weekly basis, as applicable, in accordance with such election until January 15th
of the next succeeding calendar year, and a Monthly Borrowing Base Reporting
Period or Weekly Borrowing Base Reporting Period shall be deemed to exist, as
applicable, for all purposes of this Section 7.4(a). (b) In the event that any
Loan Party or any Restricted Subsidiary shall engage in a transaction or a
series of related transactions pursuant to any Specified Asset
Disposition/Investment Provision (or combination thereof) which result in (i)
the Disposition (including pursuant to the sale of Equity Interests in a
Restricted Subsidiary, or a merger, liquidation, amalgamation, division,
contribution of assets, Equity Interests or Indebtedness or otherwise) or other
transfer of assets included in the determination of the Revolving Borrowing Base
or the FILO Borrowing Base, or (ii) the exclusion and/or removal of assets which
were included in the determination of the Revolving Borrowing Base or the FILO
Borrowing Base (including, as a result of the application of the eligibility
criteria set forth in the definition of Eligible Credit Card Receivables and
Eligible Inventory, in each case, as determined by reference to the Borrowing
Base Certificate most recently delivered to the Administrative Agent pursuant to
Section 7.4(a) and in an aggregate amount for any single or series of related
transactions in excess of $15,000,000, then prior to or concurrently with the
consummation of any such transaction or series of related transactions, the Lead
Administrative Borrower shall deliver to the Administrative Agent for prompt
further distribution to each Lender, an updated Borrowing Base Certificate
reflecting such transactions or series of related transactions on a Pro Forma
Basis as of the date of the most recently delivered Borrowing Base Certificate,
and demonstrating that no Overadvance shall result from such transaction or
series of related transactions. SECTION 7.5 Inventory Appraisals and Field
Examinations. (a) Holdings shall cooperate with (and cause its Subsidiaries to
cooperate with) the Administrative Agent in connection with appraisals of
Inventory that shall be in form and detail and from third-party appraisers
reasonably acceptable to the Administrative Agent (each, an “Inventory
Appraisal”) for the purpose of determining the amount of the Revolving Borrowing
Base and FILO Borrowing Base attributable to Inventory and the Administrative
Agent may carry out, at the Borrowers’ expense, (i) one (1) Inventory Appraisal
during any twelve (12) month period; provided, however, that (i)(A) at any time
on or after the date on which Excess Availability has been less than the greater
of (x) $150,000,000 and (y) 15.0% of the Modified Revolving Loan Cap, in each
case, for five (5) consecutive Business Days, the Administrative Agent may carry
out, at the Borrowers’ expense, two (2) Inventory Appraisals during the twelve
(12) month period following such event, and (B) at any time during the
continuation of a Specified Event of Default, the Administrative Agent may carry
out, at the Borrowers’ expense, Inventory Appraisals as - 189 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2198.jpg]
frequently as determined by the Administrative Agent in its Permitted Discretion
and (ii) in addition to the foregoing clause (i), the Administrative Agent may
carry out, at the Lenders’ expense, one (1) additional Inventory Appraisal in
any twelve (12) month period. In connection with any such Inventory Appraisal,
the Borrowers shall furnish to the Administrative Agent any information that the
Administrative Agent may reasonably request regarding the determination and
calculation of the Revolving Borrowing Base or the FILO Borrowing Base,
including correct and complete copies of any invoices, underlying agreements,
instruments or other documents and the identity of all Account Debtors in
respect of Accounts referred to therein. (b) Holdings shall cooperate with (and
cause its Subsidiaries to cooperate with) the Administrative Agent in connection
with field audits (including field audits conducted by the Administrative Agent)
(each, a “Field Examination”) and the Administrative Agent may carry out, (i) at
the Borrowers’ expense, one (1) Field Examination during any twelve (12) month
period; provided, however, that (i)(A) at any time on or after the date on which
Excess Availability has been less than the greater of (x) $150,000,000 and (y)
15.0% of the Modified Revolving Loan Cap, in each case, for five (5) consecutive
Business Days, the Administrative Agent may carry out, at the Borrowers’
expense, two (2) Field Examinations during the twelve (12) month period
following such event, and (B) at any time during the continuation of a Specified
Event of Default, the Administrative Agent may carry out, at the Borrowers’
expense, Field Examinations as frequently as determined by the Administrative
Agent in its Permitted Discretion and (ii) in addition to the foregoing clause
(i), the Administrative Agent may carry out, at the Lenders’ expense, one (1)
additional Field Examination in any twelve (12) month period. In connection with
any such Field Examination, the Borrowers shall furnish to the Administrative
Agent any information that the Administrative Agent may reasonably request
regarding the determination and calculation of the Revolving Borrowing Base or
the FILO Borrowing Base, including correct and complete copies of any invoices,
underlying agreements, instruments or other documents and the identity of all
Account Debtors in respect of Accounts referred to therein. ARTICLE VIII.
AFFIRMATIVE COVENANTS Until the Termination Date, Holdings and each of the
Borrowers shall, and Holdings and each Borrower shall cause each Restricted
Subsidiary to: SECTION 8.1 Preservation of Existence, Etc. (a) Preserve, renew
and maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization or incorporation and (b) take all reasonable
action to obtain, preserve, renew and keep in full force and effect the rights
(including IP Rights), licenses, permits, privileges, franchises used in the
conduct of its business, except in the case of clause (a) or (b), to the extent
(other than with respect to the preservation of the existence of (i) Holdings
and (ii) except in a transaction otherwise permitted by this Agreement, each
Borrower) that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or is pursuant to
any merger, amalgamation, consolidation, liquidation, dissolution or Disposition
permitted by Article IX. - 190 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2199.jpg]
SECTION 8.2 Compliance with Laws, Etc. Comply (a) in all material respects with
its Constituent Documents and the requirements of all Laws and all orders,
writs, injunctions and decrees of any Governmental Authority applicable to it or
to its business or property, except if the failure to comply therewith would not
reasonably be expected individually or in the aggregate to have a Material
Adverse Effect, and (b) in all material respects, with all applicable
Anti-Corruption Laws, Sanctions and Anti-Money Laundering Laws. SECTION 8.3
Designation of Subsidiaries. The chief executive officer or chief financial
officer of Holdings may at any time designate any existing or subsequently
acquired or organized Restricted Subsidiary (other than the Lead Administrative
Borrower or any Borrower that, together with any other Borrowers designated as
Unrestricted Subsidiaries in connection with the same or any series of related
transactions, has assets included in the Revolving Borrowing Base or the FILO
Borrowing Base in excess of $15,000,000, except to the extent that Holdings or
the Lead Administrative Borrower shall have provided an updated pro forma
Borrowing Base Certificate at the time of such designation demonstrating the
exclusion of such Borrower’s assets from the Revolving Borrowing Base or the
FILO Borrowing Base) as an Unrestricted Subsidiary and subsequently re-designate
any such Unrestricted Subsidiary as a Restricted Subsidiary subject solely to
the following terms and conditions: (a) the fair market value of such Subsidiary
at the time it is designated as an Unrestricted Subsidiary shall be treated as
an Investment by the Borrowers at such time; (b) on a Pro Forma Basis, after
giving effect thereto, the Payment Conditions shall be satisfied; (c) the
Indebtedness and Liens of such Subsidiary at the time it is designated as a
“Restricted Subsidiary” shall be treated as Indebtedness and Liens of such
Subsidiary at such time; and (d) on a Pro Forma Basis, after giving effect
thereto, no Event of Default has occurred or is continuing or would exist after
giving effect to such designation or redesignation; provided that no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary unless it is also
designated as an “unrestricted subsidiary” with respect to the Senior Notes or
any Material Indebtedness (other than the Untendered Existing 2024 Notes
Indebtedness), or, in each case, any Permitted Refinancing thereof. SECTION 8.4
Payment of Taxes, Etc. Timely pay, discharge or otherwise satisfy, as the same
shall become due and payable, all of its obligations and liabilities in respect
of Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property or assets, except, in each
case, to the extent (a) any such Tax, assessment, charge or levy is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been - 191 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2200.jpg]
established in accordance with GAAP or (b) the failure to pay or discharge the
same would not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect. SECTION 8.5 Maintenance of Insurance. Maintain with
insurance companies that the Lead Administrative Borrower believes (in the good
faith judgment of its management) are financially sound and reputable at the
time the relevant coverage is placed or renewed, insurance with respect to the
properties and business of the Loan Parties and their Restricted Subsidiaries
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the Loan
Parties and their Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons, and will furnish to the Lenders,
upon written request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried. Each such policy of insurance
shall, as appropriate and to the extent customary with respect to jurisdictions
outside the United States, (a) name the Collateral Agent, on behalf of the
Secured Parties, as an additional insured thereunder as its interests may
appear, (b) to the extent available from the relevant insurance carrier, in the
case of each casualty insurance policy, contain a lender’s loss payable clause
or endorsement reasonably acceptable to the Collateral Agent that names the
Collateral Agent, on behalf of the Secured Parties as the lender’s loss payee
thereunder and (c) to the extent available from the relevant insurance carrier,
in the case of each liability or casualty insurance policy, contain an
endorsement providing that such policy shall not be canceled or not renewed (i)
by reason of nonpayment of premium except upon not less than ten (10) days’
prior written notice thereof by the insurer to the Administrative Agent (giving
the Administrative Agent the right to cure defaults in the payment of premiums)
or (ii) for any other reason except upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Administrative Agent. SECTION 8.6
Inspection Rights. In addition to the requirements pursuant to Section 7.5,
permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrowers and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrowers;
provided that only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this Section
8.6 and the Administrative Agent shall not exercise such rights more often than
two (2) times during any twelve (12) month period absent the existence of an
Event of Default and only one (1) such time shall be at the Borrowers’ expense;
provided further that when an Event of Default exists, the Administrative Agent
(or any of its representatives or independent contractors) may conduct any such
inspection at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent shall give
the Borrowers the opportunity to participate in any discussions with the
Borrowers’ independent public accountants. Notwithstanding anything to the
contrary in this Section 8.6, none of the Loan Parties nor any of - 192 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2201.jpg]
the Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) constitutes non-financial trade secrets or
non-financial proprietary information, (b) in respect of which disclosure is
prohibited by Law or any confidentiality obligation binding on such Loan Party,
such Restricted Subsidiary or any of their respective Affiliates, or (c) is
subject to attorney- client or similar privilege or constitutes attorney work
product; provided that, in the event that any such Person not provide any
document or information in reliance on clause (b) or (c), such Person shall
provide notice to the Administrative Agent that such documents or information is
being withheld and shall use your commercially reasonable efforts to communicate
the applicable documents or information in a way that would not violate the
applicable obligation or risk waiver of such privilege. SECTION 8.7 Books and
Records. Maintain proper books of record and account, in which entries that are
full, true and correct in all material respects and are in conformity with GAAP
shall be made of all material financial transactions and matters involving the
assets and business of Holdings, the Borrowers or such Restricted Subsidiary, as
the case may be. SECTION 8.8 Maintenance of Properties. Except if the failure to
do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, maintain, preserve and protect all of its
material properties and equipment used in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted. SECTION 8.9 Use of Proceeds. Use the proceeds
of the Credit Extensions only in compliance with (and not in contravention of)
applicable Laws and each Loan Document, including for working capital and
general corporate purposes (including Permitted Acquisitions) and to consummate
the Existing 2024 Notes Repurchase and the Existing Credit Agreement Refinancing
and to pay Transaction Expenses. The Borrowers will not request any Credit
Extension, and no part of the proceeds of any Credit Extension shall be used
(including by loan, contribution or otherwise to any Subsidiary, joint venture
partner or other individual or entity), (a) to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by an individual or entity (including any
Lender, any Arranger, the Administrative Agent, the Collateral Agent, any
Issuer, the Swing Loan Lender, or otherwise) of Sanctions or Anti-Money
Laundering Laws, or (b) in violation of any Anti-Corruption Laws. SECTION 8.10
Compliance with Environmental Laws. Except, in each case, to the extent that the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (a) comply, and take all reasonable
actions to cause any lessees and other Persons operating or occupying its
properties to comply with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations and properties; and (c) in each case - 193 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2202.jpg]
to the extent required by applicable Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
applicable Environmental Laws. SECTION 8.11 Covenant to Guarantee Obligations
and Give Security. At the Borrowers’ expense, subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitation in any
Collateral Document, take all action necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including: (a) (x) upon (i) the
formation or acquisition of any new direct or indirect Wholly-Owned Subsidiary
(other than any Excluded Subsidiary) by any Loan Party (including pursuant to
any Division), (ii) the designation in accordance with Section 8.3 of any
existing direct or indirect Wholly-Owned Subsidiary (other than any Excluded
Subsidiary) as a Restricted Subsidiary, (iii) any Restricted Subsidiary being
deemed a “Material Subsidiary” (including pursuant to any such designation
pursuant to the proviso set forth in the definition of “Material Subsidiary”) or
(iv) any Subsidiary (other than any Excluded Subsidiary) becoming a Wholly-Owned
Subsidiary, and (y) with respect to any Subsidiary at the time it becomes a Loan
Party, for any assets held by such Subsidiary (in each case, other than assets
constituting Collateral under a Collateral Document that becomes subject to the
Lien created by such Collateral Document upon acquisition thereof (without
limitation of the obligations to perfect such Lien)): (i) (x) if the event
giving rise to the obligation under this Section 8.11(a) occurs during the first
three Fiscal Quarters of any Fiscal Year, on or before the date on which
financial statements are required to be delivered pursuant to Section 7.1(b) for
the Fiscal Quarter in which the relevant formation, incorporation, acquisition,
designation or other event occurred or (y) if the event giving rise to the
obligation under this Section 8.11(a) occurs during the fourth Fiscal Quarter of
any Fiscal Year, on or before the date that is sixty (60) days after the end of
such Fiscal Quarter (or, in the cases of clauses (x) and (y), such longer period
as the Administrative Agent may agree in its reasonable discretion), cause each
such Subsidiary that is required to become a Loan Party pursuant to the
Collateral and Guarantee Requirement to duly execute and deliver to the
Administrative Agent a Joinder Agreement: (A) (x) if the event giving rise to
the obligation under this Section 8.11(a) occurs during the first three Fiscal
Quarters of any Fiscal Year, on or before the date on which financial statements
are required to be delivered pursuant to Section 7.1(b) for the Fiscal Quarter
in which the relevant formation, incorporation, acquisition, designation or
other event occurred or (y) if the event giving rise to the obligation under
this Section 8.11(a) occurs during the fourth Fiscal Quarter of any Fiscal Year,
on or before the date that is sixty (60) days after the end of such Fiscal
Quarter (or, in the cases of clauses (x) and (y) such longer period as the
Administrative Agent may agree in its reasonable discretion), cause each such
Subsidiary that is required to become a Loan Party pursuant to the - 194 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2203.jpg]
Collateral and Guarantee Requirement to duly execute and deliver to the
Collateral Agent the following: Security Agreement Supplements, a joinder to the
Intercompany Subordination Agreement, Intellectual Property Security Agreements
and other Collateral Documents as reasonably requested by and in form and
substance reasonably satisfactory to the Collateral Agent (consistent with the
Guaranty and the Security Agreement, Intellectual Property Security Agreements
and other Collateral Documents in effect on the Closing Date with respect to
Loan Parties in the Covered Jurisdictions applicable to such Loan Party), in
each case granting and perfecting Liens required by the Collateral and Guarantee
Requirement; provided that, notwithstanding the foregoing, delivery of any
Mortgages and Related Real Property Documents shall only be required to be
delivered pursuant to clause (E) below; (B) (x) if the event giving rise to the
obligation under this Section 8.11(a) occurs during the first three Fiscal
Quarters of any Fiscal Year, on or before the date on which financial statements
are required to be delivered pursuant to Section 7.1(b) for the Fiscal Quarter
in which the relevant formation, incorporation, acquisition, designation or
other event occurred or (y) if the event giving rise to the obligation under
this Section 8.11(a) occurs during the fourth Fiscal Quarter of any Fiscal Year,
on or before the date that is sixty (60) days after the end of such Fiscal
Quarter (or, in the cases of clauses (x) and (y) such longer period as the
Administrative Agent may agree in its reasonable discretion), cause each such
Subsidiary that is required to become a Loan Party pursuant to the Collateral
and Guarantee Requirement to deliver any and all certificates representing
Equity Interests (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank (or
any other documents customary under local law) and instruments evidencing the
intercompany Indebtedness held by such Subsidiary and required to be pledged
pursuant to the Collateral Documents, indorsed in blank to the Collateral Agent;
(C) (x) if the event giving rise to the obligation under this Section 8.11(a)
occurs during the first three Fiscal Quarters of any Fiscal Year, on or before
the date on which financial statements are required to be delivered pursuant to
Section 7.1(b) for the Fiscal Quarter in which the relevant formation,
incorporation, acquisition, designation or other event occurred or (y) if the
event giving rise to the obligation under this Section 8.11(a) occurs during the
fourth Fiscal Quarter of any Fiscal Year, on or before the date that is sixty
(60) days after the end of such Fiscal Quarter (or, in the cases of clauses (x)
and (y) such longer period as the Administrative Agent may agree in its
reasonable discretion), (1) take and cause any applicable Subsidiary and each
direct or indirect parent of such Subsidiary that is required to become a Loan
Party pursuant to the Collateral and Guarantee Requirement to take whatever
action (including the filing of UCC and PPSA financing statements and delivery
of stock and membership interest certificates to the extent certificated) may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid Liens required by the Collateral and - 195 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2204.jpg]
Guarantee Requirement, enforceable against all third parties in accordance with
their terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in equity or at law and (2) comply with the requirements of Section 8.12 with
respect to all Deposit Accounts and Securities Accounts; provided that,
notwithstanding the foregoing, delivery of any Mortgages and Material Real
Property Documents shall only be required to be delivered pursuant to clause (E)
below; (D) (x) if the event giving rise to the obligation under this Section
8.11(a) occurs during the first three Fiscal Quarters of any Fiscal Year, on or
before the date on which financial statements are required to be delivered
pursuant to Section 7.1(b) for the Fiscal Quarter in which the relevant
formation, acquisition, designation or other event occurred or (y) if the event
giving rise to the obligation under this Section 8.11(a) occurs during the
fourth Fiscal Quarter of any Fiscal Year, on or before the date that is sixty
(60) days after the end of such Fiscal Quarter (or, in the cases of clauses (x)
and (y) such longer period as the Administrative Agent may agree in its
reasonable discretion), cause each such Subsidiary that is required to become a
Loan Party pursuant to the Collateral and Guarantee Requirement to furnish to
the Administrative Agent a description of each Material Real Property of
Subsidiary in detail reasonably satisfactory to the Administrative Agent; and
(E) to the extent requested by the Administrative Agent, within ninety (90) days
after such request, cause each such Subsidiary that is required to become a Loan
Party pursuant to the Collateral and Guarantee Requirement to deliver to the
Administrative Agent a Mortgage to the extent required by the Collateral and
Guarantee Requirement with respect to any Material Real Property of such Loan
Party and to satisfy each of the Material Real Property Collateral Requirements
with respect to such Material Real Property; and (ii) concurrently with the
execution of such Collateral Documents, deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties, as applicable, reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 8.11 as the Administrative Agent may reasonably request. (b) without
limiting the provisions of Section 8.12 and except as provided in Section
8.11(c), upon the acquisition of any material assets by any Loan Party
(including pursuant to any Division) (other than assets constituting Collateral
under a Collateral Document that becomes subject to the Lien created by such
Collateral Document upon acquisition thereof (without limitation of the
obligations to perfect such Lien)), within forty-five (45) days after written
request by the Administrative Agent (or such longer period as the Administrative
Agent may agree in its reasonable discretion), (i) take and cause any applicable
Subsidiary to take whatever action (including the filing of UCC and PPSA
financing statements and delivery of stock and membership interest certificates
to the extent certificated) may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) valid Liens required by the Collateral
and Guarantee - 196 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2205.jpg]
Requirement in such assets, enforceable against all third parties in accordance
with their terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity (regardless of whether enforcement is
sought in equity or at law. (c) upon the acquisition by any Loan Party of any
Material Real Property, within one hundred and eighty (180) days (or such longer
period as the Administrative Agent may agree in its sole discretion) of the
acquisition of such Material Real Property by a Loan Party, deliver to the
Administrative Agent a Mortgage with respect to such Material Real Property and
satisfy each of the Material Real Property Collateral Requirements with respect
to such Material Real Property. SECTION 8.12 Cash Receipts. (a) Use commercially
reasonable efforts to enter into, as soon as possible after the Closing Date,
Approved Control Arrangements with each Approved Account Bank, in each case in
form and substance reasonably satisfactory to the Administrative Agent, with
respect to (i) each Deposit Account in which material amounts (as reasonably
determined by the Administrative Agent) of funds of any of the Loan Parties are
concentrated (which may include those listed on Schedule 8.12 as of the Closing
Date, but excluding, for the avoidance of doubt, petty cash, payroll, trust and
tax withholding accounts) (collectively, the “Material Deposit Accounts”), and
(ii) each English Collection Account (including those existing as of the Closing
Date and listed on Schedule 8.12). If an Approved Control Arrangement shall not
have been established with respect to any Material Deposit Account or English
Collection Account on or prior to the date that is ninety (90) days after the
Closing Date (such date, the “Cash Management Compliance Date”), the applicable
Loan Party shall, within sixty (60) days after the Cash Management Compliance
Date (or such later date as the Administrative Agent may agree in its reasonable
discretion), be required to move such Material Deposit Account or English
Collection Account, as applicable, to the Administrative Agent, an Affiliate or
branch thereof or another financial institution that is willing to enter into an
Approved Control Arrangement. (b) The Loan Parties may open or close Deposit
Accounts, Material Deposit Accounts and, at any time prior to the commencement
of any Cash Dominion Period, English Collection Accounts, subject, in the case
of the opening of any Material Deposit Account and English Collection Account,
to the establishment of Approved Control Arrangements with respect thereto
(unless expressly waived by the Administrative Agent) consistent with the
provisions of this Section 8.12. The Loan Parties shall not enter into any
agreements with any Credit Card Processors (other than the Credit Card
Processors identified on Schedule 1.1B), unless a Credit Card Notification shall
have been executed and delivered to the applicable Credit Card Processor and to
the Administrative Agent. (c) Each Loan Party shall (i) instruct each Account
Debtor or other Person obligated to make a payment to any of them under any
Account to make payment, or to continue to make payment, to an Approved Deposit
Account (which, in the case of an English Loan Party, shall be an English
Collection Account), (ii) deposit in (A) a Store Account all Cash Receipts
received in the Stores, and (B) an Approved Deposit Account promptly upon
receipt all other Cash Receipts (as defined below) received by any Loan Party
from any other Person, (iii) deliver to the Administrative Agent, on the Closing
Date, Credit Card Notifications and (iv) instruct - 197 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2206.jpg]
each depository institution for a Deposit Account (including, without
limitation, Store Accounts) to cause all amounts on deposit and available in
such Deposit Account to be swept to one of the Loan Parties’ Approved Deposit
Accounts (A) in the case of Deposit Accounts located within the United States,
no less frequently than on each Business Day and (B) in the case of Deposit
Accounts located outside of the United States, no less frequently than on a
weekly basis, such instructions to be irrevocable unless otherwise agreed to by
the Administrative Agent; provided that the Loan Parties shall not be required
to sweep, and may maintain, an amount not to exceed $2,000,000 in the aggregate
in all of the Store Accounts. So long as no Cash Dominion Period is continuing,
the Loan Parties may direct, and shall have sole control over, the manner of
disposition of funds in the Approved Deposit Accounts, in each case subject to
the other provisions of this Agreement and the other Loan Documents. (d) Each
Credit Card Notification and Approved Control Arrangement shall require (without
further consent of the Loan Parties), and the Loan Parties shall cause, after
the occurrence and during the continuance of a Cash Dominion Period (and whether
or not there are then any outstanding Obligations), the ACH or wire transfer no
less frequently than (i) each Business Day, in the case of cash receipts and
collections within the United States and (ii) weekly, in the case of cash
receipts and collection outside of the United States (it being agreed, in the
case of this clause (ii), that during such weekly period the Loan Parties and
their Subsidiaries shall not effect a withdrawal from any applicable Deposit
Account), in each case, to the concentration account maintained at Bank of
America (or at another financial institution acceptable to the Administrative
Agent in its sole discretion) by and in the name of the Borrowers (the
“Concentration Account”), of all cash receipts and collections, including,
without limitation, the following (collectively, the “Cash Receipts”): (i) all
available cash receipts from the sale of Inventory and other Collateral or
casualty insurance proceeds arising from any of the foregoing; (ii) all proceeds
of collections of Accounts (including, without limitation, Credit Card
Receivables); (iii) the then contents of each Deposit Account (including,
without limitation, any Approved Deposit Account subject to an Approved Control
Arrangement and any Store Account) (net of any minimum balance as may be
required to be kept in the subject Deposit Account by the institution at which
such Deposit Account is maintained); (iv) the cash proceeds of all credit card
and debit card charges; and (v) all cash proceeds of any other Collateral. (e)
The Concentration Account shall at all times be under the sole dominion and
control of the Collateral Agent. The Loan Parties hereby acknowledge and agree
that (i) the Loan Parties have no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall at all
times be collateral security for all of the Obligations, and (iii) the funds on
deposit in the Concentration Account shall be applied as provided in this
Agreement. In the event that, notwithstanding the provisions of this - 198 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2207.jpg]
Section 8.12, any Loan Party receives or otherwise has dominion and control of
any such proceeds or collections during a Cash Dominion Period, such proceeds
and collections shall be held in trust by such Loan Party for the Collateral
Agent, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Concentration Account
or dealt with in such other fashion as such Loan Party may be instructed by the
Administrative Agent. Any amounts received in the Concentration Account at any
time when all of the Obligations have been indefeasibly paid in full shall be
remitted to the operating account of the Loan Parties maintained with the
Administrative Agent. (f) From and after the Closing Date, except as otherwise
expressly provided in the Loan Documents, each Loan Party shall maintain all
Material Deposit Accounts and English Collection Accounts either (i) with the
Administrative Agent (or a branch thereof) or (ii) to the extent an Approved
Control Arrangement has been established with respect to any such Material
Deposit Account or English Collection Account pursuant to (and within the time
periods referred to in) Section 8.12(a), any other financial institution
reasonably acceptable to the Administrative Agent. (g) Upon the commencement of
a Cash Dominion Period, the Administrative Agent may require each English Loan
Party to provide further fixed security over its accounts receivable and English
Collection Accounts (the “Additional English Security”). Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document,
in the event that a Cash Dominion Period commences and the Administrative Agent
requires Additional English Security, all English Collection Accounts shall
remain under the full dominion and control of the Collateral Agent even if such
Cash Dominion Period terminates. (h) Upon the Lead Administrative Borrower’s
written requests following the termination of any Cash Dominion Period, the
Administrative Agent shall promptly (but in any event shall use its commercially
reasonable efforts within one (1) Business Day to) furnish written notice to
each Approved Account Bank at which any Approved Deposit Account is maintained)
of any termination of a Cash Dominion Period. SECTION 8.13 Further Assurances.
Subject to the provisions of the Collateral and Guarantee Requirement and any
applicable limitations in any Collateral Document and in each case at the
expense of the Loan Parties: (a) Promptly upon reasonable request by the
Administrative Agent or the Collateral Agent or as may be required by applicable
Law (i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or the Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents. - 199 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2208.jpg]
(b) In the event that any Loan Parties grants a Lien permitted under Section 9.1
on any property which does not constitute Current Asset Collateral, or in the
event that any Loan Party Disposes of any such property used or useful in
connection with the Current Asset Collateral, the Loan Parties shall, upon the
request of the Collateral Agent, use commercially reasonable efforts to cause
such holder of such Lien or such purchaser or transferee, as applicable, to
execute and deliver an agreement in favor of the Collateral Agent granting the
Collateral Agent the right to use such property on terms and for periods of time
substantially consistent with the provisions of Section 3.6 of the Senior Notes
Intercreditor Agreement. SECTION 8.14 People with Significant Control Regime.
Within the relevant timeframe, comply with any notice it receives pursuant to
Part 21A of the Companies Act 2006 from any company incorporated in the U.K.
whose shares are subject to a Lien in favor of the Collateral Agent and promptly
provide the Administrative Agent with a copy of that notice. SECTION 8.15
Anti-Corruption Laws and Sanctions. Implement and maintain in effect policies
and procedures designed to promote and achieve compliance by the Loan Parties
and their Subsidiaries and their respective directors, officers, employees and
agents with all applicable Sanctions, Anti-Corruption Laws and Anti- Money
Laundering Laws. SECTION 8.16 Compliance with Kimberley Process Certification
Scheme. (a) Conduct, and cause each of their respective Subsidiaries to conduct,
their business in compliance in all material respects with the Kimberley Process
Certification Scheme, and (b) implement and maintain in effect policies and
procedures designed to promote and achieve compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees and
agents with the Kimberley Process Certification Scheme. SECTION 8.17
Post-Closing Obligations. Complete each of the post-closing obligations listed
on Schedule 8.17, as soon as commercially reasonable and in any event on or
before the date set forth for such post-closing obligation on Schedule 8.17 (as
such date may be extended by such Agent in writing in its reasonable
discretion), each of which post-closing obligation shall be completed or
provided in form and substance reasonably satisfactory to such Agent. ARTICLE
IX. NEGATIVE COVENANTS Until the Termination Date, Holdings and each Borrower
shall not, nor shall Holdings nor the Borrowers permit any Restricted Subsidiary
to: - 200 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2209.jpg]
SECTION 9.1 Liens. Create, incur, assume or suffer to exist any Lien securing
Indebtedness upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following: (a) Liens created pursuant to any
Loan Document; (b) Liens existing on the Closing Date and, to the extent
securing Indebtedness in an aggregate amount exceeding $5,000,000, set forth on
Schedule 9.1(b); provided that to the extent Liens existing on the Closing Date
are not disclosed on such Schedule 9.1(b) in reliance on the threshold provided
for above, such Liens shall in no event encumber any Current Asset Collateral;
(c) Liens for Taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP; (d) statutory or common law Liens of
landlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens or other customary Liens (other
than in respect of Indebtedness) in favor of landlords, so long as, in each
case, such Liens arise in the ordinary course of business that secure amounts
not overdue for a period of more than thirty (30) days or, if more than thirty
(30) days overdue, are unfiled and no other action has been taken to enforce
such Lien or that are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP; (e) (i) pledges or
deposits in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation, and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings, the
Borrowers or any Restricted Subsidiaries; (f) deposits to secure the performance
of bids, trade contracts, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business; (g) easements, rights-of-way,
restrictions (including zoning restrictions), encroachments, protrusions and
other similar encumbrances and title defects affecting real property that, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Loan Parties and their Restricted Subsidiaries taken as a
whole, or the use of the property for its intended purpose; (h) Liens arising
from judgments or orders for the payment of money not constituting an Event of
Default under Section 10.1(g); - 201 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2210.jpg]
(i) Liens securing obligations in respect of Indebtedness permitted under
Section 9.3(e); provided that (i) such Liens attach concurrently with or within
two hundred and seventy (270) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, replacements thereof and
additions and accessions to such property and the proceeds and the products
thereof and customary security deposits, and (iii) such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to, or acquired, constructed, repaired, replaced or
improved with the proceeds of such Indebtedness; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender; (j) leases, licenses,
subleases or sublicenses granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of the Loan
Parties and their Restricted Subsidiaries, taken as a whole, or (ii) secure any
Indebtedness; (k) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business; (l) Liens (i) on cash
advances in favor of the seller of any property to be acquired in an Investment
permitted pursuant to Section 9.2(i) or Section 9.2(m) to be applied against the
purchase price for such Investment or (ii) consisting of an agreement to Dispose
of any property in a Disposition permitted under Section 9.5, in each case,
solely to the extent such Investment or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien; (m) Liens on
insurance policies and the proceeds thereof securing the financing of the
premiums with respect thereto; (n) Liens on property of, or (except to the
extent constituting Collateral) Equity Interests in, any Non-Loan Party securing
Indebtedness of such Non-Loan Party incurred pursuant to Sections 9.3(b), (l),
(p), (r) or (v); (o) Liens in favor of a Loan Party or a Restricted Subsidiary
securing Indebtedness permitted under Section 9.3(d); provided that all such
Liens on Collateral in favor of a Non-Loan Party securing Indebtedness owing by
a Loan Party to such Non-Loan Party shall be subordinated to the Liens of the
Collateral Agent pursuant to the Intercompany Subordination Agreement; (p) Liens
existing on property (other than Current Asset Collateral, unless the Liens
thereon are subordinated to the Lien of the Collateral Agent securing the
Obligations in a manner consistent with the terms of the Senior Notes
Intercreditor Agreement) at the time of its acquisition or existing on the
property of any Person (including any Equity Interests owned by such Person) at
the time such Person becomes a Restricted Subsidiary (other than by designation
as a Restricted Subsidiary pursuant to Section 8.3), in each case after the
Closing Date (other than - 202 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2211.jpg]
Liens on the Equity Interests (to the extent constituting Collateral) of any
Person that becomes a Restricted Subsidiary); provided that (i) such Lien was
not created in contemplation of any such event, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property of such acquired Restricted
Subsidiary or the Equity Interests owned by such Person), and (iii) the
Indebtedness secured thereby is permitted under Section 9.3(e) or (v); (q) any
interest or title of a lessor, sublessor, licensor or sublicensor or secured by
a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases
(other than Capitalized Leases) or licenses entered into by any Loan Party or
any of the Restricted Subsidiaries in the ordinary course of business; (r) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods entered into by any Loan Party or any of the
Restricted Subsidiaries in the ordinary course of business; (s) Liens deemed to
exist in connection with Investments in repurchase agreements under Section 9.2
and reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts maintained
in the ordinary course of business and not for speculative purposes; (t) Liens
solely on any cash earnest money deposits made by any Loan Party or any of the
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement not prohibited hereunder; (u) ground leases in respect of real
property on which facilities owned or leased by any Loan Party or any of the
Restricted Subsidiaries are located; (v) purported Liens evidenced by the filing
of precautionary UCC financing statements or similar public filings; (w) Liens
securing Indebtedness in an aggregate amount not to exceed the greater of (i)
$450,000,000 and (ii) 85% of Consolidated EBITDA as of the most recently ended
Test Period on a Pro Forma Basis; provided that (A) to the extent any such
Indebtedness is secured by a Lien on the Collateral, such Lien shall be subject
to an Acceptable Intercreditor Agreement, and (B) to the extent any such
Indebtedness is secured by a Lien on the Current Asset Collateral, such Lien on
such Current Asset Collateral shall be subordinate to the Liens of the
Collateral Agent on the Current Asset Collateral securing the Obligations
pursuant to an Acceptable Intercreditor Agreement; (x) Liens (i) of a collection
bank arising under Section 4-208 of the UCC on the items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry; - 203 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2212.jpg]
(y) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Loan
Parties and their Restricted Subsidiaries, taken as a whole; (z) the
modification, replacement, renewal or extension of any Lien permitted by clauses
(b) and (i) of this Section 9.1; provided that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 9.3, and (B) proceeds and products thereof,
(ii) to the extent the Liens subject to such modification, replacement, renewal
or extension are subordinated to the Liens of the Collateral Agent Securing the
Obligations, such Liens being so modified, replaced, renewed or extended shall
be subordinated to the Liens of the Collateral Agent on terms at least as
favorable to the Lenders as those contained in the subordination of such
existing Liens and (iii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 9.3; (aa)
rights of set-off against credit balances of a Loan Party or any of the
Restricted Subsidiaries with Credit Card Issuers or Credit Card Processors or
amounts owing by such Credit Card Issuers or Credit Card Processors to a Loan
Party or any of the Restricted Subsidiaries in the ordinary course of business,
but not rights of set-off against any other property or assets of any Loan Party
or any the Restricted Subsidiaries pursuant to the agreements with such Credit
Card Issuers or Credit Card Processors (as in effect on the date hereof) to
secure the obligations of any Loan Party or any of the Restricted Subsidiaries
to the Credit Card Issuers or Credit Card Processors as a result of fees and
chargebacks; (bb) without duplication of, or aggregation with, any other Lien
permitted under any other clause of this Section 9.1, other Liens securing
Indebtedness permitted under Section 9.3(s), provided that, (i) to the extent
any such Indebtedness is secured by a Lien on the Collateral, such Lien shall be
subject to an Acceptable Intercreditor Agreement, and (iii) to the extent any
such Indebtedness is secured by a Lien on the Current Asset Collateral, such
Lien on such Current Asset Collateral shall be subordinate to the Liens of the
Collateral Agent on the Current Asset Collateral securing the Obligations
pursuant to an Acceptable Intercreditor Agreement; (cc) deposits of cash with
the owner or lessor of premises leased and operated by a Loan Party or any of
the Restricted Subsidiaries in the ordinary course of business of the Loan
Parties and such Restricted Subsidiaries to secure the performance of any Loan
Party’s or such Restricted Subsidiary’s obligations under the terms of the lease
for such premises; (dd) Liens that are contractual rights of setoff (i) relating
to the establishment of depository relations with banks or other financial
institutions not given in connection with the issuance of Indebtedness or (ii)
relating to pooled deposit or sweep accounts of any Loan Party or any of the
Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Loan Parties and
the Restricted Subsidiaries; (ee) Liens securing any Senior Notes Indebtedness
permitted pursuant to Section 9.3(w); provided that such Liens shall be subject
to the Senior Notes Intercreditor Agreement; - 204 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2213.jpg]
(ff) [reserved]; (gg) solely with respect to real property located in Canada,
reservations, limitations, provisos and conditions expressed in any original
grant from the Crown or other grants of real or immovable property, or interests
therein, that do not materially affect the use of the affected land for the
purpose for which it is used by that Person; (hh) the right reserved to or
vested in any Governmental Authority by the terms of any lease, license,
franchise, grant or permit acquired by that Person or by any statutory provision
to terminate any such lease, license, franchise, grant or permit, or to require
annual or other payments as a condition to the continuance thereof; (ii)
security given to a public utility or any Governmental Authority when required
by such utility or authority in connection with the operations of that Person in
the ordinary course of its business; and (jj) any other Lien securing any
Indebtedness, provided that (i) Secured Leverage Ratio, on a Pro Forma Basis, as
of the last day of the most recently ended Test Period is equal to or less than
5.00 to 1.00, in each case determined at the date of incurrence of such
Indebtedness secured by such Lien, (ii) to the extent any such Indebtedness is
secured by a Lien on the Collateral, such Lien shall be subject to an Acceptable
Intercreditor Agreement and (iii) to the extent any such Indebtedness is secured
by a Lien on the Current Asset Collateral, such Lien on such Current Asset
Collateral shall be subordinate to the Liens of the Collateral Agent on the
Current Asset Collateral securing the Obligations pursuant to an Acceptable
Intercreditor Agreement. SECTION 9.2 Investments. Make or hold any Investments,
except: (a) Investments by any Loan Party or any of the Restricted Subsidiaries
in assets that are cash and Cash Equivalents; (b) loans or advances to officers,
directors and employees of any Loan Party or any of the Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of Holdings and (iii) for any other
purpose, in an aggregate principal amount outstanding under this clause (b) not
to exceed $25,000,000; (c) Investments by any Loan Party or any Restricted
Subsidiary in a Loan Party or any Restricted Subsidiary; provided that any such
Investments made pursuant to this clause (c) by any Loan Party in any Non-Loan
Party (i) in the form of intercompany loans, shall be evidenced by notes that
have been pledged (individually or pursuant to a global note) to the Collateral
Agent for the benefit of the Lenders (it being understood and agreed that any
Investments permitted under this clause (c) that are not so evidenced as of the
Closing Date are not required to be so evidenced and pledged until the date that
is sixty (60) days after the Closing Date (or such later date as may be
acceptable to the Administrative Agent)) and (ii) shall be limited, to the
extent not made in ordinary course of business (in a manner consistent with past
practices), to an aggregate amount - 205 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2214.jpg]
not to exceed (1) greater of (A) $50,000,000 and (B) 9.5% of Consolidated EBITDA
as of the most recently ended Test Period on a Pro Forma Basis; (d) Investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other credits to suppliers
in the ordinary course of business; (e) Investments consisting of Liens,
Indebtedness, fundamental changes, Dispositions and Restricted Payments
permitted under Sections 9.1 (other than 9.1(l) or (o)), 9.3 (other than
9.3(c)(ii), (d), (i), (j) or (v)), 9.4 (other than 9.4(d)(ii), (f) or (g) (to
the extent relating to Section 9.5(d) or (e)), 9.5 (other than 9.5(d) or (e))
and 9.6 (other than 9.6(d)), respectively; (f) Investments existing on the
Closing Date or made pursuant to legally binding written contracts in existence
on the Closing Date and, in each case, to the extent such Investment (or
required Investments) exceeds $5,000,000, set forth on Schedule 9.2(f) and any
modification, replacement, renewal, reinvestment or extension of any of the
foregoing; provided that the amount of any Investment permitted pursuant to this
Section 9.2(f) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by another clause of this Section 9.2; (g)
Investments in Swap Contracts permitted under Section 9.3; (h) promissory notes
and other non-cash consideration that is permitted to be received in connection
with Dispositions permitted by Section 9.5; (i) Permitted Acquisitions; (j)
Investments made to effect the Transaction; (k) Investments (including debt
obligations and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment; (l) Joint Venture Investments; (m) without duplication of any other
clauses of this Section 9.2, other Investments that do not exceed at any time
outstanding the sum of (i) greater of (A) $90,000,000 and (B) 17% of
Consolidated EBITDA as of the most recently ended Test Period, on a Pro Forma
Basis, plus (ii) the unutilized amounts under the General Restricted Payment
Basket and the General Restricted Debt Payment Basket which have been
reallocated by the Lead Administrative Borrower to make Investments pursuant to
this Section 9.2(m); (n) advances of payroll payments to employees in the
ordinary course of business; - 206 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2215.jpg]
(o) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings; (p) Investments held by a
Restricted Subsidiary acquired after the Closing Date or of a Person merged into
a Loan Party or merged or consolidated with a Restricted Subsidiary in
accordance with Section 9.4 after the Closing Date (other than existing
Investments in subsidiaries of such Subsidiary or Person, which must comply with
the requirements of Section 9.2(i) or (m)) to the extent that such Investments
were not made in contemplation of or in connection with such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation; (q) Investments in the
ordinary course of business consisting of UCC Article 3 endorsements for
collection or deposit and Article 4 customary trade arrangements with customers
consistent with past practices; (r) Investments made by any Restricted
Subsidiary that is not a Loan Party to the extent such Investments are financed
with the proceeds received by such Restricted Subsidiary from an Investment made
pursuant to clauses (c), (i) or (m) of this Section 9.2 (provided that to the
extent such Investment by a Non-Loan Party is made with the proceeds of any
Investment in such Non-Loan Party by a Loan Party pursuant to Section 9.2(c),
such Loan Party would be permitted to make such Investment directly); (s)
Guarantees by any Loan Party or any of the Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business; (t)
Investments received in connection with (i) a Disposition permitted by Section
9.5(m) or (ii) any Restricted Payment permitted by Section 9.6(k); and (u)
without duplication of, or aggregation with, any Investment made under any other
clause of this Section 9.2, the Loan Parties and their Restricted Subsidiaries
may make other Investments as long as the Payment Conditions are satisfied after
giving effect thereto. Notwithstanding anything to the contrary set forth herein
or in any other Loan Document, any sale, assignment, pledge, transfer or
disposition of Intellectual Property (whether by any Investment or other sale,
contribution, pledge, assignment or other transfer of the Equity Interests of
any Subsidiary that owns such Intellectual Property (including that of any
Restricted Subsidiary)) that is Material Intellectual Property to a Person that
is not a Loan Party, shall be made expressly subject to the ABL License and any
purchaser, assignee or other transferee thereof shall agree in writing (pursuant
to an agreement in form and substance reasonably satisfactory to Administrative
Agent) to be bound by the ABL License. Any Investment made in reliance on an
Specified Asset Disposition/Investment Provision shall be subject to compliance
with Section 7.4(b). - 207 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2216.jpg]
SECTION 9.3 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Equity Interest, other than: (a)
Indebtedness under the Loan Documents (including Indebtedness incurred in
accordance with Section 2.15); (b) (i) Indebtedness existing on the date hereof
and, to the extent exceeding an aggregate principal amount in excess of
$5,000,000, set forth on Schedule 9.3(b) and any Permitted Refinancing thereof
and (ii) intercompany Indebtedness outstanding on the date hereof provided that
all such Indebtedness of any Loan Party owed to any Non-Loan Party shall be
subject to the Intercompany Subordination Agreement; (c) (i) Guarantees by any
Loan Party and any of the Restricted Subsidiaries in respect of Indebtedness of
any Loan Party or any of the Restricted Subsidiaries otherwise permitted
hereunder (except that a Restricted Subsidiary that is not a Loan Party may not,
by virtue of this Section 9.3(c), Guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 9.3); provided that, if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guaranty on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness, and
(ii) any Guaranty by a Loan Party of Indebtedness of a Restricted Subsidiary
that would have been permitted as an Investment by such Loan Party in such
Restricted Subsidiary under Section 9.2(c); (d) Indebtedness of any Loan Party
or any of the Restricted Subsidiaries owing to any Loan Party or any other
Restricted Subsidiary to the extent constituting an Investment permitted by
Section 9.2; provided that (i) all such Indebtedness of any Loan Party owed to
any Person that is not a Loan Party shall be subject to the Intercompany
Subordination Agreement and (ii) in the event of any such Indebtedness in
respect of the sale, transfer or assignment of Current Asset Collateral, such
Indebtedness shall be duly noted on the books and records of the Loan Parties as
being owing in respect of Current Asset Collateral; (e) (i) Attributable
Indebtedness and other Indebtedness (including Capitalized Leases) of any Loan
Party or any of the Restricted Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets;
provided that such Indebtedness is incurred concurrently with or within two
hundred and seventy (270) days after the applicable acquisition, construction,
repair, replacement or improvement and any Permitted Refinancing thereof in an
aggregate principal amount pursuant to this clause (i) not to exceed the greater
of (A) $150,000,000 and (B) 28% of Consolidated EBITDA as of the most recently
ended Test Period on a Pro Forma Basis, and (ii) Attributable Indebtedness
arising out of sale-leaseback transactions with respect to properties acquired
after the Closing Date and any Permitted Refinancing thereof in an aggregate
amount outstanding pursuant to this clause (ii) at any time not to exceed the
greater of (A) $150,000,000 and (B) 28% of Consolidated EBITDA as of the most
recently ended Test Period on a Pro Forma Basis, and any Permitted Refinancings
thereof; (f) Indebtedness in respect of Swap Contracts designed to hedge against
any Loan Party’s or any Restricted Subsidiary’s exposure to interest rates,
foreign exchange rates or - 208 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2217.jpg]
commodities pricing risks incurred in the ordinary course of business and not
for speculative purposes and Guarantees thereof; (g) Indebtedness representing
deferred compensation to employees of the Loan Parties and their Restricted
Subsidiaries incurred in the ordinary course of business; (h) Indebtedness to
current or former officers, directors, managers, consultants and employees,
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings (or any direct or indirect parent
thereof) permitted by Section 9.6; (i) Indebtedness incurred by any Loan Party
or any of the Restricted Subsidiaries in a Permitted Acquisition, any other
Investment expressly permitted hereunder or any Disposition, in each case to the
extent constituting indemnification obligations or obligations in respect of
purchase price (including earn-outs) or other similar adjustments; (j)
Indebtedness consisting of obligations of the Loan Parties and the Restricted
Subsidiaries under deferred compensation or other similar arrangements with
employees incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
(k) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof; (l) Indebtedness of the
Loan Parties and the Restricted Subsidiaries in an aggregate principal amount
not to exceed the greater of (i) $450,000,000 and (ii) 85% of Consolidated
EBITDA as of the most recently ended Test Period on a Pro Forma Basis, in each
case determined at the date of incurrence of such Indebtedness; provided that
(1) the aggregate principal amount of Indebtedness permitted in reliance on this
clause (l) (together with the aggregate principal amount Untendered Existing
2024 Notes Indebtedness with a maturity date that is earlier than 91 days after
the then Latest Maturity Date in effect, determined at the date of incurrence of
such Indebtedness (or, in the case of the Untendered Existing 2024 Notes
Indebtedness existing as of the Closing Date, as of the Closing Date), shall not
exceed the greater of (A) $200,000,000 and (B) 38% of Consolidated EBITDA as of
the most recently ended Test Period on a Pro Forma Basis, and (2) the aggregate
principal amount of Indebtedness incurred by Restricted Subsidiaries that are
Non-Loan Parties in reliance on this clause (l) shall not exceed the greater of
(A) $120,000,000 and (B) 22.5% of Consolidated EBITDA as of the most recently
ended Test Period on a Pro Forma Basis, and any Permitted Refinancings thereof;
(m) Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business; (n) Indebtedness incurred by the Loan Parties or
any of the Restricted Subsidiaries in respect of letters of credit, bank
guarantees, bankers’ acceptances, warehouse receipts or similar instruments
issued or created in the ordinary course of business consistent with - 209 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2218.jpg]
past practice in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; (o) obligations in respect of
performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by any Loan Party or any of the
Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practice; (p) Indebtedness of the
Loan Parties and the Restricted Subsidiaries, provided that (i) on a Pro Forma
Basis, after giving effect to the incurrence of such Indebtedness either (A) Net
Leverage Ratio as of the last day of the most recently ended Test Period is
equal to or less than 6.00 to 1.00 or (B) the Interest Coverage Ratio for the
most recently ended Test Period is equal to or greater than 2.00 to 1.00, (ii)
the maturity date of such Indebtedness shall be no earlier than 91 days after
the then Latest Maturity Date in effect, determined at the date of incurrence of
such Indebtedness and (iii) Indebtedness incurred by a Non-Loan Party in
reliance on this Section 9.3(p) (together with any Indebtedness of any Non-Loan
Party incurred pursuant to Section 9.3(r)), at the time of the incurrence
thereof and after giving Pro Forma Effect thereto, shall not exceed the greater
of (1) $120,000,000 and (2) 22.5% of Consolidated EBITDA as of the most recently
ended Test Period on a Pro Forma Basis, and any Permitted Refinancings thereof;
(q) (i) Untendered Existing 2024 Notes Indebtedness in an aggregate principal
amount not to exceed $400,000,000 and (ii) any Permitted Refinancing thereof,
provided, further, that the aggregate amount of Indebtedness incurred pursuant
to this Section 9.3(q) (together with any Indebtedness incurred pursuant to
Section 9.3(w)), after giving Pro Forma Effect thereto, shall not exceed
$500,000,000; (r) Indebtedness incurred by a Non-Loan Party; provided that the
aggregate principal amount of such Indebtedness incurred pursuant to this
Section 9.3(r) (together with any Indebtedness of any Non-Loan Party incurred
pursuant to Section 9.3(p)), at the time of the incurrence thereof and after
giving Pro Forma Effect thereto, shall not exceed the greater of (i)
$120,000,000 and (ii) 22.5% of Consolidated EBITDA as of the most recently ended
Test Period on a Pro Forma Basis, and Permitted Financings thereof; (s) other
secured, unsecured or subordinated Indebtedness of any Loan Party or any of the
Restricted Subsidiaries (and any Permitted Refinancing thereof), so long as (A)
the Payment Conditions shall have been satisfied after giving effect thereto,
and (B) the maturity date and Weighted Average Life to Maturity of such
Indebtedness is at least six (6) months after the Latest Maturity Date at the
time of incurrence of such Indebtedness, and (C) (i) to the extent any such
Indebtedness is secured by a Lien on the Collateral, such Liens shall be subject
to an Acceptable Intercreditor Agreement, and (iii) to the extent any such
Indebtedness is secured by a Lien on the Current Asset Collateral, such Lien on
such Current Asset Collateral shall be subordinate to the Liens of the
Collateral Agent on the Current Asset Collateral securing Obligations pursuant
to an Acceptable Intercreditor Agreement and any Permitted Refinancings thereof;
- 210 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2219.jpg]
(t) to the extent constituting Indebtedness, obligations of Holdings relating of
the LGP Preference Shares; (u) Indebtedness in respect of letters of credit
issued for the account of any of the Restricted Subsidiaries of Holdings to
finance the purchase of Inventory so long as (x) such Indebtedness is unsecured,
and (y) the aggregate principal amount of such Indebtedness does not exceed
$60,000,000 at any time; (v) Indebtedness (i) of any Person that becomes a
Restricted Subsidiary after the date hereof, which Indebtedness is existing at
the time such Person becomes a Restricted Subsidiary and is not incurred in
contemplation of such Person becoming a Restricted Subsidiary that is
non-recourse to the Loan Parties and the other Restricted Subsidiaries (other
than any Subsidiary of such Person that is a Subsidiary on the date such Person
becomes a Restricted Subsidiary after the date hereof) and is either (A)
unsecured or (B) secured only by Liens permitted under Section 9.1(p) and, in
each case, any Permitted Refinancing thereof, and (ii) of the Loan Parties or
any Restricted Subsidiary incurred or assumed in connection with any Permitted
Acquisition that is secured only by Liens permitted under Section 9.1(p) (and
any Permitted Refinancing of the foregoing) and so long as the aggregate
principal amount of such Indebtedness and all Indebtedness resulting from any
Permitted Refinancing thereof at any time outstanding pursuant to this Section
9.3(v)(ii) does not exceed $75,000,000; (w) the Senior Notes Indebtedness,
provided that the aggregate amount of Indebtedness incurred pursuant to this
Section 9.3(w) (together with any Indebtedness incurred pursuant to Section
9.3(q)), after giving Pro Forma Effect thereto, shall not exceed $500,000,000
and any Permitted Refinancing of the foregoing; and (x) all premiums (if any),
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (a)
through (w) above Notwithstanding the foregoing, no Restricted Subsidiary that
is a Non-Loan Party will guarantee any Material Indebtedness of a Loan Party
unless such Restricted Subsidiary becomes a Loan Party. The principal amount of
any non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of Holdings and its Restricted Subsidiaries dated such
date prepared in accordance with GAAP. SECTION 9.4 Fundamental Changes. Merge,
amalgamate, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that: (a) Holdings or any Restricted Subsidiary
may merge, amalgamate or consolidate with the Lead Administrative Borrower
(including a merger or amalgamation, the purpose of which is to reorganize the
Lead Administrative Borrower into a new jurisdiction); provided that (x) the
Lead Administrative Borrower shall be the continuing or surviving Person, - 211
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2220.jpg]
(y) such merger, amalgamation or consolidation does not result in (1) the Lead
Administrative Borrower ceasing to be organized or incorporated under the Laws
of its Local Covered Jurisdiction or (2) any Loan Party becoming an Excluded
Subsidiary, and (z) the Equity Interests of the Lead Administrative Borrower
shall continue to be directly owned by one or more Loan Parties and pledged as
Collateral pursuant to the terms of the Collateral Documents; (b) any Borrower
may merge, amalgamate or consolidate with another Borrower (including a merger
or amalgamation, the purpose of which is to reorganize a Borrower into a new
jurisdiction); provided that (x) a Borrower (or, to the extent the Lead
Administrative Borrower shall be a party to any such merger, amalgamation or
consolidation, the Lead Administrative Borrower) shall be the continuing or
surviving Person, (y) such merger, amalgamation or consolidation does not result
in (1) a Borrower ceasing to be organized or incorporated under the Laws of a
Covered Loan Party Jurisdiction or (2) any Loan Party becoming an Excluded
Subsidiary, and (z) the Equity Interests of each Borrower shall continue to be
directly owned by one or more Loan Parties and pledged as Collateral pursuant to
the terms of the Collateral Documents; (c) (i) any Restricted Subsidiary of
Holdings that is not a Loan Party may merge or consolidate with or into any
other Restricted Subsidiary of Holdings that is not a Loan Party, (ii) any
Restricted Subsidiary of Holdings (other than the Lead Administrative Borrower)
may merge, amalgamate or consolidate with or into any other Restricted
Subsidiary of Holdings that is a Loan Party (or, to the extent a Borrower shall
be a party to any such merger, amalgamation or consolidation, a Borrower shall
be a surviving or continuing entity), (iii) any merger or amalgamation the sole
purpose of which is to reincorporate or reorganize a Loan Party in another
jurisdiction that is a Covered Loan Party Jurisdiction shall be permitted
(provided that such Person and each of its Restricted Subsidiaries that is a
Loan Party prior to such merger or amalgamation shall be a Loan Party after
giving effect to such reincorporation or reorganization) and (iv) any Restricted
Subsidiary of Holdings (other than the Lead Administrative Borrower) may
wind-up, liquidate or dissolve or change its legal form if the Lead
Administrative Borrower determines in good faith that such action is in the best
interests of the Loan Parties and their Restricted Subsidiaries and is not
materially disadvantageous to the Lenders; provided that, in the case of clauses
(ii) through (iv) of this Section 9.4(c), (A) no Event of Default shall have
occurred and be continuing or shall result therefrom and (B) the surviving or
continuing Person (or, with respect to clause (iv), the Person who receives the
assets of such dissolving or liquidated Restricted Subsidiary) shall be a Loan
Party (in the case of any such transaction involving a Guarantor) or a Borrower
(in the case of any such transaction involving a Borrower), the Equity Interest
of whom shall be directly owned by one or more Loan Parties and pledged as
Collateral pursuant to the terms of the Collateral Documents; (d) any Restricted
Subsidiary (other than a Borrower) may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to a Loan Party or another
Restricted Subsidiary; provided that (i) no Event of Default shall have occurred
and be continuing or shall result therefrom and (ii) if the transferor in such a
transaction is a Loan Party, then (1) the transferee must be a Loan Party or (2)
such Investment must be a permitted Investment in a Restricted Subsidiary which
is not a Loan Party in accordance with Section 9.2 (other than clause (e)
thereof) and must be a permitted Disposition in accordance with Section 9.5; -
212 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2221.jpg]
(e) so long as no Default or Event of Default is continuing or would result
therefrom, the Lead Administrative Borrower may merge, amalgamate or consolidate
with any other Person; provided that (i) the Lead Administrative Borrower shall
be the continuing or surviving Person or (ii) if the Person formed by or
surviving or continuing after any such merger, amalgamation or consolidation is
not the Lead Administrative Borrower (any such Person, the “Successor
Borrower”), (A) the Successor Borrower shall be an entity organized or existing
under the Laws of the Local Covered Jurisdiction of the merging Lead
Administrative Borrower, the Equity Interests of which shall be directly owned
solely by one or more Loan Parties and pledged as Collateral pursuant to the
terms of the Collateral Documents), (B) such Successor Borrower shall expressly
assume all the obligations of the Lead Administrative Borrower under this
Agreement and the other Loan Documents to which the Lead Administrative Borrower
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (C) each other Loan Party, unless it
is the other party to such merger, amalgamation or consolidation, shall have by
a supplement to this Agreement and the Guaranty, confirmed that its Obligations
(including its Guarantee of the Obligations) shall apply to the Successor
Borrower’s obligations under this Agreement, (D) each Loan Party, unless it is
the other party to such merger, amalgamation or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement, (E)
Holdings shall have delivered (or caused to be delivered) to the Administrative
Agent (1) a certificate of a Responsible Officer certifying that such merger,
amalgamation or consolidation, and any such supplement to this Agreement or any
Collateral Document delivered in connection with any such merger, amalgamation
or consolidation, comply with this Agreement and (2) a customary opinion of
counsel, including customary organization, due execution and authority,
enforceability and attachment and perfection opinions and such other customary
opinions as reasonably requested by the Administrative Agent; provided, further,
that if the foregoing are satisfied, the Successor Borrower will succeed to, and
be substituted for, the Lead Administrative Borrower under this Agreement and
(F) the Administrative Agent shall have received, at least three (3) Business
Days prior to such merger, amalgamation or consolidation, (1) all documentation
and other information about the Successor Borrower required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act and the Proceeds of Crime Act, and (2) to the extent that any
Successor Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification with respect to such
Successor Borrower, in each case, that shall have been requested in writing at
least ten (10) Business Days prior to the date of such merger, amalgamation or
consolidation; (f) so long as no Default or Event of Default is continuing or
would result therefrom, any Restricted Subsidiary (other than the Lead
Administrative Borrower) may merge, amalgamate or consolidate with any other
Person in order to effect an Investment permitted pursuant to Section 9.2 (other
than Section 9.2(e)); provided that the continuing or surviving Person shall be
a Borrower or a Restricted Subsidiary, which together with each of their
Restricted Subsidiaries, shall have complied with the applicable requirements of
Sections 8.11, 8.12 and 8.13; and (g) so long as no Default or Event of Default
is continuing or would result therefrom, a merger, amalgamation, dissolution,
liquidation, consolidation or Disposition, the - 213 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2222.jpg]
purpose of which is to effect a Disposition permitted pursuant to Section 9.5
(other than Section 9.5(e)). Any transaction permitted by any of Sections 9.4(a)
through 9.4(g) made in reliance on an Specified Asset Disposition/Investment
Provision shall be subject to compliance with Section 7.4(b). SECTION 9.5
Dispositions. Make any Disposition except: (a) Dispositions of obsolete, worn
out, used or surplus property, whether now owned or hereafter acquired, in the
ordinary course of business and Dispositions of property no longer used or
useful in the conduct of the business of the Loan Parties and the Restricted
Subsidiaries; (b) Dispositions of inventory and goods held for sale in the
ordinary course of business; (c) Dispositions of property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property; provided that to the
extent the property being transferred constitutes Current Asset Collateral, such
replacement property shall constitute Current Asset Collateral; (d) Dispositions
of property to a Loan Party or a Restricted Subsidiary; provided that if the
transferor of such property is a Loan Party (i) the transferee thereof must be a
Loan Party or (ii) such Investment must be a permitted Investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 9.2
(other than Section 9.2(e)) or (iii) to the extent constituting a Disposition to
a Restricted Subsidiary that is not a Loan Party, such Disposition is for fair
market value and any promissory note or other non-cash consideration received in
respect thereof is a permitted investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 9.2 (other than Section 9.2(e));
provided that if the property being disposed of constitutes Current Asset
Collateral and is being transferred to a Non-Loan Party, such disposition shall
be made only if the Payment Conditions are satisfied after giving effect
thereto; (e) Dispositions permitted by Sections 9.2 (other than Section 9.2(e)
or (h)), 9.4 (other than Section 9.4(g)) and 9.6 (other than Section 9.6(d)) and
Liens permitted by Section 9.1(other than Section 9.1(l)(ii)); (f) Dispositions
of property (other than Current Asset Collateral) pursuant to sale-leaseback
transactions; (g) any issuance or sale of Equity Interests in, or sale of
Indebtedness or other securities of, an Unrestricted Subsidiary; (h) leases,
subleases, licenses or sublicenses (including the provision of software under an
open source license), in each case in the ordinary course of business and which
do not materially interfere with the business of the Loan Parties and the
Restricted Subsidiaries, taken as a whole; - 214 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2223.jpg]
(i) Dispositions in any Fiscal Year in an aggregate amount not to exceed the
greater of (i) $40,000,000 and (ii) 7.5% of Consolidated EBITDA as of the most
recently ended Test Period on a Pro Forma Basis, with any unused amounts for any
Fiscal Year permitted to be carried over to the immediately succeeding Fiscal
Year (excluding any carry-forward available from any prior Fiscal Year) (the
“General Asset Sale Basket”); (j) any Disposition of any asset (or assets) on an
unlimited basis for fair market value so long as not otherwise permitted under
this Section 9.5, provided that: (i) at the time of such Disposition, no Event
of Default shall exist or would result from such Disposition; (ii) with respect
to any Disposition pursuant to this clause (j) for a purchase price in excess of
$25,000,000, the Borrowers or any of the Restricted Subsidiaries shall receive
not less than 75% of such consideration in the form of cash or Cash Equivalents
(in each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 9.1 and Liens permitted by Sections
9.1(a), (m), (s), (t), (x), (w), (dd)(i) and (dd)(ii), provided, however, that
for the purposes of this clause (ii), each of the following shall be deemed to
be cash, (A) any liabilities (as shown on a Loan Party’s or a Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of a Loan Party or a Restricted Subsidiary, other than liabilities that
are by their terms subordinated in right of payment to the payment in cash of
the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which the Loan Parties and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing; (B) any securities received by a Loan Party or a Restricted Subsidiary
from such transferee that are converted by such Loan Party or such Restricted
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within one hundred and eighty days following the closing
of the applicable Disposition; and (C) any Designated Non-Cash Consideration
received in respect of such Disposition having an aggregate fair market value
(as determined by the Lead Administrative Borrower in good faith), taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of the greater
of (I) $40,000,000 and (II) 7.5% of Consolidated EBITDA as of the most recently
ended Test Period on a Pro Forma Basis at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value; - 215 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2224.jpg]
provided that, notwithstanding the foregoing to the contrary, with respect to
any transaction or a series of related transactions pursuant to which any Loan
Party or any Restricted Subsidiary shall effect a Disposition or other
transaction pursuant to this clause (j) (including pursuant to the sale of
Equity Interests in a Restricted Subsidiary, or a merger, liquidation,
amalgamation, division, contribution of assets, Equity Interests or Indebtedness
or otherwise) which results in the transfer (to any Person, other than a Loan
Party) of Current Asset Collateral of the type included in the determination of
the Revolving Borrowing Base or the FILO Borrowing Base, or the exclusion and/or
removal of Current Asset Collateral of the type which were included in the
determination of the Revolving Borrowing Base or the FILO Borrowing Base
(including, as a result of the application of the eligibility criteria set forth
in the definition of Eligible Credit Card Receivables and Eligible Inventory),
in each case, as determined by reference to the Borrowing Base Certificate most
recently delivered to the Administrative Agent, (x) the aggregate fair market
value of such Current Asset Collateral so disposed, transferred, removed and/or
excluded (in the aggregate for all such transactions) in reliance on the 75%
Cash Consideration Basket shall not exceed 25% of the sum of the Revolving
Borrowing Base and the FILO Borrowing Base, measured at the time of such
disposition or transfer, and (y) the cash consideration payable in respect
thereof shall be an amount equal to the greater of (1) 75% of the fair market
value of such assets and (2) the aggregate amount of the Revolving Borrowing
Base and the FILO Borrowing Base attributable to such assets (this clause (j),
the “75% Cash Consideration Basket”); (k) Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; (l) bulk sales or other
dispositions of the Inventory of a Loan Party not in the ordinary course of
business in connection with Store closings, at arm’s length, provided that such
Store closures and related Inventory dispositions shall not exceed (i) in any
Fiscal Year, twenty percent (20%) of the number of the Loan Parties’ Stores as
of the beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Closing Date, fifty percent (50%) of the number of
the Loan Parties’ Stores in existence as of the Closing Date (net of new Store
openings), provided further that all sales of Inventory in connection with store
closings shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Administrative Agent,
provided further that all Net Cash Proceeds received in connection therewith are
applied to the Obligations if then required in accordance with Section 2.9
hereof; (m) the unwinding of any Swap Contract; (n) the lapse or abandonment in
the ordinary course of business of any registrations or applications for
registration of any IP Rights; (o) to the extent allowable under Section 1031 of
the Code (or comparable or successor provision), any exchange of like property
(excluding any boot thereon permitted by such - 216 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2225.jpg]
provision) for use in any business conducted by the Loan Parties or any of their
Restricted Subsidiaries that is not in contravention of Section 9.7; (p)
Dispositions of accounts receivable in connection with the collection or
compromise thereof, provided that no disposition of Eligible Accounts shall be
permitted pursuant to this clause (p) unless the Lead Administrative Borrower
shall have (i) delivered to the Administrative Agent written notice of such
disposition in reasonable detail and (ii) if requested by the Administrative
Agent, delivered to the Administrative Agent an updated Borrowing Base
Certificate; (q) sales or other dispositions by the Loan Parties or any
Restricted Subsidiary of assets in connection with the closing or sale of a
Store in the ordinary course of the business of the Loan Parties or such
Restricted Subsidiary which consist of leasehold interests in the premises of
such Store, the equipment and fixtures located at such premises and the books
and records relating exclusively and directly to the operations of such Store
(but excluding any Current Asset Collateral); provided that as to each and all
such sales and closings, (A) no Event of Default shall result therefrom and (B)
such sale shall be on commercially reasonable prices and terms in a bona fide
arm’s length transaction; (r) so long as no Event of Default is continuing,
Dispositions of Cash Equivalents; and (s) any Disposition made to comply with
any order of any Governmental Authority or any applicable Law; provided that any
Disposition of any property pursuant to this Section 9.5 (except pursuant to (i)
Sections 9.5(a), (d), (e), (k), (l), (m), (n), (o) and (q) or (ii) other than
with respect to Current Asset Collateral or the Equity Interests of any Person
that owns Current Asset Collateral, Sections 9.5(i) or (s), and except for
Dispositions from a Loan Party to a Loan Party), shall be for no less than the
fair market value of such property either (x) at the time of execution of
definitive documentation governing such Dispositions or (y) at the time of such
Disposition as determined by the Lead Administrative Borrower in good faith. To
the extent any Collateral is sold or transferred as expressly permitted by this
Section 9.5 to any Person other than a Loan Party, such Collateral shall be sold
or transferred free and clear of the Liens created by the Loan Documents, and,
if requested by the Administrative Agent, upon the certification by the Lead
Administrative Borrower that such Disposition is permitted by this Agreement,
the Administrative Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing. Notwithstanding anything to the
contrary set forth above any sale, assignment, pledge, transfer or disposition
of Intellectual Property (whether by sale, contribution, pledge, assignment or
other transfer of the Equity Interest of any Subsidiary that owns such
Intellectual Property) that is Material Intellectual Property, shall be made
expressly subject to the ABL License and any purchaser, assignee or other
transferee thereof shall agree in writing (pursuant to an agreement in form and
substance reasonably satisfactory to Administrative Agent) to be bound by the
ABL License. - 217 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2226.jpg]
Any Disposition made in reliance on an Specified Asset Disposition/Investment
Provision shall be subject to compliance with Section 7.4(b). SECTION 9.6
Restricted Payments. Declare or make any Restricted Payment, except: (a) each
Restricted Subsidiary may make Restricted Payments to Holdings and to its other
Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly- owned Restricted Subsidiary, to Holdings and any of its other
Restricted Subsidiaries and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests); (b) Holdings and each of its Restricted
Subsidiaries may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity Interests
not otherwise permitted by Section 9.3) of such Person; (c) [reserved]; (d) to
the extent constituting Restricted Payments, Holdings, the Borrowers and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 9.2 (other than Section 9.2(e)), 9.4
(other than a merger, amalgamation or consolidation of Holdings or any Borrower)
or 9.8 (other than Section 9.8(a) or (j)); (e) repurchases of Equity Interests
in Holdings deemed to occur upon exercise of stock options or warrants or
similar rights if such Equity Interests represent a portion of the exercise
price of such options or warrants or similar rights; (f) Holdings may pay for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Holdings held by any future, present or former employee,
director, consultant or distributor (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of Holdings, the Borrowers or any of their Restricted Subsidiaries
upon the death, disability, retirement or termination of employment of any such
Person or otherwise pursuant to any employee or director equity plan, employee
or director stock option plan or any other employee or director benefit plan or
any agreement (including any stock subscription or shareholder agreement) with
any employee, director, consultant or distributor of Holdings, the Borrowers or
any of their Restricted Subsidiaries in an aggregate amount after the Closing
Date not to exceed $17,500,000 in any calendar year with unused amounts in any
calendar year being carried over to the next two succeeding calendar years;
provided that such amount in any calendar year may be increased by an amount not
to exceed the cash proceeds of key man life insurance policies received by the
Holdings or its Restricted Subsidiaries after the Closing Date; (g) [reserved];
(h) Holdings may pay cash in lieu of fractional Equity Interests in connection
with any dividend, split or combination thereof or any Permitted Acquisition; -
218 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2227.jpg]
(i) so long as no Event of Default exists or would result therefrom, the
declaration and payment of dividends on Holdings’ Equity Interests in an
aggregate per annum amount equal to 7.0% of the market capitalization of
Holdings, measured as of the date of the relevant date of determination; (j)
repurchases of Equity Interests (i) deemed to occur on the exercise of options
by the delivery of Equity Interests in satisfaction of the exercise price of
such options and (ii) in consideration of withholding or similar Taxes payable
by any future, present or former employee, director, manager or consultant (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing), including deemed repurchases
in connection with the exercise of stock options; (k) without duplication of any
other clauses of this Section 9.6, other Restricted Payments that, together with
any prepayment, redemption, defeasance or other satisfaction of any Indebtedness
made pursuant to the General Restricted Debt Payment Basket, do not exceed in
the aggregate (for all such Restricted Payments and prepayments, redemptions,
defeasances or other satisfaction of Indebtedness made pursuant to the General
Restricted Debt Payment Basket) at the time of such Restricted Payment and after
giving Pro Forma Effect thereto in an amount equal to (i) the greater of (1)
$90,000,000 and (2) 17% of Consolidated EBITDA as of the most recently ended
Test Period on a Pro Forma Basis minus (ii) the aggregate unutilized amounts
under the General Restricted Payment Basket and the General Restricted Debt
Payment Basket, which have been reallocated by the Lead Administrative Borrower
to make Investments pursuant to Section 9.2(m) (this clause (k), the “General
Restricted Payment Basket”); (l) so long as no Event of Default exists or would
result therefrom, the distribution, by dividend or otherwise, of the Equity
Interests of, or debt owed to Holdings or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than the Equity Interests of any Unrestricted
Subsidiary, (x) the primary assets of which are cash and/or Cash Equivalents
and/or (y) the assets of which include any Material Intellectual Property, in
each case, which were contributed to such Unrestricted Subsidiary by Holdings
and/or any Restricted Subsidiary); and (m) other Restricted Payments so long as
the Payment Conditions shall have been satisfied; provided that it is understood
and agreed that, for purposes of this Section 9.6, any determination of the
value of any asset (other than cash) shall be made by the Lead Administrative
Borrower in good faith. SECTION 9.7 Change in Nature of Business. Engage in any
material line of business substantially different from those lines of business
conducted by Holdings, the Borrowers and the Restricted Subsidiaries on the
Closing Date or any business reasonably related or ancillary thereto. - 219 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2228.jpg]
SECTION 9.8 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of any Loan Party, whether or not in the ordinary course of
business, in excess of $10,000,000, other than: (a) transactions between or
among (i) the Loan Parties or any of the Restricted Subsidiaries or any entity
that becomes a Restricted Subsidiary as a result of such transaction, and (ii)
the Loan Parties; (b) transactions on terms substantially as favorable to such
Loan Party or such Restricted Subsidiary as would be obtainable by such Loan
Party or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate; (c) the Transaction and the
payment of fees and expenses (including the Transaction Expenses) related to the
Transaction; (d) the issuance of Equity Interests of Holdings to any officer,
director, employee or consultant of Holdings or any of its Restricted
Subsidiaries; (e) payments, loans (or cancellation of loans) or advances to
employees or consultants that are (i) approved by a majority of the
disinterested members of the Board of Directors of Holdings in good faith, (ii)
made in compliance with applicable law and (iii) otherwise permitted under this
Agreement; (f) employment and severance arrangements between Holdings or any of
its Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements; (g) the non-exclusive licensing of
trademarks, copyrights or other IP Rights in the ordinary course of business to
permit the commercial exploitation of IP Rights between or among Affiliates and
Restricted Subsidiaries of Holdings; (h) the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of Holdings and the Restricted Subsidiaries in
the ordinary course of business to the extent attributable to the ownership or
operation of Holdings and the Restricted Subsidiaries; (i) any agreement,
instrument or arrangement as in effect as of the Closing Date and set forth on
Schedule 9.8, or any amendment thereto (so long as any such amendment is not
adverse to the Lenders in any material respect as compared to the applicable
agreement as in effect on the Closing Date); (j) Restricted Payments permitted
under Section 9.6; (k) [reserved]; (l) transactions in which the Loan Parties or
any of the Restricted Subsidiaries, as the case may be, delivers to the
Administrative Agent a letter from an Independent Financial - 220 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2229.jpg]
Advisor stating that such transaction is fair to the Loan Party or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (b) of this Section 9.8; (m) the issuance or transfer of Equity
Interests (other than Disqualified Equity Interests) of Holdings to any former,
current or future director, manager, officer, employee or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of any Loan Party, any of their
Restricted Subsidiaries to the extent otherwise permitted by this Agreement and
to the extent such issuance or transfer would not give rise to a Change of
Control; (n) [reserved]; (o) payments to or from, and transactions with, Joint
Ventures (to the extent any such Joint Venture is only an Affiliate as a result
of Investments by any Loan Party or any Restricted Subsidiary in such Joint
Venture) in the ordinary course of business to the extent otherwise permitted
under Section 9.2; (p) [reserved]; (q) [reserved]; (r) any transaction approved
by the majority of disinterested members of the Board of Directors of Holdings;
and (s) to the extent not otherwise prohibited under this Agreement, payments by
Holdings or any of its Restricted Subsidiaries in respect of any of their
respective Indebtedness or Equity Interests that are payable to holders of such
Indebtedness or Equity Interests generally (including Affiliates that may from
time to time own such Indebtedness or Equity Interests). SECTION 9.9 Burdensome
Agreements. Enter into or permit to exist any Contractual Obligation (other than
this Agreement or any other Loan Document) that prohibits, restricts, imposes
any condition on or limits the ability of (a) any Restricted Subsidiary that is
not a Loan Party to make dividends or other distributions to any Loan Party or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations under the Loan Documents (after giving effect to the
anti-assignment provisions of the UCC, PPSA or similar applicable Laws);
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations that: (i) (x) exist on the date hereof and (to the extent not
otherwise permitted by this Section 9.9) are listed on Schedule 9.9 and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation; (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such Contractual - 221 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2230.jpg]
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; (iii) represent Indebtedness of a Restricted Subsidiary
that is not a Loan Party that is permitted by Section 9.3; (iv) (A) are
customary restrictions that arise in connection with any (x) any Lien permitted
by Sections 9.1(a), (l), (s), (t), (w), (x) and (dd) and relate to the property
subject to such Lien or (y) Disposition permitted by Section 9.5 applicable
pending such Disposition solely to the assets subject to such Disposition; (v)
are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 9.2 and
applicable solely to such joint venture entered into in the ordinary course of
business; (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 9.3, but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness and the proceeds and products thereof; (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto; (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Sections 9.3(e), (m)(i), (r) or (u)
to the extent that such restrictions apply only to the property or assets
securing such Indebtedness or to the Restricted Subsidiary party to such
Indebtedness; (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of any Loan Party or any Restricted
Subsidiary; (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business; (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business; (xii) are restrictions contained in the Existing
2024 Notes Indenture and the Existing 2024 Notes; (xiii) arise in connection
with cash or other deposits permitted under Section 9.1; or (xiv) comprise
restrictions imposed by any agreement governing Indebtedness entered into after
the Closing Date and permitted under Section 9.3 that are, taken as a whole, in
the good faith judgment of the Lead Administrative - 222 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2231.jpg]
Borrower, no more restrictive with respect to Loan Parties or any Restricted
Subsidiary than customary market terms for Indebtedness of such type, so long as
the Lead Administrative Borrower shall have determined in good faith that such
restrictions will not affect its obligation or ability to make any payments
required hereunder. SECTION 9.10 Changes in Fiscal Year. Make any change in
Fiscal Year; provided, however, that Holdings and the Restricted Subsidiaries
may, upon written notice to the Administrative Agent, change its Fiscal Year to
any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, Holdings, the Lead Administrative Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year. SECTION
9.11 Prepayment, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest and
mandatory prepayments of principal and interest shall be permitted) any
Indebtedness constituting (x) Material Junior Financing or (y) the FILO Loans,
except (i) so long as the Payment Conditions are satisfied after giving effect
thereto, any prepayment, redemption, purchase, defeasance or other satisfaction
of Indebtedness; (ii) any other prepayment, redemption, defeasance or other
satisfaction of any Indebtedness that, together with any Restricted Payment made
pursuant to General Restricted Payment Basket, do not exceed in the aggregate
(for all such prepayments, redemptions, defeasances or other satisfaction of
Indebtedness made pursuant to this clause (ii) and Restricted Payments made
pursuant to the General Restricted Debt Payment Basket) at the time of payment
and after giving Pro Forma Effect thereto in an amount equal to (A) the greater
of (1) $90,000,000 and (2) 17% of Consolidated EBITDA as of the most recently
ended Test Period on a Pro Forma Basis minus (B) the aggregate unutilized
amounts under the General Restricted Debt Payment Basket and the General
Restricted Payment Basket, which have been reallocated by the Lead
Administrative Borrower to make Investments pursuant to Section 9.2(m) (this
clause (ii), the “General Restricted Debt Payment Basket”), provided that the
General Restricted Debt Payment Basket may not be utilized to repay any FILO
Loans; (iii) the refinancing of any Indebtedness with the Net Cash Proceeds of,
or in exchange for, any Permitted Refinancing; (iv) the conversion (or exchange)
of any Indebtedness to Equity Interests (other than Disqualified Equity
Interests) of Holdings; (v) the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness of the Borrowers or any Restricted Subsidiary
owed to Holdings, the Borrowers or a Restricted Subsidiary or the prepayment,
redemption, purchase, defeasance or other satisfaction of any Indebtedness with
the proceeds of any other Indebtedness otherwise permitted by Section 9.3; (vi)
any Permitted Refinancing of any Indebtedness; (vii) any prepayment, redemption,
purchase, defeasance or other satisfaction with the Net Cash Proceeds of any
Permitted Equity Issuance; and (viii) the prepayment of Indebtedness incurred
pursuant to clauses (h) and (v) of Section 9.3. - 223 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2232.jpg]
SECTION 9.12 Modification of Junior Financing Agreements. Amend, modify or
change in any manner materially adverse to the interest of the Lenders the
subordination terms governing any Junior Financing. ARTICLE X. EVENTS OF DEFAULT
SECTION 10.1 Events of Default. Each of the events referred to in the below
clauses of this Section 10.1 shall constitute an “Event of Default”: (a)
Non-Payment. The Borrowers or any other Loan Party fails to pay, in the currency
required hereunder, (i) when and as required to be paid herein, any amount of
principal of any Loan, or (ii) within five (5) Business Days after the same
becomes due, any interest on any Loan or any other amount payable hereunder or
with respect to any other Loan Document; or (b) Specific Covenants. (i) Any Loan
Party or any Restricted Subsidiary fails to perform or observe any term,
covenant or agreement contained in (A) Article VI; provided that any failure to
comply with Article VI shall be subject to cure to the extent provided in
Section 10.4, (B) Section 7.3(a), Section 8.1(a) (solely with respect to
Holdings or a Borrower), or the last sentence of Section 8.9, or (C) Article IX;
or (ii) during the continuance of any Cash Dominion Period, the Borrowers or any
other Loan Party fails to perform or observe (or to cause to be performed or
observed) any covenant or agreement contained in Section 8.12 and such failure
continues for two (2) Business Days; or (iii) the Borrowers or any other Loan
Party fails to perform or observe (or to cause to be performed or observed) any
covenant or agreement contained in Section 7.5 and such failure continues for
ten (10) Business Days; or (iv) the Borrowers or any other Loan Party fails to
perform or observe (or to cause to be performed or observed) any covenant or
agreement contained in Section 8.5 (in respect of any property insurance policy
insuring any inventory), and such failure continues for fifteen (15) Business
Days; or (v) the Borrowers or any other Loan Party fails to perform or observe
(or to cause to be performed or observed) any covenant or agreement contained in
Section 7.4, provided that (x) in the case of any Borrowing Base Certificate
required to be delivered during any Quarterly Borrowing Base Reporting Period or
any Monthly Borrowing Base Reporting Period, such failure continues for five (5)
Business Days or (y) in the case of any Borrowing Base Certificate required to
be - 224 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2233.jpg]
delivered during any Weekly Borrowing Base Reporting Period, such failure
continues for three (3) Business Days; or (c) Other Defaults. Any Loan Party
fails to perform or observe any other covenant or agreement (not specified in
Section 10.1(a) or (b) above and, for the purposes of clarity, including any
failure to perform or observe any covenant or agreement contained in Section
8.12 other than during the continuance of a Cash Dominion Period) contained in
any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Lead Administrative Borrower
of written notice thereof from the Administrative Agent; or (d) Representations
and Warranties. Any representation, warranty, certification or statement of fact
made or deemed made by any Loan Party herein, in any other Loan Document, or in
any document required to be delivered in connection herewith or therewith shall
be untrue in any material respect when made or deemed made; or (e)
Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make any
payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an individual
outstanding principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts and not as a
result of any default thereunder by any Loan Party) the effect of which default
or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that such failure is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the
Loans pursuant to Section 10.2; or (f) Insolvency Proceedings, Etc. Any Loan
Party or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, monitor, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver, interim receiver, sequestrator,
compulsory manager or similar officer for it or for all or any material part of
its property; or any receiver, trustee, monitor, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and, in
respect of any Loan Party other than an English Loan Party, the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to - 225 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2234.jpg]
all or any material part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for sixty (60) calendar days
in respect of any Loan Party other than an English Loan Party, or fourteen (14)
calendar days in respect of an English Loan Party provided that such proceeding
is the filing of a winding-up petition or an order for relief is entered in any
such proceeding; or (g) Monetary Judgments Generally. There is entered against
any Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of such judgment or order and has not denied or failed to
acknowledge coverage thereof) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive calendar days; or (h) Specified Judgments,
Settlements and Arbitration Awards. There shall exist one or more judgments or
orders (other than any Specified Appealable Judgment or Order) and/or
arbitration awards or settlements in respect of any Specified Litigation or
Arbitration Proceeding which shall require any Loan Party or any Restricted
Subsidiary to pay amount equal to or greater than the Threshold Amount in
respect thereof (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment, order, arbitration
award, or settlement and has not denied or failed to acknowledge coverage
thereof), but solely to the extent that Excess Availability is less than
$300,000,000 (determined giving effect to a Specified Litigation and Arbitration
Reserve); or (i) Pension Matters. (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or would reasonably be
expected to result in liability of any Loan Party or their respective ERISA
Affiliates under Title IV of ERISA in an aggregate amount which would reasonably
be expected to result in a Material Adverse Effect, (ii) any Loan Party or any
of their respective ERISA Affiliates fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
Withdrawal Liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which would reasonably be expected to result in a Material
Adverse Effect, (iii) with respect to a Foreign Plan a termination, withdrawal
or noncompliance with applicable law or plan terms that would reasonably be
expected to result in a Material Adverse Effect, (iv) Holdings or any of its
Subsidiaries shall have been notified that any of them has been issued with a
Contribution Notice or Financial Support Direction which would reasonably be
expected to result in a Material Adverse Effect; or (v) a Canadian Pension Event
occurs or any Lien arises (save for contribution amounts not yet due) in
connection with any Canadian Pension Plan, which has resulted or would
reasonably be expected to result in a Material Adverse Effect; or (j) Invalidity
of Loan Documents. Any material provision of any Loan Document at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 9.4 or 9.5) or the satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies in writing that it has any or further liability or obligation under
any Loan Document (other than as a result of repayment in full of the
Obligations and - 226 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2235.jpg]
termination of the Commitments), or purports in writing to revoke or rescind any
Loan Document; or (k) Collateral Documents. Any Collateral Document after
delivery thereof pursuant to Section 4.1 or 8.11 shall for any reason (other
than pursuant to the terms hereof or thereof including as a result of a
transaction permitted under Section 9.4 or 9.5) cease to create, or any Lien
purported to be created by any Collateral Document shall be asserted in writing
by any Loan Party not to be, a valid and perfected Lien, with the priority
required by the Collateral Documents (or other security purported to be created
on the applicable Collateral) on and security interest in any material portion
of the Collateral purported to be covered thereby, subject to Liens permitted
under Section 9.1, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent or the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file UCC
continuation statements or PPSA financing change statements, as applicable, and
except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage; or (l) Junior Financing Documentation. (i) Any of the
Obligations of the Loan Parties under the Loan Documents for any reason shall
cease to be “Senior Indebtedness” (or any comparable term) or “Senior Secured
Financing” (or any comparable term) under, and as defined in any Junior
Financing Documentation governing Junior Financing subordinated in right of
payment to the Obligations under the Loan Documents with an individual principal
amount of not less than the Threshold Amount (including all amounts owing to
creditors under any combined or syndicated credit arrangement) or (ii) the
subordination provisions set forth in any Junior Financing Documentation
governing Junior Financing subordinated in right of payment to the Obligations
under the Loan Documents with an individual principal amount of not less than
the Threshold Amount (including all amounts owing to creditors under any
combined or syndicated credit arrangement) shall, in whole or in part, cease to
be effective or cease to be legally valid, binding and enforceable against the
holders of any such Junior Financing, if applicable; or (m) Change of Control.
There occurs any Change of Control. SECTION 10.2 Remedies upon Event of Default.
(a) If any Event of Default occurs and is continuing, the Administrative Agent
may, and, at the request of the Requisite Lenders shall, take any or all of the
following actions: (i) declare the Commitments of each Lender and any obligation
of the Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated; (ii) declare the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrowers; - 227 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2236.jpg]
(iii) require that the Borrowers Cash Collateralize the Letter of Credit
Obligations (in an amount equal 103% of the then Outstanding Amount thereof);
and (iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and/or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under any Debtor Relief Law, the Commitments
of each Lender and any obligation of the Issuers to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrowers to Cash Collateralize the
Letter of Credit Obligations as aforesaid shall automatically become effective,
in each case without further act of the Administrative Agent or any Lender. (b)
The Borrowers hereby irrevocably waives the right to direct the application of
any and all payments in respect of the Obligations and any proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agrees that during the continuance of a Specified Event of Default,
the Administrative Agent may in its sole discretion, or upon the written
direction of the Requisite Lenders, deliver a notice to each Approved Account
Bank instructing them to cease complying with any instructions from any Loan
Party and to transfer all funds therein to the Administrative Agent and the
Administrative Agent shall apply all payments in respect of any Obligations and
all funds on deposit in the Concentration Account and all other proceeds of
Collateral in the order specified in Section 10.3. (c) Notwithstanding anything
to the contrary, if the only Events of Default then having occurred and
continuing are the failure to comply with Section 6.1 with respect to the Test
Period most recently ended, then the Administrative Agent may not take any of
the actions set forth in subclauses (i), (ii), (iii) and (iv) of Section 10.2(a)
during the period commencing on the date that the Administrative Agent receives
a Notice of Intent to Cure and ending on the Cure Expiration Date with respect
thereto in accordance with and to the extent permitted by Section 10.4. SECTION
10.3 Application of Proceeds. After the occurrence of an Event of Default and
the exercise of remedies provided for in Section 10.2 (or after the Loans have
automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 10.2(a)), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.16, be applied by the
Administrative Agent in the following order: First, ratably, to pay Obligations
in respect of any fees, indemnities, expense reimbursements, and other amounts
(including (x) Attorney Costs of the Administrative Agent or the Collateral
Agent and (y) Protective Advances made by the Administrative Agent or its
Affiliates or branches and any interest in respect thereof) then due to the
Administrative Agent or the Collateral Agent or any of its Affiliates or
branches (other than in respect of Secured Hedge Agreements or Cash Management
Obligations); - 228 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2237.jpg]
Second, ratably, to pay any Obligations in respect of fees, indemnities, expense
reimbursements, and other amounts (excluding principal, interest and Letter of
Credit Fees owed to the Revolving Credit Lenders in their respective capacities
as such) then due to the Revolving Credit Lenders and any Issuer (other than in
respect of Secured Hedge Agreements or Cash Management Obligations); Third,
ratably, to pay Obligations in respect of Letter of Credit Fees and interest due
and payable in respect of the Revolving Credit Facility (other than to the
extent interest is paid pursuant to clause First above, any Protective
Advances); Fourth, ratably, to pay principal of any Swing Loans and, to the
extent not paid pursuant to clause First above, of any Protective Advances;
Fifth, ratably, to pay principal on the Loans (other than the Protective
Advances, Swing Loans and FILO Loans) and unreimbursed Letter of Credit
Borrowings; Sixth, to pay an amount to the Administrative Agent equal to 103% of
the Letter of Credit Obligations on such date, to be held in the Concentration
Account as Cash Collateral for such Obligations; Seventh, ratably, to pay any
Obligations in respect of fees, indemnities, expense reimbursements, and other
amounts (excluding principal and interest owed to the FILO Lenders in their
respective capacities as such) then due to the FILO Lenders; Eighth, ratably, to
pay Obligations in respect of interest due and payable in respect of the FILO
Facility; Ninth, ratably, to pay principal on the FILO Loans; Tenth, ratably, to
pay outstanding Obligations in respect of Secured Hedge Agreements and Cash
Management Obligations provided by any other Secured Party and for which an
Availability Reserve has been implemented and is in effect; Eleventh, ratably,
to pay any remaining outstanding Obligations in respect of Secured Hedge
Agreements and Cash Management Obligations due to any Secured Party; Twelfth,
ratably, to the payment of any other Obligation due to the Secured Parties; and
Thirteenth, after all of the Obligations have been paid in full, to the
Borrowers or as the Borrowers shall direct or as otherwise required by Law.
Subject to Sections 2.4, 2.16, 8.12 and 10.5, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrowers. - 229 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2238.jpg]
Notwithstanding the foregoing, if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses First through Twelfth above, the available funds being applied with
respect to any such Secured Obligation (unless otherwise specified in such
clause) shall be allocated to the payment of such Secured Obligation ratably,
based on the proportion of the Administrative Agent’s, the Collateral Agent’s
and each applicable Lender’s or Issuer’s interest in the aggregate outstanding
Secured Obligations described in such clauses; provided, however, that payments
that would otherwise be allocated to the Lenders shall be allocated first to
repay Protective Advances and Swing Loans pro rata until such Protective
Advances and Swing Loans are paid in full and then to repay the Loans. The order
of priority set forth in clauses First through Twelfth above may at any time and
from time to time be changed by the agreement of all Lenders without necessity
of notice to or consent of or approval by the Borrowers, any Secured Party that
is not a Lender or Issuer or by any other Person that is not a Lender or Issuer.
The order of priority set forth in clauses First through Twelfth above may be
changed only with the prior written consent of the Administrative Agent in
addition to that of all Lenders. Excluded Swap Obligations with respect to any
Loan Party shall not be paid with amounts received from such Loan Party, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to the Obligations otherwise set forth above
in this Section. SECTION 10.4 Right to Cure. (a) Notwithstanding anything to the
contrary contained in Section 10.1, in the event of any Event of Default under
Section 6.1, following delivery of a Notice of Intent to Cure in accordance
herewith and until the expiration of the tenth (10th) Business Day after the
date on which the Consolidated Fixed Charge Coverage Ratio calculation is
required to be delivered pursuant to Section 6.1 or Section 7.2(a) (such date,
the “Cure Expiration Date”), Holdings may designate any portion of the Net Cash
Proceeds of any issuance of common (or, if on terms and conditions reasonably
acceptable to the Administrative Agent, preferred) Equity Interests of any Loan
Party or any cash capital contribution to the common or preferred equity of any
Loan Party as an increase to Consolidated EBITDA with respect to such applicable
Fiscal Quarter; provided that all such Net Cash Proceeds to be so designated (i)
are actually received by the Loan Parties as cash common or preferred equity
(including through capital contribution of such Net Cash Proceeds to the Loan
Parties) after the date of such Notice of Intent to Cure and before the Cure
Expiration Date and (ii) the aggregate amount of such Net Cash Proceeds or cash
capital contribution that are so designated shall not exceed 100% of the
aggregate amount necessary to cure such Event of Default under Article VI for
any applicable Test Period. (b) Upon receipt by the Loan Parties of any such
designated Net Cash Proceeds or cash capital contribution (the “Cure Amount”) in
accordance with this Section 10.4, Consolidated EBITDA for any period of
calculation which includes the last Fiscal Quarter of the Test Period ending
immediately prior to the date on which such Cure Amount was received shall be
increased, solely for the purpose of calculating the Consolidated Fixed Charge
Coverage Ratio pursuant to Section 6.1, by an amount equal to the Cure Amount.
The resulting increase to Consolidated EBITDA and any reduction in Indebtedness,
if applicable, from designation of a Cure Amount shall not result in any
adjustment to Consolidated EBITDA or any other financial definition for any
purpose under this Agreement other than for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio pursuant to Section 6.1 and for
additional clarification - 230 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2239.jpg]
shall not adjust the calculation of Consolidated EBITDA for purposes of
determining the Net Leverage Ratio, the Secured Leverage Ratio, the Interest
Coverage Ratio or Consolidated Fixed Charge Coverage Ratio (other than for
purposes of actual compliance with Section 6.1 as of the end of any applicable
Test Period). Any Indebtedness prepaid with the proceeds of the Cure Amount
shall be deemed outstanding for purposes of determining compliance with Section
6.1. (c) If, after giving effect to the foregoing recalculations, the Loan
Parties shall then be in compliance with the requirements of Section 6.1, the
Loan Parties shall be deemed to have satisfied the requirements of Section 6.1
as of the relevant date of determination with the same effect as though there
had been no failure to comply therewith at such date, and the applicable
existing breach or default of Section 6.1 shall be deemed cured for this purpose
of the Agreement. (d) In each period of four Fiscal Quarters, there shall be at
least two (2) Fiscal Quarters for which Consolidated EBITDA is not increased by
exercise of a cure pursuant to Section 10.4(a). Consolidated EBITDA may not be
increased by the exercise of a cure pursuant to Section 10.4(a) more than four
(4) times during the term of this Agreement. (e) From the date of delivery of a
Notice of Intent to Cure until the earlier to occur of the Cure Expiration Date
and the date on which the Administrative Agent is notified by Holdings or the
Lead Administrative Borrower that the required contribution will not be made,
the Event of Default resulting from the breach of Section 6.1 for which the
applicable Notice of Intent to Cure was delivered shall be deemed to exist for
all purposes of the Loan Documents, including, without limitation, conditions to
funding (provided that, during such period, the exercise by the Administrative
Agent of its rights or remedies with respect to such Event of Default resulting
from the breach of Section 6.1 shall be subject to the provisions of Section
10.2(c)); and in the event the required contribution is not made by the Cure
Expiration Date, the Administrative Agent and the Lenders shall have all rights
and remedies available to them in respect of such Event of Default as provided
in this Agreement and the other Loan Documents. SECTION 10.5 Actions in Respect
of Letters of Credit; Cash Collateral. (a) Certain Credit Support Events. At any
time (i) upon the Letter of Credit Expiration Date, (ii) after the aggregate
funds on deposit in the Concentration Account to Cash Collateralize Letter of
Credit Obligations shall be less than 103% of the Letter of Credit Obligations
and (iii) as may be required by Section 2.9, Section 2.16 or Section 10.2, the
Borrowers shall pay to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office referred to in Section 12.8, for deposit in the
Concentration Account, (x) in the case of clauses (i) and (ii) above, the amount
required to that, after such payment, the aggregate funds on deposit in the
Concentration Account counts equals or exceeds 103% of the sum of all
outstanding Letter of Credit Obligations and (y) in the case of clause (iii)
above, the amount required by Section 2.9, Section 2.16 or Section 10.2. The
Administrative Agent may, from time to time after funds are deposited in the
Concentration Account, apply funds then held in the Concentration Account to the
payment of any amounts, in accordance with Section 2.9, Section 2.16 and Section
10.2, as shall have become or shall become due and payable by the Borrowers to
the Issuers or Lenders in respect of the Letter of Credit Obligations. The
Administrative Agent shall promptly give written notice of any such application;
provided, however, that the failure to give such written notice shall not
invalidate any such application. If at any time the Administrative Agent
determines that Cash - 231 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2240.jpg]
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby or amounts required hereunder, the Borrowers or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. (b) Grant of Security Interest. The
Borrowers, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Collateral Agent, the applicable Issuer and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 10.5(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Collateral Agent or the applicable Issuer as herein provided, or that the
total amount of such Cash Collateral is less than the amount required to be
maintained pursuant to this Agreement, the Borrowers will, promptly upon demand
by the Administrative Agent, pay or provide to the Collateral Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non- interest bearing deposit accounts at Bank
of America.. The Borrowers shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral. (c)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 10.5 or Sections
2.4, 2.9, 2.13 or 10.2 in respect of Letters of Credit or Swing Loans shall be
held and applied to the satisfaction of the specific Letter of Credit
Obligations, Swing Loans, obligations to fund participations therein (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may be provided for
herein. (d) Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender or, as appropriate, its
assignee following compliance with Section 12.2(b)(vi)) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 10.5
may be otherwise applied in accordance with Section 10.3), and (y) the Person
providing Cash Collateral and the applicable Issuer or Swing Loan Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations. - 232
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2241.jpg]
ARTICLE XI. THE ADMINISTRATIVE AGENT SECTION 11.1 Appointment and Authorization.
(a) Each of the Lenders and the Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
XI (other than Sections 11.6 and 11.11) are solely for the benefit of the
Administrative Agent, the Lenders and the Issuers, and neither the Borrowers nor
any other Loan Party shall have rights as a third-party beneficiary of any such
provisions. (b) The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and/or Cash Management Bank) and the
Issuers hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or in trust for) such Lender and such Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co- agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 11.5 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article XI and Article XII (including, without limitation, Sections 11.3,
11.13, 12.3, 12.4 and 12.5, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. Without limiting the generality
of the foregoing, the Lenders hereby expressly authorize the Administrative
Agent to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto (including
the Senior Notes Intercreditor Agreement), as contemplated by and in accordance
with the provisions of this Agreement and the Collateral Documents and
acknowledge and agree that any such action by any Agent shall bind the Lenders.
(c) For the purposes of holding any hypothec granted pursuant to the Laws of the
Province of Quebec, each of the and each of the Lenders (including in its
capacities as a potential Hedge Bank and/or Cash Management Bank), the Issuers
and the other Secured Parties hereby irrevocably appoints and authorizes the
Collateral Agent and, to the extent necessary, ratifies the appointment and
authorization of Collateral Agent, to act as the hypothecary representative of
the applicable Secured Parties as contemplated under Article 2692 of the Civil
Code of Quebec, and to enter into, to take and to hold on their behalf, and for
their benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Collateral Agent under any related deed of hypothec. The
Collateral Agent shall have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, - 233 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2242.jpg]
all rights and remedies given to the Collateral Agent pursuant to any such deed
of hypothec and applicable Law. Any person who becomes a Secured Party shall be
deemed to have consented to and confirmed the Collateral Agent as the person
acting as hypothecary representative holding the aforesaid hypothecs as
aforesaid and to have ratified, as of the date it becomes a Secured Party, all
actions taken by the Collateral Agent in such capacity. The substitution or
replacement of the Collateral Agent pursuant to the provisions of this Article
XI shall also constitute the substitution or replacement of the Collateral Agent
as hypothecary representative as aforesaid. SECTION 11.2 Rights as a Lender. Any
Person serving as an Agent (including as Administrative Agent) hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates and branches may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any Loan
Party or any Subsidiary or other Affiliate thereof as if such Person were not an
Agent hereunder and without any duty to account therefor to the Lenders. The
Lenders acknowledge that, pursuant to such activities, any Agent or its
Affiliates or branches may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.
SECTION 11.3 Exculpatory Provisions. Neither the Administrative Agent nor any
other Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, an Agent (including the Administrative Agent): (a) shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing and without limiting
the generality of the foregoing, the use of the term “agent” herein and in the
other Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law and instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties; (b) shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that such Agent is required to exercise as directed in
writing by the Requisite Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable law; and (c) shall not,
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any - 234
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2243.jpg]
information relating to the Borrowers or any of their Affiliates that is
communicated to or obtained by any Person serving as an Agent or any of its
Affiliates or branches in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
12.1 and 10.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default is given to the
Administrative Agent by a Loan Party, a Lender or an Issuer. No Agent-Related
Person shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or (vii) to inspect the properties, books or records of
any Loan Party or any Affiliate thereof. SECTION 11.4 Reliance by the
Administrative Agent. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the applicable Issuer, the Administrative Agent may presume that such condition
is satisfactory to such Lender or such Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuer prior
to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the -
235 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2244.jpg]
Requisite Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Requisite
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law. SECTION
11.5 Delegation of Duties. The Administrative Agent or Collateral Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Documents by or through any one or more sub-agents
appointed by the Administrative Agent or the Collateral Agent. The
Administrative Agent, the Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Agent-Related Persons. The exculpatory provisions of this Article
shall apply to any such sub-agent, and to the Agent- Related Persons of the
Administrative Agent or the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or the Collateral Agent. The Administrative Agent and the Collateral Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final judgment that the Administrative Agent or the Collateral Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.
SECTION 11.6 Resignation of Administrative Agent and Collateral Agent. (a) The
Administrative Agent or the Collateral Agent may at any time give notice of its
resignation to the Lenders, the Issuers and the Borrowers. Upon receipt of any
such notice of resignation, the Requisite Lenders shall have the right, with the
consent of the Lead Administrative Borrower at all times other than during the
existence of an Event of Default (which consent of the Lead Administrative
Borrower shall not be unreasonably withheld, conditioned or delayed), to appoint
a successor, which shall be a Lender or a bank with an office in the United
States, or an Affiliate or branch of any such Lender or bank with an office in
the United States. If no such successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent or Collateral Agent, as applicable,
gives notice of its resignation, then the retiring Administrative Agent or
Collateral Agent, as applicable, may on behalf of the Lenders and the Issuers,
appoint a successor Administrative Agent or Collateral Agent, as applicable,
meeting the qualifications set forth above; provided that if the Administrative
Agent or the Collateral Agent shall notify the Lead Administrative Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent or Collateral Agent, as applicable,
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent or the Collateral Agent - 236 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2245.jpg]
on behalf of the Lenders or the Issuers under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor of such Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent or
Collateral Agent, as applicable, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuer directly, until such time as the
Requisite Lenders appoint a successor Administrative Agent as provided for above
in this Section 11.6. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Requisite Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (ii) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired), as
applicable, Administrative Agent or Collateral Agent (other than any rights to
indemnity payments or other amounts owed to the retiring (or retired)
Administrative Agent or Collateral Agent), and the retiring Administrative Agent
or Collateral Agent, as applicable, shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 11.6). The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Sections 12.3, 12.4 and
12.5 shall continue in effect for the benefit of such retiring Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring Agent was acting as
Administrative Agent or Collateral Agent, as applicable and (ii) after such
resignation for as long as any of them continues to act in any capacity
hereunder or under the other Loan Documents, including (a) acting as collateral
agent or otherwise holding any collateral security on behalf of any of the
Lenders and (b) in respect of any actions taken in connection with transferring
the agency to any successor Agent. (b) Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuer and Swing Loan Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuer and Swing Loan Lender, (ii) the retiring
Issuer and Swing Loan Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (iii)
the successor Issuer shall issue letters of credit in substitution for the
Letters of Credit issued by Bank of America, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuer
to effectively assume the obligations of the retiring Issuer with respect to
such Letters of Credit. SECTION 11.7 Non-Reliance on Administrative Agent and
Other Lenders; Disclosure of Information by Agents. Each Lender and each Issuer
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any - 237 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2246.jpg]
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent- Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to each Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrowers and the other Loan Parties
hereunder. Each Lender and each Issuer also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Agent-Related Persons and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person. SECTION 11.8 No Other Duties; Other Agents,
Arrangers, Managers, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Co- Syndication Agents or Co-Documentation Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder and such Persons shall have the benefit of this Article XI. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any agency or fiduciary or trust relationship with any
Lender, Holdings, the Borrowers or any of their respective Subsidiaries. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder. SECTION 11.9 Acceptable
Intercreditor Agreements. The Administrative Agent and the Collateral Agent are
authorized to enter into any Acceptable Intercreditor Agreement, and the parties
hereto acknowledge that each such Acceptable Intercreditor Agreement shall be
binding upon them. To the extent applicable, each Lender (a) hereby consents to
the subordination of the Liens on the Collateral other than the Current Asset
Collateral securing the Obligations on the terms set forth in any Acceptable
Intercreditor Agreement, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of any Acceptable Intercreditor
Agreement and (c) hereby authorizes and instructs the Administrative Agent and
the Collateral Agent to enter into any Acceptable Intercreditor Agreement and to
subject the Liens on the Collateral securing the Obligations to the provisions
thereof. The foregoing provisions are intended as an inducement to the Secured
Parties to extend credit to the Borrowers and such - 238 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2247.jpg]
Secured Parties are intended third-party beneficiaries of such provisions and
the provisions of each Acceptable Intercreditor Agreement. SECTION 11.10
Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise: (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuers and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the Issuers and the
Administrative Agent under Sections 2.12, 12.3 and 12.4) allowed in such
judicial proceeding; and (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and any
custodian, receiver, interim receiver, assignee, trustee, monitor, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuers,
to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent under Sections 2.12, 12.3 and 12.4. Nothing contained herein shall be
deemed to authorize the Administrative Agent to, or authorize or consent to or
accept or adopt on behalf of any Lender or any Issuer, any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any Issuer to authorize the Administrative Agent
to vote in respect of the claim of any Lender or any Issuer in any such
proceeding. The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Requisite Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any other Debtor Relief Laws or
similar Laws in any other jurisdictions to which a Loan Party is subject, (b) at
any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) - 239 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2248.jpg]
in accordance with any applicable Law. In connection with any such credit bid
and purchase, the Obligations owed to the Secured Parties shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that would vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) in the asset or assets
so purchased (or in the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are used to consummate such purchase). In connection
with any such bid (i) the Administrative Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (ii) to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Requisite Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Requisite Lenders contained in clauses (a)
through (m) of Section 12.1), (iii) the Administrative Agent shall be authorized
to assign the relevant Obligations to any such acquisition vehicle pro rata by
the Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. SECTION 11.11 Collateral and
Guaranty Matters. Without limiting the provisions of Section 11.10, each of the
Lenders (including in its capacities as a potential Cash Management Bank and a
potential Hedge Bank) and the Issuers irrevocably authorizes the Administrative
Agent and the Collateral Agent to, and the Administrative Agent and the
Collateral Agent agree that they will: (a) release any Lien on any property
granted to or held by the Administrative Agent or the Collateral Agent under any
Loan Document (i) upon the occurrence of the Obligations Payment Date, (ii) at
the time the property subject to such Lien is transferred or is to be
transferred as part of or in connection with any transfer permitted hereunder or
under any other Loan Document to any Person (other than any other Loan Party),
(iii) if the release of such Lien is approved, authorized or ratified in writing
by the Requisite Lenders (or such greater proportion of the Lenders as may be
required by Section 12.1), or (iv) if the property subject to such Lien is owned
by a Loan Party (other than Holdings or the Lead Administrative Borrower), upon
release of such Loan Party from its obligations under the Loan Documents
pursuant to Section 11.11(c); - 240 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2249.jpg]
(b) subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 9.1(i); (c)
release any Loan Party (other than Holdings or the Lead Administrative Borrower)
from its obligations under the Loan Documents if such Person becomes an Excluded
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if any such Person continues to
Guarantee the Senior Notes Indebtedness, the Untendered Existing 2024 Notes
Indebtedness or any Material Indebtedness of a Loan Party (or, in each case, any
Permitted Refinancing thereof); (d) if any Loan Party (other than the Lead
Administrative Borrower) shall cease to be a Subsidiary as a result of a
transaction permitted hereunder (as certified in writing by a Responsible
Officer of the Lead Administrative Borrower), and the Lead Administrative
Borrower notifies the Administrative Agent in writing that it wishes such Loan
Party to be released from its obligations under the Loan Documents and provides
the Administrative Agent and the Collateral Agent such certifications or
documents as either such Agent shall reasonably request, (i) release such
Subsidiary from its obligations under the Loan Documents and (ii) release any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary; provided that no such release shall occur if such Subsidiary
continues to Guarantee the Senior Notes Indebtedness, the Untendered Existing
2024 Notes Indebtedness or any Material Indebtedness of a Loan Party (or, in
each case, any Permitted Refinancing thereof); and (e) if any Loan Party incurs
any Lien on the Collateral permitted by Section 9.1, enter into any Acceptable
Intercreditor Agreement to the extent the execution of such Acceptable
Intercreditor Agreement is contemplated by the terms of this Agreement in
connection with such Lien. Upon request by the Administrative Agent or the
Collateral Agent at any time, the Requisite Lenders will confirm in writing the
Administrative Agents and/or the Collateral Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 11.11. In each case as specified in this Section 11.11, the
applicable Agent will (and each Lender irrevocably authorizes the Administrative
Agent and the Collateral Agent to), at the Borrowers’ expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Subsidiary Guarantor
from its obligations under the Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 11.11. No Agent shall have any
liability whatsoever to any Secured Party as a result of effectuating or
execution any document evidencing the release of Collateral or any Loan Party by
it as permitted (or which such Agent believes in good faith to be permitted) by
this Section 11.11, and any execution and delivery of documents by any Agent
pursuant to this Section 11.11 shall be without recourse to or warranty by such
Agent. - 241 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2250.jpg]
No Agent shall be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Collateral
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent or the Collateral Agent
be responsible or liable to the Lenders for any failure to monitor or maintain
any portion of the Collateral. SECTION 11.12 Secured Cash Management Agreements
and Secured Hedge Agreements. (a) Except as otherwise expressly set forth herein
or in any Guaranty or any Collateral Document, no Cash Management Bank or Hedge
Bank that obtains the benefits of Section 10.3, any Guaranty or any Collateral
by virtue of the provisions hereof or of any Guaranty or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. (b) Each Secured Party hereby agrees
that the benefit of the provisions of the Loan Documents directly relating to
the Collateral or any Lien granted thereunder shall extend to and be available
to any Secured Party that is not an Agent, a Lender or an Issuer party hereto as
long as, by accepting such benefits, such Secured Party agrees, as among the
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by the Administrative, shall confirm such agreement
in a writing in form and substance reasonably acceptable to the Administrative
Agent) this Article XI and Sections 3.1, 3.2, 12.4, 12.6, 12.19, 12.23 and 12.26
and any Acceptable Intercreditor Agreement, and the decisions and actions of any
Agent and the Requisite Lenders (or, where expressly required by the terms of
this Agreement, a greater proportion of the Lenders or other parties hereto as
required herein) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (x) such Secured Party shall be bound by the
provisions set forth above only to the extent of liabilities, reimbursement
obligations, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements with respect to or otherwise relating to the
Liens and Collateral held for the benefit of such Secured Party, in which case
the obligations of such Secured Party thereunder shall not be limited by any
concept of pro rata share or similar concept, (y) each of the Agents, the
Lenders and the Issuers party hereto shall be entitled to act at its sole
discretion, without regard to the interest of such Secured Party, regardless of
whether any Obligation to such Secured Party thereafter remains outstanding, is
deprived of the benefit of the Collateral, becomes unsecured or is otherwise
affected or put in jeopardy thereby, and without any duty or liability to such
Secured Party or any such Obligation and (z) such Secured Party shall not have
any right to be notified of, consent to, direct, require or be heard with
respect to, any action taken or omitted in respect of the Collateral or under
any Loan Document. - 242 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2251.jpg]
SECTION 11.13 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless the Administrative Agent and each other Agent-Related Person
(solely to the extent any such Agent- Related Person was performing services on
behalf of the Administrative Agent) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence, bad
faith or willful misconduct, as determined by the final, non-appealable judgment
of a court of competent jurisdiction; provided that no action taken in
accordance with the directions of the Requisite Lenders (or such other number or
percentage of the Lenders as shall be required by the Loan Documents) shall be
deemed to constitute gross negligence, bad faith or willful misconduct for
purposes of this Section 11.13. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Liabilities, this Section 11.13
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers, provided that such reimbursement by the Lenders shall not affect the
Borrowers’ continuing reimbursement obligations with respect thereto, provided
further that the failure of any Lender to indemnify or reimburse the
Administrative Agent shall not relieve any other Lender of its obligation in
respect thereof. For purposes hereof, a Lender’s pro rata share or ratable share
shall be determined based upon its share of the sum of the total Revolving
Credit Exposures, outstanding FILO Loans and other Loans and unused Commitments
at the time. The undertaking in this Section 11.13 shall survive termination of
the Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent, the Swing Loan Lender or any Issuer. SECTION 11.14 Certain
ERISA Matters. (a) Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of any Borrower or any other Loan
Party, that at least one of the following is and will be true: (i) such Lender
is not using “plan assets” (within the meaning of Section 3(42) of ERISA or
otherwise) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement, - 243 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2252.jpg]
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub- sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of any Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto). SECTION 11.15 Security Trustee. (a) In
this Agreement, any Bermuda Collateral Document, any English Collateral Document
or any Irish Collateral Document, and any rights and remedies exercisable by,
any documents to be delivered to, or any other indemnities or obligations in
favor of the Collateral Agent shall be, as the case may be, exercisable by,
delivered to, or be indemnities or - 244 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2253.jpg]
other obligations in favor of, the Collateral Agent (or any other Person acting
in such capacity) in its capacity as security trustee of Secured Parties to the
extent that the rights, deliveries, indemnities or other obligations relate to
the Bermuda Collateral Documents, the English Collateral Documents or the Irish
Collateral Documents, or, in each case, the security thereby created. Any
obligations of the Collateral Agent (or any other Person acting in such
capacity) in this Agreement, the Bermuda Collateral Documents, the English
Collateral Documents or the Irish Collateral Documents, shall be obligations of
the Collateral Agent in its capacity as security trustee of Secured Parties to
the extent that the obligations relate to the Bermuda Collateral Documents, the
English Collateral Documents or the Irish Collateral Documents or, in each case,
the security thereby created. Additionally, in its capacity as security trustee
of the Secured Parties, the Collateral Agent (or any other Person acting in such
capacity) shall have (a) all the rights, remedies and benefits in favor of the
Collateral Agent contained in the provisions of the whole of this Article XI;
(b) all the powers of an absolute owner of the security constituted by the
Bermuda Collateral Documents, the English Collateral Documents and the Irish
Collateral Documents, and (c) all the rights, remedies and powers granted to it
and be subject to all the obligations and duties owed by it under the Bermuda
Collateral Documents, the English Collateral Documents or the Irish Collateral
Documents and/or any of the other Loan Documents. (b) Each Secured Party hereby
appoints the Collateral Agent to act as its trustee under and in relation to the
Bermuda Collateral Documents, the English Collateral Documents and the Irish
Collateral Documents, and to hold the assets subject to the security thereby
created as trustee for Secured Parties on the trusts and other terms contained
in the Bermuda Collateral Documents, the English Collateral Documents and the
Irish Collateral Documents, and each Secured Party hereby irrevocably authorizes
the Collateral Agent in its capacity as security trustee of Secured Parties to
exercise such rights, remedies, powers and discretions as are specifically
delegated to the Collateral Agent as security trustee of the Secured Parties by
the terms of the Bermuda Collateral Documents, the English Collateral Documents
and the Irish Collateral Documents, together with all such rights, remedies,
powers and discretions as are reasonably incidental thereto. (c) Any reference
in this Agreement to Liens stated to be in favor of the Collateral Agent shall
be construed so as to include a reference to Liens granted in favor of the
Collateral Agent in its capacity as security trustee of Secured Parties. (d) The
Secured Parties agree that if at any time that the Person acting as security
trustee of the Secured Parties in respect of the Bermuda Collateral Documents,
the English Collateral Documents or the Irish Collateral Documents shall be a
Person other than the Collateral Agent, such other Person shall have the rights,
remedies, benefits and powers granted to the Collateral Agent in its capacity as
security trustee of Secured Parties under this Agreement, the Bermuda Collateral
Documents, the English Collateral Documents and the Irish Collateral Documents.
(e) Nothing in Section 11.15 shall require the Collateral Agent in its capacity
as security trustee of Secured Parties under this Agreement, the Bermuda
Collateral Documents, the English Collateral Documents and the Irish Collateral
Documents to act as a trustee at common law or to be holding any property on
trust, in any jurisdiction that is not a Covered Jurisdiction - 245 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2254.jpg]
which may not operate under principles of trust or where such trust would not be
recognized or its effects would not be enforceable. SECTION 11.16 Reports and
Financial Statements. By signing this Agreement, each Lender (and with respect
to clause (a), each Secured Party): (a) agrees to furnish the Administrative
Agent at its written request, and at such frequency as the Administrative Agent
may reasonably request in writing, with a summary of all Obligations of any Loan
Party arising under any Secured Hedge Agreement and all Cash Management
Obligations due or to become due to such Lender or its Affiliates or branches;
(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
(and other information) required to be delivered by the Borrowers under Section
7.1 and Section 7.2, all commercial finance examinations and appraisals of the
Collateral received by the Administrative Agent (collectively, the “Reports”),
and the notices delivered by the Borrowers under Section 7.3, and the
Administrative Agent agrees to furnish the same promptly to the Lenders (which
Reports may be furnished in accordance with the penultimate paragraph of Section
6.1); (c) expressly agrees and acknowledges that the Administrative Agent makes
no representation or warranty as to the accuracy of the Reports, and shall not
be liable for any information contained in any Report; (d) expressly agrees and
acknowledges that the Reports are not comprehensive audits or examinations, that
the Administrative Agent or any other party performing any audit or examination
will inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel; (e) agrees to keep all Reports
confidential in accordance with the provisions of Section 12.17 hereof; and (f)
without limiting the generality of any other indemnification provision contained
in this Agreement, agrees: (i) to hold the Administrative Agent and any such
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or conclusion the indemnifying Lender may reach or draw from any Report
in connection with any credit extensions that the indemnifying Lender has made
or may make to the Borrowers, or the indemnifying Lender’s participation in
Swing Loans and Letters of Credit, or the indemnifying Lender’s purchase of,
Loans of the Borrowers; and (ii) to pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including attorney costs) incurred by the
Administrative Agent and any such other Lender preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender in violation of the terms hereof. SECTION
11.17 Canadian Anti-Money Laundering Legislation. If the Administrative Agent
has ascertained the identity of any Loan Party or any authorized signatories of
any Loan Party for the purposes of the Proceeds of Crime Act and other
applicable anti-terrorism - 246 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2255.jpg]
Laws and “know your client” policies, regulations, Laws or rules (the Proceeds
of Crime Act and such other anti-terrorism Laws, applicable policies,
regulations, Laws or rules, collectively, including any guidelines or orders
thereunder, “AML Legislation”), then the Administrative Agent: (a) shall be
deemed to have done so as an agent for each Lender and this Agreement shall
constitute a “written agreement” in such regard between each Lender and the
Administrative Agent within the meaning of the applicable AML Legislation; and
(b) shall provide to the Administrative Agent, copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness. Notwithstanding the preceding sentence and except as
may otherwise be agreed in writing, each Lender agrees that the Administrative
Agent has no obligation to ascertain the identity of the Loan Parties or any
authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Parties or any such authorized signatory in doing so. ARTICLE XII. MISCELLANEOUS
SECTION 12.1 Amendments, Etc. Except as otherwise set forth in this Agreement
(including, without limitation, in Sections 2.15, 2.17, and 3.3(c)), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Requisite
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that, no such amendment,
waiver or consent shall: (a) extend or increase the Commitment of any Lender
without the written consent of each Lender directly affected thereby (it being
understood that (i) a waiver of any condition precedent set forth in Section 4.2
and (ii) the waiver of any Default, mandatory prepayment or mandatory reduction
of any Commitment shall not constitute an extension or increase of any
Commitment of any Lender); (b) amend, modify or waive any condition set forth in
Section 4.2 as to any Credit Extension under a particular Facility without the
written consent of the Requisite Revolving Lenders or the Requisite FILO
Lenders, as applicable; (c) postpone any date scheduled for, or reduce or
forgive the amount of, any payment of principal, interest, or fees due to the
Lenders hereunder without the written consent of each Lender directly affected
thereby, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest; (d) reduce or forgive
the principal of, or the rate of interest specified herein on, any Loan or
Letter of Credit Borrowing, or (subject to clause (iii) of the second proviso to
this Section 12.1) any fees or other amounts payable hereunder or under any
other Loan Document (or - 247 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2256.jpg]
extend the timing of any payment of such fees or other amounts) without the
written consent of each Lender directly affected thereby (it being understood
that any change to any component of “Excess Availability” shall not constitute a
reduction or forgiveness in the rate of interest); provided that (i) only the
consent of the Requisite Revolving Lenders shall be shall be necessary to (x)
amend the definition of “Default Rate” or (y) waive any obligation of the
Borrowers to pay interest at the Default Rate, in each case, as it relates to
Obligations in respect of the Revolving Credit Facility, and (ii) only the
consent of the Requisite FILO Lenders shall be shall be necessary to (x) amend
the definition of “Default Rate” or (y) waive any obligation of the Borrowers to
pay interest at the Default Rate, in each case, as it relates to Obligations in
respect of the FILO Facility; (e) (i) change any provision of this Section 12.1
or change the definition of “Requisite Lenders” without the written consent of
each Lender, (ii) change the definition of “Requisite Revolving Lenders” or
“Requisite Supermajority Revolving Lenders” without the written consent of each
Revolving Credit Lender, (iii) change the definition of “Requisite FILO Lenders”
without the written consent of each FILO Lender, or (iv) change any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender affected thereby; (f) other than in a transaction permitted under
Section 9.4 or 9.5, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; (g) except to the extent provided in Section 11.11(c) or 11.11(d)
(in which case such release may be made by the Administrative Agent acting
alone), release all or substantially all of the aggregate value of the Guaranty,
without the written consent of each Lender; (h) change the definition of the
term “Revolving Borrowing Base” or any component definition thereof, or increase
the advance rates applied to eligible assets in the Revolving Borrowing Base, if
as a result thereof the amounts available to be borrowed by the Borrowers would
be increased, without the written consent of the Requisite Supermajority
Revolving Lenders and each FILO Lender, provided that the foregoing shall not
limit the discretion of the Administrative Agent to change, establish or
eliminate any Availability Reserves or Inventory Reserves without the consent of
any Lenders; (i) change the definition of the term “FILO Borrowing Base” or any
component definition thereof, or increase the advance rates applied to eligible
assets in the FILO Borrowing Base, if as a result thereof the amounts available
to be borrowed by the Borrowers would be increased, without the written consent
of each FILO Lender, provided that the foregoing shall not limit the discretion
of the Administrative Agent to change, establish or eliminate any Availability
Reserves or Inventory Reserves without the consent of any Lenders; (j) change
the definition of “FILO Deficiency Reserve” (or any component definition of such
term), or cease to deduct from the Revolving Borrowing Base (or fail to
establish or maintain) the FILO Deficiency Reserve, without the written consent
of each FILO Lender; - 248 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2257.jpg]
(k) except as provided by operation of applicable Law or in any Acceptable
Intercreditor Agreement, without the written consent of each Lender directly
affected thereby, (i) subordinate any Obligations hereunder to any other
Indebtedness, or (ii) subordinate the Liens granted hereunder or under the other
Loan Documents to any other Lien; (l) amend Sections 2.9, 12.6 or 12.7 in a
manner that would alter the pro rata sharing or application of payments required
thereto or change the order of the application of funds specified in Section
10.3, in either case, without the written consent of each Lender directly
affected thereby; (m) amend Section 1.11 or the definition of “Alternative
Currency”, without the written consent of each Lender directly affected thereby;
or (n) amend the definition of Covered Loan Party Jurisdiction or Section 2.14
to permit a Borrower to be organized in any jurisdiction other than the United
States, Canada or England and Wales, without the written consent of each Lender
directly affected thereby. and provided further that (i) no amendment, waiver or
consent shall, unless in writing and signed by each Issuer in addition to the
Lenders required above, affect the rights or duties of an Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Loan Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Loan Lender under this Agreement; (iii)
(x) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document and (y) each Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto; (iv) Section 12.2(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; (v) the consent of Requisite Revolving Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of the Lenders under the Revolving Credit Facility in respect of payments
hereunder in a manner different than such amendment affects any other Facility;
and (vi) the consent of Requisite FILO Lenders shall be required with respect to
any amendment that by its terms adversely affects the rights of the Lenders
under the FILO Facility in respect of payments hereunder in a manner different
than such amendment affects any other Facility. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders, the Requisite
Lenders, the Requisite Supermajority Revolving Lenders, the Requisite FILO
Lenders, or each affected Lender, as applicable, may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(x) any waiver, amendment or modification that would otherwise require the
consent of such Lender under Section 12.1(a), 12.1(c) or 12.1(d), shall require
that consent of such Defaulting Lender, and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender. - 249 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2258.jpg]
Notwithstanding anything to the contrary herein (including the other provisions
of this Section 12.1), (a) the Administrative Agent may, with the prior written
consent of the Lead Administrative Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to (i) to comply with local
Law or advice of local counsel, (ii) cure any omission, mistake, defect or
inconsistency or (iii) to effect the granting, perfection, protection, expansion
or enhancement of any security interest in any Collateral or additional property
to become Collateral for the benefit of the Secured Parties or to cause any
Collateral Document to be consistent with this Agreement and the other Loan
Documents; provided that the Administrative Agent shall post any such amendment
to the Lenders (which may be posted to the Platform) reasonably promptly after
the effectiveness thereof, and (b) this Agreement may be amended, amended and
restated or otherwise supplemented or modified without the consent of a Lender
(but with the consent of the Borrowers and the Administrative Agent) if, upon
giving effect to such amendment, amendment and restatement or other supplement
or modification, such Lender shall no longer be a party to this Agreement (as so
amended, amended and restated or otherwise supplemented or modified), the
Commitments of such Lender shall have terminated (but such Lender shall be
entitled to the benefits of the provisions of this Agreement which expressly
survive the termination of such Lender’s Commitments or the repayment of the
Obligations owing to such Lender), such Lender shall have no other obligation to
provide additional Credit Extensions to the Borrowers under this Agreement and
such Lender shall have been paid in full all Obligations (other than (i)
unasserted contingent indemnification Obligations and (ii) any Obligations
relating to Swap Contracts that, at such time, are allowed by the applicable
Hedge Bank to remain outstanding without being required to be repaid) owing to
it or accrued for its account under this Agreement. If any Lender does not
consent to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the consent of each Lender and that has been
approved by the Requisite Lenders, the Borrowers may replace such non-consenting
Lender in accordance with Section 3.8; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrowers
to be made pursuant to this paragraph). SECTION 12.2 Successors and Assigns. (a)
Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of Holdings, any
Borrower or any other Loan Party may, except as permitted by Section 9.4, assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (g) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, - 250 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2259.jpg]
the Related Parties of each of the Administrative Agent, the Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans (including for purposes of this subsection (b), participations in Letter
of Credit Obligations and in Swing Loans) at the time owing to it); provided
that any such assignment shall be subject to the following conditions: (i)
Minimum Amounts. (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment under any Facility (or, as applicable, a
Class of Commitments under a Facility) and the Loans of any Class under any
Facility at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or branch or an Approved Fund, no minimum amount need be
assigned; and (B) in any case not described in subsection (b)(i)(A) of this
Section, (x) the aggregate amount of the Revolving Credit Commitment of any
Class (which for this purpose includes Loans of each Class outstanding
thereunder) or, if the Revolving Credit Commitment is not then in effect, the
principal outstanding balance of the Revolving Loans of such Class of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 and (y) the
aggregate amount of the FILO Commitment and/or FILO Loans of any Class of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if a “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000, unless in
either case of clause (x) or (y), each of the Administrative Agent and, so long
as no Event of Default under Section 10.1(a) or (f), solely with respect to the
Borrowers, has occurred and is continuing, the Lead Administrative Borrower
otherwise consents (each such consent not to be unreasonably withheld,
conditioned or delayed); provided, however, that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met. (ii)
Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the applicable Loans or the Commitment assigned,
except that this clause (ii) shall not (1) apply to rights in respect of the
Swing Loan Lender’s rights and obligations in respect of Swing - 251 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2260.jpg]
Loans or (2) prohibit any Lender from assigning all or a portion of its rights
and obligations among any Class of Commitments or Loans or among the Facilities
under this Agreement on a non-pro rata basis; (iii) Required Consents. No
consent shall be required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition: (A) the consent of the
Lead Administrative Borrower (such consent not to be unreasonably withheld,
conditioned, or delayed) shall be required unless (1) an Event of Default under
Section 10.1(a) or, solely with respect to the Borrowers, Section 10.1(f), has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate or branch of a Lender or an Approved Fund; (B) the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless such assignment is (x) in respect
of the Revolving Facility, to a Person that is a Lender with a Revolving
Commitment, an Affiliate or branch of such Lender or an Approved Fund with
respect to such Lender or (y) in respect of the FILO Facility, to a FILO Lender,
an Affiliate or branch of a FILO Lender or an Approved Fund; (C) the consent of
the Issuers (such consent not to be unreasonably withheld, conditioned, or
delayed) shall be required for any assignment in respect of the Revolving Credit
Facility; and (D) the consent of the Swing Loan Lender (such consent not to be
unreasonably withheld, conditioned, or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility; (iv) Assignment and
Assumption. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The Eligible Assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire. All
assignments shall be by novation. (v) No Assignment to Certain Persons. No such
assignment shall be made (A) to Holdings, the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries, or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) to a
natural person or an investment vehicle of a natural person or (D) any
Disqualified Institution (to the extent that the list of Disqualified
Institutions has been provided to all Public Lenders on the Platform). To the
extent that any assignment is purported to be made to a Disqualified
Institutions (notwithstanding clause (D) of the foregoing - 252 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2261.jpg]
sentence), such Disqualified Institutions shall be required immediately (and in
any event within five (5) Business Days) to assign all Loans and Commitments
then owned by such Disqualified Institutions to another Lender (other than a
Defaulting Lender) or Eligible Assignee (and the Lead Administrative Borrower
shall be entitled to seek specific performance in any applicable court of law or
equity to enforce this sentence). (vi) Certain Additional Payments. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Revolving Loans and participations
in Letters of Credit and Swing Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to clause
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.2, 3.5, 3.6, 12.3, 12.4 and 12.5 with respect to
facts and circumstances occurring prior to the effective date of such assignment
and subject to its obligations thereunder; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender). Upon
request, and the surrender by the assigning Lender of its Revolving Credit Notes
or FILO Notes, as applicable, the Borrowers (at their expense) shall execute and
deliver one or more Revolving Credit Notes or FILO Notes, as applicable, to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section. -
253 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2262.jpg]
(c) Register. The Administrative Agent, acting solely for this purpose as a non-
fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and related
interest amounts) of the Loans and Letter of Credit Obligations (and the
respective Class thereof) owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. This Section 12.2(c) and Section 2.7 shall
be construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations). (d) Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or an investment
vehicle of a natural person, any Disqualified Institution to the extent that the
list of Disqualified Institutions has been provided to all Public Lenders on the
Platform, a Defaulting Lender or to Holdings, the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans of any Class
(including such Lender’s participations in Letter of Credit Obligations and/or
Swing Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agents, the other Lenders and the Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.13
without regard to the existence of any participation. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 12.1 (other than clauses (b) or (m) of
Section 12.1) that directly affects such Participant. Subject to subsection (e)
of this Section, the Borrowers agree that each Participant shall be entitled
(through the applicable Lender) to the benefits of Sections 3.1, 3.2, 3.5 and
3.6 (subject to the requirements and limitations of such Sections (including the
limitation in the definition of “Excluded Taxes”), and Sections 3.7(a) and 3.8,
as if the Participant were a Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by applicable Law, each Participant also shall
be entitled to the benefits of Section 12.6 as though it were a Lender, provided
such Participant agrees to be subject to Section 12.7 as though it were a
Lender. - 254 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2263.jpg]
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.1, 3.2, 3.5 or 3.6 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant shall not be entitled to the benefits of Sections 3.1 or 3.2 unless
(i) the Borrowers are notified of the participation sold to such Participant,
(ii) solely with respect to Section 3.1, the applicable Lender (acting solely
for this purpose as a non-fiduciary agent of the Borrowers) maintains a register
complying with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the
Code and the Treasury regulations issued thereunder relating to the exemption
from withholding for portfolio interest on which is entered the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”) and (iii) such Participant agrees, for the benefit
of the Borrowers, to comply and does in fact comply with Sections 3.1 or 3.2 as
though it were a Lender. No Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury regulations. Unless otherwise required by the IRS, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the IRS. The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (f) Any Lender may, at any time, pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Revolving Credit Notes or FILO Notes, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. (g) Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.13(e). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrowers under this Agreement (including its
obligations under Sections 3.1, 3.2, 3.5 and 3.6, but such obligations under
Sections 3.1 and 3.2 as to an SPC will only exist if the SPC satisfies the - 255
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2264.jpg]
requirements of Sections 3.1 and 3.2 (as applicable) as if it were a Lender),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
applicable Commitment of the Granting Lender hereunder to the same extent, and
as if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the Laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC. (h) Resignation as Issuer or Swing Loan
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time Bank of America or any other Issuer assigns all of its
Revolving Credit Commitment and Revolving Loans pursuant to subsection (b)
above, Bank of America or the applicable Issuer may, (i) upon thirty (30) days’
notice to the Borrowers and the Lenders, resign as Issuer and/or (ii) if
applicable, upon thirty (30) days’ notice to the Borrowers, resign as Swing Loan
Lender. In the event of any such resignation as Issuer or Swing Loan Lender, the
Borrowers shall be entitled to appoint from among the Lenders a successor Issuer
or Swing Loan Lender hereunder; provided, however, that no failure by the
Borrowers to appoint any such successor shall affect the resignation of Bank of
America or the applicable Issuer as Issuer or (as applicable) Swing Loan Lender,
as the case may be. If Bank of America or the applicable Issuer resigns as
Issuer, it shall retain all the rights, powers, privileges and duties of an
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuer and all Letter of Credit Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in unreimbursed amounts under Letters of
Credit pursuant to Section 2.4). If Bank of America resigns as Swing Loan
Lender, it shall retain all the rights of the Swing Loan Lender provided for
hereunder with respect to Swing Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Loans
pursuant to Section 2.3. Upon the appointment of a successor Issuer and/or Swing
Loan Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Issuer or Swing Loan
Lender, as the case may be, and (b) the successor Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America or the applicable Issuer to effectively assume the obligations of Bank
of America or the applicable Issuer with respect to such Letters of Credit. -
256 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2265.jpg]
SECTION 12.3 Costs and Expenses. The Borrowers agree (a) to pay or reimburse the
Administrative Agent and the Arrangers for all reasonable and documented
out-of-pocket costs and expenses (including Attorney Costs) incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby (limited, in
the case of legal fees and expenses, to the Attorney Costs of one counsel to the
Administrative Agent and the Arrangers taken as a whole and, if reasonably
necessary, one local counsel of the Administrative Agent, the Arrangers, and the
Lenders taken as a whole in each relevant jurisdiction), and (b) to pay or
reimburse the Administrative Agent, the Issuers and the Lenders for all
reasonable and documented out-of- pocket costs and expenses (including Attorney
Costs) incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, but limited, in the case of legal fees and expenses, to
the Attorney Costs of one counsel to the Administrative Agent, the Issuers and
the Lenders taken as a whole (and, if reasonably necessary, one local counsel in
any relevant jurisdiction and, in the event of an actual or potential conflict
of interest between the Agents, the Issuers, and/or the Lenders, where the
Person or Persons affected by such conflict of interest inform the Borrowers in
writing of such conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Lenders similarly situated taken as a
whole of the affected parties)). The agreements in this Section 12.3 shall
survive the termination of the Commitments and repayment of all other
Obligations. All amounts due under this Section 12.3 shall be paid within thirty
(30) days following receipt by the Borrowers of an invoice relating thereto
setting forth such expenses in reasonable detail and such supporting material as
the Borrowers may reasonably request. If any Loan Party fails to pay when due
any costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion. SECTION 12.4 Indemnities. The
Borrowers shall indemnify and hold harmless the Agents, each Lender, each
Issuer, the Arrangers and their respective Affiliates and their, and their
Affiliates’, branches, directors, officers, employees, agents, partners,
trustees or advisors and other representatives (collectively the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, reasonable and
documented out-of-pocket expenses and disbursements of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (but, in the case of Attorney Costs, limited to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, a single local
counsel for all Indemnitees taken as a whole in each relevant jurisdiction, and
in the case of an actual or potential conflict of interest between Indemnitees
(where the Indemnitee(s) affected by such conflict of interest informs the
Borrowers in writing of such conflict of interest), one additional counsel in
each relevant jurisdiction to each group of affected Indemnitees similarly
situated taken as a whole) - 257 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2266.jpg]
(i) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrowers, any Subsidiary or any other Loan Party, or
any Environmental Liabilities arising out of the activities or operations of the
Borrowers, any Subsidiary or any other Loan Party, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any affiliate, director, officer, employee
or agent of such Indemnitee, (y) a material breach of any obligations under any
Loan Document by such Indemnitee or of any Related Indemnified Person, in each
case of clauses (x) and (y), as determined by a final, non-appealable judgment
of a court of competent jurisdiction, or (z) any dispute solely among
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative agent, collateral agent, issuer of
Letters of Credit, or arranger or any similar role under the Facilities and
other than any claims arising out of any act or omission of Holdings, the
Borrowers or any of their Affiliates. To the extent that the undertakings to
indemnify and hold harmless set forth in this Section 12.4 may be unenforceable
in whole or in part because they are violative of any applicable Law or public
policy, the Borrowers shall contribute the maximum portion that it is permitted
to pay and satisfy under applicable Law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnitees or any of them. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement (other than
damages arising from the gross negligence, bad faith or willful misconduct of
such Indemnitee or of any affiliate, director, officer, employee or agent of
such Indemnitee as determined by a final, non-appealable judgment of a court of
competent jurisdiction), nor shall any Indemnitee or any Loan Party have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 12.4 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 12.4 shall be paid
within thirty (30) days after written demand therefor ;provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final non-appealable order of a court of competent - 258 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2267.jpg]
jurisdiction that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this Section 12.4.
The agreements in this Section 12.4 shall survive the resignation of the
Administrative Agent, the Collateral Agent, the Swing Loan Lender or any Issuer,
the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations. Without
limiting the provisions of Sections 3.1 and 3.2, this Section 12.4 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. SECTION 12.5 Limitation of
Liability. The Loan Parties agree that no Indemnitee shall have any liability
(whether in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the transactions contemplated hereby and in the other
Loan Documents, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct or bad faith or
breach by such Indemnitee of its material obligations under this Agreement. In
no event, shall any party hereto or any Indemnitee be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings but other than to the extent such damages would otherwise be subject to
indemnification pursuant to the terms of Section 12.4). Each party hereto hereby
waives, releases and agrees (each for itself and on behalf of its Subsidiaries)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor. The agreements in this Section 12.5 shall survive the
resignation of the Administrative Agent, the Collateral Agent, the Swing Loan
Lender or any Issuer, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. SECTION 12.6 Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates and branches
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate or branch to or for the credit or the account of
the Borrowers or any other Loan Party against any and all of the obligations of
the Borrowers or such other Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall - 259 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2268.jpg]
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and its Affiliates and
branches under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates or
branches may have. Each Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. SECTION 12.7 Sharing of Payments. If, other than as
expressly provided elsewhere herein, any Lender shall obtain payment in respect
of any principal of or interest on account of the Loans made by it, or the
participations in Letter of Credit Obligations and Swing Loans held by it (in
each case, whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the applicable Loans made by them and/or, to the extent
applicable, such subparticipations in the participations in Letter of Credit
Obligations or Swing Loans held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment of
principal of or interest on such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 12.14 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other applicable Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon. The provisions of this
Section shall not be construed to apply to the application of Cash Collateral
provided for in Sections 10.3 and 10.5. For avoidance of doubt, the provisions
of this paragraph shall not be construed to apply to (A) any payment made by the
Loan Parties pursuant to and in accordance with the express terms of this
Agreement as in effect from time to time or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrowers agree
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of set-off, but subject to Section 12.6) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 12.7 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 12.7 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. - 260 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2269.jpg]
SECTION 12.8 Notices and Other Communications; Facsimile Copies. (a) General.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to Holdings, the Borrowers, the Administrative Agent or the Collateral Agent, or
to Bank of America in its capacity as an Issuer or as the Swing Loan Lender, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 12.8; and (ii) if to any other Lender or
Issuer, to the address, facsimile number, electronic mail address or telephone
number specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by such Lender or Issuer on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrowers). Notices
and other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b) below
shall be effective as provided in such subsection (b). (b) Electronic
Communications. Notices and other communications to the Lenders and the Issuers
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuer pursuant to Article II if such Lender or Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, any Lender, any Issuer or the Borrowers may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. (c) Receipt. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website - 261 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2270.jpg]
address therefor; provided that, for both clauses (i) and (ii), if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient. (d) The
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Agent-Related Persons or any Arranger
(collectively, the “Agent Parties”) have any liability to Holdings, the
Borrowers, any other Loan Party, any Lender, any Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrowers’, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and non-
appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrowers, any other
Loan Party, any Lender, any Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages). (e) Change of Address. Each of Holdings, the Borrowers, the
Administrative Agent, each Issuer and the Swing Loan Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, each Issuer and
the Swing Loan Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Loan Parties or their securities for purposes of United
States Federal or state securities Laws. (f) Reliance by Administrative Agent,
Issuers and Lenders. The Administrative Agent, the Issuers and the Lenders shall
be entitled to rely and act upon any notices (including telephonic Notices of
Borrowing or Swing Loan Requests) purportedly given by or on behalf of - 262 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2271.jpg]
the Borrowers or any other Loan Party even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrowers
shall indemnify the Administrative Agent, each Issuer, each Lender and the
Agent-Related Persons of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording. SECTION 12.9 No Waiver; Cumulative Remedies. (a) No
failure by any Lender, any Issuer or the Administrative Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law. (b) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent or the Collateral Agent in
accordance with Section 10.2 for the benefit of all the Secured Parties;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent or Collateral Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent or the Collateral Agent) hereunder and under the other Loan Documents, (b)
any Issuer or any Swing Loan Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as Issuer or Swing Loan Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 12.6 (subject to the
terms of Section 12.7), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
or Collateral Agent hereunder and under the other Loan Documents, then (i) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 10.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 12.7,
any Lender may, with the consent of the Requisite Lenders, enforce any rights
and remedies available to it and as authorized by the Requisite Lenders. The
provisions of this Section 12.9 are for the sole benefit of the Administrative
Agent, the Collateral Agent and the other Secured Parties and shall not afford
any right to, or constitute a defense available to, any Loan Party. SECTION
12.10 Waiver of Immunities. Each Borrower, on behalf of itself and its
Subsidiaries (and its and their respective process agents), and each such
Person’s properties and revenues of any kind, hereby irrevocably agrees that, to
the extent that such Borrower or any - 263 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2272.jpg]
of its Subsidiaries or any such Person’s properties or revenues has or may
hereafter acquire any right of immunity, whether characterized as sovereign
immunity or otherwise, from any legal proceedings, whether in a Covered
Jurisdiction or elsewhere, to enforce or collect upon the Obligations, including
immunity from service of process, immunity from jurisdiction or judgment of any
court or tribunal, immunity from execution of a judgment, and immunity of any of
its property or revenues from attachment prior to any entry of judgment, or from
attachment in aid of execution upon a judgment, each Borrower, on behalf of
itself and its Subsidiaries, hereby expressly waives, to the fullest extent
permissible under applicable Law, any such immunity, and agrees not to assert
any such right or claim in any such proceeding, whether in the United States or
elsewhere (including a Covered Jurisdiction). Without limiting the generality of
the foregoing, each Borrower further agrees that the waivers set forth in this
Section 12.10 shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 (U.S.) and other applicable Law and are
intended to be irrevocable for purposes of the Foreign Sovereign Immunities Act
of 1976 (U.S.) and such other applicable Law. SECTION 12.11 Binding Effect. This
Agreement shall become effective when it shall have been executed by the
Borrowers, Holdings and the Administrative Agent and the Administrative Agent
shall have been notified by each Lender, Swing Loan Lender and each Issuer that
each such Lender, Swing Loan Lender and Issuer has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrowers, Holdings, each
Agent and each Lender and their respective successors and assigns. SECTION 12.12
Governing Law; Submission to Jurisdiction; Service of Process. (a) THIS
AGREEMENT AND EACH OTHER LOAN DOCUMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW. (b) EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY - 264 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2273.jpg]
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE LENDERS AND THE ISSUERS (BUT NOT THE BORROWERS OR ANY
OTHER LOAN PARTY) RETAINS THE RIGHT TO BRING PROCEEDINGS AGAINST THE BORROWERS
OR ANY OTHER LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER ANY LOAN DOCUMENT OR THE ENFORCEMENT OF
ANY JUDGMENT. (c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. (d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.8. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE FOREGOING,
HOLDINGS AND EACH BORROWER THAT IS A FOREIGN SUBSIDIARY IRREVOCABLY DESIGNATES
AND APPOINTS SIGNET TREASURY AS SUCH PERSON’S AUTHORIZED AGENT, TO ACCEPT AND
ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN
ANY ACTION, LITIGATION OR PROCEEDING, AND AGREES THAT THE FAILURE OF SIGNET
TREASURY TO GIVE ANY NOTICE OF ANY SUCH SERVICE SHALL NOT IMPAIR OR AFFECT THE
VALIDITY OF SUCH SERVICE OR OF ANY JUDGMENT RENDERED IN ANY ACTION, LITIGATION
OR PROCEEDING BASED THEREON. SIGNET TREASURY HEREBY CONFIRMS THAT IT HAS AGREED
TO ACCEPT SUCH APPOINTMENT (AND ANY SIMILAR APPOINTMENT BY ANY OTHER PERSON THAT
IS A FOREIGN SUBSIDIARY THAT BECOMES A PARTY TO THIS AGREEMENT AFTER THE CLOSING
DATE). THE DESIGNATION AND APPOINTMENT MADE PURSUANT TO THE PRECEDING SENTENCE
SHALL BE IRREVOCABLE BY SIGNET TREASURY, HOLDINGS AND EACH BORROWER THAT IS A
FOREIGN SUBSIDIARY. IF THE FOREGOING APPOINTMENT IS TERMINATED FOR ANY REASON
(INCLUDING IN CONNECTION WITH SIGNET TREASURY CEASING TO BE A LOAN PARTY) THE
LEAD ADMINISTRATIVE BORROWER WILL APPOINT A REPLACEMENT AGENT FOR SERVICE OF
PROCESS. - 265 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2274.jpg]
SECTION 12.13 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION
12.14 Marshaling; Payments Set Aside. None of the Administrative Agent, any
Lender or any Issuer shall be under any obligation to marshal any assets in
favor of the Loan Parties or any other party or against or in payment of any or
all of the Obligations. To the extent that any payment by or on behalf of the
Borrowers is made to any Agent, any Issuer or any Lender, or any Agent, any
Issuer or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent, such Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender and each Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
SECTION 12.15 Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Sections 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other - 266 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2275.jpg]
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. SECTION 12.16 Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. SECTION 12.17 Confidentiality. Each of
the Agents, the Arrangers, the Lenders and the Issuers agrees to maintain the
confidentiality of the Information in accordance with its customary procedures
(set forth below), except that Information may be disclosed (a) to its
Affiliates and branches and their and their Affiliates’ officers, directors,
employees, legal counsel, independent auditors and other experts or agents who
need to know such information in connection with the Transactions and are
informed of the confidential nature of such Information and instructed to keep
such Information confidential; provided, such Agent, Arranger, Lender or Issuer,
as applicable, shall remain liable for the compliance of such Affiliates and
branches and their officers, directors and employees with this paragraph, (b)
upon the request or demand of any regulatory authority having jurisdiction over
such Agent, Arranger, Lender or Issuer, as applicable, or any of its Affiliates
or branches (in which case such Agent, Arranger, Lender or Issuer, as
applicable, agrees to inform the Borrowers promptly thereof prior to such
disclosure, unless such Person is prohibited by applicable Law from so informing
the Borrowers, or except in connection with any request as part of a regulatory
examination, (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process, provided that such Agent, Arranger,
Lender, or Issuer, as applicable, agrees that it will notify the Lead
Administrative Borrower as soon as practicable in the event of such disclosure
unless such notification is prohibited by law, rule or regulation or except in
connection with any request as part of a regulatory examination, (d) to any
other party hereto, (e) for purposes of establishing a “due diligence” defense
or solely to the extent necessary to establish a claim or defense in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions at least as restrictive as those of this Section
12.17, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be an Additional Revolving Lender or an Additional
FILO Lender (other than to a Disqualified Institution; provided that the list of
Disqualified - 267 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2276.jpg]
Institutions may be provided) or (ii) any actual or prospective direct or
indirect counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations, (g) with the consent of the
Lead Administrative Borrower; (h) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Agent, Arranger, Issuer, or Lender, as
applicable); (i) on a confidential basis, to the CUSIP Service Bureau or any
similar agency in connection with the application, issuance, publishing and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder; or (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section,
or (ii) becomes available to any Agent, Arranger, Issuer, Lender, or any of
their respective Affiliates or branches on a nonconfidential basis from a source
other than Holdings, the Borrowers or any Subsidiary thereof, and which source
is not known by such Agent Arranger, Issuer or Lender to be subject to a
confidentiality restriction in respect thereof in favor of the Borrowers or any
Affiliate of the Borrowers. For purposes of this Section, “Information” means
all information received from any Loan Party or any Subsidiary thereof relating
to any Loan Party or any Subsidiary thereof or their respective businesses,
other than any such information that is available to any Agent, Arranger, Issuer
or Lender on a nonconfidential basis prior to disclosure by any Loan Party or
any Subsidiary thereof, it being understood that all information received from
Holdings, the Borrowers or any Subsidiary after the date hereof, shall be deemed
confidential unless such information is clearly identified at the time of
delivery as not being confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so in accordance with its customary
procedures if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Agents, Arrangers, Issuers and Lenders
acknowledges that (a) the Information may include material non-public
information concerning Holdings, the Borrowers or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws. SECTION 12.18 Use of Name, Logo, etc. Each Loan Party
consents to the publication in the ordinary course by the Administrative Agent
or the Arrangers of customary advertising material relating to the financing
transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark. Such consent shall remain effective
until revoked by such Loan Party in writing to the Administrative Agent and the
Arrangers. The Administrative Agent and the Arrangers reserve the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements. - 268 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2277.jpg]
SECTION 12.19 USA PATRIOT Act Notice; U.K. KYC; Foreign Asset Control
Regulations. (a) Each Lender that is subject to the USA PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the USA PATRIOT
Act. The Borrowers shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti- money laundering
rules and regulations, including the USA PATRIOT Act. (b) If (i) the
introduction of or any change in (or in the interpretation, administration or
application of) any Law made after the Closing Date; (ii) any change in the
status of an English Loan Party after the Closing Date; (iii) a proposed
assignment or transfer by a Lender of any of its rights and obligations under
this Agreement to a party that is not a Lender prior to such assignment or
transfer; or (iv) any Law, applicable market guidance or internal policy in
relation to the period review and/or updating of customer information obliges
the Administrative Agent or any Lender (or, in the case of clause (iii) above,
any prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each English Loan Party shall promptly upon the
request of the Administrative Agent or any Lender supply, or procure the supply
of, such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or any Lender (for
itself or, in the case of the event described in clause (iii) above, on behalf
of any prospective new Lender) in order for the Administrative Agent, such
Lender or, in the case of the event described in clause (iii) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable Laws
pursuant to the transactions contemplated in the Loan Documents; and each Lender
shall promptly upon the request of the Administrative Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Administrative Agent (for itself) in order for the Administrative Agent
to carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable Laws pursuant to the
transactions contemplated in the Loan Documents. (c) Neither the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) or the USA
PATRIOT Act. Furthermore, none of the Loan Parties or their Affiliates (a) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (b) engages or
will engage in any dealings or - 269 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2278.jpg]
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order. SECTION 12.20 No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each of the Borrowers and Holdings
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents, the Arrangers and the Lenders, as applicable, are arm’s-length
commercial transactions between the Borrowers, Holdings and their respective
Affiliates, on the one hand, and the Agents, the Arrangers and the Lenders, on
the other hand, (B) each of the Borrowers and Holdings has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrowers and Holdings is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Agents, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers, Holdings or any of their respective Affiliates, or any other
Person and (B) none of the Agents, the Arrangers nor any Lender has any
obligation to the Borrowers, Holdings or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Arrangers, the Lender and their respective Affiliates and branches
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrowers, Holdings their respective Affiliates, and
none of the Agents, the Arrangers nor any Lender has any obligation to disclose
any of such interests to the Borrowers, Holdings or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
Holdings hereby waives and releases any claims that it may have against the
Agents, the Arrangers nor any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. SECTION 12.21 Severability. If any provision of
this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 12.21, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the applicable Issuer or the Swing Loan Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited. SECTION 12.22 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive - 270 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2279.jpg]
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent, each
Issuer and each Lender, regardless of any investigation made by the
Administrative Agent, any Issuer or any Lender or on their behalf and
notwithstanding that the Administrative Agent, any Issuer or any Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. SECTION 12.23 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder. Without limiting the generality
of the foregoing provisions of this Section 12.23, if any provision of any of
the Loan Documents would obligate Canadian Loan Parties to make any payment of
interest with respect to the Obligations in an amount or calculated at a rate
which would be prohibited by applicable Law or would result in the receipt of
interest with respect to the Obligations at a criminal rate (as such terms are
construed under the Criminal Code (Canada)), then notwithstanding such
provision, such amount or rates shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
applicable recipient of interest with respect to the Obligations at a criminal
rate, such adjustment to be effected, to the extent necessary, as follows: (i)
first, by reducing the amount or rates of interest required to be paid to the
applicable recipient under the Loan Documents; and (ii) thereafter, by reducing
any fees, commissions, premiums and other amounts required to be paid to the
applicable recipient which would constitute interest with respect to the
Obligations for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the applicable recipient shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), then Canadian Loan Parties shall be entitled, by notice in writing to
the Administrative Agent, to obtain reimbursement from the applicable recipient
in an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by the applicable recipient to the
applicable Canadian Loan Party. Any amount or rate of interest with respect to
the Obligations referred to in this Section 12.23 shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that any Loans to Canadian
Borrowers remain outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be prorated
over that period of time and otherwise be prorated over the period from the
Closing Date to the date of payment in full of the Obligations, and, in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Administrative Agent shall be conclusive for the
purposes of such determination. - 271 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2280.jpg]
SECTION 12.24 Time of the Essence. Time is of the essence in the Loan Documents.
SECTION 12.25 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement. SECTION 12.26 Acceptable
Intercreditor Agreements. Each of the Loan Parties, the Arrangers, the Issuers
and the Lenders acknowledge that the exercise of certain of the Agents’ rights
and remedies hereunder may be subject to, and restricted by, the provisions of
any Acceptable Intercreditor Agreement. Except as specified herein, nothing
contained in any Acceptable Intercreditor Agreement shall be deemed to modify
any of the provisions of this Agreement and the other Loan Documents, which, as
among the Loan Parties, the Agents, the Issuers and the Lenders shall remain in
full force and effect. SECTION 12.27 Keepwell. Each Loan Party that is a
Qualified ECP Guarantor at the time the Guaranty or the grant of a security
interest under the Loan Documents, in each case, by any Specified Loan Party
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under the Guaranty voidable under applicable Laws
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 12.27 shall remain in full force and effect until
the Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act. SECTION 12.28 Acknowledgment and Consent to
Bail-In of EEA Financial Institutions. Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
Lender or Issuer that is an EEA Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender or Issuer
that is an EEA Financial Institution; and - 272 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2281.jpg]
(b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. SECTION 12.29 Acknowledgement
Regarding Any Supported QFCs. To the extent that the Loan Documents provide
support, through a guarantee or otherwise, for any Swap Contract or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support”, and
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the Laws of the State of New York and/or of the
United States or any other state of the United States): (a) In the event a
Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the Laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the Laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. - 273 -



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2282.jpg]
(b) As used in this Section 12.29, the following terms have the following
meanings: “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party. “Covered Entity” means any of the following: (i) a “covered entity” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “QFC” has
the meaning assigned to the term “qualified financial contract” in, and shall be
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). SECTION 12.30 Judgment
Currency. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or under any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable Law). [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK] - 274
-



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2283.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written. SIGNET JEWELERS LIMITED, as
Holdings By: /s/ Joan Hilson Name: Joan Hilson Title: Chief Financial Officer
SIGNET GROUP LIMITED, incorporated in England and Wales with company number
00477692, as the Lead Administrative Borrower and a Borrower By: /s/ Joan Hilson
Name: Joan Hilson Title: Director SIGNET GROUP TREASURY SERVICES INC., as a
Borrower By: /s/ Stash Ptak Name: Stash Ptak Title: Secretary STERLING JEWELERS
INC., as a Borrower By: /s/ Stash Ptak Name: Stash Ptak Title: Secretary
[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2284.jpg]
SIGNET TRADING LIMITED, incorporated in England and Wales with the company
number 03768979, as a Borrower By: /s/ Benjamin Harris Name: Benjamin Harris
Title: Director ZALE CANADA CO., as a Borrower By: /s/ J. Lynn Dennison Name: J.
Lynn Dennison Title: President STERLING INC., as a Borrower By: /s/ Stash Ptak
Name: Stash Ptak Title: Secretary ZALE DELAWARE, INC., as a Borrower By: /s/
Stash Ptak Name: Stash Ptak Title: Secretary [Signature Page to Credit
Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2285.jpg]
BANK OF AMERICA, N.A., as Administrative Agent, Swing Loan Lender, a Lender and
an Issuer By: /s/ Andrew Cerussi Name: Andrew Cerussi Title: Senior Vice
President BANK OF AMERICA, N.A. (acting through its Canada branch), as a Swing
Loan Lender, a Lender and an Issuer By: /s/ Sylwia Durkiewicz Name: Sylwia
Durkiewicz Title: Vice President [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2286.jpg]
FIFTH THIRD BANK, as a Lender and an Issuer By: /s/ Mark Pienkos Name: Mark
Pienkos Title: Managing Director [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2287.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender and an Issuer By: /s/ Brendan Korb Name:
Brendan Korb Title: Vice President [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2288.jpg]
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH as a Lender and an Issuer By: /s/
Michael Tam Name: Michael Tam Title: Authorized Officer [Signature Page to
Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2289.jpg]
PNC BANK, NATIONAL ASSOCIATION, as a Lender and an Issuer By: /s/ Timothy L.
Swiss Name: Timothy L. Swiss Title: SVP [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2290.jpg]
GOLDMAN SACHS BANK USA, as a Lender By: /s/ Annie Carr Name: Annie Carr Title:
Authorized Signatory [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2291.jpg]
REGIONS BANK, as a Lender By: /s/ Richard A. Gere Name: Richard A. Gere Title:
Managing Director [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2292.jpg]
CITIZENS BANK, N.A., as a Lender By: /s/ Brian J. Baker Name: Brian J. Baker
Title: Senior Vice President [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2293.jpg]
U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Daniel K. Yu Name: Daniel K.
Yu Title: Senior Vice President [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2294.jpg]
BANK OF MONTREAL, as a Lender By: /s/ Kara Goodwin Name: Kara Goodwin Title:
Managing Director, CHICAGO BRANCH [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2295.jpg]
BANK OF MONTREAL, as a Lender By: /s/ Helen Alvarez-Hernandez Name: Helen
Alvarez-Hernandez Title: Managing Director [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2296.jpg]
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By: /s/ Alexander Foster Name:
Alexander Foster Title: AVP [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2297.jpg]
ING CAPITAL LLC, as a Lender By: /s/ Jean Grasso Name: Jean Grasso Title:
Managing Director By: /s/ Jeff Chu Name: Jeff Chu Title: Vice President
[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[ex101creditagreementsep2298.jpg]
BARCLAYS BANK PLC, as a Lender By: /s/ Ritam Bhalla Name: Ritam Bhalla Title:
Director [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 